 20-11259-jlg        Doc 8     Filed 09/08/20 Entered 09/08/20 16:35:39                   Main Document
                                             Pg 1 of 73




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                           )
 In re:                                                    )     Chapter 11
                                                           )
 LATAM Airlines Group S.A., et al.,1                       )     Case No. 20-11254 (JLG)
                                                           )
                                                           )
                                    Debtors.               )     Jointly Administered
                                                           )


                       SCHEDULE OF ASSESTS AND LIABILITIES FOR
                           LAN CARGO S.A. (CASE NO. 20-11259)




1 The Debtors in these Chapter 11 Cases, along with each Debtor’s U.S. or local tax identification number (as
applicable), are: LATAM Airlines Group S.A. (XX-XXXXXXX); Lan Cargo S.A. (XX-XXXXXXX); Transporte Aéreo S.A.
(XX-XXXXXXX); Inversiones Lan S.A. (XX-XXXXXXX); Technical Training LATAM S.A. (96-847880K); LATAM
Travel Chile II S.A. (XX-XXXXXXX); Lan Pax Group S.A. (XX-XXXXXXX); Fast Air Almacenes de Carga S.A. (96-
6315202); Línea Aérea Carguera de Colombia S.A. (XX-XXXXXXX); Aerovías de Integración Regional S.A. (98-
0640393); LATAM Finance Ltd. (N/A); LATAM Airlines Ecuador S.A. (XX-XXXXXXX); Professional Airline Cargo
Services, LLC (XX-XXXXXXX); Cargo Handling Airport Services, LLC (XX-XXXXXXX); Maintenance Service Experts,
LLC (XX-XXXXXXX); Lan Cargo Repair Station LLC (XX-XXXXXXX); Prime Airport Services Inc. (XX-XXXXXXX);
Professional Airline Maintenance Services LLC (XX-XXXXXXX); Connecta Corporation (XX-XXXXXXX); Peuco Finance
Ltd. (N/A); Latam Airlines Perú S.A. (XX-XXXXXXX); Inversiones Aéreas S.A. (20-341843996); Holdco Colombia II
SpA (XX-XXXXXXX); Holdco Colombia I SpA (76- 9310053); Holdco Ecuador S.A. (XX-XXXXXXX); Lan Cargo
Inversiones S.A. (XX-XXXXXXX); Lan Cargo Overseas Ltd. (XX-XXXXXXX); Mas Investment Ltd. (85- 7753009);
Professional Airlines Services Inc. (XX-XXXXXXX); Piquero Leasing Limited (N/A); TAM S.A. (N/A); TAM Linhas
Aéreas S.A. (65- 0773334); Aerolinhas Brasileiras S.A. (XX-XXXXXXX); Prismah Fidelidade Ltda. (N/A); Fidelidade
Viagens e Turismo S.A. (XX-XXXXXXX); TP Franchising Ltda. (N/A); Holdco I S.A. (XX-XXXXXXX) and Multiplus
Corredora de Seguros Ltda. (N/A). For the purpose of these Chapter 11 Cases, the service address for the Debtors
is: 6500 NW 22nd Street Miami, FL 33131.
     20-11259-jlg      Doc 8      Filed 09/08/20 Entered 09/08/20 16:35:39                   Main Document
                                                Pg 2 of 73



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

In re:                                                           Chapter 11

LATAM Airlines Group S.A., et al.,                               Case No.: 20-11254 (JLG)

                            Debtors.1                            Jointly Administered


         GLOBAL NOTES AND STATEMENT OF LIMITATIONS, METHODOLOGY,
           AND DISCLAIMERS REGARDING THE DEBTORS’ SCHEDULES OF
         ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

        On May 26, 2020 (the “Initial Petition Date”), LATAM Airlines Group S.A. (“LATAM
 Parent”) and 28 of its affiliated debtors and debtors in possession in the above-captioned Chapter
 11 cases (each an “Initial Debtor” and, collectively, the “Initial Debtors”) commenced voluntary
 cases (the “Initial Chapter 11 Cases”) under chapter 11 of title 11, United States Code (the
 “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of New
 York (the “Bankruptcy Court”).

         On July 7, 2020 and July 9, 2020 (each, a “Subsequent Petition Date” and, together with
 the Initial Petition Date, as applicable to each Debtor (as defined below), the “Petition Date”),
 additional LATAM affiliates (the “Subsequent Debtors” and, together with the Initial Debtors,
 the “Debtors”) filed voluntary petitions under chapter 11 of the Bankruptcy Code (the
 “Subsequent Chapter 11 Cases” and, together with the Initial Chapter 11 Cases, the “Chapter 11
 Cases”).



 1
       The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s U.S. or local tax
       identification number (as applicable), are: LATAM Airlines Group S.A. (XX-XXXXXXX); Lan Cargo S.A. (98-
       0058786); Transporte Aéreo S.A. (XX-XXXXXXX); Inversiones Lan S.A. (XX-XXXXXXX); Technical Training
       LATAM S.A. (96-847880K); LATAM Travel Chile II S.A. (XX-XXXXXXX); Lan Pax Group S.A. (XX-XXXXXXX);
       Fast Air Almacenes de Carga S.A. (XX-XXXXXXX); Línea Aérea Carguera de Colombia S.A. (XX-XXXXXXX);
       Aerovías de Integración Regional S.A. (XX-XXXXXXX); LATAM Finance Ltd. (N/A); LATAM Airlines Ecuador
       S.A. (XX-XXXXXXX); Professional Airline Cargo Services, LLC (XX-XXXXXXX); Cargo Handling Airport Services,
       LLC (XX-XXXXXXX); Maintenance Service Experts, LLC (XX-XXXXXXX); Lan Cargo Repair Station LLC (83-
       0460010); Prime Airport Services Inc. (XX-XXXXXXX); Professional Airline Maintenance Services LLC (37-
       1910216); Connecta Corporation (XX-XXXXXXX); Peuco Finance Ltd. (N/A); Latam Airlines Perú S.A. (52-
       2195500); Inversiones Aéreas S.A. (20-341843996); Holdco Colombia II SpA (XX-XXXXXXX); Holdco Colombia
       I SpA (XX-XXXXXXX); Holdco Ecuador S.A. (XX-XXXXXXX); Lan Cargo Inversiones S.A. (XX-XXXXXXX); Lan
       Cargo Overseas Ltd. (XX-XXXXXXX); Mas Investment Ltd. (XX-XXXXXXX); Professional Airlines Services Inc. (65-
       0623014); Piquero Leasing Limited (N/A); TAM S.A. (N/A); TAM Linhas Aéreas S.A. (XX-XXXXXXX);
       Aerolinhas Brasileiras S.A. (XX-XXXXXXX); Prismah Fidelidade Ltda. (N/A); Fidelidade Viagens e Turismo S.A.
       (XX-XXXXXXX); TP Franchising Ltda. (N/A); Holdco I S.A. (XX-XXXXXXX) and Multiplus Corredora de Seguros
       Ltda. (N/A). For the purpose of these Chapter 11 cases, the service address for the Debtors is: 6500 NW 22nd
       Street Miami, FL 33131.
 20-11259-jlg     Doc 8     Filed 09/08/20 Entered 09/08/20 16:35:39            Main Document
                                          Pg 3 of 73



       The Debtors continue to operate their businesses and manage their properties as debtors
and debtors in possession, pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. The
Chapter 11 Cases have been consolidated for procedural purposes only and are being jointly
administered under case number 20-11254 (JLG).

       The Schedules of Assets and Liabilities (the “Schedules”) and Statements of Financial
Affairs (the “Statements”) were prepared pursuant to Bankruptcy Code section 521 and Rule
1007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) by management of
the Debtors with unaudited information available as of the applicable Petition Date.

        These Global Notes and Statement of Limitations, Methodology, and Disclaimers
Regarding the Debtors’ Schedules of Assets and Liabilities and Statements of Financial Affairs
(the “Global Notes”) are incorporated by reference in, and comprise an integral part of, each of
the Debtors’ Schedules, sub-Schedules, Statements, sub-Statements, exhibits, and continuation
sheets, and should be referred to in connection with any review of the Schedules and Statements.
Disclosure of information in one Schedule, sub-Schedule, Statement, sub-Statement, exhibit, or
continuation sheet, even if incorrectly placed, shall be deemed to be disclosed in the correct
Schedule, Statement, exhibit, or continuation sheet.

      The Schedules and Statements and these Global Notes should not be relied upon by
any persons for information relating to current or future financial conditions, events, or
performance of any of the Debtors.

Reservation of Rights. The Debtors’ Chapter 11 Cases are large and complex. The Debtors’
management has made every reasonable effort to ensure that the Schedules and Statements are as
accurate and complete as possible, based on the information that was available to them at the
time of preparation.

        The Debtors have made reasonable efforts to schedule the assets and liabilities, required
financial information, and cash disbursements according to the appropriate Debtor entity.
However, because LATAM’s accounting systems and practices were developed for consolidated
reporting purposes, it is possible that not all scheduled information is attributed or recorded with
the correct Debtor entity on these Schedules and Statements.

       Subsequent information or discovery may result in material changes to these Schedules
and Statements, and inadvertent errors or omissions may have occurred. As the Schedules and
Statements contain unaudited information, which is subject to further review, verification, and
potential adjustment, there can be no assurance that these Schedules and Statements are accurate
and/or complete. Accordingly, the Debtors reserve all rights to supplement and amend the
Schedules and Statements.

       The Debtors have made reasonable efforts to characterize, classify, categorize or
designate the claims, assets, executory contracts, unexpired leases, and other items reported in
the Schedules and Statements correctly. Due to the complexity and size of the Debtors’
businesses, however, the Debtors may have improperly characterized, classified, categorized, or
designated certain items. In addition, certain items reported in the Schedules and Statements


                                                 2
 20-11259-jlg     Doc 8     Filed 09/08/20 Entered 09/08/20 16:35:39             Main Document
                                          Pg 4 of 73



could be included in more than one category. In those instances, one category has been chosen
to avoid duplication. Further, the designation of a category is not meant to be wholly inclusive
or descriptive of the rights or obligations represented by such item.

        Nothing contained in the Schedules and Statements or these Global Notes shall constitute
an admission or a waiver of rights with respect to these Chapter 11 Cases, including, but not
limited to, any issues involving substantive consolidation for plan purposes, subordination,
and/or causes of action arising under the provisions of Chapter 5 of the Bankruptcy Code and
other relevant non-bankruptcy laws to recover assets or avoid transfers. For the avoidance of
doubt, listing a claim on Schedule D as “secured,” on Schedule E as “priority,” on Schedule F as
“unsecured priority,” or listing a contract or lease on Schedule G as “executory” or “unexpired,”
does not constitute an admission by the Debtors of the legal rights of the claimant and/or
contractual counterparty, or a waiver of a Debtor’s right to recharacterize or reclassify such
claim or contract. Failure to designate a claim on a given Debtor’s Schedules as “disputed,”
“contingent,” or “unliquidated” does not constitute an admission by the Debtors that such
amount is not “disputed,” “contingent,” or “unliquidated” or that such claim is not subject to
objection. The Debtors reserve their respective rights to dispute, or assert offsets, setoffs, or
defenses to, any claim reflected on the Schedules as to the nature, amount, liability, or status or
to otherwise subsequently designate any claim as disputed, contingent, and/or unliquidated.

1.      Basis of Presentation. LATAM Parent historically prepared consolidated quarterly and
annual consolidated financial statements that were audited annually and included all of the
Debtors, as well as affiliated non-Debtor entities (together, “LATAM”). Unlike the consolidated
financial statements, the Schedules and Statements generally reflect the assets and liabilities of
each Debtor on a non-consolidated basis. Accordingly, the amounts listed in the Schedules and
Statements will likely differ, at times materially, from the consolidated financial reports prepared
historically by LATAM.

       Although the Schedules and Statements may, at times, incorporate information prepared
in accordance with IFRS (International Financial Reporting Standards), the Schedules and
Statements neither purport to represent nor reconcile to financial statements otherwise prepared
and/or distributed by the Debtors in accordance with IFRS.

2.     Reporting Date. Each Debtor operates on a fiscal year ending on December 31st
annually. All asset and liability information, except where otherwise noted, is provided as of the
applicable Petition Date.

3.     Currency. All amounts are reflected in U.S. dollars, which LATAM uses as its reporting
currency.

4.      Estimates and Assumptions. The preparation of the Schedules and Statements required
the Debtors to make estimates and assumptions that affected the reported amounts of certain
assets and liabilities, the disclosure of certain contingent assets and liabilities, and the reported
amounts of revenue and expense. Actual results could differ materially from these estimates.
The Debtors reserve the right to amend the reported amounts of assets, liabilities, revenues, and
expenses to reflect changes in those estimates or assumptions.


                                                 3
 20-11259-jlg     Doc 8     Filed 09/08/20 Entered 09/08/20 16:35:39             Main Document
                                          Pg 5 of 73




5.       Totals. All totals that are included in the Schedules and Statements represent totals of all
known amounts. To the extent there are unknown or undetermined values or, conversely, claims
listed as unliquidated, contingent and/ or disputed, the actual totals may be different than the
listed totals.

6.     Undetermined, To be Determined or Unknown Amounts. The description of an
amount as “undetermined,” “to be determined,” or “unknown” is not intended to reflect upon the
materiality of such amount. Certain amounts may be clarified during the course of the
Chapter 11 Cases.

7.      Asset Presentation and Valuation. The Debtor assets presented are based on values
consistent with their books and records. These values do not purport to represent the ultimate
value that would be received in the event of a sale, and may not represent economic value as
determined by an appraisal or other valuation technique. As it would be prohibitively expensive
and an inefficient use of estate assets for the Debtors to obtain current economic valuations for
all of their assets, unless otherwise noted, the carrying value on the Debtors’ books (e.g., net
book value), rather than current economic values, is reflected on the Schedules and Statements.

8.      Cash Management. The Debtors use an integrated, centralized cash management system
to facilitate the collection, concentration and disbursement of the various Debtors’ funds in
approximately twenty-eight countries around the world. As a result, certain payments in the
Schedules and Statements may have been made prepetition by one entity on behalf of another
entity through the operation of the consolidated cash management system. A description of the
Debtors’ prepetition cash management system is contained in the Motion of the Debtors for
Interim and Final Orders Authorizing Continued Use of Cash Management System [Docket No.
19] and further detail is contained in the Motion to Authorize Debtors' Motion for Entry of
Interim and Final Orders Directing Certain Orders in the Chapter 11 Cases of LATAM Airlines
Group S.A. et al. Be Made Applicable to Subsequent Debtors [Docket No. 484].

9.       Contingent Assets and Causes of Action. Despite their reasonable efforts to identify all
known assets, the Debtors may not have listed all of their causes of action or potential causes of
action against third parties as assets in their Schedules and Statements, including, but not limited
to, avoidance actions arising under Chapter 5 of the Bankruptcy Code and actions under other
relevant non-bankruptcy laws to recover assets. The Debtors reserve all of their rights with
respect to any causes of action, avoidance actions, controversy, right of set-off, cross claim,
counterclaim, or recoupment, and any claim in connection with any contract, breach of duty
imposed by law or in equity, demand, right, action, lien, indemnity, guaranty, suit, obligation,
liability, damage, judgment, account, defense, power, privilege, license, and franchise of any
kind or character whatsoever, known, unknown, fixed or contingent, matured or unmatured,
suspected or unsuspected, liquidated or unliquidated, disputed or undisputed, secured or
unsecured, assertible directly or derivatively, whether arising before, on, or after the Petition
Date, in contract or in tort, in law or in equity, or pursuant to any other theory of law they may
have, and neither these Global Notes nor the Schedules and Statements shall be deemed a waiver
of any such claims, causes of actions, or avoidance actions or in any way prejudice or impair the
assertion of such claims.


                                                 4
 20-11259-jlg     Doc 8    Filed 09/08/20 Entered 09/08/20 16:35:39            Main Document
                                         Pg 6 of 73




         The Debtors may also possess contingent and unliquidated claims against affiliated
entities (both Debtor and non-Debtor) for various financial accommodations and similar benefits
they have extended from time to time, including, but not limited to, contingent and unliquidated
claims for contribution, reimbursement, and/or indemnification arising from various
(i) guarantees, (ii) indemnities, (iii) intercompany loans, (iv) tax-sharing agreements,
(v) warranties, (vi) operational and servicing agreements, (vii) shared service agreements, and
(viii) other arrangements.

10.     Guarantees and Other Secondary Liability Claims. The Debtors have used their
reasonable best efforts to locate and identify guarantees and other secondary liability claims
(collectively, “Guarantees”) in each of their executory contracts, unexpired leases, secured
financings, debt instruments, and other similar agreements. Where such Guarantees have been
identified, they have been included in the relevant Schedules of the Debtor or Debtors affected
by such Guarantees. Where a Guarantee exists, co-obligors are listed on a Debtor’s Schedule H
to the extent the Debtor is either the primary obligor or the guarantor of the relevant obligation.
To the extent that a Debtor is a guarantor, such Guarantees are also listed on its Schedule D or
E/F, as appropriate, and listed as “contingent” and “unliquidated” unless otherwise specified.
Further, it is possible that certain Guarantees embedded in the Debtors’ executory contracts,
unexpired leases, secured financings, debt instruments and other such agreements may have been
inadvertently omitted. Thus, the Debtors reserve their rights to amend the Schedules and
Statements to the extent that additional Guarantees are identified. In addition, the Debtors
reserve the right to amend the Schedules and Statements to recharacterize, reclassify, add, or
remove any such contract or claim.

11.     Pledged Assets. A significant amount of the assets listed on the Debtors’ Schedule A/B
have been pledged as collateral by the Debtors. Assets pledged as collateral include, among
other things, cash, securities, inventories, equipment, aircraft, engines, spare parts, equity
interests in subsidiaries, contract rights, and other related assets.

       In certain instances, LATAM Parent or another Debtor may be a co-obligor or guarantor
with respect to the obligations of another Debtor or non-Debtor, which obligation or guarantee is
secured by property pledged by the Debtor. To the extent that the Debtor no longer holds title to
the pledged collateral securing the obligation or guarantee, such obligation or guarantee is
considered unsecured and is listed on that Debtor’s Schedule F.

12.      Leases and Executory Contracts. Certain leases relating to LATAM’s fleet are
reflected twice in a Debtor’s Schedules – once in the Debtor’s Schedule G as an executory
contract and again in the in its Schedule D or F, as appropriate, as a contingent, unliquidated
claim on account of the Debtor’s corresponding obligations under the lease or contract. Nothing
herein or in the Schedules or Statements shall be construed as a concession, admission or
evidence as to the determination of the legal status of any leases identified in the Schedules or
Statements, including whether such leases: (i) constitute an executory contract within the
meaning of section 365 of the Bankruptcy Code or other applicable law; or (ii) have not expired
or been terminated or otherwise are not current in full force and effect, and the Debtors reserve
all of their rights.


                                                5
 20-11259-jlg     Doc 8     Filed 09/08/20 Entered 09/08/20 16:35:39             Main Document
                                          Pg 7 of 73




13.      Aircraft. As of the Initial Petition Date, the Initial and Subsequent Debtors together
operated 340 aircraft, the bulk of which were not owned directly by the Debtors and are therefore
not reflected as assets on their respective Schedule A/B. These 340 aircraft comprised the
entirety of LATAM’s fleet, with the Initial Debtors' fleet consisting of 320 aircraft and the
Subsequent Debtors’ fleet consisting of the remaining 20 aircraft. As of the Initial Petition Date,
the Initial Debtors subleased 160 of the aircraft in their fleet to the Subsequent Debtors.

        As to the 320 aircraft comprising the Initial Debtors’ fleet, as of the Initial Petition Date:
(a) 30 aircraft were directly owned by Initial Debtors; (b) 5 aircraft were owned by trusts (each,
a “Leasing Trust”) in which certain of the Initial Debtors held the beneficial interests (see Global
Note in response to Statement Question 12 for more detail regarding the Leasing Trusts); and
(c) the remaining 285 aircraft were leased by the Initial Debtors through a combination of 187
finance and tax leases and 98 operating leases with third parties.

        As to the 20 aircraft comprising the Subsequent Debtors’ fleet, as of their respective
Petition Dates: (a) 2 aircraft were directly owned by Subsequent Debtors; and (b) the remaining
18 aircraft were leased by the Subsequent Debtors through a combination of 15 finance and tax
leases and 3 operating leases with third parties.

        Under a finance or tax lease, the Debtor leases an aircraft through a separate entity (a
Special Purpose Vehicle, “SPV”) that is the legal owner of the aircraft. The SPV generally
finances the acquisition of the aircraft by issuing debt to a third party lender. To the extent that a
Debtor guarantees the financial obligations of an SPV to the third party lender, such guarantee is
listed in accordance with Global Note 10 above. To the extent that a Debtor owns an SPV or
holds the beneficial interest in a Leasing Trust, such ownership interest will be listed on that
Debtor’s Schedule A/B without reference to the underlying assets of the SPV or trust. The
Debtor may then operate the aircraft or sublease the aircraft to another Debtor or non-Debtor.

        Under an operating lease, the Debtor leases an aircraft directly from a third party lessor,
and in some occasions, may sublease the aircraft to another Debtor or non-Debtor.

       To the extent that a Debtor leases an aircraft from a non-Debtor lessor, either from an
SPV or a third party under an operating lease, such lease will be reflected in the Debtor’s
Schedule F, as a contingent and unliquidated claim, and also in its Schedule G. This treatment
likewise applies to situations where a Debtor leases or subleases an aircraft from another Debtor.

14.     Intercompany Transactions. Net intercompany balances between a given Debtor and
other LATAM entities as of the applicable Petition Date are reported on such Debtor’s Schedules
in response to Question AB77 (Other property of any kind not already listed) for net
intercompany receivables and Question F for any net intercompany payables. Furthermore,
revenues listed in Statement Part 1 (Income) include gross intercompany revenue and do not
reflect any intercompany setoffs or eliminations.

15.    Liabilities. Some of the scheduled liabilities are unknown, contingent, and/or
unliquidated at this time. In such cases, the amounts are listed as “unknown,” “to be


                                                  6
 20-11259-jlg     Doc 8     Filed 09/08/20 Entered 09/08/20 16:35:39             Main Document
                                          Pg 8 of 73



determined,” or “undetermined.” Further, liabilities such as certain deferred liabilities, accruals,
or general reserves are not included as they are general estimates and do not represent specific
claims as of the Petition Date for each Debtor. Accordingly, the total amounts listed for some
categories of liabilities in the Schedules and the Statements may not be equal to the aggregate
amount of the Debtors’ total liabilities as noted on any financial statements issued prior to the
Petition Date.

        The liabilities listed on the Schedules and Statements do not reflect any analysis of claims
under section 503(b)(9) of the Bankruptcy Code. Accordingly, the Debtors reserve all rights to
dispute or challenge the validity of any asserted claims under section 503(b)(9) of the
Bankruptcy Code or the characterization of the structure of any such transaction or any document
or instrument related to any creditor’s claim.

16.    Creditor Facilities. Although there may be multiple parties that hold a portion of the
debt comprising the Debtors’ prepetition credit facilities and notes, only the administrative
agents and indenture trustees, as applicable, have been listed for purposes of Schedule D, E/F,
and H.

17.   Confidentiality. The home addresses of most of the Debtors’ current and former
employees (including directors and officers) may reflect the office locations of the employees.

18.     First Day Orders. The Bankruptcy Court has authorized (each, a “First Day Order”)
the Debtors to pay, in whole or in part, various outstanding prepetition claims, including but not
limited to, payments relating to the Debtors’ employee wages and compensation, severance,
benefits, and reimbursable business expenses; goods and services ordered prepetition but
received post-petition; customer programs and obligations; insurance obligations; and pre-
petition taxes and fees. Given that certain of these claims are anticipated to be paid in
accordance with the First Day Orders, such claims may not be listed in the Schedules, or may
otherwise be listed as “unknown” or “to be determined.”

       In addition, the Bankruptcy Court has authorized the Debtors to pay certain prepetition
fuel vendors, critical & foreign vendors, and lienholders. Accordingly, the scheduled claims
may not reflect those prepetition expenses that have been or will be paid in accordance with the
First Day Orders.

        The Debtors reserve their rights to object to any listed claims on the ground that, among
other things, such claims have already been satisfied pursuant to a First Day Order. The estimate
of claims set forth in the Schedules may not reflect assertions by the Debtors’ creditors of a right
to have such claims paid or reclassified under the Bankruptcy Code or orders of the Bankruptcy
Court.

19.     Excluded Assets and Liabilities. The Debtors believe that they have identified, but did
not necessarily value, all material categories of assets and liabilities in the Schedules. The
Debtors have excluded the following items which may be included in their IFRS financial
statements from the Schedules: operating leases, accrued salaries, employee benefit accruals,
and certain other accruals, capitalized interest, debt acquisition costs, restricted cash, goodwill,
financial instruments, air traffic liabilities, certain other assets, and deferred revenues and gains.

                                                  7
 20-11259-jlg     Doc 8     Filed 09/08/20 Entered 09/08/20 16:35:39            Main Document
                                          Pg 9 of 73



The Debtors also have excluded rejection damage claims of counterparties to executory contracts
and unexpired leases that may be rejected, to the extent such damage claims exist. Other
immaterial assets and liabilities may also have been excluded.

20.      Intellectual Property Rights. Exclusion of certain intellectual property shall not be
construed to be an admission that those intellectual property rights have been sold, abandoned,
terminated, assigned or otherwise transferred pursuant to a sale, acquisition, or other transaction,
or otherwise have expired by their terms. Conversely, inclusion of certain intellectual property
shall not be construed to be an admission that those intellectual property rights have not been
sold, abandoned, terminated, assigned or otherwise transferred pursuant to a sale, acquisition, or
other transaction, or otherwise have not expired by their terms. Accordingly, the Debtors reserve
all of their rights as to the legal status of all intellectual property rights.

21.     Liens. The inclusion on Schedule D of creditors is not an acknowledgement of the
validity, extent, or priority of any liens, and the Debtors reserve their right to challenge such
liens and the underlying claims on any ground whatsoever. A careful review of the applicable
agreements and other relevant documents is necessary for a complete description of the collateral
and the nature, extent and priority of any liens. Nothing in these Global Notes or the Schedules
and Statements shall be deemed a modification or interpretation of the terms of such agreements
or an acknowledgment of same. Certain liens may have been inadvertently marked as disputed
but had previously been acknowledged in an order of the Court as not being disputed by the
Debtors. It is not the Debtors’ intent that Schedules be construed to supersede any orders entered
by the Bankruptcy Court.

22.    Insiders. For the purposes of their responses to Statement Question 28, the Debtors
have listed the current officers and directors for each individual Debtor entity to the extent
available based on current records. For the purposes of Statement Question 29, only certain
Debtors, including LATAM Parent, have listed the names of its former officers and directors.
For purposes of Statement Question 4 and 30, the Debtors have only included the following as
“insiders,” consistent with LATAM’s financial reporting obligations to the U.S. Security
Exchange Commission: all members of the board of directors of LATAM and LATAM’s
principal officers (members of management who are responsible for determining the
Company’s operating policies and financial undertakings, including Vice-Presidents, Chief
Executives and Senior Directors).

        Persons listed as “insiders” have been included for informational purposes only and do
not constitute an admission that any such individuals are insiders for purposes of the
Bankruptcy Code or otherwise. The Debtors do not take any position with respect to: (a) such
person’s influence over the control of the Debtors; (b) the management responsibilities or
functions of such individual; (c) the decision-making or corporate authority of such individual;
or (d) whether such individual could successfully argue that he or she is not an “insider” under
applicable law, including the federal securities laws, or with respect to any theories of liability
or for any other purpose.

23.     Signatory. The Schedules and Statements have been signed by Ramiro Alfonsín Balza,
in his capacity as Chief Financial Officer of LATAM. In reviewing and signing the Schedules


                                                 8
 20-11259-jlg     Doc 8    Filed 09/08/20 Entered 09/08/20 16:35:39           Main Document
                                        Pg 10 of 73



and Statements, he has necessarily relied upon the efforts, statements and representations of
various of the Debtors’ personnel and professionals. He has not (and could not have) personally
verified the accuracy of each such statement and representation, including statements and
representations concerning amounts owed to creditors and their addresses.

24.    COVID-19. The Debtors have filed these Schedules and Statements amidst the
unprecedented circumstances arising from the global COVID-19 pandemic. Such circumstances
have complicated the preparation of these Schedules and Statements and Global Notes in as
much as the Debtor’s management and outside professionals have been limited to working
remotely and have been unable to meet in person.

25.     Limitation of Liability. The Debtors and their officers, employees, agents, attorneys,
and financial advisors do not guarantee or warrant the accuracy, completeness, or correctness of
the data that is provided herein and shall not be liable for any loss or injury arising out of or
caused, in whole or in part, by the acts, errors, or omissions, whether negligent or otherwise, in
procuring, compiling, collecting, interpreting, reporting, communicating, or delivering the
information contained herein. The Debtors and their officers, employees, agents, attorneys, and
financial advisors expressly do not undertake any obligation to update, modify, revise, or re-
categorize the information provided herein or, except to the extent required by applicable law or
an order of the Bankruptcy Court, to notify any third party should the information be updated,
modified, revised, or re-categorized. In no event shall the Debtors or their officers, employees,
agents, attorneys, and financial advisors be liable to any third party for any direct, indirect,
incidental, consequential, or special damages (including, but not limited to, damages arising from
the disallowance of a potential claim against the Debtors or damages to business reputation, lost
business, or lost profits), whether foreseeable or not and however caused.

                              Schedules of Assets and Liabilities
Schedule A/B Notes.

   •   General. Each Debtor’s assets in Schedule A/B are listed at net book value as of the
       Petition Date, unless otherwise noted, and may not necessarily reflect the market or
       recoverable value of these assets as of the Petition Date.

   •   Cash and Cash Equivalents (AB1 through AB5). The reported bank balances (including
       investments and overnight accounts) and cash on hand include cash held in various
       currencies, converted into U.S. dollars per the Debtors’ accounting policies as of the
       Petition Date. Cash on hand includes cash held at airport and office locations, as well as
       petty cash for incidental expenses. The Debtors excluded accounts with no current
       balances that may be seldomly used or inactive.

   •   Deposits (AB7). The Debtors have made reasonable efforts to identify all deposits.
       However, the Schedules may not reflect an exhaustive list of deposits. The amounts
       listed by the Debtors in response to AB7 include deposits by Debtors that may have been
       offset and withdrawn post-petition by the counterparty.




                                                9
20-11259-jlg     Doc 8    Filed 09/08/20 Entered 09/08/20 16:35:39             Main Document
                                       Pg 11 of 73



  •   Prepayments (AB8). Included in these amounts are those pre-delivery payments (PDPs)
      made by the Debtors pursuant to certain aircraft purchase agreements with Airbus and
      Boeing in relation to future aircraft deliveries. To the extent that a PDP was financed by
      a Debtor, such financing is reflected in Schedules D, E/F, G, or H, where applicable. The
      Debtors also included in response to AB8 prepayments related to travel bookings, for
      which the Debtors make advance payments to certain third parties

  •   Accounts Receivable (AB11). Accounts receivable include ordinary course receivables,
      and may also include any net credits in favor of the Debtors with respect to their trade
      payables.

  •   Non-publicly traded stock (AB15). Ownership interests in subsidiaries, trusts, and other
      affiliates have been identified in AB15 in an unknown value, as the fair market value of
      such ownership interest would be difficult to ascertain. Each Debtor’s Schedule A/B
      reflects only those subsidiaries, trusts, and other LATAM entities in which the Debtor has
      a direct ownership interest.

  •   Inventory (AB19 through AB26). Items listed in AB19-26 are scheduled according to
      their net book value. The Debtors have made reasonable efforts to identify or estimate all
      inventory included in AB21 that was purchased within the 20 days preceding the Petition
      Date; however, it is possible that inadvertent errors or omissions may have occurred in
      identifying these amounts.

  •   Office Furniture, Fixtures and Equipment (AB38 through AB45). Items listed in AB38-
      45 are scheduled according to their net book value. The Debtors have made reasonable
      efforts to identify all assets; however, it is possible that inadvertent errors,
      misclassifications, or omissions may have occurred, or that property of de minimis value
      is not included in response to this question.

  •   Machinery, Equipment, and Vehicles (AB46 through AB53). Aircraft and engines listed
      by a Debtor in response to AB47-50 reflect only those aircraft and engines in which that
      Debtor holds a direct ownership interest, and are listed according to their net book value.
      To the extent that a Debtor holds an ownership interest in a subsidiary or Leasing Trust
      that in turn holds title to an aircraft or engine, the Debtor’s Schedule A/B will reflect only
      the ownership interest in the subsidiary or Leasing Trust and not the underlying aircraft
      or engine. Those aircraft and engines leased by a Debtor, either from a subsidiary,
      parent, or third party, are reflected on the Debtor’s Schedule G as an executory contract,
      with the associated obligations under the lease listed on the Debtor’s Schedule F. The
      Debtors have made reasonable efforts to identify all assets; however, it is possible that
      inadvertent errors, misclassifications, or omissions may have occurred, or that property of
      de minimis value is not included in response to this question.

  •   Intangibles and Intellectual Property (AB60 through AB65). The Debtors have not listed
      or assigned any value for their goodwill. The Debtors do not ascribe in their books and
      records any value with respect to certain items listed. Therefore, such items’ net book
      and current value are marked as unknown.

                                               10
 20-11259-jlg    Doc 8    Filed 09/08/20 Entered 09/08/20 16:35:39           Main Document
                                       Pg 12 of 73




   •   Tax Refunds and Unused Net Operating Losses (“NOL”) (AB72). Under Brazilian and
       Chilean tax law, the tax year in which each NOL accrued is not relevant for the
       application of the NOLs, which continue to accumulate and do not expire. The Debtors
       therefore did not list the tax year in scheduling certain NOLs.

   •   Other Property of Any Kind Not Already Listed (AB77). Each Debtor has attached an
       exhibit, where applicable, listing that Debtor’s intercompany receivables, on a net basis,
       with all other LATAM entities, both Debtors and non-Debtors. The intercompany
       receivables reflect amounts owed pursuant to various ordinary course transactions
       between LATAM entities. The Debtors have made all reasonable efforts to schedule all
       outstanding obligations between each Debtor and other LATAM entities. Nonetheless,
       the list may be incomplete.

Schedule D Notes.

   •   Creditors’ claims on Schedule D arose, or were incurred, on various dates. In certain
       instances, the date on which such claim arose may be an open issue of fact.

   •   Except as otherwise agreed in accordance with a stipulation and order entered by the
       Bankruptcy Court, the Debtors reserve their rights to dispute or challenge the validity,
       perfection, or immunity from avoidance of any lien listed on Schedule D purported to be
       granted to a secured creditor or perfected in any specific asset.

   •   Except as specifically stated herein, lessors of real property and equipment, utility
       companies, and any other parties which may hold security deposits or other security
       interests, have not been listed on Schedule D. The Debtors have also not listed on
       Schedule D any parties whose claims may be secured through rights of setoff, deposits, or
       advance payments.

   •   Certain claims are listed on Schedule D as “unliquidated” because the value of the
       collateral securing such potential claims is unknown. Moreover, although the Debtors
       may have scheduled claims of various creditors as secured claims, the Debtors reserve all
       rights to dispute or challenge the secured nature of any creditor’s claim or the
       characterization of the structure of any transaction or any document or instrument
       (including, without limitation, any intercompany agreement) related to such creditor’s
       claim.

   •   The Debtors have not included on Schedule D the claims of any parties that may believe
       their claims are secured through setoff rights or inchoate statutory lien rights. The
       amounts outstanding under the Debtors’ prepetition secured credit facilities and secured
       notes reflect the approximate principal amounts as of the Petition Date.

   •   The descriptions provided on Schedule D are intended only as a summary. Reference to
       the applicable loan agreements and related documents is necessary for a complete
       description of the collateral and the nature, extent and priority of any liens. Nothing in


                                              11
 20-11259-jlg     Doc 8     Filed 09/08/20 Entered 09/08/20 16:35:39               Main Document
                                         Pg 13 of 73



       these Global Notes or in the Schedules and Statements shall be deemed a modification,
       interpretation or an acknowledgment of the terms of such agreements or related
       documents.

Schedule E/F Notes.

   •   The Debtors have made reasonable efforts to report all priority and general unsecured
       claims against the Debtors on Schedule E/F based on the Debtors’ books and records as
       of the Petition Date. However, the actual value of claims against the Debtors may vary
       significantly from the represented liabilities. Moreover, because the Debtors have
       scheduled all claims in U.S. dollars, foreign creditors asserting claims in local currencies
       may disagree with the scheduled amounts due to differences in applied conversion rate.
       Parties in interest should not accept that the listed liabilities necessarily reflect the correct
       amount of any unsecured creditor’s allowed claims or the correct amount of all unsecured
       claims. Similarly, parties in interest should not anticipate that recoveries in these cases
       will reflect the relationship of the aggregate asset values and aggregate liabilities set forth
       in the Schedules. Parties in interest should consult their own professionals and advisors
       with respect to pursuing a claim. Although the Debtors and their professionals have
       generated financial information and data the Debtors believe to be reasonable, actual
       liabilities (and assets) may deviate significantly from the Schedules due to certain events
       that occur throughout these Chapter 11 Cases.

   •   The claims listed on Schedule E/F arose or were incurred on various dates. In certain
       instances, the date on which a claim arose may be unknown or subject to dispute.
       Although reasonable efforts have been made to determine the date upon which claims
       listed in Schedule E/F was incurred or arose, fixing that date for each claim in Schedule
       E/F would be unduly burdensome and cost-prohibitive and, therefore, the Debtors have
       not listed a date for each claim listed on Schedule E/F.

   •   On Schedule F, each Debtor has attached an exhibit listing that Debtor’s intercompany
       payables, on a net basis, with all other LATAM entities, both Debtors and non-Debtors.
       The intercompany payables reflect amounts owed pursuant to various ordinary course
       transactions between LATAM entities. The Debtors have made all reasonable efforts to
       schedule all outstanding obligations between each Debtor and other LATAM entities.
       Nonetheless, the list may be incomplete.

   •   The Bankruptcy Court has authorized the Debtors to pay, in whole or in part, prepetition
       claims relating to the Debtors’ employee wages and compensation, benefits, and
       reimbursable business expenses. Accordingly, a Debtor’s Schedule E/F only reflects
       those employee related claims due and owing as of the Petition Date for which the
       Debtors did not obtain relief from the Bankruptcy Court to satisfy in whole or in part.

   •   Schedule E/F also contains information regarding pending litigation involving the
       Debtors. However, certain omissions may have occurred. In the case of the Subsequent
       Debtors only, certain litigations require that a surety bond or a bank guarantee be posted
       by the Debtor, and in such cases, these financial instruments are listed on the Debtor’s


                                                  12
 20-11259-jlg    Doc 8     Filed 09/08/20 Entered 09/08/20 16:35:39            Main Document
                                        Pg 14 of 73



       Schedule E/F while the associated litigations are excluded to avoid duplication. The
       inclusion of any legal action in the Schedules and Statements does not constitute an
       admission by the Debtors of any liability, the validity of any litigation, or the amount of
       any potential claim that may result from any claims with respect to any legal action and
       the amount and treatment of any potential claim resulting from any legal action currently
       pending or that may arise in the future.

   •   All asserted or potential litigation-related claims referenced in Schedule E/F are
       contingent, unliquidated, and disputed. Specific disclosure regarding asserted or
       potential litigation-related claims may be subject to certain disclosure restrictions and/or
       may be of a peculiarly personal and private nature. The Debtors continue to research any
       possible restrictions with respect to disclosure of asserted or potential litigation-related
       claims. The Debtors will amend or supplement these Schedules and Statements as
       necessary or appropriate in this regard.

   •   Certain litigations reflected as claims for or against one Debtor may relate to one or more
       of the other Debtors. The Debtors have made commercially reasonable efforts to record
       these actions in the Schedules and Statements of each Debtor that is party to the action.
       For the Initial Debtors, where this was not possible, LATAM Parent was listed as the
       defendant. Moreover, given the number of litigations involving Debtors, the Schedules
       do not contain specific details of every litigation, such as the names and addresses of each
       party to a given litigation.

   •   In the ordinary course of business, the Debtors generally receive invoices for goods and
       services after the delivery of such goods or services. As of the filing of the Schedules
       and Statements, the Debtors had not received all invoices for payables, expenses, or
       liabilities that may have accrued before the Petition Date. Furthermore, payments to
       critical and foreign vendors, lienholders and fuel suppliers made subsequent to the filing
       of these Schedules will not reflected in these Schedules. The Debtors reserve the right,
       but are not required, to amend Schedules E/F if they receive such invoices and/ or make
       such payments. The claims of individual creditors are generally listed at the amounts
       recorded on the Debtors’ books and records and may not reflect all credits or allowances
       due from the creditor. The Debtors reserve all of their rights concerning credits or
       allowances.

Schedule G Notes.

   •   The Debtors hereby reserve all rights to dispute the validity, status, or enforceability of
       any contracts, agreements or leases set forth in Schedule G and to amend or supplement
       Schedule G as necessary. Additionally, the placing of a contract or lease onto Schedule
       G shall not be deemed an admission that such contract is an executory contract or
       unexpired lease, or that it is necessarily a binding, valid, and enforceable contract. Any
       and all of the Debtors’ rights, claims and causes of action with respect to the contracts
       and agreements listed on Schedule G are hereby reserved and preserved. In addition, the
       Debtors are continuing their review of all relevant documents and expressly reserve their
       right to amend all Schedules at a later time as necessary and/or to challenge the


                                               13
 20-11259-jlg    Doc 8     Filed 09/08/20 Entered 09/08/20 16:35:39           Main Document
                                        Pg 15 of 73



       classification of any agreement as an executory contract or unexpired lease in any
       appropriate filing.

   •   In some cases, the same contract counterparty appears multiple times in a Debtor’s
       Schedule G. This multiple listing is generally intended to reflect distinct agreements
       between the applicable Debtor and such counterparty, however, due to the magnitude of
       data, it is possible that a multiple listing may be the result of duplicates.

   •   Omission of a contract or agreement from Schedule G does not constitute an admission
       that such omitted contract or agreement is not an executory contract or unexpired lease.
       The Debtors’ rights under the Bankruptcy Code with respect to any such omitted
       contracts or agreements are not impaired by the omission. A Debtor’s Schedule G may
       be amended at any time to add or remove, as the case may be, any omitted contract,
       agreement or lease.

   •   The contracts, agreements, and leases listed on Schedule G may have expired or may
       have been rejected, terminated, assigned, modified, amended, and/or supplemented from
       time to time by various amendments, change orders, restatements, waivers, estoppel
       certificates, letters, and other documents, instruments, and agreements that may not be
       listed therein or that may be listed as a single entry. The Debtors expressly reserve their
       rights to challenge whether such related materials constitute an executory contract, a
       single contract or agreement, or multiple, severable, or separate contracts.

   •   Certain of the leases listed on Schedule G may contain renewal options, options to
       purchase, rights of first refusal, and other miscellaneous rights. Such rights, powers,
       duties, and obligations are not set forth on Schedule G. Certain of the agreements listed
       on Schedule G may also be in the nature of conditional sales agreements or secured
       financings, and their inclusion on Schedule G is not an admission that the agreement is an
       executory contract, financing agreement, or otherwise.

   •   To the extent that a Debtor is the lessee of an aircraft and also subleases the aircraft to
       another LATAM entity, both the lease and the sublease will be listed on the Debtor’s
       Schedule G, in its capacity as lessee and sublessor, respectively.

   •   Certain of the contracts, agreements, and leases listed on Schedule G may have been
       entered into by more than one of the Debtors. Further, in certain instances, the specific
       Debtor obligor to certain of the executory contracts could not be specifically ascertained.
       In such cases, the Debtors have made their best efforts to determine the correct Debtor’s
       Schedule G on which to list such executory contract.

Schedule H Notes.

   •   In the ordinary course of their businesses, the Debtors may be involved in pending or
       threatened litigation and claims. These matters may involve multiple plaintiffs and
       defendants, some or all of whom may assert cross-claims and counterclaims against other



                                               14
 20-11259-jlg      Doc 8    Filed 09/08/20 Entered 09/08/20 16:35:39              Main Document
                                         Pg 16 of 73



       parties. All such claims are “contingent,” “unliquidated,” and “disputed,” and not all
       claims may have been set forth individually on Schedule H.


                                  Statement of Financial Affairs

Statement Question 1 and 2 – Revenue. Intercompany eliminations are not included.

Statement Question 3 – 90 Day Payments. Due to the complex nature of LATAM’s global
operations, the listed 90-day payments likely do not constitute an exhaustive list. The Statements
may not include payments that were made by non-Debtor LATAM affiliates where part, or all, of
the payment benefitted one or more of the Debtors. Likewise, some disbursements made by one
or more of the Debtors within the 90-day period may have benefitted non-Debtors LATAM
affiliates. Payments by Debtors to vendors through intermediaries may not reflect the ultimate
beneficiary of these payments; however, the Debtors have worked to reclassify these payments
where possible.

Statement Question 4 – Payments to Insiders. The response of LATAM Parent to Statement
Question 4 contains the full list of payments made to insiders on behalf of all Debtors in the
aggregate during the one year preceding LATAM Parent’s Petition Date. Because the response
of LATAM Parent lists the aggregate payments to each insider, which are inclusive of those
insider payments made on account of all other Debtors, the Statements of the remaining Debtors
do not include any separate responses to Statement Question 4. Due to privacy and security
concerns associated with the public disclosure of the names and income of the Debtors’ officers
and employees in their home countries, the Debtors have redacted the names of the transferees
listed in response to Statement Question 4, and have instead identified the transferees by
“Individual 1,” Individual 2,” etc. Additionally, because certain senior officers would
otherwise be easily identifiable based on their respective incomes, in the interest of their privacy
and security, the Debtors have also redacted the amounts of the payments for these officers.
Refer to Global Note “Insiders” for further information.

Statement Question 6 – Setoffs. The Debtors are routinely subject to setoffs from third parties
in the ordinary course of business. Setoffs in the ordinary course result from routine
transactions, including but not limited to, intercompany transactions, counterparty settlements (in
particular, interline ticketing setoffs with other carriers, e.g. IATA or other interline settlements),
pricing discrepancies, setoffs with credit card processing companies, and other disputes between
Debtors and third parties. These normal setoffs are consistent with the ordinary course of
business in the Debtors’ industry and are not listed in the Debtors’ responses to Statement
Question 6. Furthermore, the Debtors engage in certain customer programs, including credits
and refunds. Such transactions were also not included in responding to Statement Question 6,
although the Debtors reserve all rights with respect thereto and make no admission of waiver
thereby. The Debtors reserve all rights to enforce or challenge any setoffs that have been or may
be asserted.

Statement Question 7 – Legal Actions. The Debtors have made reasonable best efforts to
identify all current pending litigation involving the Debtors; however, certain omissions may
have occurred. In the interest of efficiency, certain legal actions with relatively small amounts in


                                                  15
 20-11259-jlg      Doc 8    Filed 09/08/20 Entered 09/08/20 16:35:39              Main Document
                                         Pg 17 of 73



dispute have been listed on the Schedule of LATAM Parent, regardless of which Debtor is the
named defendant in such legal action.

Statement Question 9 – Certain Gifts and Charitable Contributions. In response to
Statement Question 9, the Debtors did not include non-cash gifts such as frequent flier program
mile donations and ticket upgrades, which were deemed to have no value to the Debtors.

Statement Question 10 - Certain Losses. The Debtors did not include losses covered by
insurance in their responses to Statement Question 10.

Statement Question 12 – Self-Settled Trusts. The Debtors have established certain domestic
aircraft trusts for the purposes of holding title to aircraft eligible for FAA registration in the
United States. To the extent that a Debtor is the settlor and beneficiary of such an aircraft trust
that holds title to an aircraft, the Debtor’s beneficial ownership interest in the trust will be listed
as personal property on its Schedule A/B, the trust agreement with the aircraft trustee will be
listed on Schedule G, and the Debtor’s corresponding obligations to the aircraft trustee will be
listed as a contingent, unsecured unliquidated claim on its Schedule F. To the extent that a
Debtor holds an ownership interest in a subsidiary LATAM entity that in turn is the settlor and
beneficiary of such an aircraft trust, only the Debtor’s ownership interest in the subsidiary will be
listed as personal property on the Debtor’s Schedule A/B.

Statement Question 14 – Previous Addresses. Due to the consolidated nature of LATAM’s
operations, the same address may be listed on the schedules of multiple Debtors. In certain
instances, the Debtors have listed airport addresses generally, without identifying any specific
offices, terminals, warehouses, hangars, or other structures in which the Debtors physically
operated. This is customary practice and received mail is sorted accordingly for delivery at
airports. The Debtors also excluded from their responses any airport locations at which they did
not have routine operations during the specified time period.

Statement Question 16 – Personally Identifiable Information. The LATAM company
privacy policies are disclosed on its public website, in multiple languages, and are presented to
customers upon booking tickets or signing up for frequent flyer programs.

Statement Question 17 – ERISA Plan as an Employee Benefit. Certain Debtors sponsor
ERISA plans for their U.S. employees only. These 401(k) plans are included in the exhibit for
Statement Question 32. The Debtors do not sponsor a pension fund.

Statement Question 20 – Off-Premises Storage. In response to Statement Question 20, the
Debtors listed off-premises storage of inventory of such as archived documents and boarding
materials, including blankets and pillows. The appropriate employees are provided with access
to these facilities as per the Company’s policies. Due to the consolidated nature of the Debtors’
books and records, each Initial Debtor’s response to Statement Question 20 contains the
aggregate list of all property stored off premises for all Initial Debtors; likewise each
Subsequent Debtor’s response contains the aggregate list of property for all Subsequent Debtors.
Aircraft parked at off-premises facilities are excluded.



                                                  16
 20-11259-jlg     Doc 8    Filed 09/08/20 Entered 09/08/20 16:35:39          Main Document
                                        Pg 18 of 73



Statement Question 21 – Property Held for Another. In response to Statement Question 21,
the Debtors did not include property owned by third parties held by a Debtor during repair or
otherwise in the ordinary course of business where possession is temporary and for the purpose
of addressing operational needs. All property listed in response to Statement Question 21 for all
Initial Debtors was aggregated under LATAM Parent; likewise, all property listed in response to
Statement Question 21 for all Subsequent Debtors was aggregated under TAM Linhas Aéreas
S.A.

Statement Question 25 – Businesses in Which the Debtors Have an Interest. Given the
complexities of the organizational structure of the Debtors, for purposes of Statement Question
25, the Debtors have listed only the direct subsidiaries of each Debtor entity.

Statement Question 26b - Firms or Individuals Who Have Audited, Compiled, Or
Reviewed Debtor’s Books. Other third parties may have audited, compiled, or reviewed the
Debtor’s books but are not included in the Debtors’ responses to Statement Question 26b.

Statement Question 26c – Firms or Individuals in Possession of Debtor’s Books of Account
and Records. Other third parties besides those listed may possess a subset of the Debtor’s
books and records but are not included in the Debtors’ responses to Statement Question 26c.

Statement Question 26d – Recipients of Financial Statements. LATAM Parent is a publicly
traded company with publicly available financial statements. Any number of parties may have
received LATAM Parent’s financial statements for the purposes of Statement Question 26d. For
this reason, LATAM Parent and each of the Debtors, which are all direct or indirect subsidiaries
of LATAM Parent, did not provide a response to Statement Question 26d.

Statement Question 27 – Inventories. The Debtors’ responses to Statement Question 27 do not
include routine informal inventories, during which Debtors perform cycle counts on parts and
other operational inspections, or the Debtors’ ordinary course maintenance of inventory records
as part of their overall financial and accounting systems.

Statement Question 28 and 29 – Current and Former Officer and Directors. While the
Debtors have made reasonable best efforts to list all current officers and directors for each
Debtor in response to Statement Questions 28 and 29, some may have been omitted. The
exercise of obtaining contact information for all prior officers and directors of all Debtors,
especially for the smaller subsidiary Debtors, would incur a significant burden on the Debtors’
management without providing much corresponding benefit in terms of useful information to
creditors and parties in interest. See Global Note “Insiders” for further information.

Statement Question 30 – Payments, Distributions, or Withdrawals to Insiders. Refer to
Statement Question 4 for this item.

Statement Question 32 – Contributions to Pension Funds. While the Debtors in total
contribute to approximately 59 different pension funds and similar government programs as
required by local labor laws, they do not sponsor any pension funds.




                                               17
                20-11259-jlg                       Doc 8              Filed 09/08/20 Entered 09/08/20 16:35:39                                                                     Main Document
                                                                                   Pg 19 of 73
 Fill in this information to identify the case:

 Debtor name            Lan Cargo S.A.

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)               20-11259
                                                                                                                                                                                           Check if this is an
                                                                                                                                                                                           amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                         12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                      $        14,538,409.83

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                         $       658,646,075.48

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                        $       673,184,485.31


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                      $       600,000,000.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                         $                      0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                                 +$    1,160,811,614.21


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                               $        1,760,811,614.21




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                       page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                                Best Case Bankruptcy
               20-11259-jlg               Doc 8           Filed 09/08/20 Entered 09/08/20 16:35:39                        Main Document
                                                                       Pg 20 of 73
 Fill in this information to identify the case:

 Debtor name         Lan Cargo S.A.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         20-11259
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest
 2.        Cash on hand                                                                                                                           $131,892.00



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number
                    See Attached Schedule A/B, Part 1,
           3.1.     Question 3                                                                                                                $16,730,880.69



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                               $16,862,772.69
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     Various Vendors - Landlord Deposits                                                                                           $221,348.84



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
               20-11259-jlg               Doc 8           Filed 09/08/20 Entered 09/08/20 16:35:39                         Main Document
                                                                       Pg 21 of 73
 Debtor         Lan Cargo S.A.                                                                 Case number (If known) 20-11259
                Name


 9.        Total of Part 2.                                                                                                           $221,348.84
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                        51,879,230.74    -                       3,042,914.93 = ....              $48,836,315.81
                                              face amount                        doubtful or uncollectible accounts




           11b. Over 90 days old:                           12,850,995.41    -                      5,637,632.64 =....                  $7,213,362.77
                                              face amount                        doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                        $56,049,678.58
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

                                                                                                        Valuation method used    Current value of
                                                                                                        for current value        debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:

 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership
                     See Attached Schedule A/B, Part 4, Question
           15.1.     15                                                                         %       N/A                                  Unknown



 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
           Describe:


 17.       Total of Part 4.                                                                                                                   $0.00
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               20-11259-jlg               Doc 8           Filed 09/08/20 Entered 09/08/20 16:35:39                    Main Document
                                                                       Pg 22 of 73
 Debtor         Lan Cargo S.A.                                                                Case number (If known) 20-11259
                Name




 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Office Furniture                                                          $292,159.50     Net Book Value                      $292,159.50



 40.       Office fixtures
           Fixtures & Improvements                                                 $3,108,852.75     Net Book Value                    $3,108,852.75



 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Computers/Software/Technology                                             $230,321.78     Net Book Value                      $230,321.78



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                           $3,631,334.03
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     Cars and Trucks and other machinery,
                     fixtures and equipment, excluding farm
                     equipment                                                       $690,472.41     Net Book Value                      $690,472.41



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               20-11259-jlg               Doc 8           Filed 09/08/20 Entered 09/08/20 16:35:39                      Main Document
                                                                       Pg 23 of 73
 Debtor         Lan Cargo S.A.                                                                Case number (If known) 20-11259
                Name

 49.        Aircraft and accessories

            49.1.    Aircraft Parts and Spares                                              $3.00      Net Book Value                               $3.00


            49.2.    B767-38EF; 25756                                              $9,327,092.16       Net Book Value                   $9,327,092.16



 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)

 51.        Total of Part 8.                                                                                                       $10,017,567.57
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
                No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used    Current value of
            property                                      extent of           debtor's interest        for current value        debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. See Attached
                     Schedule A/B, Part 9,
                     Question 55                                                  $14,538,409.83       Net Book Value                 $14,538,409.83




 56.        Total of Part 9.                                                                                                        $14,538,409.83
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
                No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               20-11259-jlg               Doc 8           Filed 09/08/20 Entered 09/08/20 16:35:39                    Main Document
                                                                       Pg 24 of 73
 Debtor         Lan Cargo S.A.                                                                Case number (If known) 20-11259
                Name


        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            Trademarks and Logos - Linea Aerea Carguera
            de Colombia                                                                Unknown       N/A                                    Unknown


            Trademarks and Logos - Linea Aerea Carguera
            de Colombia 371829                                                         Unknown       N/A                                    Unknown



 61.        Internet domain names and websites
            https://www.latamcargo.com/                                                Unknown       N/A                                    Unknown



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property
            Internal Software & Systems                                            $3,587,564.91     N/A                                    Unknown


            Other Intangible Assets                                                  $217,612.02     N/A                                    Unknown


            Airport Slots & Other Rights                                               Unknown       N/A                                    Unknown



 65.        Goodwill

 66.        Total of Part 10.                                                                                                                  $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
              No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                Current value of
                                                                                                                                debtor's interest


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               20-11259-jlg               Doc 8           Filed 09/08/20 Entered 09/08/20 16:35:39                  Main Document
                                                                       Pg 25 of 73
 Debtor         Lan Cargo S.A.                                                               Case number (If known) 20-11259
                Name

 71.       Notes receivable
           Description (include name of obligor)

 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

           Net Operating Loss                                                                  Tax year N/A                     $162,051,852.00



           Tax Refunds - Other taxes and credits to recover                                    Tax year N/A                        $1,958,113.00



 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

           See Schedule A/B Part 11, Question 77                                                                                $407,853,408.77




 78.       Total of Part 11.                                                                                                   $571,863,373.77
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                20-11259-jlg                  Doc 8           Filed 09/08/20 Entered 09/08/20 16:35:39                                           Main Document
                                                                           Pg 26 of 73
 Debtor          Lan Cargo S.A.                                                                                      Case number (If known) 20-11259
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                      $16,862,772.69

 81. Deposits and prepayments. Copy line 9, Part 2.                                                               $221,348.84

 82. Accounts receivable. Copy line 12, Part 3.                                                               $56,049,678.58

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                      $3,631,334.03

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                $10,017,567.57

 88. Real property. Copy line 56, Part 9.........................................................................................>                     $14,538,409.83

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +          $571,863,373.77

 91. Total. Add lines 80 through 90 for each column                                                     $658,646,075.48              + 91b.           $14,538,409.83


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                             $673,184,485.31




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                         page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
          20-11259-jlg    Doc 8     Filed 09/08/20 Entered 09/08/20 16:35:39              Main Document
                                               In re
                                                  PgLan
                                                      27Cargo
                                                         of 73S.A.
                                                Case No. 20-11259
                   Schedule A/B: Part 1, Question 3 - Checking, savings or other financial accounts
                                                                            Last 4 digits of Current Value of Debtor's
         Name of Institution                   Type of Account             account number            Interest
BANCO DE CREDITO DEL PERU              RECEIPTS AND DISBURSEMENTS         6186                            $368,288.91
BANCO DE CREDITO DEL PERU              RECEIPTS AND DISBURSEMENTS         1025                            $232,821.08
BANCO DE LA NACION PERU                DISBURSEMENTS                      2597                            $542,481.13
BANCO ITAU                             RECEIPTS                           0850                            $315,469.04
BANCO ITAU                             DISBURSEMENTS                      6455                              $76,051.96
BANCO ITAU                             RECEIPTS AND DISBURSEMENTS         5056                              $15,585.18
BANCO PRODUBANCO                       RECEIPTS AND DISBURSEMENTS         9099                           $2,703,955.81
BANCO SANTANDER                        RECEIPTS                           0283                            $105,458.87
BANK OF AMERICA                        RECEIPTS                           5026                           $5,267,675.50
BANK OF AMERICA                        DISBURSEMENTS                      8410                            $440,835.89
BANK OF CHINA                          OPERATING ACCOUNTS                 1001                            $484,323.96
CITIBANK                               RECEIPTS AND DISBURSEMENTS         0014                           $3,760,296.58
CITIBANK                               RECEIPTS AND DISBURSEMENTS         9099                           $1,296,622.96
CITIBANK                               RECEIPTS AND DISBURSEMENTS         4004                            $332,979.69
CITIBANK                               RECEIPTS AND DISBURSEMENTS         0006                            $270,305.39
CITIBANK                               RECEIPTS AND DISBURSEMENTS         8006                            $241,132.39
CITIBANK                               DISBURSEMENTS                      4012                            $120,883.42
CITIBANK                               DISBURSEMENTS                      3485                              $85,489.06
CITIBANK                               DISBURSEMENTS                      8002                              $66,168.20
CITIBANK                               RECEIPTS AND DISBURSEMENTS         8057                               $4,055.64
                                                                                     TOTAL:            $16,730,880.69




                                                        1 of 1
                         20-11259-jlg      Doc 8     Filed 09/08/20 Entered 09/08/20 16:35:39               Main Document
                                                                In re
                                                                   PgLan
                                                                       28Cargo
                                                                          of 73S.A.
                                                                   Case No. 20-11259
Schedule A/B: Part 4, Question 15 - Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an LLC, partnership
                                                                    or joint venture

                                                                 Percentage of    Valuation Method Used       Current Value of
                                 Name of Entity                    Ownership         for Current Value        Debtor's Interest
                     CONNECTA CORPORATION                         100.00000%                N/A                 UNKNOWN
                     FAST AIR ALMACENES DE CARGA, S.A.            99.89000%                 N/A                 UNKNOWN
                     INVERSIONES LAN, S.A.                         0.29000%                 N/A                 UNKNOWN
                     LAN CARGO INVERSIONES, S.A.                  99.00000%                 N/A                 UNKNOWN
                     LAN CARGO OVERSEAS LIMITED                   99.98000%                 N/A                 UNKNOWN
                     LASER CARGO, S.R.L.                          96.22078%                 N/A                 UNKNOWN
                     PRIME AIRPORT SERVICES, INC                  99.97143%                 N/A                 UNKNOWN
                     TRANSPORTE AEREO, S.A.                       87.12567%                 N/A                 UNKNOWN
                                                                                                   TOTAL:       UNKNOWN




                                                                         1 of 1
                             20-11259-jlg       Doc 8     Filed 09/08/20 Entered 09/08/20 16:35:39             Main Document
                                                                     In re
                                                                        PgLan
                                                                            29Cargo
                                                                               of 73S.A.
                                                                      Case No. 20-11259
                         Schedule A/B: Part 9, Question 55 - Any building, improved real estate, or land debtor owns or has an interest

              Description and location of property
  Include street address or other description such as Assessor
    Parcel Number (APN), and type of property (for example,
 acreage, factory, warehouse, apartment or office building), if   Nature and Extent of Debtor's Net Book Value of Valuation Method Used Current Value of
                            available                                 Interest In Property      Debtor's Interest    for Current Value  Debtor's Interest
ARREGLOS PAVIMENTO BODEGA CARGA NACIONAL, BASE DE
MANTENIMIENTO LATAM SCL, CESAR LAVIN TORO 2198
PUDAHUEL, SANTIAGO , CHILE (REF: SCL AIRPORT)                     BUILDING / INFRASTRUCTURE            $11,144.21 NET BOOK VALUE               $11,144.21
CONSTRUCCIÓN BODEGA DE OSORNO, BASE DE
MANTENIMIENTO LATAM SCL, CESAR LAVIN TORO 2198
PUDAHUEL, SANTIAGO , CHILE (REF: SCL AIRPORT)                     BUILDING / INFRASTRUCTURE              $9,633.05 NET BOOK VALUE               $9,633.05
CONTRUCCIÓN BODEGA BBA, BASE DE MANTENIMIENTO
LATAM SCL, CESAR LAVIN TORO 2198 PUDAHUEL, SANTIAGO ,
CHILE (REF: SCL AIRPORT)                                          BUILDING / INFRASTRUCTURE            $19,395.48 NET BOOK VALUE               $19,395.48
MEJORAS INFRAESTRUCTURA NORTE, SANTIAGO, CHILE                    BUILDING / INFRASTRUCTURE            $10,332.43 NET BOOK VALUE               $10,332.43
NUEVA OFICINA LAN CARGO URUGUAY, BASE DE
MANTENIMIENTO LATAM SCL, CESAR LAVIN TORO 2198
PUDAHUEL, SANTIAGO , CHILE (REF: SCL AIRPORT)                     BUILDING / INFRASTRUCTURE            $31,431.65 NET BOOK VALUE               $31,431.65
PROYECTO HANGAR MIAMI, MIA AIRPORT - BUILDING 709,
709A, 701, USA                                                    BUILDING / INFRASTRUCTURE        $14,435,553.01 NET BOOK VALUE           $14,435,553.01
TERRENO VILLA ALEMANA AV. TERCERA 0363, TERRENO VILLA
ALEMANA AV. TERCERA 0363, CHILE                                              LAND                        $3,347.00 NET BOOK VALUE               $3,347.00
TERRENO VILLA ALEMANA YUNGAY 781(EXVERGARA) 11/97,
TERRENO VILLA ALEMANA YUNGAY 781(EXVERGARA) 11/97,
CHILE                                                                        LAND                      $17,573.00 NET BOOK VALUE               $17,573.00
                                                                                       TOTAL:      $14,538,409.83                TOTAL:    $14,538,409.83




                                                                             1 of 1
20-11259-jlg   Doc 8     Filed 09/08/20 Entered 09/08/20 16:35:39          Main Document
                                    In re
                                       PgLan
                                           30Cargo
                                              of 73S.A.
                                      Case No. 20-11259
                       Schedule A/B: Part 11, Question 77 - Other Assets
       Description                        Counterparty                       Amount
INTERCOMPANY RECEIVABLE    AEROVÍAS DE INTEGRACIÓN REGIONAL S.A.              $1,008,599.53
INTERCOMPANY RECEIVABLE    AMERICONSULT DE GUATEMALA SA                         $152,222.54
INTERCOMPANY RECEIVABLE    AMERICONSULT SA DE CV                                  $3,830.53
INTERCOMPANY RECEIVABLE    CARGO HANDLING AIRPORT SERVICES, LLC              $20,243,004.00
INTERCOMPANY RECEIVABLE    FAST AIR ALMACENES DE CARGA S.A.                   $7,392,983.41
INTERCOMPANY RECEIVABLE    LAN ARGENTINA S.A.                                 $3,990,936.70
INTERCOMPANY RECEIVABLE    LAN CARGO INVERSIONES S.A.                         $9,899,777.29
INTERCOMPANY RECEIVABLE    LAN CARGO REPAIR STATION                             $419,542.21
INTERCOMPANY RECEIVABLE    LATAM AIRLINES GROUP, S.A.                       $334,097,000.16
INTERCOMPANY RECEIVABLE    LATAM TRAVEL CHILE II                                    $229.31
INTERCOMPANY RECEIVABLE    LÍNEA AÉREA CARGUERA DE COLOMBIA S.A.             $12,542,513.60
INTERCOMPANY RECEIVABLE    MAINTENANCE SERVICE EXPERTS, LLC                         $500.00
INTERCOMPANY RECEIVABLE    PRIME AIRPORT SERVICES, INC.                      $10,453,049.49
INTERCOMPANY RECEIVABLE    PROFESSIONAL AIRLINE CARGO SERVICES, LLC           $7,649,220.00
                                                              TOTAL:        $407,853,408.77




                                            1 of 1
               20-11259-jlg                  Doc 8        Filed 09/08/20 Entered 09/08/20 16:35:39                                 Main Document
                                                                       Pg 31 of 73
 Fill in this information to identify the case:

 Debtor name          Lan Cargo S.A.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)              20-11259
                                                                                                                                               Check if this is an
                                                                                                                                               amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                      12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
           No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                     Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                 Amount of claim             Value of collateral
                                                                                                                                                 that supports this
                                                                                                                     Do not deduct the value     claim
                                                                                                                     of collateral.
 2.1    See Attached Schedule D                       Describe debtor's property that is subject to a lien             $600,000,000.00                   Unknown
        Creditor's Name




        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                          No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                            No
                                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                            Contingent
            Yes. Specify each creditor,                   Unliquidated
        including this creditor and its relative          Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.             $600,000,000.00

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                                                                                               20-11259-jlg    Doc 8    Filed 09/08/20 Entered 09/08/20 16:35:39              Main Document
                                                                                                                                                     Pg 32 of 73


                                                                                                                                                      In re Lan Cargo S.A.
                                                                                                                                                       Case No. 20-11259
                                                                                                                              Schedule D: Part 1 - Creditors Who Have Claims Secured by Property




                                                                                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                                                                                              Disputed
                                                                                                                                                     If Multiple Creditors Have in Interest in the Same
                                                                                                                                                      Property, Specific Each Creditor and Its Relative                         Description of Debtor's Property Subject to the Lien, Nature of                                          Amount of Claim (Do not deduct the Value of Collateral that Supports
            Creditor Name                     Address1               Address2     Address3        City         State          Zip         Country                          Priority                      Date Debt was Incurred                              Lien                                                                             value of the collateral)                 this Claim
                                                                                                                                                    CITIBANK, BNP PARIBAS, BANCO DEL ESTADO DE
                                                                                                                                                    CHILE, BANK OF AMERICA, BARCLAYS, CREDIT
                                 CITIBANK, N.A., LOAN                                                                                               SUISSE, GOLDMAN SACHS, JPMORGAN CHASE,                                      1 X AIRCRAFT: MSN 25756 (INCL ENGINE 704796) - FIRST LIEN
CITIBANK (AS ADMIN AGENT, RCF)   ADMINISTRATION          1615 BRETT ROAD, OPS 3              NEW CASTLE   DE           19720                        NATIXIS, DEUTSCHE BANK AND MUFG                     3/29/2016               ON DESIGNATED AIRCRAFT COLLATERAL                                   X           X                                          $600,000,000.00                        UNKNOWN
                                                                                                                                                                                                                                                                                                               TOTAL:                                      $600,000,000.00                        UNKNOWN




                                                                                                                                                            1 of 1
               20-11259-jlg               Doc 8           Filed 09/08/20 Entered 09/08/20 16:35:39                                        Main Document
                                                                       Pg 33 of 73
 Fill in this information to identify the case:

 Debtor name         Lan Cargo S.A.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)           20-11259
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $436,845,996.00
           See Attached Intercompany                                            Contingent
           Payable Schedule                                                     Unliquidated
           Date(s) debt was incurred                                            Disputed
           Last 4 digits of account number                                   Basis for the claim:

                                                                             Is the claim subject to offset?       No      Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.         $723,965,618.21
           See Attached Schedule F                                              Contingent
                                                                                Unliquidated
           Date(s) debt was incurred                                            Disputed
           Last 4 digits of account number
                                                                             Basis for the claim:

                                                                             Is the claim subject to offset?       No      Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                      related creditor (if any) listed?                account number, if
                                                                                                                                                       any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                          0.00
 5b. Total claims from Part 2                                                                            5b.   +    $              1,160,811,614.21

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.       $                   1,160,811,614.21




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         48213                                            Best Case Bankruptcy
                                                                                                        20-11259-jlg   Doc 8     Filed 09/08/20 Entered 09/08/20 16:35:39               Main Document
                                                                                                                                              Pg 34 of 73

                                                                                                                                               In re Lan Cargo S.A.
                                                                                                                                               Case No. 20-11259
                                                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                              Claim subject to
                                                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                                                   Disputed



                                                                                                                                                                                                                                                                                              offset?
             Creditor Name                           Address1                         Address2            Address3           City              State              Zip            Country           Date Debt was Incurred        Basis for Claim                                                                 Total Claim
3D LOGISTICA Y MULTISERVICIOS         9 AVENIDA 5-77                                                                   AMATITLAN                           01013           GUATEMALA                     VARIOUS          ACCOUNTS PAYABLE                                                                                        $522.14
ABACO, INC.                           10801 NW 33RD ST                                                                 DORAL              FL               33172-2188                                    VARIOUS          ACCOUNTS PAYABLE                                                                                     $25,393.00

AC GLOBAL LOGISTIC S.A.C.             AV.CANAVAL Y MOREYRA NO.425 INT 72-                                              LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                     $590.87
ACCELYA SOLUTIONS AMERICAS INC                                                                                                                                                                           VARIOUS         ACCOUNTS PAYABLE                                                                                   $7,723.36
ACCENTURE CHILE ASESORIAS Y SERVICI   ROSARIO NORTE 530                                                                LAS CONDES                                          CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                   $4,310.66
ACCENTURE LLP.                        161 N CLARK ST                                                                   CHICAGO            IL               60601-3206                                    VARIOUS         ACCOUNTS PAYABLE                                                                                  $67,852.20
ACCIONA AIRPORTS AMERICAS SPA         AVENIDA ISIDORA GOYENECHEA 2800                                                  LAS CONDES                                          CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                 $728,312.00
                                                                                                                       WEST-
ACL AIRSHOP B.V.                      KANTOORWEG 5                                                                     KNOLLENDAM                                          THE NETHERLANDS               VARIOUS         ACCOUNTS PAYABLE                                                                                 $102,168.22
ACTION HYDRAULICS                     7541 NW 54 STREET.                                                               MIAMI              FL               33166                                         VARIOUS         ACCOUNTS PAYABLE                                                                                      $58.00
ADAM HCM MEXICO S DE RL DE CV         AV. EJERCITO NACIONAL 718 INT 5.                                                 MIGUEL HIDALGO                                      MEXICO                        VARIOUS         ACCOUNTS PAYABLE                                                                                   $3,681.00
ADM.DE AEROP.Y SS.AUX.A LA NAVEGACI   AV.MONTES 716 PISOS 3 AL 5                                                       LA PAZ                                              BOLIVIA                       VARIOUS         ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
ADMIN.DE SUPERMERCADOS HIPER LTDA     RECOLETA 3501                                                                    RECOLETA           13               6610000         CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                      $48.00

ADMINISTRADORA ESPECIALIZADA EN NEG CALLE ORIENTE 174 NO.427 COL. MOCT                                                 MEXICO CITY        DF               15530           MEXICO                        VARIOUS         ACCOUNTS PAYABLE                                                                                        $776.00

ADMINISTRATIVE PROCEEDING AT IBAMA                                                                                                                                                                         N/A           PENDING LITIGATION             X             X             X                                          UNKNOWN

ADMINISTRATIVE PROCEEDING AT IBAMA                                                                                                                                                                         N/A           PENDING LITIGATION             X             X             X                                     UNKNOWN
ADP SCREENING & SELECTION SERVICES    36307 TREASURY CTR                                                               CHICAGO            IL               60694-6300                                    VARIOUS         ACCOUNTS PAYABLE                                                                                     $80.84
AENA AEROPUERTOS SA                   ARTURO SORIA 109                                                                 MADRID                                              SPAIN                         VARIOUS         ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
                                      3ER FLOOR SOUTH H.O.B.DUBLIN                                                                                                                                                       POTENTIAL OBLIGATIONS UNDER
AER LINGUS (IAG CARGO)                AIRPORT                                                                          DUBLIN                                              IRELAND                       VARIOUS         CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN

AEROCARGA INTERNACIONAL, S-A-         7A AVENIDA 17-46 ZONA 13 COL. REYNA                                              GUATEMALA CITY                                      GUATEMALA                     VARIOUS         ACCOUNTS PAYABLE                                                                                     $664.54
AERODESPACHOS DE EL SALVADOR          SIN DIRECCION 999.                                                               SAN SALVADOR                                        EL SALVADOR                   VARIOUS         ACCOUNTS PAYABLE                                                                                     $700.00
AERODESPACHOS S.A.                    AEROPUERTO INTERNACIONAL                                                         GUATEMALA CITY                                      GUATEMALA                     VARIOUS         ACCOUNTS PAYABLE                                                                                 $116,689.91
AEROHANDLING GMBH                     CARGO CITY SUD-BUILDING 537                                                      FRANKFURT                           60549           GERMANY                       VARIOUS         ACCOUNTS PAYABLE                                                                                  $90,236.53
AERONAUTICAL RADIO, INC.              2551 RIVA RD                                                                     ANNAPOLIS          MD               21401-7435                                    VARIOUS         ACCOUNTS PAYABLE                                                                                   $3,827.10
AERONAUTICAL TELECOMMUNICATIONS
LTD                                   1 BRAEMAR AVENUE                                                                 KINGSTON 10                                         JAMAICA                       VARIOUS         ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
AEROPORTOS BRASIL VIRACOPOS SA        ROD SANTOS DUMONT KM 66 SN                                                       CAMPINAS                                            BRAZIL                        VARIOUS         ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED

AEROPORTOS DO NORDESTE DO BRASIL S.   PRAÇA MINISTRO SALGADO FILHO S/N                                                 RECIFE             PE               51210-010       BRAZIL                        VARIOUS         ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
                                                                                                                       CIUDAD DE
AEROPUERTO INTERNACIONAL DE LA CIUD   AV. CAPITAN CARLOS LEON S/N                                                      MEXICO                                              MEXICO                        VARIOUS         ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
AEROPUERTOS ARGENTINA 2000 S.A.       HONDURAS 5663 BUENOS AIRES.                                                      BUENOS AIRES                        C1414BNE        ARGENTINA                     VARIOUS         ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
AEROSAN S.A..                         EDIFICIO AEROSAN S/N AMB S/N                                                     PUDAHUEL                                            CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                 UNKNOWN
AFCO CREDIT CORPORATION-              PO BOX 120809 DEPT 0908                                                          DALLAS             TX               75312-0809                                    VARIOUS         ACCOUNTS PAYABLE                                                                                 $42,210.64
AFLAC.                                1932 WYNNTON RD                                                                  COLUMBUS           GA               31999-0002                                    VARIOUS         ACCOUNTS PAYABLE                                                                                    $569.04
                                      CAL.FRAY MARTIN DE MURUA NRO. 150
AG GROUP PERU SAC                     D                                                                                LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                        $251.30

AG OUTSOURCING E INSOURCING SOCIEDA AV. BENAVIDES NRO. 5140 INT. 203 UR                                                SURCO                                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                       $2,826.47
AGCOM GROUP INC DBA                 4251 S.W. 131 LANE                                                                 MIRAMAR            FL               33027                                         VARIOUS         ACCOUNTS PAYABLE                                                                                         $468.95

AGENCIA DE CARGA CARGOMOBILITY SPA.   JEAN MERMOZ 2151                                                                 PUDAHUEL                                            CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                $375,316.92
AGENCIAS UNIVERSALES S A              AV INDEPENDENCIA 772                                                             PUNTA ARENAS                                        CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                     $191.21
AGENCIAS UNIVERSALES S A              AV INDEPENDENCIA 772                                                             PUNTA ARENAS                                        CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                   $2,892.62
AGM LOGISTIC CARGO S.A.C.             JR. CUMBIBIRA MZA. M LOTE. 57 URB.                                               LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                   $3,460.57
AGO SECURITY DE COSTA RICA S.A.       MALL INTERNACIONAL ALAJUELA           1ER PI                                     SAN JOSE                                            COSTA RICA                    VARIOUS         ACCOUNTS PAYABLE                                                                                  $14,814.79
AGUA DEL DESIERTO LIMITADA            MAPOCHO 209.                                                                     IQUIQUE                                             CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                     $111.00
AGUAS RIO CRISTAL LTDA.               GERONIMO MENDEZ 1851                                                             COQUIMBO           04               1780000         CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                      $18.00
AGUSTIN CINGOLANI                     AMERICO VESPUCIO 901                                                             RENCA                                               CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                   $2,895.00
AIR BP COPEC S.A.                     AGUSTINAS 1382                                                                   SANTIAGO                                            CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                               $3,099,170.00
                                                                                                                       ASHFORD
AIR CARGO MEDIA LTD                   CHAUCER ROAD                                                                     MIDDLESEX                                           GREAT BRITAIN                 VARIOUS         ACCOUNTS PAYABLE                                                                                       $1,440.00
                                      29 TIANZHU ROAD, TANZHU AIRPORT
                                      ECONOMIC DEVELOPMENT AREA, SHUNYI                                                                                                                                                  POTENTIAL OBLIGATIONS UNDER
AIR CHINA INTERNATIONAL               DISTRICT                                                                         BEIJING                                             CHINA                         VARIOUS         CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
                                      45 RUE DE PARIS 95747 ROISSY CHARLED                                                                                                                                               POTENTIAL OBLIGATIONS UNDER
AIR FRANCE                            DE GAULLE                                                                                                                            FRANCE                        VARIOUS         CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
                                      50 GRAFTON ROAD PO BOX 4168 50
AIR NEW ZEALAND                       GRAF                                                                             AUCKLAND                                            NEW ZEALAND                   VARIOUS         ACCOUNTS PAYABLE                                                                                      $15,340.53
                                      OGILVIE CRECENT, AUCKLAND                                                                                                                                                          POTENTIAL OBLIGATIONS UNDER
AIR NEW ZEALAND LIMITED               INTERNATIONAL AIRPORT                                                            AUCKLAND                                            NEW ZEALAND                   VARIOUS         CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
                                      IMMUEUBLE DEXTER RUE PAUL GAUGING
                                      98713 PAPEETE THAITI FRENCH                                                                                                                                                        POTENTIAL OBLIGATIONS UNDER
AIR TAHITI                            POLYNESIA                                                                                                                                                          VARIOUS         CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
AIR TRANSPORT PUBLICATIONS LTD        SUITE E                              11 BELLYARD MEWS 175 BERMO                  LONDON                                              UNITED KINGDOM                VARIOUS         ACCOUNTS PAYABLE                                                                                       $3,408.00
                                                                                                                                                                                                                         POTENTIAL OBLIGATIONS UNDER
AIRBRIDGE CARGO AIRLINES LTD          17, KRYLATSKAYA STREET, BLDG 4                                                   MOSCOW                              12614           RUSSIA                        VARIOUS         CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
AIRCRAFT SERVICE INTL (MENZIES)..     PO BOX 402458                                                                    ATLANTA            GA               30384-2458                                    VARIOUS         ACCOUNTS PAYABLE                                                                                       $2,700.00
AIRLINE CONTAINER LEASING INC         436 SACO LOWELL RD                                                               EASLEY             SC               29640-3808                                    VARIOUS         ACCOUNTS PAYABLE                                                                                      $34,784.03
AIRLINE MANAGER SYSTEM (AMS)          CARGO CITY SOUTH BLDG 534B                                                       FRANKFURT                                           GERMANY                       VARIOUS         ACCOUNTS PAYABLE                                                                                      $79,504.67
AIRLINE SUPPORT SERVICES OF EL SALV   63 AVE. NTE Y 1ERA CALLE PTE. NO 17                                              SAN SALVADOR                                        EL SALVADOR                   VARIOUS         ACCOUNTS PAYABLE                                                                                       $4,000.00




                                                                                                                                                       1 of 19
                                                                                                      20-11259-jlg   Doc 8    Filed 09/08/20 Entered 09/08/20 16:35:39               Main Document
                                                                                                                                           Pg 35 of 73

                                                                                                                                            In re Lan Cargo S.A.
                                                                                                                                            Case No. 20-11259
                                                                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                           Claim subject to
                                                                                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                                                                                    Contingent




                                                                                                                                                                                                                                                                                Disputed



                                                                                                                                                                                                                                                                                           offset?
             Creditor Name                        Address1                                 Address2     Address3           City              State               Zip           Country          Date Debt was Incurred        Basis for Claim                                                                 Total Claim
AIROCEAN CARGO S.A.C.               CALLE CHINCHON 863 PISO 3 OF 4 SAN                                               LIMA                                               PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                         $73.00
AIRPORT TAXI BUDGET                 EVERT VAN DE BEEKSTRAAT 202.                                                     AMSTERDAM                                          THE NETHERLANDS               VARIOUS          ACCOUNTS PAYABLE                                                                                      $7,226.62
                                    AV. ANGAMOS ESTE 2681
AL BOWLING CONSULTORIA Y NEGOCIOS S C.C.PRIMAVERA                                                                    LIMA              06                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                        $422.00
ALARMAS DE GUATEMALA SOCIEDAD
ANONI                               CUARTA.                                                                          GUATEMALA CITY                                     GUATEMALA                     VARIOUS         ACCOUNTS PAYABLE                                                                                     $147.00
ALBIA S.A.                          SANTA MARGARITA 1688                                                             SANTIAGO                                           CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                   $1,135.92
ALCA ELECTRIC INC                   60 NW 129TH AVE                                                                  MIAMI             FL                33182-1132                                   VARIOUS         ACCOUNTS PAYABLE                                                                                  $15,900.00
ALEJANDRO RAMON GONZALEZ SILVA      CHAPIQUINA 2778                                                                  ARICA                                              CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                   $6,038.68
ALFREDO EDUARDO UGARTE SOTO         HUERFANOS 770                                                                    SANTIAGO          13                8320000        CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                   $2,189.60
ALJOMA LUMBER INC                   10300 NW 121ST WAY                                                               MEDLEY            FL                33178                                        VARIOUS         ACCOUNTS PAYABLE                                                                                 $136,955.65
                                    SHIODOME CITY CNTER 1-5-2 HIGASHI-                                                                                                                                                POTENTIAL OBLIGATIONS UNDER
ALL NIPPON AIRWAYS CO.LTD.          SHIMBASHI, MINATO- KU                                                            TOKYO                               105-7133       JAPAN                         VARIOUS         CRITICAL AIRLINE AGREEMENTS    X             X                                                    UNKNOWN
ALLIANCE GROUND INTERNATIONAL, LLC  6705 RED ROAD                           SUITE 700                                CORAL GABLES      FL                33143                                        VARIOUS         ACCOUNTS PAYABLE                                                                               $1,763,303.24

ALLIED AVIATION SERVICE COMPANY       P.O.BOX 329-GANDER INTERNATIONAL AI                                            GANDER            NF                               CANADA                        VARIOUS         ACCOUNTS PAYABLE                                                                                        $808.15
                                      ONE PARKVIEW PLAZA OAKBROOK
ALLIED INTERNATIONAL N.A, INC.        TERRACE                                                                        OAK BROOK         IL                60181                                        VARIOUS         ACCOUNTS PAYABLE                                                                                       $8,574.02
ALLUS SPAIN S.L SUCURSAL DEL PERU     AV. LARCO NRO. 1301..                                                          MIRAFLORES                                         PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                      $32,454.49
                                      4510 OLD INTERNATIONAL AIRPORT                                                                                                                                                  POTENTIAL OBLIGATIONS UNDER
ALOHA AIR CARGO.                      ROAD                                                                           ANCHORAGE         AK                99502                                        VARIOUS         CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
ALPINE SYSTEMS ASSOCIATES INC         11725 NW 100TH RD STE 1                                                        MEDLEY            FL                33178-1013                                   VARIOUS         ACCOUNTS PAYABLE                                                                                       $1,191.65

ALTA TECNOLOGIA EN LIMPIEZA S.A.C..   AV.BENAVIDES CDRA.46 C.C.ALBORADA S                                            LIMA                                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                       $3,805.17
ALTERNATTIVA EMPRESA DE SERVICIOS     ALCALDE JORGE MONCKEBERG 77                                                    NUNOA                                              CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                       $7,971.87

AMAZON.COM-LOC #60457 8781 0430922 1 CENTERPOINT BLVD                                                                NEW CASTLE        DE                19720                                        VARIOUS         ACCOUNTS PAYABLE                                                                                       $2,528.96
                                                                                                                                                                                                                      POTENTIAL OBLIGATIONS UNDER
AMERICAN AIRLINES                     4255 AMON CARTER BLVD MD 4431                                                  FORT WORTH        TX                76155                                        VARIOUS         CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN

AMERICAN EXPRESS TRAVEL RELATEDSERV 1475 E WOODFIELD ROAD, STE 500                                                   SCHAUMBURG        IL                60173                                        VARIOUS         ACCOUNTS PAYABLE                                                                                       $4,163.68

AMERICAN PORTABLE AIR CONDITIONING    P.O. BOX 297646                                                                PEMBROKE PINES    FL                33029                                        VARIOUS         ACCOUNTS PAYABLE                                                                                       $3,405.00

AMERICAN SALES & MANAGEMENT CORP.     P.O. BOX 521305.                                                               MIAMI             FL                33152                                        VARIOUS         ACCOUNTS PAYABLE                                                                                      $45,235.92
AMERICAN SHUTTLE INC                  2766 N.W. 62 STREET                                                            MIAMI             FL                33147                                        VARIOUS         ACCOUNTS PAYABLE                                                                                         $416.00
                                                                                                                                                                                                                      POTENTIAL OBLIGATIONS UNDER
AMERIJET INTERNATIONAL INC            2800 SOUTH ANDREW AVE                                                          FORT LAUDERDALE FL                  33316                                        VARIOUS         CRITICAL AIRLINE AGREEMENTS    X             X                                                   UNKNOWN
AMIGO PALLETS INC                     438 W 20TH ST                                                                  HIALEAH         FL                  33010-2426                                   VARIOUS         ACCOUNTS PAYABLE                                                                                 $60,340.20
AMSTERDAM AIRPORT SCHIPHOL            P.O. BOX 7501.                                                                 AMSTERDAM                                          THE NETHERLANDS               VARIOUS         ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
                                      AEROPUERTO INTERNACIONAL DE
AM-TECH ENGINEERING, INC              TOCUMEN                                                                        PANAMA CITY                                        PANAMA                        VARIOUS         ACCOUNTS PAYABLE                                                                                       $9,031.34
ANAHI LEON LUNA                       EL MOLINO 886                                                                  MAIPU                                              CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                       $1,425.74
ANASAC AMBIENTAL S.A.                 PADRE HURTADO 421.                                                             SANTIAGO                                           CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                         $415.00
ANCEL                                 GUATEMALA 1075                                                                 MONTEVIDEO                                         URUGUAY                       VARIOUS         ACCOUNTS PAYABLE                                                                                         $161.08
ANDINA FREIGHT S.A.C.                 PARQUE BORGONO 188                    PUEBLO LIBRE                             LIMA                                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                         $147.00
ANIMAL AIR SERVICE INC                2500 N.W. 79 AVENUE #235.                                                      DORAL             FL                33122                                        VARIOUS         ACCOUNTS PAYABLE                                                                                         $617.08
AON RISK SERVICES INC OF FLORIDA      75 REMITTANCE DR DEPT 1943                                                     CHICAGO           IL                60675-1943                                   VARIOUS         ACCOUNTS PAYABLE                                                                                      $37,983.90
APS AIR PARTS SERVICE LLC             1550 NW 89TH COURT                                                             MIAMI             FL                33172                                        VARIOUS         ACCOUNTS PAYABLE                                                                                       $2,992.59
ARCHIDOC LTDA                         MARTIN GARCIA 1919/21                                                          MONTEVIDEO                                         URUGUAY                       VARIOUS         ACCOUNTS PAYABLE                                                                                         $920.00
ARIETE SEGURIDAD S.A.                 CALLE INDUSTRIAS 51.                                                           ALCORCON                                           SPAIN                         VARIOUS         ACCOUNTS PAYABLE                                                                                       $1,006.27
ARIS S.A...                           ACEVEDO DIAZ 1513.                                                             MONTEVIDEO                                         URUGUAY                       VARIOUS         ACCOUNTS PAYABLE                                                                                         $636.61
ARLEQUIN CAPACITACIONES LIMITADA      CALLAO 2970                                                                    LAS CONDES        13                6760437        CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                      $12,507.39
ARRENDADORA DE VEHICULOS LIMITADA     RONDIZZONI 2130                                                                SANTIAGO                                           CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                       $1,135.55
ARRENDAMIENTO DE MAQUINAS ROYAL
REN                                   ALCALDE GUZMAN 1391                                                            QUILICURA                                          CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                 $101,479.89
ARTICULOS DE SEGURIDAD WILUG LTDA     LOS CARPINTEROS 1250                                                           COQUIMBO                                           CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                      $59.51
ASA - AEROPORTOS E SEGURANCA AEREA    AEROPORTO INT. AMILCAR CABRAL                                                  BOA VISTA                                          CAPE VERDE                    VARIOUS         ACCOUNTS PAYABLE                                                                                 $287,591.59
ASE TELECOM AND DATA INC              8545 NW 29TH ST                                                                DORAL             FL                33122-1919                                   VARIOUS         ACCOUNTS PAYABLE                                                                                   $6,992.71
ASECNA                                75 RUE DE LA BOETIE-75008             DAKAR.                                   DAKAR                                              SENEGAL                       VARIOUS         ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
ASESORIAS Y REPRESENTACIONES SCL LT   ARMANDO CORTINEZ 1704                                                          PUDAHUEL          13                9020000        CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                     $595.69
                                      ASIANA TOWN, #47 OSOE_DONG,                                                                                                                                                     POTENTIAL OBLIGATIONS UNDER
ASIANA AIRLINES                       GANGSEO-GU                                                                     SEOUL                               157-713        KOREA                         VARIOUS         CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
ASIG GROUND HANDLING CANADA LTD       8501 MISSISSAUGA ROAD.                                                         BRAMPTON          ON                L6Y 5G8        CANADA                        VARIOUS         ACCOUNTS PAYABLE                                                                                       $2,500.00
ASOC DE LA INDUSTRIA DEL SALMON DE    FELIX DE AMESTI.. 124                                                          LAS CONDES                                         CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                       $3,756.23
ASOCIACION DE EXPORTADORES            AV.JAVIER PRADO ESTE 2875                                                      LIMA              06                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                          $88.00

ASOCIACION GUATEMALATECA DE LINEAS  1 CENTERPOINT BLVD.                                                              NEW CASTLE        DE                19720                                        VARIOUS         ACCOUNTS PAYABLE                                                                                       $1,409.56
                                    ADUANA EXPRESS AEREO AEROPUERTO
ASOCIACION PARA EL DESARROLLO ECONO INT                                                                              GUATEMALA CITY                                     GUATEMALA                     VARIOUS         ACCOUNTS PAYABLE                                                                                       $8,924.58
ASPACK SPA                          AV PADRE HURTADO CENTRAL 690                                                     LAS CONDES        13                7591319        CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                       $2,085.09
AT & T (WIRELESS)                   PO BOX 6463                                                                      CAROL STREAM      IL                60197-6463                                   VARIOUS         ACCOUNTS PAYABLE                                                                                       $7,307.31
AT & T CORP - (LANDLINE)            P.O. BOX 5019                                                                    CAROL STREAM      IL                60197                                        VARIOUS         ACCOUNTS PAYABLE                                                                                       $2,312.78
ATLANTIC WELDING SUPPLY CORP        94 MARINE ST                                                                     FARMINGDALE       NY                11735-5605                                   VARIOUS         ACCOUNTS PAYABLE                                                                                         $186.00
ATTON LAS CONDES SPA.               AVENIDA ALONSO DE CORDOVA 5199.                                                  LAS CONDES                                         CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                       $2,812.60
AUSTRALIAN AIR EXPRESS PTY LTD...   2ND FLOOR 399 ELIZABETH STREET                                                   MELBOURNE         VIC                              AUSTRALIA                     VARIOUS         ACCOUNTS PAYABLE                                                                                         $840.53
AUTO ALIG VERKEHRSBETRIEB GMBH      FLUGHAFEN POSTFACH. 131                                                          FRANKFURT                                          GERMANY                       VARIOUS         ACCOUNTS PAYABLE                                                                                       $3,486.01




                                                                                                                                                     2 of 19
                                                                                                             20-11259-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:35:39              Main Document
                                                                                                                                                    Pg 36 of 73

                                                                                                                                                    In re Lan Cargo S.A.
                                                                                                                                                    Case No. 20-11259
                                                                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                                   Claim subject to
                                                                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                                                        Disputed



                                                                                                                                                                                                                                                                                                   offset?
           Creditor Name                                  Address1                               Address2      Address3           City              State              Zip                Country       Date Debt was Incurred        Basis for Claim                                                                 Total Claim
AUTOMATIC DATA PROCESSING INC.              PO BOX 842854                                                                   BOSTON             MA               02284-2854                                    VARIOUS          ACCOUNTS PAYABLE                                                                                      $3,148.32
AVIANCA                                     EL DORADO INT'L AIRPORT               HANGAR 2                                  BOGOTA                                              COLOMBIA                      VARIOUS          ACCOUNTS PAYABLE                                                                                     $81,437.00
                                            AÉROPORT INTERNATIONAL LÉOPOLD
AVIATION HANDLING SERVICES S.A.             SÉD                                                                             DAKAR                                               SENEGAL                       VARIOUS         ACCOUNTS PAYABLE                                                                                       $1,008.86
AVIATION MAIN SERVICES INC                  PO BOX 660980                                                                   MIAMI SPRINGS      FL               33266-0980                                    VARIOUS         ACCOUNTS PAYABLE                                                                                          $42.80
                                            AV. CANAVAL Y MOREYRA NRO. 766
AVIATION SECURITY GROUP SAC.                DPTO                                                                            SAN ISIDRO                                          PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                       $4,392.62
A-Z GROUP LIMITED                           ROBERT DENHOLM HOUSE                  BLETCHINGLEY                              LONDON                                              UNITED KINGDOM                VARIOUS         ACCOUNTS PAYABLE                                                                                       $9,200.00
BANCO DE CHILE                              AHUMADA 251                                                                     SANTIAGO                                            CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                          $47.18
BANCO ITAU PARAGUAY S.A.                    SANTA ELENA 1422                                                                SANTIAGO                                            COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                         $166.56

BARBOSA Y SAMPAIO CAPACITACIONES LT SAN SEBASTIAN 2839                                                                      SANTIAGO                                            CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                         $18.49
BARO II HARDWARE, INC               7248 NW 25TH ST                                                                         MIAMI              FL               33122-1701                                    VARIOUS         ACCOUNTS PAYABLE                                                                                         $12.58

BARRERA & CUEVAS Y ARQUITECTOS ASOC MIGUEL CLARO 418                                                                        PROVIDENCIA                                         CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                           $1.20
                                                                                                                                                                                                                              UNCOLLATERALIZED STANDBY
BCI (AS L/C ISSUER OF L/C NO. 9000532648)   EL GOLF 125, PISO 12, LAS CONDES                                                SANTIAGO                                            CHILE                         12/14/19        LETTER OF CREDIT               X             X                                                        $12,674.88
BEACON INVESTMENT GROUP LLC                 8750NW 36TH STREET SUITE 625                                                    MIAMI              FL               33178-3356                                    VARIOUS         ACCOUNTS PAYABLE                                                                                      $56,364.53
BEJARANO RUIZ EDUARDO                       CAL. LOS HALCONES NRO. 580 DPTO. 7                                              SURQUILLO          06                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                         $117.00
BENJAMIN L. ENGLAND & ASSOCIATES, L         LANDMARK DRIVE 810.                                                             BALTIMORE          MD               21221                                         VARIOUS         ACCOUNTS PAYABLE                                                                                         $360.00
BERWIN, INC.                                3501 COMMERCE PKWY                                                              MIRAMAR            FL               33025-3918                                    VARIOUS         ACCOUNTS PAYABLE                                                                                       $7,622.00
BLUE CROSS BLUE SHIELD                      PO BOX 105358                                                                   ATLANTA            GA               30348-5358                                    VARIOUS         ACCOUNTS PAYABLE                                                                                       $1,647.54
                                                                                                                                                                                                                              POTENTIAL OBLIGATIONS UNDER
BOA                                         AV. SIMON LOPEZ N° 1582                                                         COCHABAMBA                                          BOLIVIA                       VARIOUS         CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
BODEGAS AB EXPRESS S.A.                     AV.ANDRES BELLO 2687                                                            LAS CONDES                                          CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                      $14,382.00
BOWLING ENTERTAINMENT CORPORATION
S                                           SHOPPING VILLA MORRA 3ER NIVEL                                                  ASUNCION                                            PARAGUAY                      VARIOUS         ACCOUNTS PAYABLE                                                                                       $1,208.00
BRAZIL TRANSLATIONS E SOLUTIONS LTD         PRACA SO 21.                                                                    SAO PAULO                                           BRAZIL                        VARIOUS         ACCOUNTS PAYABLE                                                                                         $413.56
BRIDPORT AIR CARRIER INC                    2220 E CERRITOS AVE                                                             ANAHEIM            CA               92806-5709                                    VARIOUS         ACCOUNTS PAYABLE                                                                                      $50,739.00
BRINKS CHILE SA                             SERGIO LIVINGSTONE 964                                                          INDEPENDENCIA                                       CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                      $26,176.51
BRINKS INCORPORATED                         1801 BAYBERRY CT STE 400                                                        RICHMOND           VA               23226-3771                                    VARIOUS         ACCOUNTS PAYABLE                                                                                         $423.59
                                                                                                                                                                                                                              POTENTIAL OBLIGATIONS UNDER
BRITISH AIRWAYS                             IAG CARGO S122, PO BOX 99                                                       HOUNSLOW           MIDDLESEX        TW6 2JS         UNITED KINGDOM                VARIOUS         CRITICAL AIRLINE AGREEMENTS    X             X                                                   UNKNOWN
BRUNT, SWEENEY, MATZ, P.A., CPA'S           7369 SHERIDAN ST STE 201                                                        HOLLYWOOD          FL               33024-2776                                    VARIOUS         ACCOUNTS PAYABLE                                                                                   $6,500.00
BRUSSELS AIRPORT COMPANY NV                 BOULEVARD A. REYERS 80                                                          BRUSSELS                                            BRUSSELS                      VARIOUS         ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED

BUREAU VERITAS CERTN NORTH AMERICA          16800 GREENSPOINT PARK DR                                                       HOUSTON            TX               77060-2304                                    VARIOUS         ACCOUNTS PAYABLE                                                                                       $5,751.00
BUREAU VERITAS CHILE CAPACITACION L         JOSE NOGUEIRA 1255.                                                             PUNTA ARENASA                                       COLOMBIA                      VARIOUS         ACCOUNTS PAYABLE                                                                                         $280.82

CABO VERDE HANDLING SOCIEDADE UNIPE PO BOX 28.                                                                              CABO VERDE                                          CABO VERDE                    VARIOUS         ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
CAFE AROMA LLC                      13460 SW 10TH ST # 102                                                                  PEMBROKE PINES     FL               33027-1833                                    VARIOUS         ACCOUNTS PAYABLE                                                                                   $5,535.95
                                                                                                                                                                                                                              POTENTIAL CLAIM FOR
                                                                                                                                                                                                                              SUBROGATION / CONTRIBUTION
CAIQUEN LEASING LLC                         WILMINGTON TRUST COMPANY              1100 NORTH MARKET STREET                  WILMINGTON         DE               19890                                           N/A           (RCF)                          X             X                                                        UNKNOWN
CAIQUEN LEASING LLC (AS LESSOR OF MSN                                                                                                                                                                                         INTERCOMPANY AIRCRAFT LEASE
34627)                                      WILMINGTON TRUST COMPANY              1100 NORTH MARKET STREET                  WILMINGTON         DE               19890                                         09/30/19        (SPV); MSN 34627               X             X                                                    UNKNOWN
CALLINGTON INC                              2121 PONCE DE LEON BLVD                                                         CORAL GABLES       FL               33134-5224                                    VARIOUS         ACCOUNTS PAYABLE                                                                                   $9,970.00
CANALES, CANALES Y CIA S.C. LTDA.           PATRIA VIEJA 341 RECOLETA 341                                                   RECOLETA                                            CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                     $106.21
                                            AEROPUERTO INTERNACIONAL DE
CANDYSUR S.A.                               CARRASC                                                                         MONTEVIDEO                                          URUGUAY                       VARIOUS         ACCOUNTS PAYABLE                                                                                  $93,381.00
CARACOL EXPRESS CORP                        18966 NW 57TH AVE APT 301                                                       HIALEAH            FL               33015-7072                                    VARIOUS         ACCOUNTS PAYABLE                                                                                   $3,861.82
CARDINAL SCALE MFG. CO                      3215 NW 10TH TERRACE SUITE 203                                                  OAKLAND PARK       FL               33309                                         VARIOUS         ACCOUNTS PAYABLE                                                                                   $6,751.13
CARGO FORCE, INC.                           9100 S. DADELAND BLVD., STE. 1001                                               MIAMI              FL               33156                                         VARIOUS         ACCOUNTS PAYABLE                                                                                  $15,444.88
CARGO S A                                   7A AV. 1-80 Z13                                                                 GUATEMALA CITY                                      GUATEMALA                     VARIOUS         ACCOUNTS PAYABLE                                                                                   $6,194.75
CARGO SERVICES, INC. (NEW BP #38694         P.O. BOX 528044                                                                 MIAMI              FL               33152                                         VARIOUS         ACCOUNTS PAYABLE                                                                                  $55,110.83
CARGOCORP S.A.C.                            AV BRASIL 3499                                                                  LIMA               06                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                     $668.00
CARGONAUT..                                 FLAMINGOWEG 54 SCHIPHOL AIRPORT                                                 NETHERLANDS                                         THE NETHERLANDS               VARIOUS         ACCOUNTS PAYABLE                                                                                 $158,154.63
CARIBBEAN AIR NAVIGATION AND
ADVISORY SERVICES LIMITED                                                                                                                                                                                     VARIOUS         ACCOUNTS PAYABLE                                                                                       $3,351.37
                                            AVENIDA MARECHAL MASCARENHAS D
CARLA JONER                                 1919                                                                            RECIFE                                              BRAZIL                        VARIOUS         ACCOUNTS PAYABLE                                                                                       $2,086.49

CARLOS HERNANDO MUNOZ VALENCIA              FUNDOBELLAVISTA CHICOSECT.BALM 57                                               COYHAIQUE                                           CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                        $124.00
CARMEN CALABRANO DURAN                      BELFAST 03194                                                                   TEMUCO             09               4790000         CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                         $71.42
CAROLA SALDIAS TAPIA                        LAS BRISAS NORTE 19841                                                          PUDAHUE                                             CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                        $154.00
CAROLINA SEREY LEIVA SERVICIOS DE M         SANTA ELENA                       CASA 4 1329                                   SANTIAGO                                            CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                         $39.03

CARRIER & TECHNOLOGY HOLDINGS, LLC          5900 N ANDREWS AVE                                                              FORT LAUDERDALE FL                  33309-2367                                    VARIOUS         ACCOUNTS PAYABLE                                                                                       $8,373.60
CARRIL GROUP INC                            10795 S.W. 40 TERRACE.                                                          MIAMI           FL                  33165                                         VARIOUS         ACCOUNTS PAYABLE                                                                                         $558.60
CARSON HOTEL LLC                            CIVIC PLAZA DRIVE 2                                                             CARSON          CA                  90745                                         VARIOUS         ACCOUNTS PAYABLE                                                                                       $2,930.70
                                            33/F, ONE PACIFIC PLACE, 88                                                                                                                                                       POTENTIAL OBLIGATIONS UNDER
CATHAY PACIFIC AIRWAYS LTD                  QUEENSWAY                                                                       HONG KONG                                           CHINA                         VARIOUS         CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
CAVOK AVIATION SERVICES LTD                 S.7 BL.B LOC. ATO OFFICE COMPLEX 11                                             LAGOS                                               NIGERA                        VARIOUS         ACCOUNTS PAYABLE                                                                                         $604.00
CENCOSUD RETAIL S.A.                        AV KENNEDY 9001                                                                 LAS CONDES                                          CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                       $2,496.41
CENTRAL CARGO E.I.R.L.                      AV. DOS DE MAYO 671 OF. 203 INT. 20                                             LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                         $138.47
CENTRO DE DESARROLO Y FORMACION
CON                                         AV. VICUÑA MACKENNA 638 OF. G 638                                               PROVIDENCIA        13               6640000         CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                        $103.46




                                                                                                                                                            3 of 19
                                                                                                            20-11259-jlg   Doc 8       Filed 09/08/20 Entered 09/08/20 16:35:39             Main Document
                                                                                                                                                    Pg 37 of 73

                                                                                                                                                   In re Lan Cargo S.A.
                                                                                                                                                   Case No. 20-11259
                                                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                                     Claim subject to
                                                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                                                          Disputed



                                                                                                                                                                                                                                                                                                     offset?
              Creditor Name                               Address1                            Address2        Address3              City           State                Zip             Country        Date Debt was Incurred             Basis for Claim                                                               Total Claim
CERNÍCALO LEASING LLC (AS LESSOR OF                                                                                                                                                                                             INTERCOMPANY AIRCRAFT LEASE
MSN 34246)                                 WILMINGTON TRUST COMPANY              1100 NORTH MARKET STREET                  WILMINGTON         DE               19890                                         09/04/18           (SPV); MSN 34246               X             X                                                   UNKNOWN
CEVA FREIGHT HOLLAND BV                    BREGUETLAAN 2 OUDE MEER                                                         AMSTERDAM                                           THE NETHERLANDS               VARIOUS            ACCOUNTS PAYABLE                                                                                 $150,395.00
CFC CAPITAL S.A.                           MAC IVER MAC IVER.                                                              SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $1,399.66
CHARTER AMERICA HOLDINGS INC.              6705 S RED RD STE 700                                                           SOUTH MIAMI        FL               33143-3649                                    VARIOUS            ACCOUNTS PAYABLE                                                                                  $23,032.53
CHEVRON TEXACO                             VIA TRANSISTMICA SAN MIGUELITO                                                  PANAMA CITY                                         PANAMA                        VARIOUS            ACCOUNTS PAYABLE                                                                                  $90,567.00
CHICAGO                                    BUILDING 616                                                                    CHICAGO            IL               60666                                         VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
                                           2 F NO 1, HANGZHAN S. RD DAYUAN                                                                                                                                                      POTENTIAL OBLIGATIONS UNDER
CHINA AIRLINES                             DIST, TAOYUAN CITY                                                              TAIWAN                              33758           CHINA                         VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN

CHINA AIRLINES, LTD.                       ATTN: PRESIDENT OR GENERAL COUNSEL 131 SEC3 NANKING EAST ROAD                   TAIPEI                              104             TAIWAN                        VARIOUS            ACCOUNTS PAYABLE                                                                                      $66,585.90
                                           NO.199 KONGGANG 6 ROAD, HONGQIAO                                                                                                                                                     POTENTIAL OBLIGATIONS UNDER
CHINA CARGO AIRLINES /CHINA EASTERN        INT’L AIRPORT                                                                   SHANGHAI                            200335          CHINA                         VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
                                                                                                                                                                                                                                POTENTIAL OBLIGATIONS UNDER
CHINA SOUTHERN AIRLINES                    NO.68, QIXIN ROAD,                                                              GUANGZHOU                           510403          CHINA                         VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
CHIRIHUE LEASING TRUST (AS LESSOR OF                                                                                                                                                                                            INTERCOMPANY AIRCRAFT LEASE
MSN 32572)                                 WILMINGTON TRUST COMPANY              1100 NORTH MARKET STREET                  WILMINGTON         DE               19890                                         09/27/18           (SPV); MSN 32572               X             X                                                    UNKNOWN
CHUBB GROUP OF INSURANCE CO.               100 WILLIAM ST                                                                  NEW YORK           NY               10038-4512                                    VARIOUS            ACCOUNTS PAYABLE                                                                                   $1,555.93
CHUBB SEGUROS CHILE SA                     MIRAFLORES 222                                                                  SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                  $16,489.32
CIA DE TELEFONOS DE COYHAIQUE SA           SIMON BOLIVAR 191                                                               COYHAIQUE                                           CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $84.61
CIA NACIONAL DE TELEFONOS TELEFONIC        SAN CARLOS 107                                                                  VALDIVIA                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $3,451.48
CIA. DE LEASING TATTERSALL S.A.            AV. AMERICO VESPUCIO 1373                                                       SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $2,196.20
CINTAPLUS LIMITADA                         AVENIDA SANTA ROSA 5590                                                         SANTIAGO           13               1               CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $4,514.00
CINTAS CORPORATION                         PO BOX 630910                                                                   CINCINNATI         OH               45263-0910                                    VARIOUS            ACCOUNTS PAYABLE                                                                                   $6,000.93
CIT BANK, N.A.                             10201 CENTURION PKWY N                                                          JACKSONVILLE       FL               32256                                         VARIOUS            ACCOUNTS PAYABLE                                                                                  $37,150.99
CITIBANK (AS FACILITY AGENT, EXIM ISSUED
BY CISNE LEASING LLC)                      CITIBANK, N.A., LOAN ADMINISTRATION   1615 BRETT ROAD, OPS 3                    NEW CASTLE         DE               19720                                         VARIOUS            UNSECURED GUARANTEE            X             X                                                 $5,997,418.82
CITIBANK (AS FACILITY AGENT, EXIM ISSUED
BY ZARAPITO LEASING LLC)                   CITIBANK, N.A., LOAN ADMINISTRATION   1615 BRETT ROAD, OPS 3                    NEW CASTLE         DE               19720                                         VARIOUS            UNSECURED GUARANTEE            X             X                                              $138,670,419.00
CITIBANK NA, SUCURSAL PARAGUAY             MCAL. LOPEZ 3794 Y CRUZ DEL CHA S/N                                             ASUNCION                                            PARAGUAY                      VARIOUS            ACCOUNTS PAYABLE                                                                                 $18,850.96
CITY OF ANGELS FIRE PROTECTION SERV        1358 S. HILL STREET                                                             ATLANTA            GA               90015                                         VARIOUS            ACCOUNTS PAYABLE                                                                                    $100.00
CIVIL AVIATION SURINAME                    BASE DE MANTENIMIENTO LAN CHILE.                                                PARAMARIBO         SURINAME                         CHILE                         VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED

CLASS INTERNATIONAL MOVERS                 RENE DECARTES 200 URB.IND.SANTA RAQ                                             LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                          $70.00
CLAUDIA AURORA CORREA OYARCE               VIA ROMANA 1881                                                                 PUERTO MONTT       10               5500000         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $13,453.00
CLAUDIO ENRIQUE BARRAZA GARCIA             HERMANA SARMIENTO 986                                                           SAN FELIPE                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $653.00

CLEANING HOUSE FUMIGACIONES SRLTDA         NRO. J INT. 06 URB. APROVISA                                                    LA MOLINA                                           PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                   $2,493.00
COBBLESTONE TAG & LABEL                    3015 CARDIGAN COURT                                                             MATTHEWS           NC               28104                                         VARIOUS            ACCOUNTS PAYABLE                                                                                 $17,242.62
COBRA CHILE SA                             AVENIDA JOSE PEDRO A 2323                                                       MACUL              13               6900000         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $2,587.68
COCESNA                                    P.O.BOX 660 TEGUCIGALPA                                                         TEGUCIGALPA                                         HONDURAS                      VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED

COLSON ENTERPRISES LLC DBA ACORN EA        16301 NW 15TH AVE.                                                              MIAMI              FL               33169                                         VARIOUS            ACCOUNTS PAYABLE                                                                                 $27,742.50
COMANDO DA AERONAUTICA                     AVENIDA GENERAL JUSTO 160                                                       RIO DE JANEIRO                                      BRAZIL                        VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
COMANDO DA AERONAUTICA                     AVENIDA GENERAL JUSTO 160                                                       RIO DE JANEIRO                                      BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                 $70,294.00
COMBEX - IM                                SAN MARTIN 800 - MIRAFLORES                                                     LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                 $35,083.67
COMERCIAL ANDEXPORT LIMITADA               BOULEVARD AEROPUERTO NORTE 9627                                                 PUDAHUEL                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $3.00
COMERCIAL LIQUIPLAST LIMITADA              ROSAS 991                                                                       SANTIAGO           13               6500253         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $36.00
COMERCIAL MAIFA LTDA                       AVENIDA AMERICO VESPUCIO 1299                                                   PUDAHUEL                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $1,286.88
COMERCIAL MILAN LIMITADA                   SAN ANTONIO 62                                                                  SANTIAGO           13               8320000         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $3,097.00
COMERCIAL SUCCESSO LIMITDA.                AV CRISTOBAL COLON 1290                                                         PUNTA ARENAS                                        CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $110.02
COMERCIAL TOTALPACK LTDA.                  SAN IGNACIO DE LOYOLA 1538                                                      SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $3.60

COMISION CHILENA DE ENERGIA NUCLEAR AMUNATEGUI 95                                                                          SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                        $768.00
COMPANIA GENERAL DE ELECTRICIDAD S  PRESIDENTE RIESCO 5561                                                                 LAS CONDES                                          COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                        $843.03

CONCESIONARIA AEROPUERTO CARRIEL SU AUGUSTO LEGUIA SUR 160                                                                 SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
CONCESS AEROP RIO DE JANEIRO SA     AVENIDA VINTE DE JANEIRO SN.                                                           RIO DE JANEIRO                      21942-900       BRAZIL                        VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED

CONCESSIONARIA AEROP INT GUARULHOS RODOVIA HÉLIO SMIDT SN                                                                  GUARULHOS                           7141970         BRAZIL                        VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
                                                                                                                                                                                                                                POTENTIAL CLAIM FOR
                                                                                                                                                                                                                                SUBROGATION / CONTRIBUTION
CONNECTA CORPORATION                       6500 NW 22ND STREET                                                             MIAMI              FL               33122                                           N/A              (RCF)                          X             X                                                        UNKNOWN
CONSEJO NACIONAL DE AVIACION CIVIL         LA URUCA 200.                                                                   SAN JOSE                                            COSTA RICA                    VARIOUS            ACCOUNTS PAYABLE                                                                                      $10,829.66

CONSOLIDADOS 807 S.A.                      25 AVENIDA 31-23 ZONA 12 COLONIA ST                                             GUATEMALA CITY                                      GUATEMALA                     VARIOUS            ACCOUNTS PAYABLE                                                                                          $10.45
CONSORCIO AEREO SRL                        15 DE AGOSTO 588 ESQ GRAL DIAZ                                                  ASUNCION                                            PARAGUAY                      VARIOUS            ACCOUNTS PAYABLE                                                                                      $56,082.00
CONSORCIO AEROPORTUARIO DE CALAMA
S                                          AEROPUERTO DE CALAMA 1                                                          CALAMA                                              CHILE                         VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
CONSORCIO AEROPORTUARIO DE CALAMA
S                                          AEROPUERTO DE CALAMA 1                                                          CALAMA                                              CHILE                         VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
CONSORCIO AEROPORTUARIO DE
MAGALLAN                                   AEROPUERTO CARLOS IBAÐEZ DEL CA 772                                             PUNTA ARENAS                                        CHILE                         VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
CONSTRUCTORA E INVERSIONES
LEONARDO                                   MALAGA 194                                                                      LAS CONDES         13               6761569         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                        $103.00

CONSULTORES INTEGRALES LTDA                SANTA MAGDALENA 75 OFICINA 810 810                                              SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,274.99




                                                                                                                                                           4 of 19
                                                                                                   20-11259-jlg   Doc 8    Filed 09/08/20 Entered 09/08/20 16:35:39                Main Document
                                                                                                                                        Pg 38 of 73

                                                                                                                                          In re Lan Cargo S.A.
                                                                                                                                          Case No. 20-11259
                                                                                                                     Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                            Claim subject to
                                                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                                                     Contingent




                                                                                                                                                                                                                                                                                 Disputed



                                                                                                                                                                                                                                                                                            offset?
            Creditor Name                            Address1                           Address2     Address3            City             State               Zip              Country        Date Debt was Incurred          Basis for Claim                                                                  Total Claim
CONTENEDORES PATAGONIA SPA            PANAMERICANA SUR 10537.                                                     SAN BERNARDO                                        CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $644.49
CONTINENTAL SHIPPING CORP             27810 AVENUE HOPKINS                                                        VALENCIA           CA               91355                                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,075.00
CONTROL DOCUMENT & STORAGE S.A.C.     AV. JAVIER PRADO ESTE NRO. 6310 DPT                                         LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,742.30
CONVECTOR CARGO S.A.C.                CALLE EMILIO CAVENECIA 175 OF 6 MIR                                         LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,231.78
COPENHAGEN AIR SERVICES K S           COPENHAGEN AIRPORT COPENHAGEN.                                              COPENHAGEN                                          DENMARK                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $33,266.01
COPENHAGEN AIRPORTS A/S               LUFHANVSBOULEVARDEN BOX 74. 6                                               KASTRUP                                             DENMARK                       VARIOUS            ACCOUNTS PAYABLE                                                                                           $1.58
CORAL TURISMO S.R.L.                  MARCELINO NOUTZ 889 CSGTO GAUTO                                             ASUNCION                                            PARAGUAY                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $450.52
CORPBANCA                             HUERFANOS 1072                                                              SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $40,843.29

CORPORACION GACELA S.A.C.             CAL. CORPAC NRO. S/N URB. AEROPUERT                                         CALLAO                                              PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $2,514.60
CORPORACION PERUANA DE
AEROPUERTOS.                          AEROPUERTO INTERNACIONAL JORGE S/N                                          LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
CORPORACION QUIPORT S.A.              VIA A TABABELA S/N Y VIA YARUQUI                                            QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
                                      AV.ELMER FAUCETT S/N AEROPUERTO
COSTA DEL SOL S A                     INT                                                                         CALLAO                                              PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                        $789.64
                                      AV.ELMER FAUCETT S/N AEROPUERTO
COSTA DEL SOL S.A                     INT                                                                         CALLAO                                              PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,718.75
COSTA DO SOL OPERADORA
AEROPORTUARI                          ESTRADA VELHA DE ARRAIAL DO CABO S/                                         CABO FRIO                                           BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,333.34
CPAT, INC.                            24624 INTERSTATE 45 NORTH           SUITE 270                               SPRING             TX               77386                                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $975.00
CRAWFORD SURVEYORS Y RECUPEROS
LTDA                                  COYANCURA 2283                                                              PROVIDENCIA                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $525.00
CROPA PANALPINA INT.                  3A 6-70 ZONA 13 PAMPLONA                                                    GUATEMALA CITY                                      GUATEMALA                     VARIOUS            ACCOUNTS PAYABLE                                                                                   $1,919.00
CROWN CREDIT COMPANY                  44 SOUTH WASHINGTON STREET                                                  NEW BREMEN         OH               45869                                         VARIOUS            ACCOUNTS PAYABLE                                                                                 $211,313.28
CROWN EQUIPMENT CORPORATION           44 S WASHINGTON ST                                                          NEW BREMEN         OH               45869-1288                                    VARIOUS            ACCOUNTS PAYABLE                                                                                  $23,632.36
D3JE LLC                              12332 SW 131ST AVE                                                          MIAMI              FL               33186-6484                                    VARIOUS            ACCOUNTS PAYABLE                                                                                     $662.77
DAMARIS ESTEFANI SANCHEZ              PENCO 3373                                                                  ARICA                                               CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $65.00
DANIEL ALBERTO ACUNA ANDRADE          LOCARNO 0501                                                                LA CISTERNA                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $1,647.34
DARVAX SALUD LIMITADA                 AVDA CRISTOBAL COLON 3018                                                   LAS CONDES                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $574.15
DATASYSTEMS SAECA                     PER· N: 1055 C/ ARTIGAS                                                     ASUNCION                                            PARAGUAY                      VARIOUS            ACCOUNTS PAYABLE                                                                                     $256.07
DAVID BRAVO BARRIO                    AVDA. CANTABRIA, 39                                                         MADRID                              28042           SPAIN                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $113.44
DELFIN GROUP CO. S.A.C.               JR. EMILIO CAVENESIA 389 OF 401 SAN                                         LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $53.00
DELOITTE ADVISORY LTDA                ROSARIO NORTE 407.                                                          LAS CONDES                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $700.00
DELOITTE GUATEMALA S.A.               EURO PLAZA WORLD BUSINESS CENTER                                            GUATEMALA                                           GUATEMALA                     VARIOUS            ACCOUNTS PAYABLE                                                                                  $18,491.44
DELOITTE INC.                         COSTA DEL ESTE                         TORRE BANCO PANAMA                   PANAMA CITY                                         PANAMA                        VARIOUS            ACCOUNTS PAYABLE                                                                                   $8,563.14
DELOITTE TAX LLP                      333 SE 2ND AVE STE 3600                                                     MIAMI              FL               33131-2205                                    VARIOUS            ACCOUNTS PAYABLE                                                                                  $14,175.50
                                                                                                                                                                                                                       POTENTIAL OBLIGATIONS UNDER
DELTA AIRLINES                        1030 DELTA BLVD ATLANTA GA 30305                                                                                                                              VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                   UNKNOWN
DEPARTMENT OF TRANSPORTATION          PO BOX 20636                                                                ATLANTA            GA               30320-0636                                    VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
DESCARTES SYSTEMS USA INC.            200 HIGH TOWER BLVD                                                         PITTSBURGH         PA               15205-1135                                    VARIOUS            ACCOUNTS PAYABLE                                                                                 $65,697.00
DESCARTES U.S. HOLDINGS INC           2030 POWERS FERRY RD SE           SUIT 350.                                 ATLANTA            GA               30339-2823                                    VARIOUS            ACCOUNTS PAYABLE                                                                                 $19,466.53
DETECCION INMEDIATA K-NUEVE S.A.      SAN JUAN DE TIBAS                                                           SAN JOSE                                            COSTA RICA                    VARIOUS            ACCOUNTS PAYABLE                                                                                   $7,421.00
DFS DEUTSCHE FLUGSICHERUNG            STUTZEL-CKERWERG 12-14                                                      FRANKFURT                                           GERMANY                       VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
                                      APDO 11491 AEROPUERYO DE TOCUMEN,                                                                                                                                                POTENTIAL OBLIGATIONS UNDER
DHL                                   PANAMA 6                                                                                                                        PANAMA                        VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN

DHL EXPRESS USA INC                   1200 SOUTH PINE ISLAND ROAD SUITE 6                                         MIAMI              FL               33160-5613                                    VARIOUS            ACCOUNTS PAYABLE                                                                                      $47,311.00
DICTUC S.A.                           AVDA VICUÐA MACKENNA 4860                                                   MACUL                                               CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,410.94
DICTUC S.A.                           AVDA VICUÐA MACKENNA 4860                                                   MACUL                                               CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,709.73
DIMACOFI S.A.                         VITACURA 2939.                                                              LAS CONDES                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $5,783.03
DIMERC S.A.                           ALBERTO PEPPER 1784                                                         RENCA                                               CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $11,649.75
                                      PANAMA 5 APARTADO 7501 Y 7615
DIRECCION AERONAUTICA CIVIL PTY       CENTR                                                                       PANAMA CITY                                         PANAMA                        VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
DIRECCION DE AERONAUTICA COLOMBIA     AEROPUERTO DE BOGOTA.                                                       BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
DIRECCIÓN DE IMPUESTOS Y ADUANAS
NACIONALES                            CARRERA 7 NO 34 - 69                                                        BOGOTA                                              COLOMBIA                      VARIOUS            POTENTIAL TAX CLAIMS           X             X             X                              TO BE DETERMINED

DIRECCION GENERAL DE AERONAUTICA CI   AERODROMO BALMACEDA S/N                                                     COYHAIQUE                                           CHILE                         VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED

DIRECCION GENERAL DE AERONAUTICA CI   AERODROMO BALMACEDA S/N                                                     COYHAIQUE                                           CHILE                         VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED

DIRECCION GENERAL DE AERONAUTICA CI   AERODROMO BALMACEDA S/N                                                     COYHAIQUE                                           CHILE                         VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED

DIRECCION GENERAL DE AERONAUTICA CI   AERODROMO BALMACEDA S/N                                                     COYHAIQUE                                           CHILE                         VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED

DIRECCION GENERAL DE AERONAUTICA CI   AERODROMO BALMACEDA S/N                                                     COYHAIQUE                                           CHILE                         VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED

DIRECCION GENERAL DE AERONAUTICA CI   AERODROMO BALMACEDA S/N                                                     COYHAIQUE                                           CHILE                         VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED

DIRECCION GENERAL DE AERONAUTICA CI   AERODROMO BALMACEDA S/N                                                     COYHAIQUE                                           CHILE                         VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
DIRECCION GENERAL DE AVIACION CIVIL   BUENOS AIRES OE1-53                                                         QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED

DIRECCION GENERAL DE INFRAECTRUCTUR CAMINO CARRASCO 5519 MONTEVIDEO.                                              MONTEVIDEO                                          URUGUAY                       VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED

DIRECCIÓN GENERAL IMPOSITIVA          LUIS ALBERTO DE HERRERA 1248 OF 1476                                        MONTEVIDEO                                          URUGUAY                       VARIOUS            POTENTIAL TAX CLAIMS           X             X             X                              TO BE DETERMINED

DIRECCION GENERAL. DE AERONAUTICA C   MIGUEL CLARO 1314                                                           PROVIDENCIA                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED




                                                                                                                                                  5 of 19
                                                                                                     20-11259-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:35:39              Main Document
                                                                                                                                            Pg 39 of 73

                                                                                                                                            In re Lan Cargo S.A.
                                                                                                                                            Case No. 20-11259
                                                                                                                       Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                              Claim subject to
                                                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                                                       Contingent




                                                                                                                                                                                                                                                                                   Disputed



                                                                                                                                                                                                                                                                                              offset?
              Creditor Name                         Address1                              Address2     Address3             City            State               Zip              Country        Date Debt was Incurred           Basis for Claim                                                                 Total Claim

DIRECCION NACIONAL DE AERONAUTICA C AVDA. MCAL. LOPEZ E/ VICE PDTE.                                                 ASUNCION                                            PARAGUAY                      VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED

DIRECCION NACIONAL DE AERONAUTICA C AVDA. MCAL. LOPEZ E/ VICE PDTE.                                                 ASUNCION                                            PARAGUAY                      VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED

DIRECCION NACIONAL DE AERONAUTICA C   AVDA. MCAL. LOPEZ E/ VICE PDTE.                                               ASUNCION                                            PARAGUAY                      VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
DIRECTION DE LA SECURITE DE L AVIA    11 RUE DES HIBISCUS.                                                          PARIS                                               FRANCE                        VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
DIRECTV DE URUGUAY LTDA               PLAZA INDEPENDENCIA 831.                                                      MONTEVIDEO                                          URUGUAY                       VARIOUS            ACCOUNTS PAYABLE                                                                                     $82.11
DISPLAST S.A.-                        AQUILES LANZA 1123                                                            MONTEVIDEO                                          URUGUAY                       VARIOUS            ACCOUNTS PAYABLE                                                                                    $552.29
DOCUMENT MANAGEMENT SOLUTIONS         GUADALUPE DE NOVACENTRO 700 MTS
DMS,S                                 E.                                                                            SAN JOSE                                            COSTA RICA                    VARIOUS            ACCOUNTS PAYABLE                                                                                         $941.28
DON PIPO´S E                          CAL. MAX UHLE NRO. 131 MARANGA.                                               SAN MIGUEL                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $3,738.85
DORAL DIGITAL REPROGRAPHICS CORP.     7176 SW 47TH ST                                                               MIAMI              FL               33155-4655                                    VARIOUS            ACCOUNTS PAYABLE                                                                                         $245.00
DOUBLETREE BY HILTON MIAMI AIRPORT    711 NW 72ND AVE                                                               MIAMI              FL               33126-3001                                    VARIOUS            ACCOUNTS PAYABLE                                                                                         $772.04
DSV AIR & SEA INC.                    8290 NW 27TH ST STE 605                                                       DORAL              FL               33122-1907                                    VARIOUS            ACCOUNTS PAYABLE                                                                                      $64,623.00
                                      ZONA DE DESENVOLVIMENTO TURISTICO
DUNAS BEACH RESORT S.A                D                                                                             SAL                                                 CAPE VERDE                    VARIOUS            ACCOUNTS PAYABLE                                                                                  $31,891.23
DURASERV CORP                         3949 COMMERCE PKWY                                                            MIRAMAR            FL               33025-3936                                    VARIOUS            ACCOUNTS PAYABLE                                                                                 $118,821.12

E GROUP LOGISTICS S.A.C.              AV. ELMER FAUCETT CDRA 30 C.A.C. MO                                           LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                           $8.73

E.I. DUPONT DE NEMOURS AND COMPANY    1007 MARKET ST # D-13111                                                      WILMINGTON         DE               19898-1100                                    VARIOUS            ACCOUNTS PAYABLE                                                                                     $540.19
EAGLE SECURITY SERVICES INC           12903 S. NORMANDIE AVENUE                                                     GARDENA            CA               90249                                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $974.60
ECLASS LIMITADA                       CARMENCITA. 25                                                                LAS CONDES                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $2,276.09
ECOVADIS                              DE LA GRANDE ARMEE 43 AVENUE                                                  PARIS                                               FRANCE                        VARIOUS            ACCOUNTS PAYABLE                                                                                   $1,559.00
ECS LIVESTOCK BV                      P.O.BOX 75588                                                                 AMSTERDAM                                           THE NETHERLANDS               VARIOUS            ACCOUNTS PAYABLE                                                                                  $51,148.15
EDENRED CHILE SOCIEDAD ANONIMA        AV ANDRES BELLO 2687                                                          LAS CONDES                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                  $16,677.61
EDENRED PERU S.A.                     CALLE ANTEQUERA PISO 2 SAN ISID 777                                           LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                   $7,397.87
E-DENTAL CHILE S.A.                   BADAJOZ OFC 701 130                                                           LAS CONDES         13               7591538         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $1,117.23
EDG HOSPITALITY MIAMI AIRPORT LLC     175 SW 7TH STREET                      SUITE 1702                             MIAMI              FL               33130                                         VARIOUS            ACCOUNTS PAYABLE                                                                                 $109,383.35
EDIFICIOS Y CONST SANTA PATRICIA SA   SAN MARTIN MIRAFLORES 305.                                                    LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                   $2,395.94

EDUARDO BIANCARDI Y COMPANIA LIMITA SANTO DOMINGO 3677                                                              QUINTA NORMAL                                       CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                        $533.00
                                                                                                                                                                                                                         POTENTIAL OBLIGATIONS UNDER
EL AL ISRAEL AIRLINES LTD.            BEN-GURION INT’L AIRPORT P.O.BOX 41.                                                                              7015001         ISRAEL                        VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
ELLE LOGISTICS, INC.                  1962 NW 82ND AVE                                                              DORAL              FL               33126-1012                                    VARIOUS            ACCOUNTS PAYABLE                                                                                      $10,059.16
                                                                                                                                                                                                                         POTENTIAL OBLIGATIONS UNDER
EMIRATES                              P.O. BOX 686                                                                  DUBAI                                               UAE                           VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                   UNKNOWN
EMP. BRASILEIRA DE INFRAESTRUCTURA    AEROPUERO DE PORTO ALEGRE                                                     PORTO ALEGRE                                        BRAZIL                        VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED

EMP. DE TRANSP. ORMAZABAL CORREA LT   VIA ROMANA 1881                                                               PUERTO MONTT                                        CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $6,917.00
EMPRESA ARGENTINA DE NAVEGACION
AER                                   AV. RIVADAVIA 578                                                             CABA                                C1069           ARGENTINA                     VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
EMPRESA CONSTRUCTORA ALCALA LTDA.     DIAGONAL ORIENTE 5657                                                         NUNOA                                               CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $6,647.66
EMPRESA DE TRANSPORTE INTI PAKA LTD   LAS GARDENIAS 1954                                                            IQUIQUE                                             CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $5,869.18

EMPRESA DE TRANSPORTES PULLMAN SAN JUAN MARTINEZ 1265                                                               IQUIQUE                                             CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $38,890.44
                                                                                                                    ESTACION
EMPRESA DE TRANSPORTES RURALES TUR    JESUS DIEZ MARTINEZ 800                                                       CENTRAL                                             CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $14,930.84

EMPRESA DE TRANSPORTES TRANSVIP LTD   PEDRO PABLO DARTNELL ESQ. ARMA S/N                                            PUDAHUEL                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $3,567.05
EMPRESAS LIPIGAS S A                  AV APOQUINDO. 5400                                                            LAS CONDES                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $420.00
ENEL DISTRIBUCION CHILE S.A..         SANTA ROSA 76                                                                 SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $19,551.27
ENTEL PCS TELECOMUNICACIONES S A      AVENIDA ANDRES BELLO 2711                                                     LAS CONDES                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $4,891.21
ENTEL PERU S.A.                       AV. REPUBLICA DE COLOMBIA 791                                                 LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $151.78
ENTEL SA.                             ANDRES BELLO 2687                                                             LAS CONDES                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $2,290.80
ENTERPRISE RENT-A-CAR                 16200 N.W. 59 AVE. SUITE 101                                                  MIAMI              FL               33193-6004                                    VARIOUS            ACCOUNTS PAYABLE                                                                                          $18.30
EP PETROECUADOR                       ALPALLANA E8-86 Y AV. 6 DE DICIEMBR                                           QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                      UNKNOWN
EPIC FIRE SYSTEMS CORP                PO BOX 161165                                                                 MIAMI              FL               33116                                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $276.10
EQUIFAX URUGUAY S.A.                  LUIS A. DE HERRERA 1248 TORRE 3 PIS                                           MONTEVIDEO                                          URUGUAY                       VARIOUS            ACCOUNTS PAYABLE                                                                                         $502.18
ERNESTO MARQUEZ IBACETA BIENES        BULNES 1932                                                                   IQUIQUE                                             CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,623.00
ERNST & YOUNG SERVICIOS DE AUDITORI   PRESIDENTE RIESCO 5435                                                        LAS CONDES                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $8,560.30
E-SCRAP, INC                          2220 E 11TH AVE                                                               HIALEAH            FL               33013-4310                                    VARIOUS            ACCOUNTS PAYABLE                                                                                       $2,472.84

ESCUELA DE NEGOCIOS BCN SCHOOL LTDA AV. PORTUGAL 1279                                                               SANTIAGO           13               6500000         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $295.60
ESIGN S.A.                          AVENIDA ANDRES BELLO 2777                                                       LAS CONDES         13               6760274         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                          $49.00
EST EXPROSERVICIOS S.A.             ALMIRANTE PASTENE 244                                                           PROVIDENCIA                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $25,696.89
                                    BOLE INTERNATIONAL AIRPORT P.O. BOX                                                                                                                                                  POTENTIAL OBLIGATIONS UNDER
ETHIOPIAN AIRLINES                  1755                                                                            ADDIS ABABA                                         ETHIOPIA                      VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
                                    NEW AIRPORT ROAD, ABU DHABI PO BOX                                                                                                                                                   POTENTIAL OBLIGATIONS UNDER
ETIHAD AIRWAYS                      35566                                                                                                                               UAE                           VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                   UNKNOWN
EURO MANTENIMIENTOS SA              5TA AVE 5-55 ZONA14                                                             GUATEMALA                                           GUATEMALA                     VARIOUS            ACCOUNTS PAYABLE                                                                                   $1,234.37
EURO PROYECTOS SA                   5TA AVENIDA 5-55                                                                GUATEMALA                                           GUATEMALA                     VARIOUS            ACCOUNTS PAYABLE                                                                                   $2,185.95
EUROCONTROL                         RUE DE LA FUSEE 96 B                                                            BRUSSELS                            1130            BELGIUM                       VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
                                    MR OLIVIER GUERSENT, GENERAL                                                    SAINT-JOSSE-TEN-
EUROPEAN COMMISSION                 DIRECTORATE FOR COMPETITION         PLACE MADOU 1                               NOODE                               BELGIUM                                          N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN




                                                                                                                                                    6 of 19
                                                                                                          20-11259-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:35:39              Main Document
                                                                                                                                                 Pg 40 of 73

                                                                                                                                                 In re Lan Cargo S.A.
                                                                                                                                                 Case No. 20-11259
                                                                                                                            Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                                   Claim subject to
                                                                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                                                                            Contingent




                                                                                                                                                                                                                                                                                        Disputed



                                                                                                                                                                                                                                                                                                   offset?
             Creditor Name                             Address1                           Address2          Address3             City            State               Zip               Country       Date Debt was Incurred             Basis for Claim                                                               Total Claim
                                        BUILDING, 376 HSIN-NAN ROAD, SECTION                                                                                                                                                  POTENTIAL OBLIGATIONS UNDER
EVA AIRWAYS CORPORATION                 1, LUCHU, TAOYUAN HSIEN                                                          TAIWAN                                              CHINA                         VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
EVERBANK COMMERCIAL FINANCE INC         PO BOX 911608                                                                    DENVER             CO               80291-1608                                    VARIOUS            ACCOUNTS PAYABLE                                                                                         $201.30
EVERIS CHILE S.A.                       CARLOS IRARRAZAVAL                   LIBERTADOR B OHIGGINS 1449                  SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $16,231.11
EXCLUSIVE DESIGN CORPORATION            205 SW 133RD CT                                                                  MIAMI              FL               33184-1139                                    VARIOUS            ACCOUNTS PAYABLE                                                                                         $283.68
EXPAIRCARGO ECUADOR CIA. LTDA           AV. DE LAS AMERICAS S/N                                                          GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $64,054.20
EXPEDIA INC                             3150 139TH AVENUE SE STE 100                                                     BELLEVUE           WA               98004                                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $61,114.82
EXPEDITORS INTL OF WASHINGTON INC       1015 3RD AVE FL 12                                                               SEATTLE            WA               98104-1184                                    VARIOUS            ACCOUNTS PAYABLE                                                                                      $55,937.00
                                                                                                                                                                                                                              POTENTIAL CLAIM FOR
EXPORT-IMPORT BANK OF THE UNITED                                                                                                                                                                                              SUBROGATION / CONTRIBUTION
STATES IN ITS AGREEMENT WITH BECACINA                                                                                                                                                                                         (EXIM AGREEMENT, BECACINA
LEASING LLC                           811 VERMONT AVE NW                                                                 WASHINGTON, DC                      20571                                            N/A             LEASING)                       X             X                                                        UNKNOWN
                                                                                                                                                                                                                              POTENTIAL CLAIM FOR
EXPORT-IMPORT BANK OF THE UNITED                                                                                                                                                                                              SUBROGATION / CONTRIBUTION
STATES IN ITS AGREEMENT WITH CISNE                                                                                                                                                                                            (EXIM AGREEMENT, CISNE
LEASING LLC                             811 VERMONT AVE NW                                                               WASHINGTON, DC                      20571                                            N/A             LEASING)                       X             X                                                        UNKNOWN
                                                                                                                                                                                                                              POTENTIAL CLAIM FOR
EXPORT-IMPORT BANK OF THE UNITED                                                                                                                                                                                              SUBROGATION / CONTRIBUTION
STATES IN ITS AGREEMENT WITH                                                                                                                                                                                                  (EXIM AGREEMENT, FLAMENCO
FLAMENCO LEASING LLC                    811 VERMONT AVE NW                                                               WASHINGTON, DC                      20571                                            N/A             LEASING)                       X             X                                                        UNKNOWN
                                                                                                                                                                                                                              POTENTIAL CLAIM FOR
EXPORT-IMPORT BANK OF THE UNITED                                                                                                                                                                                              SUBROGATION / CONTRIBUTION
STATES IN ITS AGREEMENT WITH FRAGATA                                                                                                                                                                                          (EXIM AGREEMENT, FRAGATA
LEASING LLC                          811 VERMONT AVE NW                                                                  WASHINGTON, DC                      20571                                            N/A             LEASING)                       X             X                                                        UNKNOWN
                                                                                                                                                                                                                              POTENTIAL CLAIM FOR
EXPORT-IMPORT BANK OF THE UNITED                                                                                                                                                                                              SUBROGATION / CONTRIBUTION
STATES IN ITS AGREEMENT WITH                                                                                                                                                                                                  (EXIM AGREEMENT, GOLONDRINA
GOLONDRINA LEASING LLC                  811 VERMONT AVE NW                                                               WASHINGTON, DC                      20571                                            N/A             LEASING)                       X             X                                                        UNKNOWN
                                                                                                                                                                                                                              POTENTIAL CLAIM FOR
EXPORT-IMPORT BANK OF THE UNITED                                                                                                                                                                                              SUBROGATION / CONTRIBUTION
STATES IN ITS AGREEMENT WITH JILGUERO                                                                                                                                                                                         (EXIM AGREEMENT, JILGUERO
LEASING LLC                           811 VERMONT AVE NW                                                                 WASHINGTON, DC                      20571                                            N/A             LEASING)                       X             X                                                        UNKNOWN
                                                                                                                                                                                                                              POTENTIAL CLAIM FOR
EXPORT-IMPORT BANK OF THE UNITED                                                                                                                                                                                              SUBROGATION / CONTRIBUTION
STATES IN ITS AGREEMENT WITH MIRLO                                                                                                                                                                                            (EXIM AGREEMENT, MIRLO
LEASING LLC                             811 VERMONT AVE NW                                                               WASHINGTON, DC                      20571                                            N/A             LEASING)                       X             X                                                        UNKNOWN
                                                                                                                                                                                                                              POTENTIAL CLAIM FOR
EXPORT-IMPORT BANK OF THE UNITED                                                                                                                                                                                              SUBROGATION / CONTRIBUTION
STATES IN ITS AGREEMENT WITH TAGUA                                                                                                                                                                                            (EXIM AGREEMENT, TAGUA
LEASING LLC                             811 VERMONT AVE NW                                                               WASHINGTON, DC                      20571                                            N/A             LEASING)                       X             X                                                        UNKNOWN
                                                                                                                                                                                                                              POTENTIAL CLAIM FOR
EXPORT-IMPORT BANK OF THE UNITED                                                                                                                                                                                              SUBROGATION / CONTRIBUTION
STATES IN ITS AGREEMENT WITH TRICAHUE                                                                                                                                                                                         (EXIM AGREEMENT, TRICAHUE
LEASING LLC                           811 VERMONT AVE NW                                                                 WASHINGTON, DC                      20571                                            N/A             LEASING)                       X             X                                                        UNKNOWN
                                                                                                                                                                                                                              POTENTIAL CLAIM FOR
EXPORT-IMPORT BANK OF THE UNITED                                                                                                                                                                                              SUBROGATION / CONTRIBUTION
STATES IN ITS AGREEMENT WITH ZARAPITO                                                                                                                                                                                         (EXIM AGREEMENT, ZARAPITO
LEASING LLC                             811 VERMONT AVE NW                                                               WASHINGTON, DC                      20571                                           N/A              LEASING)                       X             X                                                        UNKNOWN
FACTORING SECURITY S.A.                 AVENIDA APOQUINDO 3150                                                           LAS CONDES                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $29,032.08
FASTENAL COMPANY                        P.O. BOX 1286                                                                    WINONA         MN                   55987-1286                                    VARIOUS            ACCOUNTS PAYABLE                                                                                         $150.00
FEDERAL AVIATION ADMINISTRATION         PO BOX 20636                                                                     ATLANTA        GA                   30320-0636                                    VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,872.00

FID-CTA. ING.FID AIJS 3045              600 M NOROESTE DE LA ENTRADA DEL AI                                              ALAJUELA                                            COSTA RICA                    VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
FIDEICOMISO MERCANTIL QUIPORT           AV. 12 DE OCTUBRE N24-562 Y LUIS CO                                              QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                   $3,975.18
FIDEICOMISO MERCANTIL QUIPORT           AV. 12 DE OCTUBRE N24-562 Y LUIS CO                                              QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                 $220,913.70
FIDEICOMISO PA OPAIN S.A.               AVENIDA EL DORADO 113 85                                                         BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                   $1,293.75
FINALCO SERVICIOS FINANCIEROS S.A.      HERNANDO DE AGUIRRE OFICINA 9 201                                                SANTIAGO           13               6500000         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $228.12
                                                                                                                                                                                                                              POTENTIAL OBLIGATIONS UNDER
FINNAIR                                 RAHTITIE 1, 01053                                                                                                                    FINLAND                       VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
FIRST WESTERN BANK & TRUST              100 PRAIRIE CENTER DRIVE                                                         EDEN PRAIRIE       MN               55344                                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $2,624.00

FLIGHT DISPATCH SERVICES INTL S.A.      AVENIDA CIRCUNVALACION SUR CALLE 3                                               CARACAS                                             VENEZUELA                     VARIOUS            ACCOUNTS PAYABLE                                                                                       $3,400.00
FLORIDA FIRE ALARM INC                  7487 SW 50TH TER                                                                 MIAMI              FL               33155-4463                                    VARIOUS            ACCOUNTS PAYABLE                                                                                       $4,382.63
FLORIDA POLO ICE INC                    PO BOX 227606                                                                    MIAMI              FL               33222-7606                                    VARIOUS            ACCOUNTS PAYABLE                                                                                       $7,201.00
FORUM INVERSIONES SAC                   AV. JOSE PARDO NRO. 879                                                          LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $282.00

FOTOGRAFIA Y VIDEO MORALES SL           C/NUESTRA SEÑORA DE LAS MERCEDES 7,                                              MADRID                              28038           SPAIN                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $824.25
FRAMIKA SERVICE S.A.C.                  MZ. J LTE. 19 URB SANTA ELISA 3RA E                                              LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                   $3,170.00
FRAPORT AG                              FLUGHAFEN FRANKFURT                                                              FRANKFURT                                           GERMANY                       VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
FRIO AEREO ASOCIACION CIVIL.            ELMERT FAUCETT S/N AEROPUERTO                                                    LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                 $347,544.84

FRIOEXPRESS C Y L TRANSPORTE DE CAR     KM. 8 1/2 PANAMERICANA NORTE S/N Y                                               QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $27,531.27
FULTER LOGISTICS S.A.C.                 JR EL POLO OF B 305 SANTIAGO D 670                                               LIMA               06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $195.46
FUNDACION DE CAPACITACION SOFOFA        NEW YORK 33                                                                      SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                          $94.57
G , G INTERNATIONAL, INC                1820 NW 82ND AVE                                                                 MIAMI              FL               33126                                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $321.00
GABRIEL CORTES MENESES                  PASAJE LIMA 3769                                                                 ANTOFAGASTA                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $11,396.98
GABRIELA HUNT VERGARA                   HUERFANOS 1555                                                                   SANTIAGO           13               6501026         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $204.32




                                                                                                                                                         7 of 19
                                                                                                    20-11259-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:35:39              Main Document
                                                                                                                                           Pg 41 of 73

                                                                                                                                           In re Lan Cargo S.A.
                                                                                                                                           Case No. 20-11259
                                                                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                      Claim subject to
                                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                           Disputed



                                                                                                                                                                                                                                                                                      offset?
           Creditor Name                            Address1                          Address2        Address3           City              State              Zip             Country          Date Debt was Incurred        Basis for Claim                                                             Total Claim
GAMAL KABCHI                          AV. URDANETA ESQ DE ANIMAS.                                                  CARACAS                                             VENEZUELA                     VARIOUS          ACCOUNTS PAYABLE                                                                                   $500.00
GAMARRA AIR CARGO , CIA SAC           MANUEL VALLE 8 PISO 1 LIMA                                                   LIMA               06                               PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                   $262.00
GARINO HNOS S.A.                      GOES 2096                                                                    MONTEVIDEO                                          URUGUAY                       VARIOUS          ACCOUNTS PAYABLE                                                                                   $425.00

GATE GOURMET ARGENTINA S.R.L.         AV TTE GRAL MORILLAS 0, AEROPUERTO.                                          BUENOS AIRES                                        ARGENTINA                     VARIOUS         ACCOUNTS PAYABLE                                                                                  $20,049.00
GATE GOURMET DEL ECUADOR CIA LTDA     AV LUIS TUFINO OE-3-245 Y TYARCO                                             QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                  $23,134.00

GATE GOURMET DEL ECUADOR Y CIA. LTD   LUIS TUFINO OE 3-245 AERO-                                                   QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                   $4,954.00
                                                                                                                   NEU-ISENBURG/
GATE GOURMET GMBH DEUTSCHLAND         ADMIRAL ROSENDAHLSTRASSE 2-8.                                                ZEPPELINHEI                                         GERMANY                       VARIOUS         ACCOUNTS PAYABLE                                                                                     $170.00
GATE GOURMET INC.                     PO BOX 415000                                                                NASHVILLE          TN               37241-5000                                    VARIOUS         ACCOUNTS PAYABLE                                                                                  $84,063.00
                                      AEROPUERTO INTERNACIONAL JORGE
GATE GOURMET PERU S.R.L.              CHAV                                                                         CALLAO                                              PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                   $3,696.00
GATEGOURMET INTERNATIONAL             1855 NW 70TH AVE                                                             MIAMI              FL               33126-1327                                    VARIOUS         ACCOUNTS PAYABLE                                                                                  $17,449.00

GENERAL CIVIL AVIATION AUTHORITY      ZAYED SPORTS CITY AREA.                                                      ABU DHABI                                           UNITED ARAB EMIRATES          VARIOUS         ACCOUNTS PAYABLE                                                                                    $335.00

GENERAL CIVIL AVIATION AUTHORITY      ZAYED SPORTS CITY AREA.                                                      ABU DHABI                                           UNITED ARAB EMIRATES          VARIOUS         ACCOUNTS PAYABLE                                                                                    $440.03

GENERAL DIRECTORATE FOR COMPETITION   MARGRETHE VESTAGER, EXECUTIVE VICE                                           BRUXELLES/BRUSSE
OF THE EUROPEAN COMMISSION            PRESIDENT                          PLACE MADOU/MADOUPLEIN 1                  L                                   1210            BELGIUM                         N/A           PENDING LITIGATION         X            X              X                                          UNKNOWN
GEORGES CHARIF SAID HOTELERIA RESTA   AVDA HENRIQUEZ 316                                                           COPIAPO                                             CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                   $1,801.55
GERMAN ENRIQUE ALLENDE DELGADO        AVENIDA PONT S/N                                                             ISLA DE PASCUA                                      CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                   $1,635.00
GESTORA HOTELERA SPA                  AVDA SANTA CLARA 354.                                                        SANTIAGO                                            CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                   $1,236.41

GIRAG PANAMA S.A...                   AEROPUERTO INTERNACIONAL TOCUMEN                                             PANAMA CITY                                         PANAMA                        VARIOUS         ACCOUNTS PAYABLE                                                                                   $4,005.64
GLADYS ELADIA ESPINOZA BARRERA        JR. AZANGARO NRO. 1050 CERCADO                                               LIMA               06                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                       $0.02
                                                                                                                   PEDRO AGUIRRE
GLADYS MARCELA PARRAGUEZ PALMA        PASAJE 16 DE AGOSTO 2526                                                     CERDA                                               CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                   $8,081.27
GLOBAL INDUSTRIAL EQUIPMENT
COMPANY                               29833 NETWORK PL                                                             CHICAGO            IL               60673-1298                                    VARIOUS         ACCOUNTS PAYABLE                                                                                   $5,198.33

GLOBAL TRANSPORT S.A.C.               AV. MARISCAL LA MAR 662 OF 605 URB.                                          LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                     $37.10
GLORIA SIVELLI DE JUNEMANN Y CIA.LT   NUEVA COSTANERA 3122                                                         SANTIAGO                                            CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                    $118.76
GODDARD CATERING GROUP PARAGUAY       ANTIGUA TERMINAL AEREA +LTIMO
S.A                                   HANGA                                                                        ASUNCION                                            PARAGUAY                      VARIOUS         ACCOUNTS PAYABLE                                                                                   $7,383.00
GODDARD CATERING GROUP URUGUAY.       OFICIAL 3 N 71.                                                              MONTEVIDEO                                          URUGUAY                       VARIOUS         ACCOUNTS PAYABLE                                                                                   $3,797.00
GOMEZ ACU?A WALTER ORLANDO            HUMBERTO PRIMERO 3972                                                        MONTEVIDEO                          11100           URUGUAY                       VARIOUS         ACCOUNTS PAYABLE                                                                                     $323.91
GONZALO MARCELO FABRES BORDEU         JOSE ARRIETA 85                                                              PROVIDENCIA        13               6640000         CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                     $556.15

GREEN ASSOC TRADUCOES SERVICOS LTDA   AV PEDROSO DE MORAIS 631                                                     SAO PAULO                                           BRAZIL                        VARIOUS         ACCOUNTS PAYABLE                                                                                 $116.85
GRUPO LOGISTICO VELCAR S.A.C.         AV. CESAR VALLEJO 350 LINCE.                                                 LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                  $98.97
GRUPO TLA GUATEMALA SA                CALLE 22 17 ZONA 12 42                                                       GUATEMALA CITY                                      GUATEMALA                     VARIOUS         ACCOUNTS PAYABLE                                                                                 $384.00
GUAMAFLO S.A                          CRISOLOGO LARRALDE 3263                                                      CABA                                                ARGENTINA                     VARIOUS         ACCOUNTS PAYABLE                                                                               $4,391.60
GUARDIAN                              PO BOX 95101                                                                 CHICAGO            IL               60690-7218                                    VARIOUS         ACCOUNTS PAYABLE                                                                                 $566.55
GUSTAVO MERCADO MORALES               CARGO CITY SUED, GEB. 534                                                    FRANKFURT                           60549           GERMANY                       VARIOUS         ACCOUNTS PAYABLE                                                                                 $200.00
GUYANA CIVIL AVIATION AUTHORITY       96 DUKE STREET.                                                              GEORGETOWN                                          GUYANA                        VARIOUS         ACCOUNTS PAYABLE           X             X             X                              TO BE DETERMINED
GUYER E REGULES                       PZA INDEPENDENCIA 811.                                                       MONTEVIDEO                                          URUGUAY                       VARIOUS         ACCOUNTS PAYABLE                                                                               $3,416.00
GVC CARGO SAC                         AV ELMER FAUCETT NRO. SN                                                     CALLAO                                              PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                 $819.00
HANKA OPERADOR LOGISTICO S.A.C.       AV. SAN JOSE 537 BELLAVISTA CALLAO                                           LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                  $68.50
HANKA OPERADOR LOGISTICO S.A.C.       AV. SAN JOSE 537 BELLAVISTA CALLAO                                           LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                 $203.65

HARDANGLES S.A.C.                     AV. ALAMEDA SAN MARCOS NRO. L INT.                                           CHORRILLOS                                          PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                               $8,448.00
HASBUN KATTAN S.A.                    LOS LEONES 769                                                               PROVIDENCIA        13               6640000         CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                  $67.18
HOLIDAY INN MIAMI AIRPORT WEST        3255 N.W. 87 AVENUE                                                          MIAMI              FL               33172                                         VARIOUS         ACCOUNTS PAYABLE                                                                               $1,500.00
HOME DEPOT U.S.A. INC                 2455 PACES FERRY ROAD NW                                                     ATLANTA            GA               30339                                         VARIOUS         ACCOUNTS PAYABLE                                                                                  $62.00
HONEYWELL BUILDING SOLUTIONS          12490 COLLECTIONS CENTER DRIVE                                               CHICAGO            IL               60693                                         VARIOUS         ACCOUNTS PAYABLE                                                                             $336,357.00
HOSPITAL FUERZA AEREA DE CHILE        AVDA. LAS CONDES 8631                                                        SANTIAGO                                            CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                               $1,634.63
HOSTING DIGITAL SPA                   DEL INCA 4724                                                                SANTIAGO                                            CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                 $144.83
HOTEL LAS AMERICAS, S.A.              AV. LAS AMERICAS 9-08 ZONA 13                                                GUATEMALA                                           GUATEMALA                     VARIOUS         ACCOUNTS PAYABLE                                                                                 $397.73
HOTEL MANQUEHUE LTDA.                 ESTEBAN DELL"ORTO 6615                                                       PROVIDENCIA        13               6640000         CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                               $1,109.54
HOTEL MIAMI BL PARTNERS               5800 BLUE LAGOON DR                                                          MIAMI              FL               33126-2016                                    VARIOUS         ACCOUNTS PAYABLE                                                                               $1,478.89
HOTEL MIAMI LLC DBA                   3525 N.W. 25 STREET                                                          MIAMI              FL               33142                                         VARIOUS         ACCOUNTS PAYABLE                                                                               $3,467.97

HOTEL ORO VERDE S.A. HOTVER.          AV. 9 DE OCTUBRE 414 Y GARCIA MOREN                                          GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                   $1,097.57
HOTELERA DEL PARQUE LIMITADA          ISMAEL VALDES VERGARA 312                                                    SANTIAGO                                            CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                   $1,500.00
HOTELERA DIEGO DE ALMAGRO LTDA.       ARTURO PRATT 433                                                             VALDIVIA                                            CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                  $10,169.47
HOTELERA DIEGO DE ALMAGRO LTDA..      ARTURO PRATT 433                                                             VALDIVIA                                            CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                  $14,779.78
HOTELERA ICON S.A                     AVENIDA ALONSO DE CORDOVA 6050.                                              LAS CONDES                                          CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                     $542.63
HOTELERA SOMONTUR S.A                 PANAMERICANA NORTE NO 3651                                                   CHILLAN                                             CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                      $84.92
HOTELERIA RENTA HOME LIMITADA.        POR CONFIRMAR S/N                                                            POR CONFIRMAR                                       CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                   $4,317.85
HOTELES DIRECTOR LTDA..               AVENIDA VITACURA 3600                                                        VITACURA                                            CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                     $330.00
HOTELES SHERATON DEL PERU S.A.        PASEO REPUBLI 170                                                            LIMA                                15001           PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                  $38,406.39
HRBC FZE                              801 BRICKELL AVE.                   SUITE 900                                MIAMI              FL               33131                                         VARIOUS         ACCOUNTS PAYABLE                                                                                  $28,255.00
HSE SOLUTIONS S.P.A.                  GOROSTIAGA 191                                                               IQUIQUE            01               1100000         CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                   $4,658.93

HULETT ENVIRONMENTAL SERVICES INC     PO BOX 220928                                                                WEST PALM BEACH FL                  33422-0928                                    VARIOUS         ACCOUNTS PAYABLE                                                                                   $2,470.00




                                                                                                                                                   8 of 19
                                                                                                             20-11259-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:35:39              Main Document
                                                                                                                                                    Pg 42 of 73

                                                                                                                                                    In re Lan Cargo S.A.
                                                                                                                                                    Case No. 20-11259
                                                                                                                               Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                                      Claim subject to
                                                                                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                                                                                               Contingent




                                                                                                                                                                                                                                                                                           Disputed



                                                                                                                                                                                                                                                                                                      offset?
             Creditor Name                             Address1                             Address2           Address3             City            State               Zip              Country        Date Debt was Incurred           Basis for Claim                                                                 Total Claim
HUMBERTO ENRIQUE ROMAN GATICA
TRANS                                    CARELMAPU 2477                                                                     VALDIVIA                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $326.48
I & G POWER INC                          1715 SW 87TH PL                                                                    MIAMI              FL               33165-7842                                    VARIOUS            ACCOUNTS PAYABLE                                                                                       $7,175.54
IATA MONTREAL                            800 PLACE VICTORIA                                                                 MONTREAL           QC                               CANADA                        VARIOUS            ACCOUNTS PAYABLE                                                                                         $361.85
                                                                                                                                                                                                                                 BANK GUARANTEE IN
                                                                                                                                                                                                                                 CONNECTION WITH PENDING
IBBA                                                                                                                                                                                                            N/A              LITIGATION                     X             X             X                                          UNKNOWN
IBERIA                                   ANTONIO PIMENTEL                      APDO. CORREOS 6203328080                     MADRID                                              SPAIN                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $5,146.38
                                                                                                                                                                                                                                 POTENTIAL OBLIGATIONS UNDER
IBERIA (IAG CARGO)                       CALLE MARTINEZ VILLERGAS 49,                                                       MADRID                              28027           SPAIN                         VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
IBERIA LINEAS AEREAS DE ESPANA SA        BANDERA 206                                                                        SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $19,773.37
IBERTIN SA                               POL. IND. FIN DE SEMANA - C MARIO R                                                MADRID                                              SPAIN                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $14,186.26
IDENTIFIK LTDA.                          20900 NE 30 AVE 200 AVENTURA, 2900                                                 MIAMI              FL               33180                                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $2,310.03
ILOP S.A.                                AV A VESPUCIO NORTE 727                                                            HUECHURABA         13               6580000         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $6,838.59
IMPORTSYS LTDA                           AV. LIBERTADOR 1955                                                                MONTEVIDEO                                          URUGUAY                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $44,151.66
IMPRESORA OGRAMA LTDA                    MANUEL ANTONIO MAIRA 1253                                                          PROVIDENCIA                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $145.57
IMPRIME PERU SAC                         PJ. FRANCISCO SAENZ NRO. 178                                                       LA VICTORIA        06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $168.00
IN UNISON                                4432 N UNIVERSITY DR                                                               LAUDERHILL         FL               33351-5738                                    VARIOUS            ACCOUNTS PAYABLE                                                                                       $8,588.52
                                         AVENIDA LIBERTADOR BERNARDO OH
INCOFIN S.A.                             949                                                                                SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $56,088.91
INDRA SISTEMAS CHILE S.A.                AV DEL VALLE 765. 765                                                              HUECHURABA                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $750.05
INDURA S.A. (OCUPAR BP 4260745)          LAS AMERICAS 585                                                                   CERRILLOS                                           CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                           $8.00
INDUSTRIA METALURGICA PROCESA SA         BARON JURAS REALES 5368                                                            CONCHALI                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,129.00
                                         AEROPORTO INTERNACIONAL DE BRASI
INFRAMERICA CONCESSIO AEROP BRASILI      SN                                                                                 BRASILIA                                            BRAZIL                        VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
ING (AS FACILITY AGENT, EXIM ISSUED BY
BECACINA LEASING LLC)                    ING CAPITAL LLC                       1325 AVENUE OF THE AMERICAS                  NEW YORK           NY               10019                                         01/06/09           UNSECURED GUARANTEE            X             X                                                 $4,006,118.54
ING (AS FACILITY AGENT, EXIM ISSUED BY
FLAMENCO LEASING LLC)                    ING CAPITAL LLC                       1325 AVENUE OF THE AMERICAS                  NEW YORK           NY               10019                                         05/28/08           UNSECURED GUARANTEE            X             X                                                 $1,959,233.89
                                                                                                                            ESTACION
INGENIERIA Y CONSTRUCCION FABIAN         AV 5 DE ABRIL BODEGA 12-C 4454                                                     CENTRAL                                             CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $9,716.15

INMOBILIARIA KORICANCHA S.A.             AV. ELMER FAUCETT NRO. 2889 DPTO. 1                                                CALLAO                                              PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $469.36
INMOBILIARIA NUEVA APOQUINDO S.A.        OÆCONNELL 165.                                                                     LAS CONDES                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $192.76
INMOBILIARIA SANTA FILOMENA SPA          POR CONFIRMAR S/N.                                                                 POR CONFIRMAR                                       CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $12,480.71
INMOBILIARIA SHINE LIMITADA              AV AMERICO VESPUCIO 1292.                                                          PUDAHUEL                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,435.81
INNERWORKINGS PERU SAC                   MIRO QUESADA 425                                                                   MAGDALENA                                           PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,954.00
INNERWORKINGS SERVICIOS LTDA             AV KENNEDY 5757. 5757                                                              SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $7,499.00
INSTALACIONES TECNOLOGICAS LTDA          AV DEL VALLE 622 401                                                               HUECHURABA                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $4,025.62

INSTITUTO BRAS DO MEIO AMBIEN E DOS      SCEN - SETOR CLUB ESP.NORTE -TR S/N                                                BRASILIA                                            BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                   $3,415.24
INSTITUTO COSTARRICENSE DE ELECTRIC      ALAJUELA- COSTA RICA                                                               ALAJUELA                                            COSTA RICA                    VARIOUS            ACCOUNTS PAYABLE                                                                                     $351.97
INSTITUTO NACIONAL DE AVIACION CIVI      OF.DE RADIOAYUDA                      DIVISION DE RECAU                            CARACAS                                             VENEZUELA                     VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
INSTITUTO NACIONAL DE CONDUCTORES        SAN PABLO 1910                                                                     SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $484.78

INTERCARGO S.A.C.                        AUTOPISTA RICCHIERI S/N AEROP INT M                                                EZEIZA                                              ARGENTINA                     VARIOUS            ACCOUNTS PAYABLE                                                                                 $404,324.00
INTERCILSA LOGISTICS CIA LTDA            AV. AMAZONAS N36152 Y AV. NN UU                                                    QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                   $1,428.90
INTERGLOBO PERU S.A.C.                   CALLE MARTIR JOSE OLAYA 129 INT 100                                                LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $8.00
INTERLINE ULD USER GROUP                 1010 DE LA GAUCHETIERE                                                             WEST IFFICE        QC                               CANADA                        VARIOUS            ACCOUNTS PAYABLE                                                                                   $2,163.00
INTERNAL REVENUE SERVICE                 INTERNAL REVENUE SERVICE CENTER                                                    CINCINNATI         OH               45999                                         VARIOUS            POTENTIAL TAX CLAIMS           X             X             X                              TO BE DETERMINED
INTERNATIONAL FOOTWEAR INC               4000 NW 29TH ST                                                                    MIAMI              FL               33142-5616                                    VARIOUS            ACCOUNTS PAYABLE                                                                                   $6,703.00
INVENTORY LOCATOR SERVICE LLC            8001 CENTERVIEW PARKWAY                                                            MEMPHIS            TN               38018                                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $1,283.30
INVERS Y ASESORIAS EN TELECOMUNIC E      MONSENOR SOTERO SANZ 100                                                           PROVIDENCIA                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $5,100.00

INVERSIONES EN TURISMO S.A.              AV. LA ANGOSTURA 400 URB. LA ANGOST                                                ICA                07                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $385.04
INVERSIONES RODRIGO CABEZAS LTDA.        LEON PRADO 770.                                                                    SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $716.82
INVERSIONES SANTA MANUELA LTDA.          AVENIDA PRESIDENTE RIESCO 5711                                                     LAS CONDES         13               6771067         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                  $11,830.53
IPH AGENCIA DE CARGA S.A.C.              URB. EL PINAR 236 CALLE 44 COMAS.                                                  LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $48.00
IPSOS (CHILE) S.A.                       AV. FRANCISCO BILBAO 2841.                                                         PROVIDENCIA                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $5,661.51
ISS SERVICIOS GENERALES LIMITADA         AV. LAS TORRES 1385                                                                HUECHURABA                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                  $76,733.30
IZQUIERDO PALACIOS Y CIA. ABOGADOS       ESTADO 360                                                                         SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $4,855.84
J & V RESGUARDO S.A.C.                   AVGUILLERMO PRESCOTT NRO 308                                                       SAN ISIDRO                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                 $190,000.00
JACKIE WELCH                             9531 SW 8TH ST                                                                     PEMBROKE PINES     FL               33025-1119                                    VARIOUS            ACCOUNTS PAYABLE                                                                                     $108.00
JAM. DE RIJK BV                          LEEMSTRAAT 15 PLAZA ROOSENDAAL                                                     ROOSENDALL                                          THE NETHERLANDS               VARIOUS            ACCOUNTS PAYABLE                                                                                  $48,571.56
                                         2-4-11 HIGASHISHINAGAWA                                                                                                                                                                 POTENTIAL OBLIGATIONS UNDER
JAPAN AIRLINES                           SHINAGAWAKU                                                                        TOKYO                                               JAPAN                         VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
                                         UNIT B,5/F MODERN TERM.WAREHOUSE
JAS FORWARDING HK LTD                    BL                                                                                 HONG KONG                                           HONG KONG                     VARIOUS            ACCOUNTS PAYABLE                                                                                 $139,737.00
JELECTRON INC                            2345 NE 135TH ST APT 310                                                           NORTH MIAMI        FL               33181-3547                                    VARIOUS            ACCOUNTS PAYABLE                                                                                   $1,400.00
JET TEST INTERNACIONAL LTDA.             NEW PROVIDENCE FINANCIAL CENTER     E. BAY STREET PO BOX CR-56766                  NASSAU                                              BAHAMAS                       VARIOUS            ACCOUNTS PAYABLE                                                                                 $187,079.68

JETEX FLIGHT SUPPORT PHISICAL            DAFZ , E68                            OFFICE NO. 807                               DUBAI                                               UNITED ARAB EMIRATES          VARIOUS            ACCOUNTS PAYABLE                                                                                      $16,427.00
JEZABEL TRAVEL                           ARAGON 16 1-G.                                                                     MADRID                                              SPAIN                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $2,757.94
JGM SERVICES                             PO BOX 881436                                                                      LOS ANGELES        CA               90009-7436                                    VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,081.45

JLP CARGO OPERADOR LOGISTICO SAC.        AV. ELMER FAUCETT CUADRA 30 CENTRO                                                 LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $202.77
JORGE ALBERTO LEIVA ARJEL                GUILLERMO GALLARDO 688                                                             PUERTO MONTT                                        CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $3,421.87




                                                                                                                                                            9 of 19
                                                                                                      20-11259-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:35:39              Main Document
                                                                                                                                             Pg 43 of 73

                                                                                                                                             In re Lan Cargo S.A.
                                                                                                                                             Case No. 20-11259
                                                                                                                        Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                                Claim subject to
                                                                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                                                     Disputed



                                                                                                                                                                                                                                                                                                offset?
              Creditor Name                             Address1                           Address2     Address3            City             State            Zip                 Country        Date Debt was Incurred          Basis for Claim                                                                   Total Claim
JORGE VICTOR BAYETTO CORTEZ             JR. ZEPITA NRO. 336 DPTO. 27 (COSTA                                          CALLAO             25                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                          $193.00
JOSE LUIS REVILLA                       304 SW 85 TERRACE APT. 107                                                   MIAMI              FL            33025                                            VARIOUS            ACCOUNTS PAYABLE                                                                                          $200.00
JOSE SOTO ALVARADO Y CIA. LTDA          O'HIGGINS 1138                                                               PUNTA ARENAS       12            6200000            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                          $293.05
JUAN ALBERTO FRITIS OCARANZA            CARLOS PORCILE 647                                                           COPIAPO            03            1530000            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                          $163.00
JUAN SERGIO PALACIOS URRUTIA            ESTADO 360                                                                   SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                        $1,835.67
JUDIT DEL CARMEN VALENCIA JORQUERA      CHALA 2436                                                                   CALAMA                                              CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                        $8,405.00

K NUEVE INTERNACIONAL S.A.              150 OESTE DEL PARQUE CENTRAL STO DO                                          SANTO DOMINGO                                       COSTA RICA                    VARIOUS            ACCOUNTS PAYABLE                                                                                        $1,788.52
KALLANKAS, S.A./GLOBALSUPPORT SERVI     AVENIDA REFORMA 12-01                                                        GUATEMALA CITY                                      GUATEMALA                     VARIOUS            ACCOUNTS PAYABLE                                                                                       $20,803.14

KARGOTOOLS SPA                          AV . ALONSO DE CORDOVA 5770 DE 5870                                          LAS CONDES                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $21,306.29
KATHERINE CACERES MARDONES              PROGRESO 89                                                                  CONCEPCION                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                          $364.00
KAUFF'S OF MIAMI INC                    2435 ALI BABA AVENUE                                                         OPA-LOCKA          FL            33054                                            VARIOUS            ACCOUNTS PAYABLE                                                                                       $11,201.54
                                        AIRPORT NORHT ROAD EMBAKASI                                                                                                                                                       POTENTIAL OBLIGATIONS UNDER
KENYA AIRLINES                          P.O.BOX 19002-00501                                                          NAIROBI                                             KENYA                         VARIOUS            CRITICAL AIRLINE AGREEMENTS     X             X                                                        UNKNOWN
KIMBALL ELECTRONICS LAB                 8081 WEST 21 LANE                                                            HIALEAH            FL            33016                                            VARIOUS            ACCOUNTS PAYABLE                                                                                          $40.00
                                        SCHIPOL, BUILDING 551, PO BOX 7700                                                                                                                                                POTENTIAL OBLIGATIONS UNDER
KLM ROYAL DUTCH AIRLINES                1117 ZL SCHIPOL AIRPORT                                                                                                           THE NETHERLANDS              VARIOUS            CRITICAL AIRLINE AGREEMENTS     X             X                                                        UNKNOWN
                                                                                                                                                                                                                          POTENTIAL OBLIGATIONS UNDER
KOREAN AIR                              260 HANEUL GIL GANGSEO GU                                                    SEOUL                            157-712            KOREA                         VARIOUS            CRITICAL AIRLINE AGREEMENTS     X             X                                                    UNKNOWN
KUEHNE AND NAGEL N.V.                   AVENIDA MARECHAL FLORIANO 1                                                  RIO DE JANEIRO                                      BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                      $564.53
KUEHNE Y NAGEL                          AVENIDA MARECHAL FLORIANO 1                                                  RIO DE JANEIRO                                      BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                      $946.72
KYF SEGURIDAD INTEGRAL E.I.R.L.         AVDA. CARLOS OVIEDO CAVADA 4282.                                             ANTOFAGASTA                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $622.48
LA COSTA CENTRO MEDICO S.A.             AVDA. ARTIGAS 1500                                                           ASUNCION                                            PARAGUAY                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $88.00
LAATS S.A..                             2A AVENIDA 15-37 ZONA 10.                                                    GUATEMALA CITY                                      GUATEMALA                     VARIOUS            ACCOUNTS PAYABLE                                                                                  $134,612.39
LABELMASTER                             P.O. BOX 46402                                                               CHICAGO            IL            60646                                            VARIOUS            ACCOUNTS PAYABLE                                                                                       $21.00
LAFABY CORP.                            11450 NW 77TH LN                                                             DORAL              FL            33178-1374                                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $435.85
LARM CHILE RELOCATION SERVICES S.A.     AMERICO VESPUCIO 2050                                                        QUILICURA          13            7490000            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                    $1,915.99
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
OF MSN 35321)                           ESTADO 10, PISO 11                                                           SANTIAGO                                            CHILE                         VARIOUS            MSN 35321                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
OF MSN 38459)                           ESTADO 10, PISO 11                                                           SANTIAGO                                            CHILE                         VARIOUS            MSN 38459                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
OF MSN 38461)                           ESTADO 10, PISO 11                                                           SANTIAGO                                            CHILE                         VARIOUS            MSN 38461                       X             X                                                        UNKNOWN
LATAM AIRLINES GROUP S.A. (AS LESSOR                                                                                                                                                                                      INTERCOMPANY AIRCRAFT LEASE;
OF MSN 38771)                           ESTADO 10, PISO 11                                                           SANTIAGO                                            CHILE                         VARIOUS            MSN 38771                       X             X                                                    UNKNOWN
LAUTO AIR SERV AUX TRANSP AEREO LTD     AV SEN SALGADO FILHO 1841. 1841                                              NATAL                                               BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                       $16.27
LAXFUEL CORPORATION                     2521 NO HINDRY DRIVE                                                         LOS ANGELES        CA            90049                                            VARIOUS            ACCOUNTS PAYABLE                                                                                      $462.97
LEADER FREIGHT S.A.C.                   LOS HALCONES 246                      SAN ISIDRO                             LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $42.00
LEAF CAPITAL FUNDING LLC                2005 MARKET ST                                                               PHILADELPHIA       PA            19103-7042                                       VARIOUS            ACCOUNTS PAYABLE                                                                                    $8,649.91
LENOVO AGENCIA EN CHILE                 AVENIDA APOQUINDO 4501                                                       PROVIDENCIA                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $950.73
LIBRERIAS Y TIMBRES CHILE SPA           BANDERA 183                                                                  SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $38.00
LIDERMAN SPA                            MANQUEHUE SUR 944                                                            LAS CONDES                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                  $254,220.78
                                        11870 HIALEAH GARDENS BLVD # 129B-
LIFT PIT SOLUTIONS LLC                  20                                                                           HIALEAH GARDENS FL               33018-4298                                       VARIOUS            ACCOUNTS PAYABLE                                                                                     $799.00
LILIAN YASMIN MORALES MUNOZ.            CERRO EL PLOMO 6668                                                          LAS CONDES                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $626.00
LIMA AIRPORT PARTNERS S.R.L..           AV.ELMER FAUCETT S/N - CALLAO                                                LIMA                             07031              PERU                          VARIOUS            ACCOUNTS PAYABLE                X             X             X                              TO BE DETERMINED
LIMONGI INTERNATIONAL INC               854 N.W. 129 WAY                                                             PEMBROKE PINES FL                33028                                            VARIOUS            ACCOUNTS PAYABLE                                                                                  $12,089.00
LÍNEA AÉREA CARGUERA DE COLOMBIA S.A.   AV. EL DORADO NO.103-08 ENTRADA 1-                                                                                                                                                INTERCOMPANY AIRCRAFT LEASE;
(AS LESSOR OF MSN 30780)                HANGAR                                                                       BOGOTÁ                                              COLOMBIA                      VARIOUS            MSN 30780                       X             X                                                        UNKNOWN
LÍNEA AÉREA CARGUERA DE COLOMBIA S.A.   AV. EL DORADO NO.103-08 ENTRADA 1-                                                                                                                                                INTERCOMPANY AIRCRAFT LEASE;
(AS LESSOR OF MSN 32573)                HANGAR                                                                       BOGOTÁ                                              COLOMBIA                      VARIOUS            MSN 32573                       X             X                                                        UNKNOWN
LÍNEA AÉREA CARGUERA DE COLOMBIA S.A.   AV. EL DORADO NO.103-08 ENTRADA 1-                                                                                                                                                INTERCOMPANY AIRCRAFT LEASE;
(AS LESSOR OF MSN 34246)                HANGAR                                                                       BOGOTÁ                                              COLOMBIA                      VARIOUS            MSN 34246                       X             X                                                        UNKNOWN
LÍNEA AÉREA CARGUERA DE COLOMBIA S.A.   AV. EL DORADO NO.103-08 ENTRADA 1-                                                                                                                                                INTERCOMPANY AIRCRAFT LEASE;
(AS LESSOR OF MSN 34628)                HANGAR                                                                       BOGOTÁ                                              COLOMBIA                      VARIOUS            MSN 34628                       X             X                                                        UNKNOWN
LÍNEA AÉREA CARGUERA DE COLOMBIA S.A.   AV. EL DORADO NO.103-08 ENTRADA 1-                                                                                                                                                INTERCOMPANY AIRCRAFT LEASE;
(AS LESSOR OF MSN 34629)                HANGAR                                                                       BOGOTÁ                                              COLOMBIA                      VARIOUS            MSN 34629                       X             X                                                        UNKNOWN
LÍNEA AÉREA CARGUERA DE COLOMBIA S.A.   AV. EL DORADO NO.103-08 ENTRADA 1-                                                                                                                                                INTERCOMPANY AIRCRAFT LEASE;
(AS LESSOR OF MSN 35229)                HANGAR                                                                       BOGOTÁ                                              COLOMBIA                      VARIOUS            MSN 35229                       X             X                                                        UNKNOWN
                                        AV EL DORADO N 103-22 ENTRADA                                                                                                                                                     POTENTIAL OBLIGATIONS UNDER
LINEAS AEREAS SUR-AMERICANAS            INTERIOR 5                                                                                                                       BOGOTA                        VARIOUS            CRITICAL AIRLINE AGREEMENTS     X             X                                                        UNKNOWN
LINEAS INTERNACIONALES DE CARGA PER     AV. EL OLIVAR MZ G8 LTE 22 SEC. V                                            LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                          $106.00
LOGCOMEX S/A                            RUA VOLUNTARIOS DA PATRIA 400.                                               CURITIBA                                            BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                        $1,273.98
LOGISTIC FREIGHT CARGO S.A.             CALLE CHINCHON 863 PISO 3 OF 4 SAN                                           LIMA               06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                          $657.08
LOGISTICA DOCUMENTAL                    16 CALLE 15 08 ZONA 13                                                       GUATEMALA CITY                                      GUATEMALA                     VARIOUS            ACCOUNTS PAYABLE                                                                                          $287.99
                                        CALLE TOMAS RAMSEY 930 OF 304
LOGWIN AIR + OCEAN PERU S.R.L.          MAGDA                                                                        LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $469.00
LOS ANGELES WEST TERM.FUEL              19 LEEDS DR PORT WASHINGTON                                                  NEW YORK           NY            11030                                            VARIOUS            ACCOUNTS PAYABLE                                                                                     $436.79
LOS ANGELES WORLD AIRPORTS.             PO BOX 54078                                                                 LOS ANGELES        CA            90015                                            VARIOUS            ACCOUNTS PAYABLE                X             X             X                              TO BE DETERMINED
                                                                                                                                                                                                                          POTENTIAL OBLIGATIONS UNDER
LOT- POLISH AIRLINES                    UL 17 STYCZNIA 35, 00-906                                                    WARSAW                                              POLAND                        VARIOUS            CRITICAL AIRLINE AGREEMENTS     X             X                                                        UNKNOWN
                                        FRANKFURT FLUGHANFEN, TOR 21,                                                                                                                                                     POTENTIAL OBLIGATIONS UNDER
LUFTHANSA                               GEB.322                                                                      FRANKFURT                        60546              GERMANY                       VARIOUS            CRITICAL AIRLINE AGREEMENTS     X             X                                                        UNKNOWN
LUFTHANSA TECHNIK AG                    WEG BEIM JAGER 193                                                           HAMBURG                                             GERMANY                       VARIOUS            ACCOUNTS PAYABLE                                                                                       $27,979.99
LUG AIRCARGO HANDLING GMBH              CARGO CITY SUD GEB.                                                          FRANKFURT                                           GERMANY                       VARIOUS            ACCOUNTS PAYABLE                                                                                        $4,197.50
LUIS ENRIQUE COCK FLORES                882 AVENIDA ALMIRANTE GRAU                                                   CALLAO                                              PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                        $4,663.70




                                                                                                                                                 10 of 19
                                                                                                    20-11259-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:35:39             Main Document
                                                                                                                                           Pg 44 of 73

                                                                                                                                          In re Lan Cargo S.A.
                                                                                                                                          Case No. 20-11259
                                                                                                                     Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                         Claim subject to
                                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                                  Contingent




                                                                                                                                                                                                                                                                              Disputed



                                                                                                                                                                                                                                                                                         offset?
              Creditor Name                          Address1                            Address2     Address3            City            State          Zip                   Country        Date Debt was Incurred        Basis for Claim                                                                 Total Claim
M & G PACKAGING                       226-10 JAMAICA AVE                                                           FLORAL PARK       NY            11001                                            VARIOUS          ACCOUNTS PAYABLE                                                                                     $82,752.00
M. Y L. LIMITADA                      PASAJE UNO 115                                                               CHIGUAYANTE       08            4240000            CHILE                         VARIOUS          ACCOUNTS PAYABLE                                                                                        $520.00
MACROMAR LOGISTICS S.A.C.             C.A.C. SECTOR B OFICINA 409-B                                                LIMA                                               PERU                          VARIOUS          ACCOUNTS PAYABLE                                                                                         $11.98

MAEMIL PERU S.R.L.                    LAS GENICIAS 23-15 URB.PREV.BOCANEG                                          LIMA                                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                       $1,452.51
MAGELLAN LOGISTICS PERU S.A.C.        AV. JOSE A. LARCO 101 PISO 12 EDIF                                           LIMA              06                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                          $59.18
MAITE HOYOS P.A., INC_                1011 BRICKELL AVE. SUITE 704N                                                MIAMI             FL            33131-3105                                       VARIOUS         ACCOUNTS PAYABLE                                                                                      $20,517.45

                                      AT LEVEL 1, ADMINISTRATION BUILDING,
                                      SOUTH SUPPORT ZONE, KLIA, 64000                                                                                                                                               POTENTIAL OBLIGATIONS UNDER
MALAYSIAN AIRLINE                     SEPANG SELANGOR MALAYSIA                                                                                                                                      VARIOUS         CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
MALFANTI S.A.                         EL JUNCAL 061                                                                SANTIAGO                                           CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                       $8,626.00
MANANTIAL SA                          LOS ROBLES 540                                                               QUILICURA                                          CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                         $748.88
MANTILCO SA..                         AV.602 S/N REF.23 COL. ZONA FEDER                                            MEXICO CITY                                        MEXICO                        VARIOUS         ACCOUNTS PAYABLE                                                                                      $10,973.66
MANUEL ALONSO FARIAS PLAZA            HECTOR BARRUETO 0452                                                         RECOLETA                                           CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                         $146.33
MANUEL TOMAS LOPEZ ESTRADA            ISTRIA 2339                                                                  TALCAHUANO                                         CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                       $2,801.00

MANUEL TOMAS LOPEZ ESTRADA SERVICIO   ISTRIA 2339                                                                  TALCAHUANO                                         CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                       $3,225.87
MARCO ANTONIO GARCIA VALLEJOS CAP.    ESTORIL 200                                                                  LAS CONDES        13            6770701            CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                       $2,028.20
MARGARITA ISABEL OLIVOS HERREROS      HOCHTETTER 75                                                                TEMUCO            09            4790000            CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                         $107.53
MARIA CAROLINA THIBAUD                VIRREY ARREDONDO 2437 4A,1                                                   BUENOS AIRES      01                               ARGENTINA                     VARIOUS         ACCOUNTS PAYABLE                                                                                         $508.44
MARIA ESTHER OLIVARES OLIVARES.       VICUÐA POB.O'HIGGINS 604                                                     ANTOFAGASTA                                        CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                         $500.00
MARIA NORA ROSAS ROSAS                CURICO 318.                                                                  PUNTA ARENAS                                       CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                       $3,309.00
MARINA HOTELES LIMITADA               ECUADOR 299                                                                  VINA DEL MAR                                       CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                      $21,452.43
MARIO ANTONIO                         LOS CEDROS PARA. 9187                                                        LA FLORIDA                                         CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                         $309.00
MARTA DEL CARMEN JARA JARA            SAN JERONIMO 5140                                                            SANTIAGO                                           CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                          $98.00

                                      AEROUERTO INTERNACINAL DE LA
                                      CIUDAD DE MEXICO HANGAR 9/10
                                      PENON DE LOS BANOS MEXICO C.P. 1520                                                                                                                                           POTENTIAL OBLIGATIONS UNDER
MASAIR                                DELEGACION VENUSTIANO CARRANZA                                                                                                                                VARIOUS         CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
                                                                                                                   HALLANDALE
MASTER COMMUNICATIONS USA CORP        2500 PARKVIEW DR                       STE 1902                              BEACH             FL            33009                                            VARIOUS         ACCOUNTS PAYABLE                                                                                      $10,662.00
MATELUNA Y COMPANIA LIMITADA          RONDIZZONI 1856                                                              SANTIAGO                                           CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                       $1,489.18

MATEUS ENTERPRISES INC DBA MOZZAREL 7930 N.W. 36 STREET STE 30                                                     DORAL             FL            33166-6677                                       VARIOUS         ACCOUNTS PAYABLE                                                                                       $1,209.00
MAXI MOBILITY II SPA                APOQUINDO OF 1603                        LAS CONDES 4775                       SANTIAGO                                           CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                          $29.00

MAXIMUN SERVICE CARGO S.A.C.          SECTOR 5 MZA G62 LOTE 11 URB. BOCAN                                          LIMA                                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                          $24.00
MAYANS CARGO                          7A. AVENIDA 12-23 ZONA 9 EDIFICIO E                                          GUATEMALA CITY                                     GUATEMALA                     VARIOUS         ACCOUNTS PAYABLE                                                                                       $4,856.95
MC CARGO GROUP S.A.C.                 CAL LOS NOGALES 369 SAN ISIDRO.                                              LIMA                                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                          $83.07
MEGA ARCHIVOS S.A.                    AV. AMERICO VESPUCIO 1001                                                    QUILICURA                                          CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                      $10,030.65
MELLAFE Y SALAS S.A.                  AV. DEL VALLE SUR 0577                                                       HUECHURABA        13            6580000            CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                         $569.00
                                      ANCHORAGELAAN 50 LUCHTHAVEN SC
MENZIES AVIATION (FREIGHTER           1118                                                                         NETHERLANDS       08                               NETHERLANDS                   VARIOUS         ACCOUNTS PAYABLE                                                                                  $99,313.57
MEPLAN GMBH                           1 OLOF-PALME-STRASSE.                                                        MUNCHEN                                            GERMANY                       VARIOUS         ACCOUNTS PAYABLE                                                                                  $13,363.15
MERCURY AIR CARGO INC                 6040 AVION DR STE 200                                                        LOS ANGELES       CA            90045-5654                                       VARIOUS         ACCOUNTS PAYABLE                                                                                 $329,173.48
MERCURY AIR CTR DBA ATLANTIC AVIATI   6411 W IMPERIAL HWY                                                          LOS ANGELES       CA            90045-6307                                       VARIOUS         ACCOUNTS PAYABLE                                                                                   $4,423.98
MESSE BERLIN GMBH                     MASSEDAMM 22                                                                 BERLIN                                             GERMANY                       VARIOUS         ACCOUNTS PAYABLE                                                                                   $4,939.51
METLIFE CHILE SEGUROS DE VIDA S.A.    21 DE MAYO 191. 191                                                          ARICA                                              CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                     $566.48
METLIFE CHILE SEGUROS DE VIDA S.A.    21 DE MAYO 191. 191                                                          ARICA                                              CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                  $18,352.57
METLIFE CHILE SEGUROS DE VIDA S.A.    21 DE MAYO 191. 191                                                          ARICA                                              CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                  $80,744.54
METLIFE SEGUROS S.A.                  18 DE JULIO 1738.                                                            MONTEVIDEO                                         URUGUAY                       VARIOUS         ACCOUNTS PAYABLE                                                                                      $80.25
METROPOLITAN DADE COUNTY              P.O. BOX 592616                                                              MIAMI             FL            33159                                            VARIOUS         ACCOUNTS PAYABLE                                                                                     $461.57

MIAMI AIRPORT WEST TRANSPORTATION I   5727 NW 7TH ST STE 104                                                       MIAMI             FL            33126-3105                                       VARIOUS         ACCOUNTS PAYABLE                                                                                   $5,190.00
MIAMI FIRE EQUIPMENT INC.             150 SW 27TH AVE                                                              MIAMI             FL            33135-1474                                       VARIOUS         ACCOUNTS PAYABLE                                                                                     $161.00
MIAMI-DADE AVIATION DEPARTMENT        PO BOX 526624                                                                MIAMI             FL            33152-6624                                       VARIOUS         ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
MIAMI-DADE COUNTY - DERM PERMIT       PO BOX 863532                                                                ORLANDO           FL            32886-3532                                       VARIOUS         ACCOUNTS PAYABLE                                                                                   $1,162.00
MIAMI-DADE COUNTY..                   201 W FLAGLER ST                                                             MIAMI             FL            33130-1510                                       VARIOUS         ACCOUNTS PAYABLE                                                                                   $2,300.00
MICROTEC S.A.                         SALAR ESCOTAN 1281                                                           PUDAHUEL                                           CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                   $9,865.00
MINERQUIM LIMITADA                    PARCELA 9-3 STA JULIA S/N                                                    MELIPILLA                                          CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                     $213.23
MINISTERIO DA FAZENDA                 AV PRESTES MAIA 733. 733.                                                    SAO PAULO                                          BRAZIL                        VARIOUS         ACCOUNTS PAYABLE                                                                                   $1,249.11
MINISTERIO DE HACIENDA                SANTA FE 1632                                                                ROSARIO                                            ARGENTINA                     VARIOUS         ACCOUNTS PAYABLE                                                                                 $11,150.86
MINUTESMAN PRESS                      53 W 21ST ST STE 7                                                           HIALEAH           FL            33010-2647                                       VARIOUS         ACCOUNTS PAYABLE                                                                                 $11,146.22
MLE MALPENSA LOGISTICA EUROPA         AEROPORTO DI LINATE SEGRATE                                                                                  20090              ITALY                         VARIOUS         ACCOUNTS PAYABLE                                                                                   $2,458.65
                                      WOW CONVENTION CENTER IDTM 34149                                                                                                                                              POTENTIAL OBLIGATIONS UNDER
MNG AIRLINES                          BAKIRKOY/ ISTAMBUL /TURKEY                                                                                                                                    VARIOUS         CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
MOBILE MINI INC                       4646 E VAN BUREN ST STE 400                                                  PHOENIX           AZ            85008-6927                                       VARIOUS         ACCOUNTS PAYABLE                                                                                       $1,179.36
MORENO Y FABREGA ABOGADOS SC          PANAMA                                                                       PANAMA CITY                                        PANAMA                        VARIOUS         ACCOUNTS PAYABLE                                                                                       $2,805.95
MOVIL BUS S.A.C                       AV. MATERIALES NRO. 2215                                                     LIMA                                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                       $1,126.38
MOVING SYSTEM S A                     GUILLERMO DAMSEY 2139 LIMA                                                   LIMA                                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                          $65.00
MUELLES OPERADOR LOGISTICO S.A.C.     CALLE LAS ORQUIDEAS 263 267 OF 202.                                          LIMA                                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                           $8.26
MULTIPLICA CHILE SA.                  SAN PIO X 2460.                                                              SANTIAGO                                           CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                         $171.00
MUNITA Y OLAVARRIA ABOGADOS SPA       APOQUINDO 3721                                                               LAS CONDES                                         CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                         $991.19

NACIRA ISABEL ALARCON TRONCOSO ALAR LAS HERAS S/N                                                                  COYHAIQUE                                          CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                        $163.00




                                                                                                                                              11 of 19
                                                                                                         20-11259-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:35:39              Main Document
                                                                                                                                                Pg 45 of 73

                                                                                                                                                In re Lan Cargo S.A.
                                                                                                                                                Case No. 20-11259
                                                                                                                           Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                                  Claim subject to
                                                                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                                                                           Contingent




                                                                                                                                                                                                                                                                                       Disputed



                                                                                                                                                                                                                                                                                                  offset?
             Creditor Name                            Address1                               Address2      Address3            City             State            Zip                 Country        Date Debt was Incurred           Basis for Claim                                                                 Total Claim
                                                                                                                        SAN MARTIN DE
NANSEI SAC                              AV. PERU NRO. 3645 URB. PERU                                                    PORRES                                              PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                          $17.00
NASSAR ABOGADOS S.A                     SAN FRANCISCO DE GOICOECHA                                                      SAN JOSE                                            COSTA RICA                    VARIOUS            ACCOUNTS PAYABLE                                                                                      $28,754.84
NATIONAL AIR TRAFFIC SERVI (NATS)       EDINBURGH EH/12 7 BD.                                                           EDINBURGH                                           GREAT BRITAIN                 VARIOUS            ACCOUNTS PAYABLE                                                                                      $19,026.90

NAV CANADA                              77 RUE METCALFE STRET OTTAWA ONT.                                               GANDER                                              CANADA                        VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
                                        CALLE AMADOR MERINO REYNA 295 OF
NAVICON PERU S.A.C                      60                                                                              LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                          $60.00
NESTLE WATERS NORTH AMERICA INC         PO BOX 856192                                                                   LOUISVILLE         KY            40285-6192                                       VARIOUS            ACCOUNTS PAYABLE                                                                                       $2,299.59
NETCHB LLC                              2852 E RACQUET CT                                                               TUCSON             AZ            85716-1094                                       VARIOUS            ACCOUNTS PAYABLE                                                                                         $485.00
NEUTRALOGISTICS PERU S.A.C.             CALLE JOSE DEL LLANO ZAPATA 283 OF                                              LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $348.53
NEW FORWARDING S.A.C.                   JR. CANGALLO 127 LIMA                                                           LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                          $21.00

NEWREST INFLIGHT NETHERLANDS BV.        PELIKAANWEG 2                                                                   SCHIPHOL AIRPORT                                    THE NETHERLANDS               VARIOUS            ACCOUNTS PAYABLE                                                                                      $28,028.96
NF II MIAMI SOUTH OP CO LLC DBA         6700 NW 7ST                                                                     MIAMI            FL              33126-6019                                       VARIOUS            ACCOUNTS PAYABLE                                                                                         $335.61
NH HOTELES ESPANA S.L. EUROBUILDING     PADRE DAMIAN 23                                                                 MADRID                                              SPAIN                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $580.20

NICE AIRCRAFT SERVICES&SUPPORT GMBH FRANKFURT AIRPORT CENTER SN. SN                                                     FRANKFURT                                           GERMANY                       VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,147.37
                                    NCA LINE MAINTANANCE HANGAR
                                    NARITA INTERNATIONAL AIRPORT NARITA                                                                                                                                                      POTENTIAL OBLIGATIONS UNDER
NIPPON CARGO AIRLINES               SHI CHIBA                                                                                                            2820011            JAPAN                         VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
NISSAN MOTOR ACCEPTANCE CORP
(NMAC)                              PO BOX 78133                                                                        PHOENIX            AZ            85062-8133                                       VARIOUS            ACCOUNTS PAYABLE                                                                                   $1,112.00
OCEAN PIONEER PERU S.A.C.           JR. INDEPENDENCIA 504E SAN MIGUEL                                                   LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $244.00
OFFICE NATIONAL DE L AVIATION CIVIL BOITE POSTALE 1346                                                                  PORT AU PRINCE                                      HAITI                         VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
OLIVARES Y OLIVARES LIMITADA        EL CARMELO LOTE 20 S/N                                                              IQUIQUE            01            1100000            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $50.00
OPS INGENIERIA LIMITADA             SAN PIO X - OF1801 2460                                                             SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $3,070.99
ORBITAL SERV AUX TRANSP AEREO LTDA  AV HELIO SMIDT SN.                                                                  GUARULHOS                                           BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                 $74,181.65
ORBITAL SERV AUXILIAR TRANSP AEREO  AVENIDA VINTE DE JANEIRO S/N                                                        RIO DE JANEIRO                                      BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                      $63.31
ORBITAL SERVICOS AUX. DE TRANSPORT  AV SANTOS DUMONT                    KM 66 S/N                                       CAMPINAS                                            BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                 $16,847.03
ORBITAL SERVICOS AUXILIARES DE TRAN AV DOS ESTADOS 747.                                                                 PORTO ALEGRE                                        BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                      $78.63
ORGANISMO INTERNACIONAL REGIONAL    21 AVENIDA 3-12 ZONA 15             VISTA HER                                       GUATEMALA CITY                                      GUATEMALA                     VARIOUS            ACCOUNTS PAYABLE                                                                                      $40.00
ORGANISMO INTERNACIONAL REGIONAL
DE                                  21 AVENIDA 3-12 ZONA 15             VISTA HER                                       GUATEMALA CITY                                      GUATEMALA                     VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,174.10
ORGANIZMO INTERNACIONAL REGIONAL    AEROPUERTO INTERNACIONAL LA
DE                                  AURORA                                                                              GUATEMALA                                           GUATEMALA                     VARIOUS            ACCOUNTS PAYABLE                                                                                         $521.16
OSSANDON ABOGADOS LIMITADA          AV. APOQUINDO 3039                                                                  LAS CONDES                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                          $49.99
OTIS ELEVATOR COMPANY.              PO BOX 905454                                                                       CHARLOTTE          NC            28290-5454                                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $15,449.38

PACIFIC FREIGHT PERU S.A.C.             AV ELMER FAUCETT 474 OF 302 URB MAR                                             LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                           $8.26
PACIFICO S.A. ENT. PRESTADORA DE SA     CAL. JUAN DE ARONA NRO. 830                                                     SAN ISIDRO                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $6,010.65
PACK STRAP USA                          8203 NW 66TH ST                                                                 MIAMI              FL            33166-2721                                       VARIOUS            ACCOUNTS PAYABLE                                                                                         $680.86
PALM BEACH COUNTY DEPARTMENT OF         MARLOW, ADLER, ADAMS, NEWMAN & 4000 PONCE DE LEON BLVD., SUITE
AIRPORTS                                LEWIS                               570                                         CORAL GABLES       FL            33146                                               N/A             PENDING LITIGATION             X            X              X                                          UNKNOWN

PAMELA ALEJANDRA ARRIAGADA OYARZO       AVENIDA PRESIDENTE KENNEDY 9580                                                 VITACURA           13            6681421            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                          $44.00
PARENTERAL DRUG ASSOCIATION             4350 EAST WEST HIGHWAY SUITE 150                                                BETHESDA           MD            20814                                            VARIOUS            ACCOUNTS PAYABLE                                                                                       $9,145.00
PARRA RODRIGUEZ ABOGADOS                OFICINA 7408                                                                    BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $5,796.04
                                                                                                                        MAGDALENA DEL
PATRICIA VERONICA RODRIGUEZ BASURTO     JR. VIRREY MANUEL GUIRIOR NRO. 622                                              MAR                06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $15.00
PEFCO (AS FACILITY AGENT, EXIM ISSUED   PRIVATE EXPORT FUNDING
BY MIRLO LEASING LLC)                   CORPORATION                           675 3RD AVE                               NEW YORK           NY            10017                                            05/14/20           UNSECURED GUARANTEE            X             X                                                 $1,925,682.69
PELLECER Y ASOCIADOS                    12 CALLE 1-25 ZONA 10                 EDIFICIO GEM                              GUATEMALA CITY                                      GUATEMALA                     VARIOUS            ACCOUNTS PAYABLE                                                                                   $4,370.04

PENAUILLE SERVISAIR USA INC.            100 BOULEVARD ALEXIS NIHON STE 400.                                             MONTREAL           QC                               CANADA                        VARIOUS            ACCOUNTS PAYABLE                                                                                       $2,291.22
PERELLY TRANSPORT & LOGISTIC CORP       3621 TORREMOLINOS AVE                                                           DORAL              FL            33178-2915                                       VARIOUS            ACCOUNTS PAYABLE                                                                                       $7,641.42
PERFECT CARGO LOGISTICS                 2 CALLE B TRINIDAD 9 40 ZONA 15                                                 GUATEMALA CITY                                      GUATEMALA                     VARIOUS            ACCOUNTS PAYABLE                                                                                      $10,981.89

PERU OFFICE S.A.                        AV.LOS CONQUISTADORES NO.112,SAN IS                                             LIMA               06            9999               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                           $3.24
PERU SECURE E NET S.A.C.                LOS ALAMOS 381-SAN ISIDRO                                                       LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $17,350.27
PETROBRAS CHILE DISTRIBUCION LTDA.      AVDA CERRO COLORADO 5240            TORRE 1 PISO 12                             SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $88,546.00
PINTO Y PINTO LTDA.                     COLO COLO 1381                                                                  COPIAPO                                             CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,210.00
PLASTICOS MALFANTI S.A.                 EL JUNCAL 061                                                                   QUILICURA          13            7490000            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $880.00
PLATERO LEASING LLC (AS LESSOR OF MSN                                                                                                                                                                                        INTERCOMPANY AIRCRAFT LEASE
34245)                                  WILMINGTON TRUST COMPANY              1100 NORTH MARKET STREET                  WILMINGTON         DE            19890                                            09/27/18           (SPV); MSN 34245               X             X                                                    UNKNOWN
PLUS ULTRA S.A                          AVDA URUGUAY 942                                                                MONTEVIDEO                                          URUGUAY                       VARIOUS            ACCOUNTS PAYABLE                                                                                     $647.00
                                                                                                                                                                                                                             POTENTIAL OBLIGATIONS UNDER
POLAR AIR CARGO INC                     WESTCHESTER AVENUE                                                              PURCHASE           NY            10577                                            VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
POLIEMPAQUES INDUSTRIALES S.A.C.        MZA. D LOTE. 7 URB. JARDIN AZUL                                                 ATE                                                 PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $59.00

PRICEWATERHOUSECOOPERSDEL ECUADOR       INAQUITO / AV 6 DE DICIEMBRE LOTE 3                                             QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                   $9,152.87
PRIMESTAR HOSPITALITY GMBH              THEA-RASCHE-STRASSE 6                                                           FRANKFURT                        60549              GERMANY                       VARIOUS            ACCOUNTS PAYABLE                                                                                   $8,784.00
PRO AIR CARGO SALES                     290 ROYAL ST MCDONOUGH                                                          ATLANTA            GA            30253                                            VARIOUS            ACCOUNTS PAYABLE                                                                                  $13,533.08
PROAIR SERV AUX TRANSP AEREO LTDA       AVENIDA SANTOS DUMONT 1350. 1350                                                MANAUS                                              BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                  $11,039.34
PRODUCTOS TISSUE DEL PERU S.A.          AVDA.SANTO ROSA 550 SANTA ANITA                                                 LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $35.67
PROFESSIONAL AVIATION MARKETING,        7270 N.W. 12 STREET                   SUITE 680                                 MIAMI              FL            33126                                            VARIOUS            ACCOUNTS PAYABLE                                                                                 $123,114.53
PROFESSIONAL OCEAN SERVICE CORP         641 NW 59 AVENUE                                                                MIAMI              FL            33126                                            VARIOUS            ACCOUNTS PAYABLE                                                                                  $84,086.50




                                                                                                                                                    12 of 19
                                                                                                       20-11259-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:35:39              Main Document
                                                                                                                                              Pg 46 of 73

                                                                                                                                              In re Lan Cargo S.A.
                                                                                                                                              Case No. 20-11259
                                                                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                                Claim subject to
                                                                                                                                                                                                                                                                      Unliquidated
                                                                                                                                                                                                                                                         Contingent




                                                                                                                                                                                                                                                                                     Disputed



                                                                                                                                                                                                                                                                                                offset?
            Creditor Name                           Address1                            Address2         Address3           City              State            Zip                 Country        Date Debt was Incurred           Basis for Claim                                                                 Total Claim
                                                                                                                      PANAMA CITY
PROGRESSIVE ENVIRONMENTAL SERVICES    600 GRAND PANAMA BLVD STE 200                                                   BEACH              FL            32407-3460                                       VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,448.28
PROYECTS LOGISTICS SERVICE S.A.C.     CALLE LOS CEREZOS C 28 LA PERLA CAL                                             LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                          $34.42
                                      RUA PASCOAL APÓSTOLO PITSICA, 4876,
                                      FLORIANÓPOLIS, SANTA CATARINA,
PUBLIC ATTORNEY’S OFFICES             88025-255, BRAZIL                                                                                                                                                   N/A              PENDING LITIGATION             X            X              X                                     UNKNOWN
PUERTAS DEL SUR S.A                   AEROPUERTO INTERN. DE CARRASCO.                                                 MONTEVIDEO                                          URUGUAY                       VARIOUS            ACCOUNTS PAYABLE               X            X              X                              TO BE DETERMINED
                                                                                                                      ESTACION
PULLMAN CARGO S.A..                   SAN BORJA 235                                                                   CENTRAL                                             CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $27,002.66
Q8 AVIATION                           DUKES COURT                       DUKE STREET WOKING                            SURREY                           GU21 5BH           UNITED KINGDOM                VARIOUS            ACCOUNTS PAYABLE                                                                                      $43,612.00
                                      QCB/6 10 BOURKE ROAD, MASCOT NSW                                                                                                                                                     POTENTIAL OBLIGATIONS UNDER
QANTAS AIRWAYS LTD.                   2020                                                                                                                                                              VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
                                      QATAR AIRWAYS TOWER, AIRPORT                                                                                                                                                         POTENTIAL OBLIGATIONS UNDER
QATAR AIRWAYS                         ROAD, P.O. BOX 22550                                                            DOHA                                                QATAR                         VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
                                      AVDA MOLAS LOPEZ 762 CON AVDA SAN
QCUARTO MULTIMODAL S.A.               M                                                                               ASUNCION                                            PARAGUAY                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $481.00
QIMA                                  4455 GENESEE ST STE 102                                                         BUFFALO            NY            14225-1955                                       VARIOUS            ACCOUNTS PAYABLE                                                                                       $4,500.00
QUALTRICS LLC                         2250 N UNIVERSITY PKWY # 48-C                                                   PROVO              UT            84604-1500                                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $10,395.00
                                                                                                                                                                                                                           POTENTIAL CLAIM FOR
                                                                                                                                                                                                                           SUBROGATION / CONTRIBUTION
QUETRO AIRCRAFT LEASING TRUST         WILMINGTON TRUST COMPANY              1100 NORTH MARKET STREET                  WILMINGTON         DE            19890                                              N/A              (RCF)                          X             X                                                    UNKNOWN
QUICK CARGO S.A. AGENTES DE CARGA     AV. SAENZ PENA 236 OF. CALLAO 406                                               LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $86.00
R Y C SERVICIOS COMPUTACIONALES LTD   SAN PIO X 2390                                                                  PROVIDENCIA                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $3,557.01
RAIZEN COMBUSTIVEIS SA                AER DE IMPERATRIZ S/N. S/N                                                      IMPERATRIZ                                          BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                               $1,254,642.00
RAMIREZ, SACO Y ASOCIADOS S. CIVIL    CAL.LAS BEGONIAS NRO. 2845 INT. 2 U                                             LINCE                                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                   $2,585.38
RAMON ADRIEL GARCIA SORIA             MZA. A LOTE 18 - PUENTE PIEDRA - LI                                             LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                   $2,594.82
RAPISCAN SYSTEMS INC                  2805 COLOMBIA STREET                                                            TORRANCE           CA            90503                                            VARIOUS            ACCOUNTS PAYABLE                                                                                   $2,900.00
RAYMAR PACK E.I.R.L.                  CAL. M.BASTIDAS MZA. I LOTE. 33 PRO                                             CALLAO                                              PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                   $8,166.01
REGINA AIRPORT AUTHORITY              1-5201 REGINA AVENUE.                                                           REGINA             SK                               CANADA                        VARIOUS            ACCOUNTS PAYABLE                                                                                  $16,441.47
RENTA DE EQUIPOS TRAMACA S.A.         MONTEVIDEO 448                                                                  ANTOFAGASTA        02            1260000            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $102.19
REPRESENTACIONES AEROTECH LTDA        RIO ITATA 9652                                                                  PUDAHUEL                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                  $27,228.63
REPRESENTACIONES S. Y D.              6 CALLE A 0-48 ZONA 2 VILLA NUEVA R                                             GUATEMALA CITY                                      GUATEMALA                     VARIOUS            ACCOUNTS PAYABLE                                                                                     $670.00

REPUBLIQUE FRANCAISE-DIRECTION DE L   AEROPORT INTERNATIONAL DE TAHITI -.                                             PAPEETE                                             FRENCH POLYNESIA              VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
RESITER INDUSTRIAL S.A.               LOS CONQUISTADORES 2752                                                         SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                 $11,096.37

RHODIA EMILIO ALTAMIRANO DIAZ         MZ. A LT.18 URBANIZACION LA FORESTA                                             LIMA               06            9999               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $5,266.98
RICOH DEL PERU S.A.C.                 AV. JAVIER PRADO ESTE NRO. 6230 LIM                                             LA MOLINA                                           PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $3,166.89
RINA SALAZAR POVEDA                   ARTURO FERNANDEZ 1742                                                           IQUIQUE                                             CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $222.00

RING POWER CORPORATION DBA RING LIF 500 WORLD COMMERCE PARKWAY                                                        SAINT AUGUSTINE FL               32092                                            VARIOUS            ACCOUNTS PAYABLE                                                                                      $59,046.01
RIO CAT CLUBE                                                                                                                                                                                             N/A              PENDING LITIGATION             X             X             X                                          UNKNOWN
RITA DEL CARMEN JEREZ IGOR          PSJE EL PINO CAIDO S/N KM 12                                                      PUERTO MONTT                                        CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                          $95.00
RM SERV AUX DE TRANS AEREO LTDA     PC GAGO COUTINHO S/N                                                              SALVADOR                                            BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                      $50,168.50

RM SERV AUXILIARES TRANSPORTE AEREO   PC MINISTRO SALGADO FILHO SN. SN                                                RECIFE                                              BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                       $3,617.81
RM SERVICOS AUXILIARES TRANSP AER.    AER INTERNACIONAL DE BRASILIA S/N                                               BRASILIA                                            BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,823.02
RM SERVICOS AUXILIARES TRANSP AEREO   AV DOS LIBANESES 3503. 3503                                                     SAO LUIS                                            BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,537.09
ROLA LTDA.                            RUTA 11 Y AMAPOLA.                                                              MONTEVIDEO                                          URUGUAY                       VARIOUS            ACCOUNTS PAYABLE                                                                                         $195.00
RONALD STANLY JUICA GALE.             ARTURO MERINO BENITEZ S/N                                                       PUDAHUEL                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,412.00
ROSA GONZALEZ                         PIO XI 505                                                                      LAS CONDES                                          COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,780.49
ROSA MIREYA PULGAR ROMERO             BERNARDO O´HIGGINS S/N                                                          SANTIAGO           13            6500000            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                          $26.00

ROX TRANS S.A.C                       C.AEREO COM.MOD.A SECTOR B OF.114 C                                             LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $63.00
                                                                                                                      CASTLE
ROYAL CARGO                           DONINGTON COURT                                                                 DONINGTON                                           UNITED KINGDOM                VARIOUS            ACCOUNTS PAYABLE                                                                                         $988.00
ROYAL MEDIA GROUP                     901 8 WEST 38TH STREET.                                                         NOVA YORK          NY            10018                                            VARIOUS            ACCOUNTS PAYABLE                                                                                       $7,060.50
SABENA AEROSPACE ENGINEERING          TODD ROAD 187                                                                   SYDNEY                                              AUSTRALIA                     VARIOUS            ACCOUNTS PAYABLE                                                                                      $14,124.00
SAFETEK INGENIERIA Y SERVICIOS LIMI   CARRERA PINTO 1                                                                 NUNOA                                               CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,663.16
SAKARC INDUSTRIES INC                 MARCONI RD                                                                      SASKATOON          SK                               CANADA                        VARIOUS            ACCOUNTS PAYABLE                                                                                       $2,673.00
SANDRA ANGELICA ZAMORA JORQUERA
AGE                                   SARGENTO ALDEA 986                                                              PUDAHUEL           13            7400000            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                          $7.00
SANTOS NABOR PENA MORA                TUCAPEL DEPTO P2 610                                                            CONCEPCION         08            4070000            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                        $119.00
SARAVIA HNOS S.A.                     CALCAGNO 12 -6                                                                  LAGOMAR                                             URUGUAY                       VARIOUS            ACCOUNTS PAYABLE                                                                                         $23.00
                                                                                                                                                                                                                           POTENTIAL OBLIGATIONS UNDER
SAS                                   S-195 87 STOCKHOLM                                                                                                                                                VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
SASU WORLDWIDE TRANSPORT SERVICES
W                                     ZONE DE FRET 4 ROISSYTECH BAT 3313                                              PARIS                                               FRANCE                        VARIOUS            ACCOUNTS PAYABLE                                                                                       $8,291.55
SATA SERVICOS AUXILIARES DE TRANSPO   AER GALEAO S/N                                                                  RIO DE JANEIRO     RJ            21920-330          BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                         $440.68
                                      SAUDIA CITY NE8-14 CC715/130 PO BOX                                                                                                                                                  POTENTIAL OBLIGATIONS UNDER
SAUDI ARABIAN AIRLINES                620                                                                                                JEDDAH        21231              SAUDIA ARABIA                 VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
SAXON BUSINESS SYSTEMS INC            P.O. BOX 4908                                                                   MIAMI LAKES        FL            33014                                            VARIOUS            ACCOUNTS PAYABLE                                                                                      $20,275.44
SBI SEGUROS URUGUAY S.A.              COLONIA 999                                                                     MONTEVIDEO                                          URUGUAY                       VARIOUS            ACCOUNTS PAYABLE                                                                                         $761.10

SC AEROPUERTOREGIONAL DE ATACAMA S PUERTA DEL SOL 55                                                                  LAS CONDES                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $3,063.53
SCANDINAVIAN BC INC                PO BOX 260846                                                                      MIAMI              FL            33126-0016                                       VARIOUS            ACCOUNTS PAYABLE                                                                                          $58.00
SCHENKER INTERNACIONAL S.A         AVENIDA 3-30 ZONA 13. 5                                                            GUATEMALA CITY                                      GUATEMALA                     VARIOUS            ACCOUNTS PAYABLE                                                                                       $3,842.00




                                                                                                                                                  13 of 19
                                                                                       20-11259-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:35:39              Main Document
                                                                                                                              Pg 47 of 73

                                                                                                                              In re Lan Cargo S.A.
                                                                                                                              Case No. 20-11259
                                                                                                         Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                             Claim subject to
                                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                                      Contingent




                                                                                                                                                                                                                                                                  Disputed



                                                                                                                                                                                                                                                                             offset?
             Creditor Name                       Address1                   Address2     Address3            City              State             Zip               Country        Date Debt was Incurred        Basis for Claim                                                                 Total Claim
SCOTIABANK SUD AMERICANO            AGUSTINAS 1185                                                    SANTIAGO                                            CHILE                         VARIOUS          ACCOUNTS PAYABLE                                                                                     $45,926.75
SDI EQUIPOS SA                      ALONSO DE CORDOVA 5151                                            LAS CONDES                                          CHILE                         VARIOUS          ACCOUNTS PAYABLE                                                                                     $58,912.38
                                    BOULEVARD PUERTO AEREO 485 MEXI
SECRETARIA DE COMUNICACION Y TRANSP 485                                                               MEXICO CITY                                         MEXICO                        VARIOUS         ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
                                                                                                      SANTIAGO DE
SECURITAS SISTEMAS S.A.C              AV. LA CONQUISTA NRO. 150. 150                                  SURCO                                               PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                         $239.80
SEGTEC CHILE SPA                      SAN PIO OF. 502 2460                                            PROVIDENCIA                                         CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                      $71,924.42
SEGURIDAD 2000 SRL                    ARENAS DEL PLATA 281                                            MONTEVIDEO                                          URUGUAY                       VARIOUS         ACCOUNTS PAYABLE                                                                                       $5,983.23
SEGURIDAD PRIVADA ACTIVE SECURITY C   AV. MIGUEL H. ALCIVAR S/N Y AV. FRA                             GUAYAQUIL                                           ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                       Unknown

SEGUROS GENERALES SURAMERICANA S.A.   AVENIDA PROVIDENCIA 1760                                        PROVIDENCIA                                         CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                     $498.82
SERRA ESTRELLA S.A.                   2A AVENIDA 15 37 ZONA 10                                        GUATEMALA CITY                                      GUATEMALA                     VARIOUS         ACCOUNTS PAYABLE                                                                                 $13,380.00
SERV DE SALUD OCUPACIONAL LTDA        ESTORIL 50                                                      LAS CONDES                                          CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                     $737.44
SERVICIO DE AVIACION ALLIED ECUATOR   SANTA ROSA VIA TABABELA # 18 Y VIA                              QUITO                                               ECUADOR                       VARIOUS         ACCOUNTS PAYABLE                                                                                 $50,980.73
SERVICIO DE IMPUESTOS INTERNOS        AMUNATEGUI 66                                                   SANTIAGO                                            CHILE                         VARIOUS         POTENTIAL TAX CLAIMS           X             X             X                              TO BE DETERMINED
SERVICIO DE LOGISTICA EXPRESS SOCIE   CAL. EL ROSAL MZA. A LOTE. 23 URB.                              SURQUILLO                                           PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                   $1,063.97
                                      AV. FRANCISCO DE ORELLANA Y JUSTINO
SERVICIO DE RENTAS INTERNAS           CORNEJO EDIFICIO SRI                                            GUAYAQUIL                                           ECUADOR                       VARIOUS         POTENTIAL TAX CLAIMS           X             X             X                              TO BE DETERMINED
SERVICIO DE TRANSPORTE MARIA IRMINI   ESTADOS UNIDOS 9061                                             LA FLORIDA                                          CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                   $6,699.42
SERVICIO NACIONAL DE SALUD ANIMAL     HEREDIA DE JARDINE                                              SAN JOSE                                            COSTA RICA                    VARIOUS         ACCOUNTS PAYABLE                                                                                   $2,696.40
SERVICIOS A0 SPA                      PADRE HURTADO 2010                                              SANTIAGO                                            CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                     $389.00
SERVICIOS AEREOS GUATEMALTECOS        AEROPUERTO LA AURORA ZONA 13.                                   GUATEMALA CITY                                      GUATEMALA                     VARIOUS         ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
SERVICIOS AEROPORTUARIOS S.A.         NUEVA COSTANERA 3698                                            LAS CONDES                                          CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                     $165.92
SERVICIOS AUDIOVISUALES SERGIO LUIS   CAMINO LOS GUERREROS, LAMPA 4E                                  SANTIAGO           13             6500000           CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                   $2,515.54

SERVICIOS DE ALIMENTACION NACIONALE   WILLIAMS REBOLLEDO 1799                                         NUNOA                                               CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                      $45,416.25
                                      CAL MARIANO BUSTAMANTE NRO 141
SERVICIOS GENERALES RABALO E.I.R.L.   DPTO                                                            LOS OLIVOS         06             9999              PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                          $49.00
SERVICIOS INTERACTIVOS MOVILES LIMI   ALONSO DE CORDOVA 5151                                          LAS CONDES                                          CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                       $1,117.91
                                      CENTRO AEROCOMERCIAL S/N CALLAO,
SERVICIOS INTERNACIONALES ZETA S.A.   FR                                                              LIMA                                                PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                         $281.05
SERVICIOS MAC LEAY LTDA.              LAUTARO NAVARRO 739                                             PUNTA ARENAS                                        CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                      $17,916.85
SERVICIOS MEDICOS MIGONE S.A.         MCAL ESTIGARRIBIA                                               ASUNCION                                            PARAGUAY                      VARIOUS         ACCOUNTS PAYABLE                                                                                         $398.41
SERVICIOS MULTIPLES VILELA E.I.R.L.   MZA. A LOTE. 18 A.H. JUAN PABLO II                              CALLAO             25             9999              PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                         $314.00
SERVICIOS TURISTICOS J.B.C. SOCIEDA   CAL. ALABADO 119 BARRIO SAN BLAS                                CUZCO              20             9999              PERU                          VARIOUS         ACCOUNTS PAYABLE                                                                                          $60.00
SERVISAIR CHILE S.A.                  MANUEL AVALOS PRADO 1850                                        PUDAHUEL           13             7400000           CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                       $1,897.00
SERVISAIR E SHELL FUEL SERVICES LLC   AVIATION DR STE 350                                             STERLING           VA             20166                                           VARIOUS         ACCOUNTS PAYABLE                                                                                      $13,611.00

SHANGHAI PUDONG INT AIRPORT CARGO T 168 SUHANG ROAD                                                   SHANGHAI           020            201202            CHINA                         VARIOUS         ACCOUNTS PAYABLE                                                                                       $6,389.37

SHANGHAI STATE ADMINISTRATION TAXAT 68 BUREAU OF HUANGPU DISTRIC XIN QI                               SHANGHAI           010                              CHINA                         VARIOUS         ACCOUNTS PAYABLE                                                                                       $4,950.55
SHELL FLEET CARD.                   PO BOX 9016                                                       DES MOINES         IA             50309                                           VARIOUS         ACCOUNTS PAYABLE                                                                                         $465.61
SIEMENS INDUSTRY, INC.              P.O. BOX 613209                                                   DFW AIRPORT        TX             75261-3209                                      VARIOUS         ACCOUNTS PAYABLE                                                                                       $5,436.00
                                                                                                      DALLAS FORT
SIEMENS POSTAL PARCEL&AIRPORT LOGIS   2700 ESTERS BLVD. SUITE 200B                                    WORTH              TX             75261                                           VARIOUS         ACCOUNTS PAYABLE                                                                                      $31,232.34
                                                                                                                                                                                                        POTENTIAL OBLIGATIONS UNDER
SINGAPORE AIRLINES                    AIRLINE HOUSE 25 AIRLINE RD                                                                       819829            SINGAPORE                     VARIOUS         CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN

SISTEMA DE TELECOMUNICACIONES LIMIT   LOS LEONES 1200                                                 PROVIDENCIA        13             7500000           CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                         $257.27
SISTEMAS ORACLE DE CHILE S.A.         AV. VITACURA 2939                                               LAS CONDES                                          CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                      $42,228.52
SKY CHEFS CHILE S.A.                  AVDA ARMANDO CORTINEZ. 1721.                                    PUDAHUEL                                            CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                      $18,599.00
SKY-CHEFS DE MEXICO, S.A. DE C.V.     FRANCISCO SARABIA S/N INTERIOR DEL                              MEXICO CITY                                         MEXICO                        VARIOUS         ACCOUNTS PAYABLE                                                                                          $43.00

SLAVIERO EMPREENDIMENTOS HOTELEIROS   RUA CONSELHEIRO ARAUJO 435.                                     CURITIBA                                            BRAZIL                        VARIOUS         ACCOUNTS PAYABLE                                                                                       $1,484.07
SNELL WILMER                          400 E VAN BUREN ST STE 1900                                     PHOENIX            AZ             85004-2509                                      VARIOUS         ACCOUNTS PAYABLE                                                                                         $588.50
SOC COMERCIAL ITAHUE LTDA             MANUEL RODRIGUEZ SUR 713                                        SANTIAGO                                            CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                       $5,237.25
SOC CONCESIONARIA AEROPUERTO
ARAUCA                                PUERTA DEL SOL 55                                               LAS CONDES                                          CHILE                         VARIOUS         ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
SOC FORESTAL RINIHUE LIMITADA         CMNO. STA. MARGARITA 330                                        SAN BERNARDO                                        CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                   $9,635.80
SOC. COM. Y DISTRIB. LIBERONA S.A.    SANTA MONICA 3550.                                              SAN BERNARDO                                        CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                 $13,954.34
SOC. CONC AROPUERTO DEL SUR SA        AEROPUERTO EL TEPUAL SN                                         PUERTO MONTT                                        CHILE                         VARIOUS         ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
SOC. DE INVERSIONES TRANHAAP LTDA     TALCAHUANO 4165                                                 ANTOFAGASTA        02             1260000           CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                   $3,102.49

SOC.TRANS. VEHIC.MOTORIZADOS ROCKA.   PASAJE UNIVERSIDAD 555                                          TEMUCO                                              CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                       $2,065.56
SOCIEDAD AGRICOLA Y SERVICIOS ISLA    HOTU MATUA 634                                                  ISLA DE PASCUA                                      CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                         $469.63
SOCIEDAD ALEROD LTDA                  VENEZUELA 2924                                                  CALAMA                                              CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                         $153.45
SOCIEDAD COMERCIAL NOLICHILE LTDA.    DOMINGO ARTEAGA 271                                             MACUL                                               CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                          $73.04
SOCIEDAD COMERCIAL OASIS LTDA         O'HIGGINS 779                                                   OSORNO                                              CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                         $678.40

SOCIEDAD COMERCIAL PC ETIQUETAS SPA   ARTURO CLARO 1448                                               SANTIAGO                                            CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                        $299.39

SOCIEDAD COMERCIAL TECHMONTT CHILE AVENIDA PRESIDENTE IBAÐEZ 352                                      PUERTO MONTT                                        CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                        $535.03

SOCIEDAD CONC AEROPUERTO DE ARICA S ISIDORA GOYENECHEA 2800                                           SANTIAGO                                            CHILE                         VARIOUS         ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
SOCIEDAD CONCESIONARIA AEROPUERTO
D                                   AVDA VITACURA 2736. 2736                                          VITACURA                                            CHILE                         VARIOUS         ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED




                                                                                                                                   14 of 19
                                                                                                        20-11259-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:35:39              Main Document
                                                                                                                                               Pg 48 of 73

                                                                                                                                               In re Lan Cargo S.A.
                                                                                                                                               Case No. 20-11259
                                                                                                                          Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                                 Claim subject to
                                                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                                                          Contingent




                                                                                                                                                                                                                                                                                      Disputed



                                                                                                                                                                                                                                                                                                 offset?
             Creditor Name                          Address1                             Address2         Address3             City            State            Zip                 Country        Date Debt was Incurred           Basis for Claim                                                                 Total Claim
SOCIEDAD CONCESIONARIA AEROPUERTO
D                                     AVDA VITACURA 2736. 2736                                                         VITACURA                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
SOCIEDAD CONCESIONARIA NUEVO          AEROPUERTO INTERNACIONAL A.M.B.
PUDAHU                                S/N                                                                              PUDAHUEL                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
SOCIEDAD DE CAPACITACION LIMITADA     AV. TOBALABA 155                                                                 PROVIDENCIA                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $2,002.72
SOCIEDAD DE INVERSIONES XI BUSINESS   MANUEL PLAZA 2989                                                                IQUIQUE            01            1100000            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $5,922.32
SOCIEDAD HOTELERA BIDASOA LTDA.       AVENIDA VITACURA 4873                                                            VITACURA                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $212.06
SOCIEDAD RADIOTAXI Y TRANSPORTES EJ   AVENIDA CUATRO ESQUINAS                OFICIN 56                                 LA SERENA                                           CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $1,592.72

SODEXO SOLUCIONES DE MOTIVACION CHI AVENIDA SANTA MARIA 0824                                                           SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,252.76
                                    AVENIDA PRESIDENTE EDUARDO FRE
SODIMAC SA                          3092                                                                               RENCA                                               CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $29.55

SOLPACK S.A.C.                        AV. LOS HORIZONTES 253 URB. LOS HUE                                              CHORRILLOS                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $4,067.04
SOLUCIONES INTEGRALES EN SEGURIDAD    AVENIDA ARTIGAS 960                                                              ASUNCION                                            PARAGUAY                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $608.83

SOLUCIONES LOGISTICAS INCORPORATED    10185 COLLINS AVE APT 715                                                        BAL HARBOUR        FL            33154-1631                                       VARIOUS            ACCOUNTS PAYABLE                                                                                       $3,935.00
SOLUCIONES LOGISTICAS JUST IN TIME    AV. MARCO POLO DPTO. 301 EX AV 142                                               LIMA               06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,811.29
SOUTH CROSS LOGISTICS S.A.            O#LEARY ESQ. HUMAITA 819                                                         ASUNCION                                            PARAGUAY                      VARIOUS            ACCOUNTS PAYABLE                                                                                           $0.18
SOUTHBRIDGE COMPANIA DE SEGUROS
GEN                                   BOMBERO ADOLFO OSSA 1068..                                                       SANTIAGO                                            COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                       $5,226.46
SOUTHEAST TOYOTA FINANCE              PO BOX 991817                                                                    MOBILE             AL            36691-8817                                       VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,295.98

SOUTHERN TRAVEL INTERNATIONAL INC.    6355 NW 36TH ST STE 309                                                          VIRGINIA GARDENS FL              33166-7057                                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $73,287.50
SPS DIGITAL COMERCIAL LIMITADA        REY ALBERTO 3730                                                                 SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $126.73
SQUIRE PATTON BOGGS (UK) LLPP         AVENUE LLOYD GEORGE 7                                                            BRUSSELS                                            BELGIUM                       VARIOUS            ACCOUNTS PAYABLE                                                                                         $923.28
STAPLES CONTRACT & COMMERCIAL LLC     500 STAPLES DR                                                                   FRAMINGHAM       MA              01702-4478                                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $40,040.06
                                      712 VINDHYA COMM. COMPLEX SECTOR
STAT TRADE TIMES                      11                                                                               MUMBAI                                              INDIA                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $2,300.00
STERICYCLE INC                        28161 N. KEITH DRIVE                                                             LAKE FOREST        IL            60045                                            VARIOUS            ACCOUNTS PAYABLE                                                                                       $9,545.65
STERLING TRANSPORTATION INC.          PO BOX 90953                                                                     LOS ANGELES        CA            90009-0953                                       VARIOUS            ACCOUNTS PAYABLE                                                                                       $5,157.77
STRATAIR, LLC                         N.W. 63RD AVE. BLDG. 712                                                         MIAMI              FL            33126                                            VARIOUS            ACCOUNTS PAYABLE                                                                                       $7,587.50
STYLER LOGISTICS CARGO S.A.C.         AV. UNIVERSITARIA 970.                                                           LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,755.80
SUAT                                  21 DE SETIEMBRE 2474                                                             MONTEVIDEO                                          URUGUAY                       VARIOUS            ACCOUNTS PAYABLE                                                                                         $142.00

SUBSECRETARIA DE ESTADO DE            DIRECCIÓN GENERAL DE RECAUDACIÓN,
TRIBUTACIÓN                           AV MARISCAL LÓPEZ ESQ YEGROS                                                     ASUNCION                                            PARAGUAY                      VARIOUS            POTENTIAL TAX CLAIMS           X             X             X                              TO BE DETERMINED
SUNFISH S.A.                          AMUNATEGUI 1990                                                                  IQUIQUE                                             CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                    $451.68

SUPERINTENDENCIA DE ADMINISTRACION    QUADRA DUZENTOS E UM S/N. S/N                                                    BRASILIA                                            BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                      $90,559.29
SUPERINTENDENCIA NACIONAL DE          AVENIDA GARCILAZO DE LA VEGA N°
ADMINISTRACIÓN TRIBUTARIA             1472                                                                             LIMA                                                PERU                          VARIOUS            POTENTIAL TAX CLAIMS           X             X             X                              TO BE DETERMINED
SUPLACORP S.A. C.                     AV NICOLAS AYLLON 1711                                                           LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $233.82
SUR ASISTENCIA SA                     APOQUINDO 4499.                                                                  LAS CONDES                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $8,144.52
SURPACK S.A.                          AV. SAN PEDRO NRO. S/N PARCELA B69                                               LURIN                                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                   $2,734.65
                                                                                                                                                                                                                            POTENTIAL OBLIGATIONS UNDER
SWISS                                 MALZGASSE 15, 4052 BASEL                                                                                                             SWITZERLAND                   VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
SWISS AIR TRANSPORT CO LTD            LANGENHAGEN AIRPORT LANGENHAGE                                                   HANOVER                                             GERMANY                       VARIOUS            ACCOUNTS PAYABLE                                                                                       $5,249.52
SWISSPORT                             BECO BING CROSBY 1350                                                            MANAUS                           69010-090          BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                       $7,769.10
SWISSPORT BASEL LTD BASEL             P.0. BOX                                                                         SWITZERLAND                      4030               SWITZERLAND                   VARIOUS            ACCOUNTS PAYABLE                                                                                      $41,143.03
SWISSPORT BRASIL LTDA                 AER INTERNACIONAL DE BRASILIA S/N                                                BRASILIA                                            BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,486.91
SWISSPORT BRASIL LTDA                 AER INTERNACIONAL DE BRASILIA S/N                                                BRASILIA                                            BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,669.57
SWISSPORT BRASIL LTDA                 AER INTERNACIONAL DE BRASILIA S/N                                                BRASILIA                                            BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                      $31,651.42
SWISSPORT BRASIL LTDA                 AER INTERNACIONAL DE BRASILIA S/N                                                BRASILIA                                            BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                      $54,857.62
SWISSPORT CANADA HANDLING INC         BOULEVARD ALEXIS NIHON 100.                                                      TORONTO            ON                               CANADA                        VARIOUS            ACCOUNTS PAYABLE                                                                                      $22,813.01
SWISSPORT CARGO SERVICES              CARGO BUILDING - 1                     585 NORTH MCDONNELL ROAD                  SAN FRANCISCO      CA            94128                                            VARIOUS            ACCOUNTS PAYABLE                                                                                       $4,037.11
                                                                                                                       COMODIN DE
SWISSPORT CARGO SERVICES BELGIUM NV   BEDRIJVENZONE MACHELENCARGO 704.                                                 BELGIUM                                             BRUSSELS                      VARIOUS            ACCOUNTS PAYABLE                                                                                      $39,195.99
SWITZERLANDPERU GENERAL SERVICES S.   JR SALAVERRY MZ I LT 1 URB AEROPUER                                              LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $150.80
TABACARCEN S.A                        SANTA ROSA VIA TABABELA S/N Y VIA Y                                              QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $17,182.87
TAJIMA INDUSTRIAL LTDA                SANTA ELVIRA 82                                                                  SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $793.72
TALBOT HOTELS SA                      AV. GRECIA 1490                                                                  ANTOFAGASTA                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $2,840.61
TALMA ECUADOR SERVICIOS
AEROPORTUAR                           VIA ALPACHACA QUITO                    PICHINCHA                                 QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                 $226,999.92

TALMA SERVICIOS AEROPORTUARIOS S.A    AV. ELMER FAUCETT NRO. 2879 LIMA CA                                              CALLAO - PE                                         PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                 $761,734.00
                                                                                                                                                                                                                            POTENTIAL CLAIM FOR
                                      RUA VERBO DIVINO, 2001, 17TH FLOOR,                                                                                                                                                   SUBROGATION / CONTRIBUTION
TAM LINHAS ÁEREAS S.A.                UNIT. 171, CHACARA SANTO ANTONIO                                                 SAO PAULO                        CP 04719-002       BRAZIL                           N/A             (RCF)                          X             X                                                        UNKNOWN
                                                                                                                                                                                                                            POTENTIAL CLAIM FOR
                                      RUA VERBO DIVINO, 2001, 4º ANDAR, CJ                                                                                                                                                  SUBROGATION / CONTRIBUTION
TAM S.A.                              41                                                                               SAO PAULO                                           BRAZIL                           N/A             (EXIM, ZARAPITO LEASING)       X             X                                                        UNKNOWN
                                                                                                                                                                                                                            POTENTIAL CLAIM FOR
                                      RUA VERBO DIVINO, 2001, 4º ANDAR, CJ                                                                                                                                                  SUBROGATION / CONTRIBUTION
TAM S.A.                              41                                                                               SAO PAULO                                           BRAZIL                          N/A              (EXIM, GOLONDRINA LEASING)     X             X                                                        UNKNOWN
TATA CONSULTANCY SERVICES CHILE S.A   CURICO 18                                                                        SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $4,403.21
TAUPACK CHILE SPA.                    CAMINO DOS PARCELA 26 S/N                                                        LAMPA                                               CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,232.32




                                                                                                                                                   15 of 19
                                                                                                    20-11259-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:35:39              Main Document
                                                                                                                                           Pg 49 of 73

                                                                                                                                           In re Lan Cargo S.A.
                                                                                                                                           Case No. 20-11259
                                                                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                             Claim subject to
                                                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                                                      Contingent




                                                                                                                                                                                                                                                                                  Disputed



                                                                                                                                                                                                                                                                                             offset?
            Creditor Name                            Address1                        Address2         Address3           City              State            Zip              Country           Date Debt was Incurred          Basis for Claim                                                                  Total Claim
TAZ LTDA.                             G.PEREIRA 2832.                                                              MONTEVIDEO                                          URUGUAY                       VARIOUS            ACCOUNTS PAYABLE                                                                                          $22.00
TCU S.A.                              AEROP.INT.DE CARRASCO                                                        CARRASCO                                            URUGUAY                       VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,300.00
TECNOAMBIENTE S A                     NATANIEL COX 1378                                                            SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $226.00
TECNOKOLL S.A.                        AVDA.ESTANISLAO LOPEZ 4751                                                   MONTEVIDEO                                          URUGUAY                       VARIOUS            ACCOUNTS PAYABLE                                                                                         $905.58

TELECOMUNICACIONES DE GUATEMALA, S.   7A AVENIDA 12-39 ZONA 1                                                      GUATEMALA                                           GUATEMALA                     VARIOUS            ACCOUNTS PAYABLE                                                                                         $560.07
TELEFONICA CHILE S.A                  AV PROVIDENCIA 111                                                           PROVIDENCIA                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                          $35.51
TELEFONICA CHILE S.A.                 AV PROVIDENCIA 111                                                           PROVIDENCIA                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $117.06
TELEFONICA DEL PERU S.A.A.            AV. AREQUIPA 1155 LIMA                                                       LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                       $3,258.59
TELEFONICA EMPRESAS CHILE             PROVIDENCIA 111                                                              PROVIDENCIA                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $2,929.89

TELEFONICA GESTION DE SERVICIOS COM   CAL. SCHELL NRO. 310 (CRUCE CON LAR                                          MIRAFLORES                                          PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $541.50
TELEFONICA MOVILES CHILE S.A.         AV PROVIDENCIA 111                                                           PROVIDENCIA                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $11,094.95
TELEFONICA MOVILES CHILE S.A.         AV PROVIDENCIA 111                                                           PROVIDENCIA                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $36,424.43
TELEFONICA MOVILES DEL URUGUAY S.A.   CONSTITUYENTE                                                                MONTEVIDEO                                          URUGUAY                       VARIOUS            ACCOUNTS PAYABLE                                                                                         $642.05

TELEXPAR S.R.L.                       LUIS A. DE HERRERA 645 C/ ANTEQUERA                                          ASUNCION                                            PARAGUAY                      VARIOUS            ACCOUNTS PAYABLE                                                                                         $240.69
TENNANT SALES AND SERVICE COMPANY     PO BOX 71414                                                                 CHICAGO            IL            60690-7202                                       VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,080.00
TERMINAL AEROPORTUARIA DE
GUAYAQUIL                             AV DE LAS AMERICAS S/N Y AV I AYORA                                          GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED

TERMINAL DE CARGAS DEL ECUADOR S.A.   AV DE LAS AMERICAS SN Y AV. ISIDRO                                           GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,132.23

TERMINAL DE EXPORTACION INTERNACION   CAPITAN MANUEL AVALOS PRADO 1702                                             PUDAHUEL                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                 $320,831.88
TERMINAL PUERTO ARICA S.A.            MAXIMO LIRA 389                                                              ARICA                                               CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $12.15
TERMINALES SANTAMARIA S.A.            1 KM OESTE DEL AEROPUERTO INTL.                                              ALAJUELA                                            COSTA RICA                    VARIOUS            ACCOUNTS PAYABLE                                                                                  $56,711.29
TESORERIA GENERAL DE LA REPUBLICA     TEATINOS 28                                                                  SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $569.19
TESORO NACIONAL AEROCIVIL             CARRERA 27 17 72                                                             BOGOTA                                              COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
THE GOURMET COFFEE                    2681 W 81ST ST                                                               HIALEAH            FL            33016-2716                                       VARIOUS            ACCOUNTS PAYABLE                                                                                  $25,155.11
THE GOVERNMENT OF THE KINGDOM OF
BAHRAIN/CIVIL AVIATION AFFAIRS                                                                                                                                                                       VARIOUS            ACCOUNTS PAYABLE                                                                                        $159.30

THE INTERNATIONAL AIR CARGO ASSOCIA   PO BOX 661510                                                                MIAMI SPRINGS      FL            33266-1510                                       VARIOUS            ACCOUNTS PAYABLE                                                                                   $2,500.00
THE PORT AUTHORITY OF NY AND NJ.      4 WORLD TRADE CENTER.                                                        NEW YORK           NY            10007                                            VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED

THE ROYAL PALM RESIDENCE TOWER LTDA R BOAVENTURA DO AMARAL 1274.                                                   CAMPINAS                                            BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                       $3,881.62

THINKBRIDGE BUSINESS CONSULTING CO.   LOS TAMARINDOS 5462                                                          SANTIAGO                                            COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                      $22,412.67

THYSSENKRUPP ELEVATOR CORPORATION     7481 NW 66TH ST                                                              MIAMI              FL            33166-2801                                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $12,606.13
TIAA COMMERCIAL FINANCE, INC          PO BOX 911608                                                                DENVER             CO            80291-1608                                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $68,464.47
                                                                                                                                                                                                                        POTENTIAL CLAIM FOR
                                                                                                                                                                                                                        SUBROGATION / CONTRIBUTION
TORDO AIRCRAFT LEASING TRUST          WILMINGTON TRUST COMPANY           1100 NORTH MARKET STREET                  WILMINGTON         DE            19890                                              N/A              (RCF)                          X             X                                                        UNKNOWN
TOTALPACK INC                         PO BOX 52-2922                     1867 NW 72ND AVE MIAMI                    MIAMI              FL            33126                                            VARIOUS            ACCOUNTS PAYABLE                                                                                       $7,912.14
                                      ACE RIO CAURA TORRE HUMBOLDT, PISO                                                                                                                                                POTENTIAL OBLIGATIONS UNDER
TRANSCARGA                            6, OF. 6-13, PRADOS DEL ESTE                                                 CARACAS                          1080               VENEZUELA                     VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN

TRANSCARGA INTERNATIONAL AIRWAYS C. 5945 NW 18TH ST                                                                MIAMI              FL            33126-7330                                       VARIOUS            ACCOUNTS PAYABLE                                                                                       $9,164.96

TRANSCARGO SERVICES S.R.L.            AV. VELASCO ASTETE SANTIAGO DE 1917                                          LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                      $13.00
TRANSFER CSM TRANSPORTES E.I.R.L      AMERICO VESPUCIO 1309                                                        MAIPU                                               CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                 $157,790.50
TRANSP. FREDY CRISTIAN CACERES DIAZ   AVDA GENERAL BULNES 377                                                      SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $92.17
TRANSP.MARIA EUGENIA MUNOZ            BOULEVARD AEROPUERTO NORTE 962
GONZALEZ                              9623                                                                         SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                        $710.00
                                                                                                                                                                                                                        POTENTIAL CLAIM FOR
                                                                                                                                                                                                                        SUBROGATION / CONTRIBUTION
TRANSPORTE AÉREO S.A.                 ESTADO 10, PISO 11                                                           SANTIAGO                                            CHILE                            N/A             (RCF)                          X             X                                                        UNKNOWN
                                                                                                                                                                                                                        POTENTIAL CLAIM FOR
                                                                                                                                                                                                                        SUBROGATION / CONTRIBUTION
TRANSPORTE AEREO SA, IN ITS AGREEMENT                                                                                                                                                                                   (EXIM AGREEMENT, BECACINA
WITH BECACINA LEASING LLC             1100 NORTH MARKET STREET                                                     WILMINGTON         DE            19890                                               N/A             LEASING)                       X            X                                                         UNKNOWN
                                                                                                                                                                                                                        POTENTIAL CLAIM FOR
                                                                                                                                                                                                                        SUBROGATION / CONTRIBUTION
TRANSPORTE AEREO SA, IN ITS AGREEMENT                                                                                                                                                                                   (EXIM AGREEMENT, CISNE
WITH CISNE LEASING LLC                1100 NORTH MARKET STREET                                                     WILMINGTON         DE            19890                                               N/A             LEASING)                       X            X                                                         UNKNOWN
                                                                                                                                                                                                                        POTENTIAL CLAIM FOR
                                                                                                                                                                                                                        SUBROGATION / CONTRIBUTION
TRANSPORTE AEREO SA, IN ITS AGREEMENT                                                                                                                                                                                   (EXIM AGREEMENT, FLAMENCO
WITH FLAMENCO LEASING LLC             1100 NORTH MARKET STREET                                                     WILMINGTON         DE            19890                                               N/A             LEASING)                       X            X                                                         UNKNOWN
                                                                                                                                                                                                                        POTENTIAL CLAIM FOR
                                                                                                                                                                                                                        SUBROGATION / CONTRIBUTION
TRANSPORTE AEREO SA, IN ITS AGREEMENT                                                                                                                                                                                   (EXIM AGREEMENT, FRAGATA
WITH FRAGATA LEASING LLC              1100 NORTH MARKET STREET                                                     WILMINGTON         DE            19890                                               N/A             LEASING)                       X            X                                                         UNKNOWN




                                                                                                                                               16 of 19
                                                                                                 20-11259-jlg   Doc 8       Filed 09/08/20 Entered 09/08/20 16:35:39             Main Document
                                                                                                                                         Pg 50 of 73

                                                                                                                                        In re Lan Cargo S.A.
                                                                                                                                        Case No. 20-11259
                                                                                                                   Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                          Claim subject to
                                                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                                               Disputed



                                                                                                                                                                                                                                                                                          offset?
            Creditor Name                           Address1                          Address2     Address3              City           State            Zip                  Country       Date Debt was Incurred            Basis for Claim                                                                Total Claim
                                                                                                                                                                                                                     POTENTIAL CLAIM FOR
                                                                                                                                                                                                                     SUBROGATION / CONTRIBUTION
TRANSPORTE AEREO SA, IN ITS AGREEMENT                                                                                                                                                                                (EXIM AGREEMENT, GOLONDRINA
WITH GOLONDRINA LEASING LLC           1100 NORTH MARKET STREET                                                  WILMINGTON         DE            19890                                               N/A             LEASING)                       X            X                                                         UNKNOWN
                                                                                                                                                                                                                     POTENTIAL CLAIM FOR
                                                                                                                                                                                                                     SUBROGATION / CONTRIBUTION
TRANSPORTE AEREO SA, IN ITS AGREEMENT                                                                                                                                                                                (EXIM AGREEMENT, JILGUERO
WITH JILGUERO LEASING LLC             1100 NORTH MARKET STREET                                                  WILMINGTON         DE            19890                                               N/A             LEASING)                       X            X                                                         UNKNOWN
                                                                                                                                                                                                                     POTENTIAL CLAIM FOR
                                                                                                                                                                                                                     SUBROGATION / CONTRIBUTION
TRANSPORTE AEREO SA, IN ITS AGREEMENT                                                                                                                                                                                (EXIM AGREEMENT, MIRLO
WITH MIRLO LEASING LLC                1100 NORTH MARKET STREET                                                  WILMINGTON         DE            19890                                               N/A             LEASING)                       X            X                                                         UNKNOWN
                                                                                                                                                                                                                     POTENTIAL CLAIM FOR
                                                                                                                                                                                                                     SUBROGATION / CONTRIBUTION
TRANSPORTE AEREO SA, IN ITS AGREEMENT                                                                                                                                                                                (EXIM AGREEMENT, TAGUA
WITH TAGUA LEASING LLC                1100 NORTH MARKET STREET                                                  WILMINGTON         DE            19890                                               N/A             LEASING)                       X            X                                                         UNKNOWN
                                                                                                                                                                                                                     POTENTIAL CLAIM FOR
                                                                                                                                                                                                                     SUBROGATION / CONTRIBUTION
TRANSPORTE AEREO SA, IN ITS AGREEMENT                                                                                                                                                                                (EXIM AGREEMENT, TRICAHUE
WITH TRICAHUE LEASING LLC             1100 NORTH MARKET STREET                                                  WILMINGTON         DE            19890                                               N/A             LEASING)                       X            X                                                         UNKNOWN
                                                                                                                                                                                                                     POTENTIAL CLAIM FOR
                                                                                                                                                                                                                     SUBROGATION / CONTRIBUTION
TRANSPORTE AEREO SA, IN ITS AGREEMENT                                                                                                                                                                                (EXIM AGREEMENT, ZARAPITO
WITH ZARAPITO LEASING LLC             1100 NORTH MARKET STREET                                                  WILMINGTON         DE            19890                                              N/A              LEASING)                       X            X                                                         UNKNOWN
TRANSPORTE DE PASAJEROS Y DE CARGA    21 DE MAYO 1109                                                           COYHAIQUE                                           CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $5,556.80
TRANSPORTE DE VALORES.                4TA CALLE 3-43 ZONA 13                                                    GUATEMALA                                           GUATEMALA                     VARIOUS            ACCOUNTS PAYABLE                                                                                          $26.03
                                      PLAZA ALONSO MENDOZA
TRANSPORTES AEREOS BOLIVIANOS         EDIF.FUNDADOR                                                             LA PAZ                                              BOLIVIA                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $28,134.20
                                                                                                                                                                                                                     POTENTIAL OBLIGATIONS UNDER
TRANSPORTES AEREOS BOLIVIANOS         1601 NW 70 AVE                                                            MIAMI              FL            33126                                            VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                    UNKNOWN
TRANSPORTES DELFOS LTDA               PADRE MARIANO OFI 101                 87                                  PROVIDENCIA                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $253.07
TRANSPORTES GRAM LIMITADA.            R HEITOR VILLA LOBOS 1269                                                 LAGES                                               BRAZIL                        VARIOUS            ACCOUNTS PAYABLE                                                                                     $134.01
TRANSPORTES INCA SPA                  LAS PARCELAS 1764.                                                        COQUIMBO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $2,504.53
TRANSPORTES MARIO H. MUNOZ E.I.R.L    AV. INDEPENDENCIA B 595                                                   PUNTA ARENAS                                        CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                  $25,656.11
TRANSPORTES ORMAZABAL S.P.A           LOS JUNCOS 4443                                                           PUERTO MONTT                                        CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                   $8,297.56
TRANSPORTES TOPTRANSFER SPA           11 DE SEPTIEMBRE 1310                                                     BUIN                                                CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                 $148,251.72
TRANSSKY S.A..                        MALECON SIMON BOLIVAR 1401                                                GUAYAQUIL                                           ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                 $544,198.19
TRANSTUR SPA                          AV BOULEBARD NORTE 9623.                                                  PUDAHUEL                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $836.76
TRECK S.A.                            SANTA ROSA 5220                                                           SAN JOAQUIN                                         CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                     $882.82
TRIANGLE SERVICES INC                 10-63 JACKSON AVE                     GROUND FLOOR                        NEW YORK           NY            11101                                            VARIOUS            ACCOUNTS PAYABLE                                                                                  $27,790.66

TRI-COUNTY INDUSTRIAL REFRIGERATION   126 WEST BEECHER HILL RD                                                  OWEGO              NY            13827                                            VARIOUS            ACCOUNTS PAYABLE                                                                                      $63,273.15
TRIP & CO                             SCHILLINGWEG 51                                                           NIEUW VENNEP                                        THE NETHERLANDS               VARIOUS            ACCOUNTS PAYABLE                                                                                      $13,475.61
TURISTICA PRAGA LIMITADA              DEL SALVADOR 1                                                            PUERTO VARAS       10            5550000            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                          $75.75
                                                                                                                                                                                                                     POTENTIAL OBLIGATIONS UNDER
TURKISH AIRLINES INC.                 BUILDING 10TH FLOOR 34149 YESILKOE                                        INSTANBUL                                           TURKEY                        VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                   UNKNOWN
U S DEPT OF AGRICULTURE               PO BOX 70790                                                              CHICAGO            IL            60673-0790                                       VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED

U.S. CUSTOMS AND BORDER PROTECTION    1300 PENNSYLVANIA AVENUE, NW.                                             WASHINGTON         DC            20004                                            VARIOUS            ACCOUNTS PAYABLE               X             X             X                              TO BE DETERMINED
UCL GLOBAL PERU S.A.C.                AVENIDA OSCAR UGARTE 5190 BELLAVI                                         LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                     $30.24
ULINE INC.                            2105 S LAKESIDE DR                                                        WAUKEGAN           IL            60085-8308                                       VARIOUS            ACCOUNTS PAYABLE                                                                                    $211.00
UNIDAD ADMINISTRATIVA ESPECIAL        AV. ELDORADO 103-15                   CUNDINAMARCA                        BOGOTA             DC                               COLOMBIA                      VARIOUS            ACCOUNTS PAYABLE                                                                                 $68,792.77

UNILODE AVIATION SOLUTIONS (SWITZER   STEINACKERSTRASSE 2                                                       KLOTEN                                              SWITZERLAND                   VARIOUS            ACCOUNTS PAYABLE                                                                               $4,339,845.30
UNITED HEALTHCARE INSURANDE
COMPANY                               9900 BREN ROAD EAST                                                       MINNETONKA         MN            55343                                            VARIOUS            ACCOUNTS PAYABLE                                                                                 $147,067.76
                                      AVENIDA PRESIDENTE EDUARDO FRE
UNIVERSAL PACKING AND STORAGE S A     6070                                                                      QUILICURA          13            7490000            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $216.34
UNIVERSIDAD TECNOLOGICA DE CHILE IN   AV.AMURIVO VESPUCIO 974                                                   SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $2,689.00
UNLIMITED CARGO LLC                   7205NW 68TH STREET SUITE 12.                                              MIAMI              FL            33166                                            VARIOUS            ACCOUNTS PAYABLE                                                                                       $9,477.55
UPS SUPPLY CHAIN SOLUTIONS            11010 NW 30TH ST                                                          DORAL              FL            33172-5072                                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $55,772.00
URIEL CARGO S.A.                      AV. SAENZ PENA 214 CALLAO                                                 LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                          $13.61
US POSTMASTER                         2200 NW 72ND AVE                                                          MIAMI              FL            33152-9001                                       VARIOUS            ACCOUNTS PAYABLE                                                                                         $214.00
VALUETECH S.A.                        SAN NICOLAS 1030                                                          SAN MIGUEL                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $2,131.43
VANCARGO GROUP S.A.C.                 JR. JOSE SALAZAR 151 URB. LOS OLIVO                                       LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                          $72.00
VANESSA CAROLAINE VIDAL RODRIGUEZ     KAITUOE S/N                                                               ISLA DE PASCUA                                      CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $252.00
VENDOMATICA S.A.                      EL ROSAL 4601                                                             HUECHURABA         13            6582410            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $215.00
VENTUM LOGISTICS S.A.C.               AV. PARQUE DE LAS LEYENDAS 210.                                           LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $124.85
                                      BOULEVARD DE SABANA GRANDE
VENWAS                                EDIF.PJE                                                                  CARACAS                                             VENEZUELA                     VARIOUS            ACCOUNTS PAYABLE                                                                                      $10,113.60
VERIZON WIRELESS SERVICES LLC         PO BOX 660108                                                             DALLAS             TX            75266-0108                                       VARIOUS            ACCOUNTS PAYABLE                                                                                         $901.21
VERONICA CALANI ARCAYNI.              POLAPI 727                                                                CALAMA             02            1390000            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                         $415.00
VIA LIMPIA SPA                        AGUSTINAS 2425                                                            SANTIAGO                                            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $1,221.74
VICTOR MANUEL TUPIZA GUANOTOA         AV. 6 DE DICIEMBRE N45-436 Y MIGUEL                                       QUITO                                               ECUADOR                       VARIOUS            ACCOUNTS PAYABLE                                                                                         $200.73
VICTORES MACHINE SHOP.                5720 NW 35TH AVE                                                          MIAMI              FL            33142-2708                                       VARIOUS            ACCOUNTS PAYABLE                                                                                       $7,149.00
VIDEOTEK SEGURIDAD LTDA.              EL ROBLE 764                                                              RECOLETA           13            6610000            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $2,065.97




                                                                                                                                            17 of 19
                                                                                                            20-11259-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:35:39              Main Document
                                                                                                                                                   Pg 51 of 73

                                                                                                                                                   In re Lan Cargo S.A.
                                                                                                                                                   Case No. 20-11259
                                                                                                                              Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                                                     Claim subject to
                                                                                                                                                                                                                                                                           Unliquidated
                                                                                                                                                                                                                                                              Contingent




                                                                                                                                                                                                                                                                                          Disputed



                                                                                                                                                                                                                                                                                                     offset?
            Creditor Name                             Address1                            Address2            Address3             City            State            Zip                 Country        Date Debt was Incurred             Basis for Claim                                                               Total Claim
                                                                                                                                                                                                                                POTENTIAL OBLIGATIONS UNDER
VIETNAM AIRLINES                        200 NGUYEN SON, LONG BIEN HA NOI                                                                                                       VIETNAM                       VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
                                        MAYOR ROYAL , CRAWLEY, WEST SUSSEX                                                                                                                                                      POTENTIAL OBLIGATIONS UNDER
VIRGIN ATLANTIC CARGO                   RH10 9NU                                                                                                                               UNITED KINGDOM                VARIOUS            CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
VODAFONE                                20 VIADUCT HARBOUR AV                                                              AUCKLAND                                            NEW ZEALAND                   VARIOUS            ACCOUNTS PAYABLE                                                                                         $248.34
WALDO GAYOSO TORMEN                     AVENIDA AMERICO VESPUCIO 901                                                       RENCA              13            8640000            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $3,450.66
                                        CAL.LOS CEIBOS 283-URB.CAMACHO-LA
WALTER RAMON PINEDO ORRILLO             M                                                                                  LIMA               06                               PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                          $29.00
WARD VAN LINES S.A.                     AVENIDA AMERICO VESPUCIO 2050                                                      QUILICURA                                           CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                      $18,823.68
WASTE MANAGEMENT REDUCTION SERV
LLC                                     1511 ROUTE 22                         STE 324                                      BREWSTER           NY            10509                                            VARIOUS            ACCOUNTS PAYABLE                                                                                       $2,748.93
WELLS FARGO (AS FACILITY AGENT, EXIM    WELLS FARGO BANK NORTHWEST,           260 NORTH CHARLES LINDBERGH
ISSUED BY FRAGATA LEASING LLC)          NATIONAL ASSOCIATION                  DRIVE                                        SALT LAKE CITY     UT            84116                                            09/17/12           UNSECURED GUARANTEE            X             X                                                $31,066,204.59
WELLS FARGO (AS FACILITY AGENT, EXIM    WELLS FARGO BANK NORTHWEST,           260 NORTH CHARLES LINDBERGH
ISSUED BY GOLONDRINA LEASING LLC)       NATIONAL ASSOCIATION                  DRIVE                                        SALT LAKE CITY     UT            84116                                            VARIOUS            UNSECURED GUARANTEE            X             X                                               $137,451,740.00
WELLS FARGO (AS FACILITY AGENT, EXIM    WELLS FARGO BANK NORTHWEST,           260 NORTH CHARLES LINDBERGH
ISSUED BY JILGUERO LEASING LLC)         NATIONAL ASSOCIATION                  DRIVE                                        SALT LAKE CITY     UT            84116                                            VARIOUS            UNSECURED GUARANTEE            X             X                                                $71,911,661.38
WELLS FARGO (AS FACILITY AGENT, EXIM    WELLS FARGO BANK NORTHWEST,           260 NORTH CHARLES LINDBERGH
ISSUED BY TAGUA LEASING LLC)            NATIONAL ASSOCIATION                  DRIVE                                        SALT LAKE CITY     UT            84116                                            VARIOUS            UNSECURED GUARANTEE            X             X                                               $261,628,819.92
WELLS FARGO (AS FACILITY AGENT, EXIM    WELLS FARGO BANK NORTHWEST,           260 NORTH CHARLES LINDBERGH
ISSUED BY TRICAHUE LEASING LLC)         NATIONAL ASSOCIATION                  DRIVE                                        SALT LAKE CITY     UT            84116                                            VARIOUS            UNSECURED GUARANTEE            X             X                                                $39,348,743.00
WESTERN AVIATION SERVICES CORP          P.O. BOX 250447                                                                    AGUADILLA          PR            00604                                            VARIOUS            ACCOUNTS PAYABLE                                                                                   $2,820.00
WESTERN FIRST AID & SAFETY              17501 W 98TH ST SPC 1                                                              LENEXA             KS            66219-1705                                       VARIOUS            ACCOUNTS PAYABLE                                                                                     $784.00
WEWORK COMPANIES INC                    115 W 18TH ST                                                                      NEW YORK           NY            10011-4113                                       VARIOUS            ACCOUNTS PAYABLE                                                                                   $2,320.00
WILMINGTON TRUST COMPANY (AS                                                                                                                                                                                                    POTENTIAL CLAIM FOR
TRUSTEE OF BECACINA LEASING TRUST, AS                                                                                                                                                                                           SUBROGATION / CONTRIBUTION
PLEDGOR) (RECOURSE LIMITED TO                                                                                                                                                                                                   (EXIM AGREEMENT, BECACINA
INTEREST IN BECACINA LEASING LLC)       1100 NORTH MARKET STREET                                                           WILMINGTON         DE            19890                                               N/A             LEASING)                       X             X                                                        UNKNOWN
WILMINGTON TRUST COMPANY (AS                                                                                                                                                                                                    POTENTIAL CLAIM FOR
TRUSTEE OF CISNE LEASING TRUST, AS                                                                                                                                                                                              SUBROGATION / CONTRIBUTION
PLEDGOR) (RECOURSE LIMITED TO                                                                                                                                                                                                   (EXIM AGREEMENT, CISNE
INTEREST IN CISNE LEASING LLC)          1100 NORTH MARKET STREET                                                           WILMINGTON         DE            19890                                               N/A             LEASING)                       X             X                                                        UNKNOWN
WILMINGTON TRUST COMPANY (AS                                                                                                                                                                                                    POTENTIAL CLAIM FOR
TRUSTEE OF FLAMENCO LEASING TRUST, AS                                                                                                                                                                                           SUBROGATION / CONTRIBUTION
PLEDGOR) (RECOURSE LIMITED TO                                                                                                                                                                                                   (EXIM AGREEMENT, FLAMENCO
INTEREST IN FLAMENCO LEASING LLC)       1100 NORTH MARKET STREET                                                           WILMINGTON         DE            19890                                               N/A             LEASING)                       X             X                                                        UNKNOWN
WILMINGTON TRUST COMPANY (AS                                                                                                                                                                                                    POTENTIAL CLAIM FOR
TRUSTEE OF FRAGATA LEASING TRUST, AS                                                                                                                                                                                            SUBROGATION / CONTRIBUTION
PLEDGOR) (RECOURSE LIMITED TO                                                                                                                                                                                                   (EXIM AGREEMENT, FRAGATA
INTEREST IN FRAGATA LEASING LLC)        1100 NORTH MARKET STREET                                                           WILMINGTON         DE            19890                                               N/A             LEASING)                       X             X                                                        UNKNOWN

WILMINGTON TRUST COMPANY (AS                                                                                                                                                                                                    POTENTIAL CLAIM FOR
TRUSTEE OF GOLONDRINA LEASING TRUST,                                                                                                                                                                                            SUBROGATION / CONTRIBUTION
AS PLEDGOR) (RECOURSE LIMITED TO                                                                                                                                                                                                (EXIM AGREEMENT, GOLONDRINA
INTEREST IN GOLONDRINA LEASING LLC)     1100 NORTH MARKET STREET                                                           WILMINGTON         DE            19890                                               N/A             LEASING)                       X             X                                                        UNKNOWN
WILMINGTON TRUST COMPANY (AS                                                                                                                                                                                                    POTENTIAL CLAIM FOR
TRUSTEE OF JILGUERO LEASING TRUST, AS                                                                                                                                                                                           SUBROGATION / CONTRIBUTION
PLEDGOR) (RECOURSE LIMITED TO                                                                                                                                                                                                   (EXIM AGREEMENT, JILGUERO
INTEREST IN JILGUERO LEASING LLC)       1100 NORTH MARKET STREET                                                           WILMINGTON         DE            19890                                               N/A             LEASING)                       X             X                                                        UNKNOWN
WILMINGTON TRUST COMPANY (AS                                                                                                                                                                                                    POTENTIAL CLAIM FOR
TRUSTEE OF MIRLO LEASING TRUST, AS                                                                                                                                                                                              SUBROGATION / CONTRIBUTION
PLEDGOR) (RECOURSE LIMITED TO                                                                                                                                                                                                   (EXIM AGREEMENT, MIRLO
INTEREST IN MIRLO LEASING LLC)          1100 NORTH MARKET STREET                                                           WILMINGTON         DE            19890                                               N/A             LEASING)                       X             X                                                        UNKNOWN
WILMINGTON TRUST COMPANY (AS                                                                                                                                                                                                    POTENTIAL CLAIM FOR
TRUSTEE OF TAGUA LEASING TRUST, AS                                                                                                                                                                                              SUBROGATION / CONTRIBUTION
PLEDGOR) (RECOURSE LIMITED TO                                                                                                                                                                                                   (EXIM AGREEMENT, TAGUA
INTEREST IN TAGUA LEASING LLC)          1100 NORTH MARKET STREET                                                           WILMINGTON         DE            19890                                               N/A             LEASING)                       X             X                                                        UNKNOWN
WILMINGTON TRUST COMPANY (AS                                                                                                                                                                                                    POTENTIAL CLAIM FOR
TRUSTEE OF TRICAHUE LEASING TRUST, AS                                                                                                                                                                                           SUBROGATION / CONTRIBUTION
PLEDGOR) (RECOURSE LIMITED TO                                                                                                                                                                                                   (EXIM AGREEMENT, TRICAHUE
INTEREST IN TRICAHUE LEASING LLC)       1100 NORTH MARKET STREET                                                           WILMINGTON         DE            19890                                               N/A             LEASING)                       X             X                                                        UNKNOWN
WILMINGTON TRUST COMPANY (AS                                                                                                                                                                                                    POTENTIAL CLAIM FOR
TRUSTEE OF ZARAPITO LEASING TRUST, AS                                                                                                                                                                                           SUBROGATION / CONTRIBUTION
PLEDGOR) (RECOURSE LIMITED TO                                                                                                                                                                                                   (EXIM AGREEMENT, ZARAPITO
INTEREST IN ZARAPITO LEASING LLC)       1100 NORTH MARKET STREET                                                           WILMINGTON         DE            19890                                              N/A              LEASING)                       X             X                                                        UNKNOWN
WINDBELL INDUSTRIAL SPA                 FARO CABO DE HORNOS 373                                                            LAMPA              13            9380000            CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $3,443.00
WINPACK S.A.                            OJOS DEL SALADO 0841                                                               QUILICURA                                           CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $8,644.80
WOM S.A..                               CARMENCITA 25                                                                      LAS CONDES                                          CHILE                         VARIOUS            ACCOUNTS PAYABLE                                                                                       $3,436.90
WORLD CARRIER EXPRESS S.A.C.            JR. MANUEL CANDAMO 464 LINCE                                                       LIMA                                                PERU                          VARIOUS            ACCOUNTS PAYABLE                                                                                         $352.34

WORLD FUEL INTERNATIONAL S.R.L CR       OFICENTRO EJECUTIVO LA SABANA 7 PIS                                                SAN JOSE                                            COSTA RICA                    VARIOUS            ACCOUNTS PAYABLE                                                                                $151,302.00
WORLD FUEL SERVICES MEXICO S DE R       PASEO DE LA REFORMA 231 PISO 8.                                                    CUAUHTEMOC                                          MEXICO                        VARIOUS            ACCOUNTS PAYABLE                                                                                  $56,983.00
WORLD FUEL SERVICES, INC                950 SOUTH CHERRY STREET SUITE 1600                                                 DENVER             CO            80246                                            VARIOUS            ACCOUNTS PAYABLE                                                                               $5,087,673.00
WORLDACD MARKET DATA                    KEIZERSGRACHT 117-B.                                                               AMSTERDAM                                           THE NETHERLANDS               VARIOUS            ACCOUNTS PAYABLE                                                                                  $48,183.80

WORLDWIDE FLIGHT SERVICES BELGIUM N BUILDING 712 2ND FLOOR BOX 1 183 M                                                     BRUSSELS                                            BELGIUM                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $13,000.00
WORLDWIDE FLIGHT SERVICES,INC.      1925 W JOHN CARPENTER FWAY                SUITE 450                                    IRVING             TX            75063-3219                                       VARIOUS            ACCOUNTS PAYABLE                                                                                      $48,757.65




                                                                                                                                                       18 of 19
                                                                                    20-11259-jlg   Doc 8    Filed 09/08/20 Entered 09/08/20 16:35:39                Main Document
                                                                                                                         Pg 52 of 73

                                                                                                                           In re Lan Cargo S.A.
                                                                                                                           Case No. 20-11259
                                                                                                      Schedule F - Creditors Holding Unsecured Nonpriority Claims




                                                                                                                                                                                                                                                                          Claim subject to
                                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                                   Contingent




                                                                                                                                                                                                                                                               Disputed



                                                                                                                                                                                                                                                                          offset?
           Creditor Name                            Address1             Address2     Address3           City              State           Zip                  Country        Date Debt was Incurred        Basis for Claim                                                                 Total Claim
WORLDWIDE LIVESTOCK SERVICES        PO BOX 526603                                                  MIAMI              FL            33152-6603                                       VARIOUS          ACCOUNTS PAYABLE                                                                                     $35,203.40
XEROX CORPORATION                   PO BOX 827598                                                  PHILADELPHIA       PA            19182-7598                                       VARIOUS          ACCOUNTS PAYABLE                                                                                      $1,388.58

                                    ROOM 313 3RD FLOOR,CAGO
                                    BUILDING,XIAMEN AIRLINES,NO.22
                                    DAILIAO ROAD,GAOQI AIRPORT.XIAMEN,                                                                                                                               POTENTIAL OBLIGATIONS UNDER
XIAMEN AIRLINES                     FUJIAN,CHINA ("MF").                                                                                                                             VARIOUS         CRITICAL AIRLINE AGREEMENTS    X             X                                                        UNKNOWN
XIMENA BETZABE MONARDES ROJAS       AV. ARGENTINA 2156                                             ANTOFAGASTA                                         CHILE                         VARIOUS         ACCOUNTS PAYABLE                                                                                       $8,253.28
                                    FREIGHTWAY SCHIPHOL FLAMINGOWEG
ZYGENE EUROPEAN FREIGHT CONSULT B.V 31                                                             AMSTERDAM                                           NETHERLANDS                   VARIOUS         ACCOUNTS PAYABLE                                                                                     $168.14
                                                                                                                                                                                                                                                                          TOTAL:                  $723,965,618.21




                                                                                                                               19 of 19
                          20-11259-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:35:39     Main Document
                                                               PgLan
                                                            In re  53Cargo
                                                                      of 73S.A.
                                                               Case No. 20-11259
                                                 Schedule F - Intercompany Payable Schedule


                 Debtor                                             Counterparty                              Owed Amount
LAN CARGO S.A.                             ABSA - AEROLINHAS BRASILEIRAS S.A.                                                $10,841,960
LAN CARGO S.A.                             AMERICONSULT DE COSTA RICA SA                                                      $1,709,588
LAN CARGO S.A.                             CONNECTA CORPORATION                                                               $9,568,627
LAN CARGO S.A.                             LATAM AIRLINES PERÚ S.A.                                                           $5,046,782
LAN CARGO S.A.                             LATAM AIRLINES ECUADOR S.A.                                                        $3,335,097
LAN CARGO S.A.                             PEUCO FINANCE LTD.                                                               $323,271,692
LAN CARGO S.A.                             PROFESSIONAL AIRLINE SERVICES INC                                                 $29,164,656
LAN CARGO S.A.                             TAM LINHAS AEREAS S.A.                                                            $47,917,835
LAN CARGO S.A.                             TRANSPORTE AÉREO S.A.                                                              $2,885,840
LAN CARGO S.A.                             TRANSPORTES AÉREOS DEL MERCOSUR S.A.                                               $3,103,918
                                                                                              TOTAL:                        $436,845,996




                                                                   1 of 1
               20-11259-jlg               Doc 8           Filed 09/08/20 Entered 09/08/20 16:35:39                       Main Document
                                                                       Pg 54 of 73
 Fill in this information to identify the case:

 Debtor name         Lan Cargo S.A.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         20-11259
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining

             List the contract number of any                                        See Attached Schedule G
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                                                              20-11259-jlg   Doc 8    Filed 09/08/20 Entered 09/08/20 16:35:39                  Main Document
                                                                                                                   Pg 55 of 73
                                                                                                                  In re Lan Cargo S.A.
                                                                                                                   Case No. 20-11259
                                                                                                 Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                                        Date of
                                                                                                                                                                     Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
             Contract Counterparty          Address1                     Address2              Address3           City           State       Zip         Country                    Debtor's Interest                    Lease      Remaining Term        Date
                                     AEROPORTO                                           SISTEMA VIÁRIO                                                              INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                     INTERNACIONAL DE           RODOVIA SANTOS           PRINCIPAL, S/ Nº,                                                           BETWEEN SUB-LESSOR & SUB-LESSEE
ABSA - AEROLINHAS BRASILEIRAS S.A.   VIRACOPOS                  DUMONT, KM 66            CAMPINAS             SAO PAULO CP               13052-970    BRAZIL         (COUNTERPARTY IS LESSEE), MSN 25756                                 N/A
                                     AEROPORTO                                           SISTEMA VIÁRIO                                                              INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                     INTERNACIONAL DE           RODOVIA SANTOS           PRINCIPAL, S/ Nº,                                                           BETWEEN SUB-LESSOR & SUB-LESSEE
ABSA - AEROLINHAS BRASILEIRAS S.A.   VIRACOPOS                  DUMONT, KM 66            CAMPINAS             SAO PAULO CP               13052-970    BRAZIL         (COUNTERPARTY IS LESSEE), MSN 34245                                 N/A
                                     AEROPORTO                                           SISTEMA VIÁRIO                                                              INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                     INTERNACIONAL DE           RODOVIA SANTOS           PRINCIPAL, S/ Nº,                                                           BETWEEN SUB-LESSOR & SUB-LESSEE
ABSA - AEROLINHAS BRASILEIRAS S.A.   VIRACOPOS                  DUMONT, KM 66            CAMPINAS             SAO PAULO CP               13052-970    BRAZIL         (COUNTERPARTY IS LESSEE), MSN 25756                                 N/A
                                     AEROPORTO                                           SISTEMA VIÁRIO                                                              INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                     INTERNACIONAL DE           RODOVIA SANTOS           PRINCIPAL, S/ Nº,                                                           BETWEEN SUB-LESSOR & SUB-LESSEE
ABSA - AEROLINHAS BRASILEIRAS S.A.   VIRACOPOS                  DUMONT, KM 66            CAMPINAS             SAO PAULO CP               13052-970    BRAZIL         (COUNTERPARTY IS LESSOR), MSN 34245                                 N/A
                                     AEROPORTO                                           SISTEMA VIÁRIO                                                              INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                     INTERNACIONAL DE           RODOVIA SANTOS           PRINCIPAL, S/ Nº,                                                           BETWEEN SUB-LESSOR & SUB-LESSEE
ABSA - AEROLINHAS BRASILEIRAS S.A.   VIRACOPOS                  DUMONT, KM 66            CAMPINAS             SAO PAULO CP               13052-970    BRAZIL         (COUNTERPARTY IS LESSEE), MSN 29881                                 N/A
                                                                                                                                                                     ACCENTURE DATA TRANSFER AGREEMENT
ACCENTURE                            161 N CLARK ST                                                           CHICAGO       IL           60601-3206                  (LEGAL)                                           5/1/2019          N/A             5/1/2022
                                                                                                                                                                     LAN CARGO - ACCENTURE EIGHTH
                                                                                                                                                                     AMENDMENT TO SOFTWARE LICENSE
ACCENTURE LLP.                       161 N CLARK ST                                                           CHICAGO       IL           60601-3206                  AGREEMENT (LEGAL)                                 1/1/2020          N/A            6/30/2020
                                     3ER FLOOR SOUTH
AER LINGUS (IAG CARGO)               H.O.B.DUBLIN AIRPORT                                                     DUBLIN                                  IRELAND        AIRLINE AGREEMENT - SPA                          2/28/2017          N/A               N/A
                                     AEROPUERTO                                                               GUATEMAL                                               SERVICIO AGENTE ADUANERO -
AERODESPACHOS S.A.                   INTERNACIONAL                                                            A CITY                                  GUATEMALA      AERODESPACHOS S. A. (C)                           1/1/2017          N/A               N/A
                                     AV ORELLLANA E11 - 28 Y                                                                                                         ADENDUM SERVICIO DE AUDITORAA XL- UC
AEROLANE LINEAS AEREAS NAC           AV CORUNA                                                                QUITO                                   ECUADOR        (C)                                              9/14/2018          N/A            9/14/2021
                                     AEROPUERTO CHACALLUTA                                                    PUERTO                                                 CONTRATO ARRIENDO LATAM CARGO ARICA
AEROPUERTO CHACALLUTA SOC.C          S/N. S/N                                                                 MONTT                                   CHILE          CON SCAA (C)                                     4/19/2019          N/A            4/18/2021
                                     EDIFICIO AEROSAN S/N                                                                                                            SERVICIOS GROUND HANDLING Y HANDLING
AEROSAN S.A..                        AMB S/N                                                                  PUDAHUEL                                CHILE          EN ATO-AEROSAN (C)                               3/11/2013          N/A               N/A
                                                                                                                                                                     MAINTENANCE SERVICE AGREEMENT -
                                     CALLE 100 NO 7 - 33 PISO                                                                                                        AEROTRANSPORTES MAS DE CARGA S.A. DE
AEROTRANSPORTES MAS DE CARGA S.A     16 Y/O 17                                                                BOGOTA                                  COLOMBIA       C.V. (C)                                         6/29/2007          N/A               N/A
                                     HANGAR 9 ZONA C
AEROTRANSPORTES MAS DE CARGA,S.A     TERMINAL 2 DE AVIAC        MEXICO, D.F                                   MEXICO                                  MEXICO         SERVICIOS DE MANTENIMIENTO - MAS AIR (C)         6/29/2007          N/A            6/29/2020
AGENCIA DE CARGA CARGOMOBIL          JEAN MERMOZ 2151                                                         PUDAHUEL                                CHILE          CONTRATO SERVICIOS CARGOMOBILITY(C)              1/2/2019           N/A            12/2/2020
AGENCIA DE V. Y T. CRISTIAN          CALLE 27 NO. 2 68.                                                       MONTERIA                                COLOMBIA       CONTRATO HANDLING BAQ INTER CAO (C)              3/6/2020           N/A            3/5/2021
                                                                                                                                                                     LAN CARGO - AGO SECURITY AMENDMENT TO
                                     MALL INTERNACIONAL                                                                                                              SECURITY SERVICES AGREEMENT COSTA RICA
AGO SECURITY DE COSTA RICA           ALAJUELA                   1ER PI                                        SAN JOSE                                COSTA RICA     (LEGAL)                                          11/25/2013         N/A               N/A
                                                                                                                                                                     CONTRATO CINGO (TOTEM DE ATENCION DE
AGUSTIN CINGOLANI                    AMERICO VESPUCIO 901                                                     RENCA                                   CHILE          CLIENTES)(C)                                      9/1/2019          N/A             9/1/2022
                                     29 TIANZHU ROAD,
                                     TANZHU AIRPORT
                                     ECONOMIC DEVELOPMENT
AIR CHINA INTERNATIONAL              AREA                       SHUNYI DISTRICT                               BEIJING                                 CHINA          AIRLINE AGREEMENT - SPA                          6/24/2019          N/A               N/A
                                     29 TIANZHU ROAD,
                                     TANZHU AIRPORT
                                     ECONOMIC DEVELOPMENT
AIR CHINA INTERNATIONAL              AREA                       SHUNYI DISTRICT                               BEIJING                                 CHINA          AIRLINE AGREEMENT - SWAP                         6/24/2019          N/A               N/A
                                     12 BUILDING XI BA HE BEILI                                                                                                      SGHA FOR AIR CHINA CHARTER OPERATION
AIR CHINA INTERNATIONAL INC          CHAO YANG                                                                BEJING                                  CHINA          DEC. 12 AND 14 (LEGAL)                           12/11/2019         N/A           12/12/2020
                                     45 RUE DE PARIS 95747
                                     ROISSY CHARLED DE
AIR FRANCE                           GAULLE                                                                   PARIS                                   FRANCE         AIRLINE AGREEMENT - SPA                          1/24/2011          N/A               N/A
                                     OGILVIE CRECENT,
                                     AUCKLAND
AIR NEW ZEALAND LIMITED              INTERNATIONAL AIRPORT                                                    AUCKLAND                              NEW ZEALAND AIRLINE AGREEMENT - SPA                               11/1/2014          N/A               N/A
                                                                                                                                                                SURFACE TRANSPORT SERVICE AGREEMENT -
AIR OCEAN TRANSPORT INC.             7290 NW 25TH ST                                                          MIAMI         FL           33122-1701             AIR-OCEAN TRANSPORT INC. (C)                           2/1/2012          N/A               N/A
                                     IMMUEUBLE DEXTER RUE                                                     PAPEETE                               FRENCH
AIR TAHITI                           PAUL GAUGING 98713                                                       THAITI                                POLYNESIA   AIRLINE AGREEMENT - SPA                               3/15/2013          N/A               N/A




                                                                                                                         1 of 15
                                                                             20-11259-jlg    Doc 8    Filed 09/08/20 Entered 09/08/20 16:35:39              Main Document
                                                                                                                   Pg 56 of 73
                                                                                                                  In re Lan Cargo S.A.
                                                                                                                   Case No. 20-11259
                                                                                                 Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                                    Date of
                                                                                                                                                                 Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
            Contract Counterparty               Address1                 Address2              Address3           City        State       Zip         Country                   Debtor's Interest                    Lease      Remaining Term        Date
                                       17, KRYLATSKAYA STREET,
AIRBRIDGE CARGO AIRLINES LTD           BLDG 4                                                                 MOSCOW                  12614        RUSSIA        AIRLINE AGREEMENT - SPA                          2/27/2015          N/A               N/A
                                                                                                                                                                 LAN CARGO - AIRLINE CONTAINER
                                                                                                                                                                 AGREEMENT (FOR RENTAL OF ULD PALLETS)
AIRLINE CONTAINER LEASING IN           436 SACO LOWELL RD                                                     EASLEY        SC        29640-3808                 (LEGAL)                                           6/1/2018          N/A            6/30/2020
                                       CARGO CITY SOUTH BLDG
AIRLINE MANAGER SYSTEM GSA GMBH        534B                                                                   FRANKFURT                            GERMANY   TARMAC SUPERVISION EUROPE (L)                         3/1/2019          N/A            1/31/2022
                                                                                          321 NORTH CLARK                                                    CARRIER SERVICES AGREEMENT - AIRLINES
AIRLINES REPORTING CORPORATIO          FOLEY & LARDNER LLP        ATTN: DEREK L. WRIGHT   STREET SUITE 3000   Chicago   IL            60654-4762             REPORTING CORPORATION (C)                            6/26/2013          N/A             5/1/2019
                                       EVERT VAN DE                                                           AMSTERDA                           THE         TAXI AMS TRIPULACION DE MANDO
AIRPORT TAXI BUDGET                    BEEKSTRAAT 202.                                                        M                                  NETHERLANDS CARGUERA (C)                                          4/1/2018          N/A            8/31/2022
                                                                                                              BURLINGTO
ALJOMA LUMBER INC                      5631 S. NC 62                                                          N         FL            33178                      LEGAL - ALJOMA LUMBER PRICE AGREEMENT             5/8/2019          N/A            5/11/2022

                                                                                                                                                                 GROUND TRANSPORTATION SERVICE
ALL FLORIDA CHARTERS INC                                                                                                                                         AGREEMENT - ALL FLORIDA CHARTER INC. (C)         7/26/2010          N/A               N/A
                                       SHIODOME CITY CNTER 1-5-
                                       2 HIGASHI-SHIMBASHI,
ALL NIPPON AIRWAYS CO.LTD.             MINATO- KU                                                             TOKYO                   105-7133     JAPAN         AIRLINE AGREEMENT - SPA                           2/1/2015          N/A               N/A
                                                                                                                                                                 STANDARD GROUND HANDLING AGREEMENT
                                                                                                              SOUTH                                              SIMPLIFIED PROCEDURE - ALLIANCE GROUND
ALLIANCE GROUND INTERNATION            6705 S RED RD STE 700                                                  MIAMI         FL        33143-3649                 INTERNATIONAL LLC (C)                            5/24/2014          N/A            3/31/2022
                                                                                                              SOUTH                                              SERVICIO GROUND HANDLING MIA - ALLIANCE
ALLIANCE GROUND INTERNATION            6705 S RED RD STE 700                                                  MIAMI         FL        33143-3649                 GROUND INTERNATIONAL (C)                          1/1/2015          N/A           12/31/2024
                                                                                                              SOUTH                                              LATAM CARGO - ALLIANCE AMENDMENT TO
ALLIANCE GROUND INTERNATION            6705 S RED RD STE 700                                                  MIAMI         FL        33143-3649                 SGHA (MIA)                                       1/17/2017          N/A            10/1/2020

                                                                                                              SOUTH                                              STANDARD GROUND HANDLING AGREEMENT -
ALLIANCE GROUND INTERNATION            6705 S RED RD STE 700                                                  MIAMI         FL        33143-3649                 ALLIANCE GROUND INTERNATIONAL LLC.(C)            7/15/2017          N/A           10/31/2019
                                                                                                              SOUTH                                              FIFTH AMENDMENT TO LAN CARGO -
ALLIANCE GROUND INTERNATION            6705 S RED RD STE 700                                                  MIAMI         FL        33143-3649                 ALLIANCE SGHA (MIA)                               1/1/2018          N/A             7/1/2020

                                                                                                              SOUTH                                              FOURTH AMENDMENT TO THE IATA
ALLIANCE GROUND INTERNATION            6705 S RED RD STE 700                                                  MIAMI         FL        33143-3649                 STANDARD GROUND HANDLING AGREEMENT               5/24/2018          N/A            5/24/2022
                                                                                                              SOUTH                                              AMENDMENT TO SGHA LAN CARGO -
ALLIANCE GROUND INTERNATION            6705 S RED RD STE 700                                                  MIAMI         FL        33143-3649                 ALLIANCE (ORD)                                    7/1/2018          N/A             7/1/2019
                                                                                                              SOUTH                                              SGHA LANCO - AGI (RAMP
ALLIANCE GROUND INTERNATION            6705 S RED RD STE 700                                                  MIAMI         FL        33143-3649                 HANDLING)(ORD)(LEGAL)                            2/19/2019          N/A            2/19/2021
                                                                                                              SOUTH                                              LATAM CARGO - AGI SGHA FOR WAREHOUSE
ALLIANCE GROUND INTERNATION            6705 S RED RD STE 700                                                  MIAMI         FL        33143-3649                 SERVICES (LEGAL)                                 9/15/2019          N/A            9/15/2020
                                                                                                                                                                 SERVICE SUPPLY OF AUTOMOTIVE FUEL -
ALLIED AVIATION FUELING OF             PO BOX 260847                                                          MIAMI         FL        33126-0016                 AVIATION FUELING OF MIAMI (C)                     1/2/2003          N/A             1/2/2006

                                       4510 OLD INTERNATIONAL                                                 ANCHORAG
ALOHA AIR CARGO.                       AIRPORT ROAD                                                           E        AK             99502                      AIRLINE AGREEMENT - SPA                          11/20/2017         N/A               N/A
                                       5805 BLUE LAGOON DR STE
ALONSO & GARCIA P.A.                   200                                                                    MIAMI         FL        33126-2008                 LEGAL - ALONSO Y GARCIA (UC)                      5/1/2019          N/A               N/A
                                                                                                                                                                 LEGAL - ALPINE SYSTEMS ASSOCIATES
ALPINE SYSTEMS ASSOCIATES INC          11725 NW 100TH RD STE 1                                                MEDLEY    FL            33178-1013                 CONTRACT                                          8/8/2018          N/A             8/8/2021
                                       4255 AMON CARTER BLVD                                                  FORT
AMERICAN AIRLINES                      MD 4431                                                                WORTH     TX            76155                      AIRLINE AGREEMENT - SPA                           1/1/2018          N/A               N/A
                                                                                                              EAST                                               AGREEMENT TO PAY DUTIES, TAXES AND
AMERICAN ALTERNATIVE INSURANCE CORP.   555 COLLEGE RD                                                         PRINCETON NJ            08540                      CHARGES ON IMPORT GOODS                          7/11/1905

                                                                                                                                                                 CUSTODIAN OF BONDED MERCHANDISE -
                                                                                                              EAST                                               CARRIAGE AND SAFEKEEPING OF AUTHORIZED
AMERICAN ALTERNATIVE INSURANCE CORP.   555 COLLEGE RD                                                         PRINCETON NJ            08540                      CARGO INSIDE A CUSTOMS WAREHOUSE.                7/11/1905
                                                                                                                                                                 AGREEMENT TO PAY DUTIES, TAXED AND
                                                                                                              EAST                                               CHARGES ON CREW, PASSENGER AND
AMERICAN ALTERNATIVE INSURANCE CORP.   555 COLLEGE RD                                                         PRINCETON NJ            08540                      AIRCRAFT PROCESSING FEES.                        7/11/1905




                                                                                                                         2 of 15
                                                                   20-11259-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:35:39             Main Document
                                                                                                       Pg 57 of 73
                                                                                                      In re Lan Cargo S.A.
                                                                                                       Case No. 20-11259
                                                                                     Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                       Date of
                                                                                                                                                    Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
            Contract Counterparty           Address1           Address2            Address3          City     State          Zip         Country                   Debtor's Interest                    Lease      Remaining Term        Date
                                                                                                  FORT
                                                                                                  LAUDERDAL
AMERIJET INTERNATIONAL INC          2800 SOUTH ANDREW AVE                                         E         FL          33316                       AIRLINE AGREEMENT - SPA                          5/15/2018          N/A               N/A
                                                                                                                                                    AMIGO PALLETS - LAN CARGO SERVICES
AMIGO PALLETS INC                   438 W 20TH ST                                                 HIALEAH      FL       33010-2426                  AGREEMENT (LEGAL)                                1/30/2019          N/A               N/A
                                    AVDA. MCAL. LOPEZ 1.730.                                                                                        SERVICIO DE TELEFONIA - AMX PARAGUAY SA
AMX PARAGUAY SA                     1.730                                                         ASUNCION                           PARAGUAY       (C)                                               1/1/2016          N/A             1/1/2021

                                    AVIADOR DAVID FUENTES                                                                                           CONTRATO DE SERVICIOS DE ASSISTENCIA EN
ANDES AIRPORT SERVICES S.A...       2201                                                          PUDAHUEL                           CHILE          TIERRA - ANDES AIRPORT SERVICES S.A. (C)         1/10/2007          N/A              N/A
ANDESUR                                                                                                                                             CONTRATO SCL EXPORT ANDESUR CXKG(C)              1/1/2020           N/A           12/31/2020

                                                                                                                                                    BONDED AIR CARRIER OPERATIONS -
AON                                 200 E. RANDOLPH ST.                                           CHICAGO   IL          60601                       TRANSPORTATION OF GOODS REGULATIONS               7/7/1905
ARRENDAMIENTO DE MAQUINAS R         ALCALDE GUZMAN 1391                                           QUILICURA                          CHILE          ROYAL RENTAL- ADDENDUM (C)                        6/1/2018          N/A             6/1/2022
                                                                                                                                                    SERVICIO CONSULTORIA APLICADA
                                                                                                                                                    SOURCINGS - ASESORIAS FALCON
ASESORÍAS FALCON MANAGEMENT                                                                                                                         MANAGEMENT PARTNERS LTDA (C)                      1/1/2017          N/A               N/A
                                                                                                                                                    SERVICIO AGENTE GENERAL VENTAS - ASIA
ASIA NETWORK INTERNATIONAL                                                                                                                          NETWORK INTERNATIONAL (C)                        11/12/2010         N/A               N/A
ASIA SERVICES COMPANY LTD                                                                                                                           GSA LAN CARGO FOR VIETNAM (LEGAL)                 3/2/2019          N/A            3/31/2025
                                    ASIANA TOWN, #47
                                    OSOE_DONG, GANGSEO-
ASIANA AIRLINES                     GU                                                            SEOUL                 157-713      KOREA          AIRLINE AGREEMENT - SPA                           7/1/2017          N/A               N/A
                                    ADUANA EXPRESS AEREO                                          GUATEMAL                                          SERVICIO DE DERECHO DE USO INMMUEBLE
ASOCIACION PARA EL DESARROL         AEROPUERTO INT                                                A CITY                             GUATEMALA      MANTENCION - COMEX-IM (C)                         7/1/2017          N/A            6/30/2020
                                                                                                  CAROL                                             LEGAL - LATAM - CONTRACT FOR LOCAL LINES
AT&T CORP                           P.O. BOX 5019                                                 STREAM   IL           60197                       2019 - 2022                                      12/1/2019          N/A            12/1/2022
                                    LUTCHTHAVEN BRUSSEL                                                                                             HANDLING SERVICES - AVIAPARTNER CARGO
AVIAPARTNER CARGO NV                NATIONAAL                                                     ZAVENTEM                           BRUSSELS       (C)                                               1/1/2013          N/A           12/31/2020
                                                                                                  COMODIN
                                                                                                  DE                                           SERVICIO AUDITORIA SEGURIDAD - AVIATION
AVIATION QUALITY SERVICES           UNTERSCHWEINSTIEGE 10                                         ALEMANIA                           GERMANY   QUALITY SERVICES (C)                                  12/1/2006          N/A               N/A
                                    POBOX 7570 WELLESLEY ST                                                                                    LATAM - B2BE CUSTOMS MESSAGING
B2BE NZBTYLIMIT                     7570                                                          AUCKLAND                         NEW ZEALAND AGREEMENT (LEGAL)                                      2/1/2020          N/A             2/1/2023
                                                                                                                                               SERVICIO DE MOVILIZACION DE CARGA
BBA                                                                                                                                            TERRESTRE Y DOCUMENTACION BBA (C)                      8/1/2017          N/A             8/1/2018
                                    8750NW 36TH STREET                                                                                         BEACON INVESTMENT GROUP GSA
BEACON INVESTMENT GROUP GSA         SUITE 625                                                     MIAMI        FL       33178-3356             AGREEMENT FOR PANAMA (LEGAL)                          12/19/2016         N/A           12/19/2023
                                    8750NW 36TH STREET                                                                                         BEACON INVESTMENT GROUP GSA
BEACON INVESTMENT GROUP LLC         SUITE 625                                                     MIAMI        FL       33178-3356             AGREEMENT FOR GUATEMALA (LEGAL)                       12/19/2016         N/A           12/16/2022
                                    8750NW 36TH STREET                                                                                         BEACON INVESTMENT GROUP GSA
BEACON INVESTMENT GROUP LLC         SUITE 625                                                     MIAMI    FL           33178-3356             AGREEMENT FOR COSTA RICA (LEGAL)                      12/19/2016         N/A           12/16/2026
                                                                                                  COCHABAM
BOA                                 AV. SIMON LOPEZ N° 1582                                       BA                                 BOLIVIA        AIRLINE AGREEMENT - SPA                           5/1/2018          N/A               N/A
                                                                                                                                                    CONTRATO ARRENDAMIENTO BODEGAS AB
BODEGAS AB EXPRESS S.A.             AV.ANDRES BELLO 2687                                          LAS CONDES                         CHILE          EXPRESS NÂ°246 (C)                                1/1/2020          N/A           12/31/2021

BODEGAS AB EXPRESS S.A.             AV.ANDRES BELLO 2687                                          LAS CONDES                         CHILE          OFICINAS CARGA ATO SCL (C)                        1/1/2020          N/A           12/31/2021
                                                                                                                                                    CONTRATO ARRENDAMIENTO BODEGAS AB
BODEGAS AB EXPRESS S.A.             AV.ANDRES BELLO 2687                                          LAS CONDES                         CHILE          EXPRESS NÂ°247 (C)                                1/1/2020          N/A           12/31/2021

BOS                                                                                                                                                 CONTRATO DE HANDLING CARGA BOS (LEGAL)            7/1/2018          N/A            6/30/2023
                                                                                                                                                    LATAM CARGO - BOUTIQUE CREATIVA
                                                                                                                                                    CARCAVILLA MARKETING SERVICES
BOUTIQUE CREATIVA CARCAVILLA        DUBLE ALMEYDA 1458.                                           NUNOA                              CHILE          AGREEMENT (LEGAL)                                 1/3/2020          N/A            3/31/2021
BRIDPORT AIR CARRIER                2220 E CERRITOS AVE                                           ANAHEIM      CA       92806-5709                  BRIDPORT AIR CARRIER - DUPONT COVERS              1/1/2013          N/A           12/31/2023
                                                                                                                                                    NON-DISCLOSURE AGREEMENT - BRIDPORT
BRIDPORT AIR CARRIER INC            2220 E CERRITOS AVE                                           ANAHEIM  CA     92806-5709                        ERIE AVIATION INC (C)                            9/25/2007          N/A              N/A
BRIDPORT AIR CARRIER INC            2220 E CERRITOS AVE                                           ANAHEIM  CA     92806-5709                        AMSAFE PRICE AGREEMENT (LEGAL)                   1/1/2019           N/A           12/31/2020
                                    IAG CARGO S122, PO BOX                                                 MIDDLE            UNITED
BRITISH AIRWAYS                     99                                                            HOUNSLOW SEX    TW6 2JS    KINGDOM                AIRLINE AGREEMENT - SPA                          1/27/2017          N/A               N/A




                                                                                                            3 of 15
                                                                            20-11259-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:35:39             Main Document
                                                                                                                   Pg 58 of 73
                                                                                                                In re Lan Cargo S.A.
                                                                                                                 Case No. 20-11259
                                                                                               Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                                   Date of
                                                                                                                                                                Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
             Contract Counterparty            Address1                  Address2             Address3           City         State       Zip         Country                   Debtor's Interest                    Lease      Remaining Term        Date
                                      AEROPUERTO
                                      INTERNACIONAL DE                                                       MONTEVIDE                                          AMENDMENT TO SGHA LAN CARGO-
CANDYSUR S.A.                         CARRASC                                                                O                                    URUGUAY       CANDYSUR (MVD)                                    7/1/2018          N/A           12/31/2020
                                      AEROPUERTO
                                      INTERNACIONAL DE                                                       MONTEVIDE                                          AMENDMENT TO SGHA CARGO (MVD)
CANDYSUR S.A.                         CARRASC                                                                O                                    URUGUAY       (LEGAL)                                           7/1/2018          N/A           12/31/2020
                                      18966 NW 57TH AVE APT                                                                                                     SERVICES AGREEMENT - CARAROL EXPRESS
CARACOL EXPRESS CORP                  301                                                                    HIALEAH       FL        33015-7072                 CORP. (C)                                        7/15/2016          N/A               N/A
                                      CARGO BUILDING 261 JFK                                                                                                    GROUND HANDLING SERVICES - CARGO
CARGO AIRPORT SERVICE TEXAS LLC       AIRPORT                                                                JAMAICA       NY        11430                      AIRPORT SERVICE TEXAS LLC (C)                    10/1/2018          N/A            8/31/2022
                                      CALLE 204 DF NUMERO 1
CARGO CHOICE INC                      VALLE ARRIBA.                                                          SAN JUAN      PR        00926                      SALES AGENT - CARGO CHOICE INC (C)       5/19/2008                  N/A               N/A
                                                                                                                                                                GENERAL CARGO SALES AGENCY AGREEMENT -
                                                                                                                                                                CARGO ESSENCE PANAMA ATENCION DE
CARGO ESSENCE INC                     1900 NW 97TH AVE                                                       DORAL         FL        33172-2310                 AEROLINEAS S.A. (C)                      6/1/1998                   N/A               N/A
                                                                                                                                                                CONTRATO PARA PRESTACION DE SERVICIOS -
CARGOMOBILITY SPA                                                                                                                                               CARGOMOBILITY SPA (C)                   12/20/2014                  N/A            8/29/2021
                                                                                                                                                                LATAM CARGO PAYMENT SERVICES
CARGOSPRING                                                                                                                                                     AGREEMENT - CARGOSPRING                  5/15/2020                  N/A               N/A
                                      33/F, ONE PACIFIC PLACE,                                               HONG
CATHAY PACIFIC AIRWAYS LTD            88 QUEENSWAY                                                           KONG                                 CHINA         AIRLINE AGREEMENT - SRP                          3/31/2019          N/A               N/A
                                                                                                             FORT
                                                                                                             LAUDERDAL                                          ENVIRONMENTAL SERVICE - CLIFF BERRY INC.
CBI - CLIFF BERRY INCORPORA           PO BOX 13079                                                           E         FL            33316-0100                 (CBI) (C)                                        11/15/2016         N/A               N/A
                                                                                                             SOUTH                                              LEASE AGREEMENT - CHARTER AMERICA
CHARTER AMERICA HOLDINGS IN           6705 S RED RD STE 700                                                  MIAMI     FL            33143-3649                 HOLDINGS INC. (C)                                12/10/1984         N/A           12/31/2020
                                                                                                             SOUTH                                              ACUERDO ALQUILER CHARTER - CHARTER
CHARTER AMERICA HOLDINGS IN           6705 S RED RD STE 700                                                  MIAMI     FL            33143-3649                 AMERICA (C)                                      12/1/2016          N/A            6/30/2020
                                      2 F NO 1, HANGZHAN S. RD
                                      DAYUAN DIST, TAOYUAN
CHINA AIRLINES                        CITY                                                                   TAIWAN                  33758        CHINA         AIRLINE AGREEMENT - SPA                           8/1/2018          N/A               N/A
                                                                                                             TAOYUAN                                            CHINA AIRLINES EU INFORMATION PRIVACY
CHINA AIRLINES                        ANDREW LIN                 2 F NO 1 HANGZHAN S RD DAYUAN DIST          CITY                    33758        TAIWAN        ADDENDUM (LEGAL)                                  8/3/2018          N/A             8/3/2021
                                                                                                             TAOYUAN                                            CHINA AIRLINES - LAN CARGO ADDENDUM X
CHINA AIRLINES                        ANDREW LIN                 2 F NO 1 HANGZHAN S RD DAYUAN DIST          CITY                    33758        TAIWAN        FOR NEW RATES (LEGAL)                             7/1/2019          N/A             7/1/2022
                                      NO.199 KONGGANG 6
                                      ROAD, HONGQIAO INT’L
CHINA CARGO AIRLINES /CHINA EASTERN   AIRPORT                                                                SHANGHAI                200335       CHINA         AIRLINE AGREEMENT - SPA                          10/1/2015          N/A               N/A
                                                                                                             GUANGZHO
CHINA SOUTHERN AIRLINES               NO.68, QIXIN ROAD,                                                     U                       510403       CHINA         AIRLINE AGREEMENT - SPA                           7/1/2019          N/A               N/A
                                      WILMINGTON TRUST           1100 NORTH MARKET                           WILMINGTO                                          SECURED BANK LOAN, CONTRACT BETWEEN
CHIRIHUE LEASING TRUST (AS LESSOR)    COMPANY                    STREET                                      N         DE            DE 19890                   SPV ASSET OWNER AND LESSEE, MSN 32572                               N/A
                                      HERMANA SARMIENTO                                                                                                         SERVICIO MANTENIMIENTO DE EQUIPOS-
CLAUDIO ENRIQUE BARRAZA GAR           986                                                                    SAN FELIPE                           CHILE         CLAUDIO BARRAZA (C)                              2/28/2006          N/A             3/1/2020
                                                                                                                                                                CW2232206-CONTRATO CONCESION NUEVA
CONCESION NUEVA PUDAHUEL SANTIAGO                                                                                                                               PUDAHUEL SANTIAGO (C)                            1/18/2018          N/A            1/18/2020
                                      AVENIDA VINTE DE                                                       RIO DE                                             INCENTIVE PROGRAM AT GIG - AIRCRAFT
CONCESSIONARIA AEROPORTO RI           JANEIRO SN.                                                            JANEIRO                              BRAZIL        ENGINES (LEGAL)                                   1/1/2020          N/A            1/31/2021
                                      AVENIDA VINTE DE                                                       RIO DE                                             COMMERCIAL AGREEMENT - ENGINE
CONCESSIONARIA AEROPORTO RI           JANEIRO SN.                                                            JANEIRO                              BRAZIL        INCENTIVE PROGRAM (GIG) (LEGAL)                   1/1/2020          N/A            1/31/2021
                                                                                                                                                                STANDARD HANDLING SERVICE - CONSORCIO
CONSORCIO AEREO S.R.L.                                                                                                                                          AEREO S.R.L. (C)                                 10/1/2007          N/A               N/A
                                                                                                                                                                CONTRATO SUBCONCESION Y ARRIENDO DE
                                                                                                                                                                INMUEBLES PARA SERVICIOS GESTION CARGA-
                                      AEROPUERTO CARLOS                                                      PUNTA                                              CONSORCIO AEROPORTUARIO MAGALLANES
CONSORCIO AEROPORTUARIO DE            IBAÐEZ DEL CA 772                                                      ARENAS                               CHILE         (C)                                              3/24/2010          N/A            3/24/2020

                                                                                                                                                                SERVICIOS DE SUBCONCESION - CONSORCIO
CONSORCIO AEROPORTUARIO DE            AVDA ANDRES BELLO 2687                                                 LAS CONDES                           CHILE         AEROPORTUARIO DE CALAMA (C)                       2/1/2015          N/A             3/1/2020
                                                                                                                                                                SERVICIO VERIFICACION DE CHEQUES-
CROSSCHECK                                                                                                                                                      CROSSCHECK (C)                                    7/2/2007          N/A             7/3/2008




                                                                                                                        4 of 15
                                                                           20-11259-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:35:39            Main Document
                                                                                                               Pg 59 of 73
                                                                                                              In re Lan Cargo S.A.
                                                                                                               Case No. 20-11259
                                                                                             Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                               Date of
                                                                                                                                                            Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
             Contract Counterparty          Address1                  Address2             Address3          City        State       Zip         Country                   Debtor's Interest                    Lease      Remaining Term        Date
                                     44 SOUTH WASHINGTON                                                  NEW                                               ARRENDAMIENTO UNIDADES DE CARGA -
CROWN CREDIT COMPANY                 STREET                                                               BREMEN       OH        45869                      CROWN CREDIT COMPANY (C)                         7/20/2009          N/A            7/20/2020
                                     44 SOUTH WASHINGTON                                                  NEW                                               ARRENDAMIENTO DE BATERIAS - CROWN
CROWN CREDIT COMPANY                 STREET                                                               BREMEN       OH        45869                      CREDIT (C)                                       7/20/2009          N/A            7/20/2020
                                     44 SOUTH WASHINGTON                                                  NEW                                               LATAM CARGO - INFOLINK AGREEMENT
CROWN CREDIT COMPANY                 STREET                                                               BREMEN       OH        45869                      (LEGAL)                                           2/1/2018          N/A               N/A
                                     44 SOUTH WASHINGTON                                                  NEW                                               FIVE ADDITIONAL FORKLIFTS FOR
CROWN CREDIT COMPANY                 STREET                                                               BREMEN       OH        45869                      OPERATIONS                                        2/1/2018          N/A             2/1/2022
                                     44 SOUTH WASHINGTON                                                  NEW
CROWN CREDIT COMPANY                 STREET                                                               BREMEN       OH        45869                      SOFTWARE FORKLIFT BATTERIES - CROWN               3/1/2018          N/A            3/31/2022
                                     44 SOUTH WASHINGTON                                                  NEW
CROWN CREDIT COMPANY                 STREET                                                               BREMEN       OH        45869                      CROWN CREDIT - EZ BATTERY SOFTWARE                3/1/2018          N/A            3/31/2022
                                     44 SOUTH WASHINGTON                                                  NEW                                               LAN CARGO-CROWN LEASE AGREEMENT (3
CROWN CREDIT COMPANY                 STREET                                                               BREMEN       OH        45869                      CROWN DIESEL UNITS) (LEGAL)                      12/1/2018          N/A            12/1/2020
                                                                                                          NEW                                               LEGAL - CROWN LATAM MAINTENANCE
CROWN EQUIPMENT CORPORATION          44 S WASHINGTON ST                                                   BREMEN       OH        45869-1288                 AGREEMENTS                                        7/1/2019          N/A            7/31/2021
                                                                                                                                                            SERVICIOS DE SUMINSTRO - D SARACH
D SARACH COLLECTION LTDA.            CALLE 59 10 8                                                        BOGOTA                              COLOMBIA      COLLECTION LTDA. (C)                             6/17/2013          N/A            6/17/2020
                                                                                                                                                            LEGAL SERVICES - BEIJING DACHENG LAW
DACHENG LAW OFFICES                  PUDONG SOUTH ROAD 500                                                SHANGHAI                            CHINA         OFFICES LLP (C)                                  9/17/2015          N/A            9/17/2020
                                                                                                                                                            CONTRATO DE MANTENIMIENTO - DATA
DATA SYSTEMS SA EMISORA DE                                                                                                                                  SYSTEMS S.A.E.C.A (C)                            4/7/2017           N/A            4/7/2020
DATASYSTEMS SAECA                    PER· N: 1055 C/ ARTIGAS                                              ASUNCION                            PARAGUAY      DATASYSTEM SAECA                                 8/22/2018          N/A            8/31/2019
DELTA AIRLINES                       1030 DELTA BLVD                                                      ATLANTA      GA        30305                      AIRLINE AGREEMENT - SPA                          11/5/2019          N/A               N/A
                                                                                                                                                            SERVICIO PERSONAL DE SEGURIDAD - K-
DETECCION INMEDIATA K-NUEVE                                                                                                                                 NUEVE (C)                                        9/15/2012          N/A               N/A

                                     APDO 11491 AEROPUERYO
DHL                                  DE TOCUMEN, PANAMA 6                                                 PANAMA                              PANAMA        AIRLINE AGREEMENT - SPA                           7/1/2017          N/A               N/A
                                                                                                                                                            IATA STANDARD GROUND HANDLING
DHL AVIATION FILIAL AF DHL           KYSTVEJEN 24                                                         KASTRUP                             DENMARK       AGREEMENT CPH - DHL                              6/20/2019          N/A            6/20/2022
                                                                                                                                                            HANDLING SERVICES - DIAMOND AIR FREIGHT
DIAMOND AIR FREIGH, INC. (MI                                                                                                                                INC (C)                                           1/2/2011          N/A             1/2/2012
                                                                                                                                                            SERVICIO CONVENIO PAGO TASAS
DIRECCION GENERAL DE AERONAUT        CARRETERA A S/N                                                      IQUIQUE                             CHILE         AERONAUTICAS - DGAC (C)                          10/24/2016         N/A               N/A
                                                                                                          PROVIDENCI
DIRECCION GENERAL. DE AERONAU        MIGUEL CLARO 1314                                                    A                                   CHILE         CONCESION DGAC AEROPUERTO LSC (C)                12/1/2019          N/A           11/30/2020
                                                                                                                                                            SERVICIO DE ASISTENCIA Y APOYO EN TIERRA -
                                     CASILLA DE CORREO 1752,                                                                                                DIRECCION NACIONAL DE AERONAUTICA CIVIL
DIRECCION NACIONAL DE AERON          ASUCION                                                              ASUNCION                            PARAGUAY      (C)                                               6/6/2013          N/A             6/6/2020
                                                                                                                                                            SERVICIO MTTO AVIONES-DIRECT
DIRECT MAINTENANCE                                                                                                                                          MAINTENANCE (C)                                   4/1/2009          N/A             4/1/2019
                                                                                                                                                            HANDLING - DNATA AIRPORT SERVICE PTY
DNATA AIRPORT SERVICES PTY           C/O DNATA PTY LIMITED     LEVEL 10, 1 YORK STREET                    SYDNEY       NSW       2000         AUSTRALIA     LTDA (C)                                         10/8/2016          N/A            10/7/2020
                                     ZONA DE
                                     DESENVOLVIMENTO
DUNAS BEACH RESORT S.A               TURISTICO D                                                          SAL                                 CAPE VERDE    CONTRATO HOTEL SOL DUNAS SID CARGA (C)            7/1/2019          N/A            6/30/2021
                                                                                                                                                            TRANSPORT OF VALUABLES - BRINKS
DUNBAR ARMORED INC                   PO BOX 64115                                                         BALTIMORE MD           21264-4115                 INCORPORATED JFK CARGA                           7/26/2017          N/A            7/26/2020
                                     AVDA. EL BOSQUE NORTE
DUPONT                               500                                                                  LAS CONDES                          CHILE         DUPONT THERMAL COVERS                             1/1/2013          N/A           12/31/2023
                                     6A AV. 0-60 CENTRO                                                   GUATEMAL                                          SERVICIO DE CONTABILIDAD -ENRIQUEZ
EDUARDO ENRIQUEZ NUNEZ DUBO          COMERCIAL ZONA 4                                                     A                                   GUATEMALA     NUA‘EZ DUBON (C)                                 5/16/2015          N/A            5/16/2020
                                     6A AV. 0-60 CENTRO                                                   GUATEMAL                                          SERVICIOS DE OUTSOURCING - LICENCIADO
EDUARDO ENRIQUEZ NUNEZ DUBO          COMERCIAL ZONA 4                                                     A                                   GUATEMALA     EDUARDO NUA‘EZ DUBON (C)                         3/15/2016          N/A               N/A
                                     BEN-GURION INT’L
EL AL ISRAEL AIRLINES LTD.           AIRPORT P.O.BOX 41.                                                  ISRAEL                 7015001      ISRAEL        AIRLINE AGREEMENT - SPA                           2/1/2018          N/A               N/A
                                                                                                                                              UNITED ARAB
EMIRATES                             P.O. BOX 686                                                         DUBAI                               EMIRATE       AIRLINE AGREEMENT - SPA                           8/2/2018          N/A               N/A
                                                                                                                                                            CONTRATO DE SERVICIO DE FRANQUEO
                                                                                                                                                            CONVENIDO - EMPRESA DE CORREOS DE
EMPRESA DE CORREOS DE CHILE..        EXPOSICION 221                                                       SANTIAGO                            CHILE         CHILE (C)                                         9/2/2008          N/A               N/A




                                                                                                                    5 of 15
                                                                             20-11259-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:35:39                 Main Document
                                                                                                                 Pg 60 of 73
                                                                                                                In re Lan Cargo S.A.
                                                                                                                 Case No. 20-11259
                                                                                               Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                                     Date of
                                                                                                                                                                  Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
             Contract Counterparty           Address1                  Address2              Address3           City           State       Zip         Country                   Debtor's Interest                    Lease      Remaining Term        Date
                                     PEDRO PABLO DARTNELL                                                                                                         SERVICIOS DE MOVILIZACION - EMPRESA DE
EMPRESA DE TRANSPORTES TRAN          ESQ. ARMA S/N                                                          PUDAHUEL                                CHILE         TRANSPORTE TRANSVIP LTDA (C)                     10/1/2010          N/A            10/1/2020
                                                                                                                                                                  CONSULTAN SERVICES - ENTER TO USA LLC.
ENTER TO USA LLC                                                                                                                                                  (C)                                               6/4/2012          N/A               N/A
                                     16200 N.W. 59 AVE. SUITE                                                                                                     CORPORATE SERVICES AGREEMENT - EAN
ENTERPRISE RENT-A-CAR                101                                                                    MIAMI         FL           33193-6004                 SERVICES LLC (C)                                  3/2/2013          N/A               N/A
                                     222 W LAS COLINA BLVD                                                                                                        CONTAINER LEASE SERVICE - ENVIROTAINER
ENVIROTAINER INC..                   STE 1350 EAST                                                          IRVING        TX           75039                      AB (C)                                           2/11/2016          N/A               N/A
                                     MANUEL DOMINGUEZ C/                                                                                                          SERVICIOS DE CONSULTAS COMERCIALES -
EQUIFAX PARAGUAY S.A.                ITURBE                                                                 ASUNCION                                PARAGUAY      EQUIFAX PARAGUAY S.A. (C)                        1/19/2015          N/A            1/19/2021
                                                                                                                                                                  CONTRATO DE PRESTACION DE SERVICIOS DE
                                                                                                                                                                  VIGILANCIA - ERNESTO MARQUEZ BACETA
ERNESTO MARQUEZ IBACETA BIE          BULNES 1932                                                            IQUIQUE                                 CHILE         BIENES Y SERVICIO EIRL (C)                       9/16/2018          N/A            9/15/2020
                                     BOLE INTERNATIONAL                                                     ADDIS
ETHIOPIAN AIRLINES                   AIRPORT P.O. BOX 1755                                                  ABABA                                   ETHIOPIA      AIRLINE AGREEMENT - SPA                           6/1/2017          N/A               N/A
                                     NEW AIRPORT ROAD, ABU                                                                                          UNITED ARAB
ETIHAD AIRWAYS                       DHABI                 PO BOX 35566                                     ABU DHABII                              EMIRATES      AIRLINE AGREEMENT - SPA                          7/28/2013          N/A               N/A
                                                                                                                                                                  SERVICIO DE ARRIENDO - EURO PROYECTOS S.
EURO PROYECTOS SA                                                                                                                                                 A. (C)                                            9/1/2017          N/A               N/A
                                     BUILDING, 376 HSIN-NAN     SECTION 1, LUCHU,
EVA AIRWAYS CORPORATION              ROAD                       TAOYUAN HSIEN                               TAIWAN                                  CHINA         AIRLINE AGREEMENT - SPA                          11/30/2018         N/A               N/A
                                                                                                                                                                  SERVICIO ASISTENCIA PALETIZAJE - EXPAIR
EXPAIRCARGO ECUADOR CIA. LTD         AV. DE LAS AMERICAS S/N                                                GUAYAQUIL                               ECUADOR       CARGO (C)                                         1/1/2007          N/A             1/1/2021
                                                                                                            PUERTO
FARIAS MOLINA SAUL Y OTROS.          VOLCAN CALBUCO 1932                                                    MONTT                                   CHILE         FARIA MOLINA SAUL(C)                              1/1/2017          N/A               N/A
FARPORT AG                                                                                                                                                        FRAPORT AG ADENDA TARIFAS FRA (C)                 1/1/2011          N/A            8/31/2022
                                     COMANDANTE JUAN                                                                                                              FELIX FEDERICO ARECO CORONEL- LAN CARGO
FELIX FEDERICO ARECO CORONE          MANUEL GAMARRA 950                                                     ASUNCION                                PARAGUAY      (C)                                               3/1/2020          N/A             3/1/2025
                                                                                                                                                                  COMPRA INSUMOS - FERRETERIA INDUSTRIAL
FERRETERIA INDUSTRIAL S.A.                                                                                                                                        S.A. (C)                                         12/30/2007         N/A           12/30/2020
FINNAIR                              RAHTITIE 1, 01053                                                                                              FINLAND       AIRLINE AGREEMENT - SPA                           3/1/2011          N/A              N/A
                                                                                                                                                                  FIRE ALARM SERVICE - FLORIDA FIRE ALARM
FLORIDA FIRE ALARM INC               7487 SW 50TH TER                                                       MIAMI         FL           33155-4463                 INC. (C)                                         10/7/2015          N/A               N/A
                                                                                                                                                                  SERVICIO DE TRASLADO DE PERSONA - DUQUE
FRANCISCO JAVIER DUQUE VARGAS                                                                                                                                     VARGAS FRANCISCO JAVIER (C)                       1/1/2008          N/A           12/31/2020
                                                                                                                                                                  SERVICIOS DE RAMPA Y CONTROL CARGA-
FRAPORT AG                           FLUGHAFEN FRANKFURT                                                    FRANKFURT                               GERMANY       FRAPORT (C)                                      1/1/2007           N/A            1/1/2021
FRAPORT AG                           FLUGHAFEN FRANKFURT                                                    FRANKFURT                               GERMANY       ACUERDO PAGO LAN CARGO-FRAPORT(C)                10/1/2012          N/A            10/1/2020
                                     ELMERT FAUCETT S/N                                                                                                           FRIO AEREO - ADENDA NÂ°1 CONT. MARCO
FRIO AEREO ASOCIACION CIVIL.         AEROPUERTO                                                             LIMA                                    PERU          DE SERVICIOS Â€“ AEROLA-NEAS                     1/1/2019           N/A           11/10/2021
GENERALES SURAMERICA S.A.                                                                                                                                         INSURANCE AGREEMENT                              5/14/2020          N/A              N/A
                                                                                                            PROVIDENCI                                            SERVICIO PLATAFORMA CONTENIDOS - PRO
GESTIONES INOSTROZA POMBETT          DARDIGNAC 0162                                                         A                                       CHILE         LEARNING (C)                                     4/21/2017          N/A            4/21/2020

                                     AEROPUERTO                                                             PANAMA                                                SERVICIO ASISTENCIA EN TIERRA - GIRAG
GIRAG PANAMA S.A...                  INTERNACIONAL TOCUMEN                                                  CITY                                    PANAMA        PANAMA (C)                                       7/30/2017          N/A            7/30/2020

                                                                                                                                                                  SECURITY SERVICES AGREEMENT JFK AIRPORT -
GLOBAL SECURITY ASSOCIATES LLC                                                                                                                                    GLOBAL SECURITY ASSOCIATES LLC (C)                8/1/2007          N/A               N/A
                                                                                                                                                                  SECURITY SERVICES - GLOBAL SECURITY Y
GLOBAL SECURITY S.A                  SAN DIEGO 1777                                                         SANTIAGO                                CHILE         EVENTS GMBH (C)                                  12/1/2008          N/A               N/A

HELLMANN WORLDWIDE LOGISTICS         AV CHUCRI ZAIDAN 80                                                    SAO PAULO                               BRAZIL        LEGAL - HELLMAN BLOCK SPACE AGREEMENT            3/13/2020          N/A               N/A
                                                                                                                                                                  CONTRATO HOTEL HYATT PLACE AMSTERDAM
HIHCL HP AMSTERDAM AIRPORT                                                                                                                                        AIRPORT AMS JJ-UC (C)                             5/1/2020          N/A            4/30/2021
                                     200 SOUTH ORANGE                                                                                                             SERVICIOS PROFESIONALES DE ASESORIA
HOLLAND & KNIGHT LLP                 AVENUE                     SUITE 2600                                  ORLANDO       FL           32801                      JURIDICA - HOLLAND Y KNIGHT LLP (C)              11/15/2016         N/A               N/A
                                                                                                                                                                  MAINTENANCE SERVICE FOR A C EQUIPMENT
                                     12490 COLLECTIONS                                                                                                            AGREEMENT - HONEYWELL BUILDING
HONEYWELL BUILDING SOLUTIONS         CENTER DRIVE                                                           CHICAGO       IL           60693                      SOLUTIONS (C)                                     6/1/2006          N/A             6/1/2020
                                     ST SHN QUADRA 05 BLOCO
HOTELARIA ACCOR BRASIL SA            I S/N                                                                  BRASILIA                                BRAZIL        CONTRATO MERCURE GRU UC, C1, XL (C)              12/1/2017          N/A           11/30/2020




                                                                                                                       6 of 15
                                                                           20-11259-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:35:39              Main Document
                                                                                                               Pg 61 of 73
                                                                                                              In re Lan Cargo S.A.
                                                                                                               Case No. 20-11259
                                                                                             Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                                Date of
                                                                                                                                                             Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
             Contract Counterparty          Address1                   Address2            Address3           City        State       Zip         Country                   Debtor's Interest                    Lease      Remaining Term        Date
                                     2050 WOODSIDE PARK
HRBC FZE                             DRIVE                                                                Woodstock GA            30188                      LEGAL - STAFFING HRBC MECANICOS                  3/15/2018          N/A               N/A

                                                                                                          WEST PALM                                          CONTROL MENSUAL FUMIGACION HANGAR -
HULETT ENVIRONMENTAL SERVIC          PO BOX 220928                                                        BEACH     FL            33422-0928                 HULETT ENVIRONMENTAL SERVICES INC (C)            11/7/2016          N/A            11/7/2020
                                                                PLACE VICTORIA PO BOX                                                                        CONTRATO PADRAƑO DA IATA PARA
IATA                                 GABRIELA PERALTA           113                                       MONTREAL QC             H4Z 1M1      CANADA        ATENDIMENTO EM SOLO (F)                          10/3/2018          N/A               N/A
                                                                                                                                                             LATAM - IATA SERVICES AGREEMENT FOR
IATA CLEARING HOUSE                  2000 PEEL STREET.                                                    MONTREAL QC                          CANADA        CEIV CERTIFICATION (LEGAL)                       7/26/2019          N/A            7/27/2026
                                                                                                                                                             LATAM-IATA CONSULTING SERVICES
                                                                                                                                                             AGREEMENT FOR PHARMA CEIV RE-
IATA CLEARING HOUSE                  2000 PEEL STREET.                                                    MONTREAL QC                          CANADA        CERTIFICATION (LEGAL)                            11/26/2019         N/A           11/22/2030
                                     CALLE MARTINEZ
IBERIA (IAG CARGO)                   VILLERGAS 49,                                                        MADRID                  28027        SPAIN         AIRLINE AGREEMENT - SPA                          2/28/2017          N/A               N/A
                                                                                                                                                             SECURITY SERVICES AGREEMENT - GROUND
IBERIA L.A.E., S.A. Y GLOBA                                                                                                                                  CARGO E IBERIA GLOBALIA CARGO (C)                12/1/2008          N/A               N/A
IBERIA LINEAS AEREAS DE ESP          MARTINEZ VILLERGAS 49                                                MADRID                               SPAIN         HANDLING CARGA-IBERIA (MAD) (C)                  5/1/2018           N/A             5/1/2022
                                                                                                                                                             SERVICIO TELECOMUNICACIONES - I Y T S. A.
INFORMACION Y TECNOLOGIA S.          CLL 72 5 83                                                          BOGOTA                               COLOMBIA      (C)                                              3/20/2013          N/A            3/20/2020
                                     AV. ELMER FAUCETT NRO.                                                                                                  SERVICIO ARRENDAMIENTO ESPACIO -
INMOBILIARIA KORICANCHA S.A          2889 DPTO. 1                                                         CALLAO                               PERU          INMOBILIARIA KORICANCHA S. A. (C)                 4/1/2016          N/A            3/31/2018
INSTITUTO NACIONAL DE CONDU          SAN PABLO 1910                                                       SANTIAGO                             CHILE         ACUERDO TARIFAS INACOCH (C)                      12/24/2018         N/A           12/31/2019
                                     1 KM. AL OESTE DEL                                                                                                      CONTRATO NORMALIZADO DE ASISTENCIA EN
INTERAIRPORT SERVICES S.A..          AEROPUERTO INTER                                                     SAN JOSE                             COSTA RICA    TIERRA - INTERAIRPOT SERVICES S.A. (C)            8/1/2011          N/A            7/31/2020
                                     ROOM 1810 HAITONG                                                                                                       SERVICIO AGENTE VENTAS - INTERGULF
INTERGULF EXPRESS CHINA LIMITED      SECURITIES TOWER.                                                    CHANGHAI                             CHINA         EXPRESS CHINA LIMITED (C)                         4/1/2009          N/A               N/A
                                     800 PLACE VICTORIA                                                                                                      IATA DG AUTO CHECK SUBSCRIPTION
INTERNATIONAL AIR TRANSPORT          P.O.BOX 113                                                          MONTREAL QC                          CANADA        AGREEMENT (LEGAL)                                12/1/2019          N/A            12/1/2022
                                                                                                                                                             IRM - INTERNATIONAL RESOURCE
INTERNATIONAL RESOURCE MANAG         8601 NW 27TH ST                                                      DORAL         FL        33122-1918                 MANAGEMENT (C)                                    2/1/2018          N/A             3/1/2018
                                                                                                                                                             LATAM CARGO - INTERSHIPPING SGHA
INTERSHIPPING SRL                                                                                                                                            (LEGAL)                                           5/1/2012          N/A               N/A
INTERSHIPPING SRL                                                                                                                                            GHA INTERSHIPPING SRL (C)                         5/1/2012          N/A               N/A
                                                                                                                                                             CONTRATO ARRENDAMIENTO OFICINAS EDIF.
INVERSIONES EBLA S. A.                                                                                                                                       ARRAU-EBLA S.A. (C)                              10/15/2010         N/A           10/15/2020
                                                                                                                                                             ALQUILER OFICINAS LAN CARGO-INVERSIONES
INVERSIONES SANTA MANUELA                                                                                                                                    SANTA MANUELA (C)                                10/15/2010         N/A           10/15/2020
                                                                                                                                                             LEGAL - CONTRATO ALMACENAJE DE
IRON MOUNTAIN INC                    PO BOX 27129                                                         NEW YORK NY             10087-7129                 DOCUMENTOS IRON MOUNTAIN                         11/1/2015          N/A            2/28/2020
                                     1125 BERKSHIRE BLVD STE                                                                                                 JC EHRLICH PEST CONTROL SERVICES
J.C. EHRLICH CO, INC                 150                                                                  READING       PA        19610-1218                 AGREEMENT                                         2/1/2018          N/A               N/A
                                                                                                                                                             ASESORIA JURIDICA INTEGRAL - JAIME
JAIME GONGORA ESGUERRA..             CARRERA 8 N 15 49 PISO 5                                             BOGOTA                               COLOMBIA      GONGORA ESGUERRA (C)                             1/16/2014          N/A           12/31/2020
                                     2-4-11
                                     HIGASHISHINAGAWA
JAPAN AIRLINES                       SHINAGAWAKU                                                          TOKYO                                JAPAN         AIRLINE AGREEMENT - SPA                           3/1/2018          N/A               N/A
                                                                                                          NORTH                                              SERVICE AGREEMENT - JELECTRON
JELECTRON INC                        2345 NE 135TH ST APT 310                                             MIAMI         FL        33181-3547                 INCORPORATED (C)                                  1/3/2017          N/A               N/A
                                     NEW PROVIDENCE                                                                                                          CREWMEMBERS PROVISION SERVICES - JET
JET TEST INTERNACIONAL LTDA          FINANCIAL CENTER         SU                                          NASSAU                               BAHAMAS       TEST INTERNATIONAL LIMITED (C)                   7/26/2012          N/A               N/A
                                                                                                                                                             LEGAL - LEASING -FUJITSU SCANNER JFK
JFK SAXON BUSINESS SYSTEMS INC.                                                                                                                              SAXON BUSINESS SYSTEMS INC                       8/13/2018          N/A            8/13/2021
JLN PLUMBING CORP.                   5820 SW 112TH CT                                                     MIAMI         FL        33173-1028                 JNL PLUMBING CORP. PRICE LETTER                  7/10/2017          N/A           10/27/2020
                                     GUILLERMO GALLARDO                                                   PUERTO                                             SOPORTE TECNICO Y ASESORIAS DE EQUIPOS -
JORGE ALBERTO LEIVA ARJEL            688                                                                  MONTT                                CHILE         JORGE ALBERTO LEIVA ARJEL (C)                     1/1/2014          N/A           12/31/2020
                                                                                                                                                             SERVICIO PUBLICIDAD - JOSE KRAUSS VALLE
JOSE GABRIEL RAUL KRAUSS VALL                                                                                                                                (C)                                              11/24/2008         N/A               N/A
                                                                                                                                                             SERVICIOS DE DISEA‘O - JUAN CABEZAS LOPEZ
JUAN MANUEL CABEZAS.                                                                                                                                         (C)                                              7/31/2009          N/A               N/A
                                     AV . ALONSO DE CORDOVA                                                                                                  CONTRATO_PRESTACION_DE_SERVICIOS_KAR
KARGOTOOLS SPA                       5770 DE 5870                                                         LAS CONDES                           CHILE         GOTOOLS_WEB (C)                                   1/1/2020          N/A           12/31/2020




                                                                                                                     7 of 15
                                                                            20-11259-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:35:39             Main Document
                                                                                                                Pg 62 of 73
                                                                                                               In re Lan Cargo S.A.
                                                                                                                Case No. 20-11259
                                                                                              Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                                Date of
                                                                                                                                                             Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
              Contract Counterparty             Address1               Address2             Address3           City        State       Zip         Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                                                                                                                                             CONTRATO ACUERDO DE TARIFAS DE
                                                                                                                                                             SERVICIOS PROFESIONAL DE ASEO PARA
                                                                                                           CONCEPCIO                                         INMUEBLES - KATHERINE VANESSA CACERES
KATHERINE CACERES MARDONES              PROGRESO 89                                                        N                                    CHILE        MARDONES (C)                                      4/1/2017          N/A             4/1/2020
                                                                                                           CONCEPCIO                                         SERVICIOS DE ASEO - KATHERINE VANESSA
KATHERINE CACERES MARDONES              PROGRESO 89                                                        N                                    CHILE        CACERES MARDONES (C)                              4/2/2017          N/A             4/2/2020
                                                                                                                                                             KAUFF'S OF MIAMI - LAN CARGO SERVICES
KAUFF'S OF MIAMI INC                    2435 ALI BABA AVE                                                  OPA LOCKA FL            33054-3135                AGREEMENT (LEGAL)                                7/13/2018          N/A            7/13/2021
                                        AIRPORT NORHT ROAD
                                        EMBAKASI P.O.BOX 19002-
KENYA AIRLINES                          00501                                                              NAIROBI                              KENYA       AIRLINE AGREEMENT - SPA                           10/1/2018          N/A               N/A
                                        SCHIPOL, BUILDING 551,                                                                                  THE
KLM ROYAL DUTCH AIRLINES                PO BOX 7700 1117        ZL SCHIPOL AIRPORT                                                              NETHERLANDS AIRLINE AGREEMENT - SPA                           1/24/2011          N/A               N/A
                                        260 HANEUL GIL GANGSEO
KOREAN AIR                              GU                                                                 SEOUL                   157-712      KOREA        AIRLINE AGREEMENT - SPA                          10/11/2016         N/A               N/A
                                                                                                                                                             PRESTACION SERVICIOS TRIPULACION L7 LA
L7 LA UC                                                                                                                                                     UC (C)                                           3/23/2018          N/A            3/23/2019
                                        2A AVENIDA 15-37 ZONA                                              GUATEMAL                                          SERVICIO ASISTENCIAEN TIERRA - LAATS S. A.
LAATS S.A..                             10.                                                                A CITY                               GUATEMALA    (C)                                              9/27/2012          N/A               N/A
                                        2A AVENIDA 15-37 ZONA                                              GUATEMAL                                          IATA STANDARD GROUND HANDLING
LAATS S.A..                             10.                                                                A CITY                               GUATEMALA    AGREEMENT - LAATS S.A (C)                         1/1/2018          N/A           12/31/2020
                                                                                                                                                             CW2280044 CONTRATO FLIGHT CHECK- LAN
LAN CARGO                               6450 NW 22ND ST                                                    MIAMI         FL        33122-2235                CARGO (C)                                        3/31/2019          N/A            2/19/2020
                                                                                                                                                             AMENDMENT TO LCRS MAINTENANCE
LAN CARGO REPAIR STATION, L             6450 NW 22ND ST                                                    MIAMI         FL        33122-2235                SERVICE AGREEMENTS (LEGAL)                        4/1/2018          N/A             4/1/2021
                                        AV DE LAS AMERICAS Y AV                                                                                              AMENDMENT TO SGHA LAN CARGO-LANCO
LAN CARGO SA                            ISIDRO S/N                                                         GUAYAQUIL                            ECUADOR      (LEGAL)                                           1/1/2017          N/A           12/31/2025
LAN ENVIROTAINER                                                                                                                                             ENVIROTAINER OFFER LETTER (LEGAL)                11/26/2019         N/A           12/21/2028
                                                                                                                                                             ENVIROTAINER SPECIAL OFFER FOR RETURNS
LAN ENVIROTAINER                                                                                                                                             (LEGAL)                                          4/15/2020          N/A               N/A
                                                                                                                                                             LEGAL - LANDSCAPING SERVICE AGREEMENT
LANDSCAPING BY FRANCISCO                15829 N.W. 82 COURT                                                MIAMI         FL        33266                     LANDSCAPING BY FRANCISCO                          5/5/2017          N/A            7/31/2020
                                                                                                                                                             CONTRATO IATA SGHA CARGA CLO - TALMA
LASA SOCIEDAD DE APOYO AERONAUTICO      CALLE 7 39 215                                                     MEDELLIN                             COLOMBIA     (C)                                              2/10/2020          N/A             2/9/2025
                                                                                                                                                             ADENDA 7 CONTRATO NORMALIZADO DE
LATAM AIRLINES GROUP S A                6500 NW 22ND STREET                                                MIAMI         FL        33131                     ASISTENCIA EN TIERRA (C)                         5/25/2020          N/A            5/25/2021
                                                                                                                                                             INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                             BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.               ESTADO 10, PISO 11                                                 SANTIAGO                             CHILE        (COUNTERPARTY IS LESSOR), MSN 34628                                 N/A
                                                                                                                                                             INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                             BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.               ESTADO 10, PISO 11                                                 SANTIAGO                             CHILE        (COUNTERPARTY IS LESSOR), MSN 35321                                 N/A
                                                                                                                                                             INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                             BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.               ESTADO 10, PISO 11                                                 SANTIAGO                             CHILE        (COUNTERPARTY IS LESSOR), MSN 38459                                 N/A
                                                                                                                                                             INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                             BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.               ESTADO 10, PISO 11                                                 SANTIAGO                             CHILE        (COUNTERPARTY IS LESSOR), MSN 38461                                 N/A
                                                                                                                                                             INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                                                                                                                                             BETWEEN SUB-LESSOR & SUB-LESSEE
LATAM AIRLINES GROUP S.A.               ESTADO 10, PISO 11                                                 SANTIAGO                             CHILE        (COUNTERPARTY IS LESSOR), MSN 38771                                 N/A

LATIN AMERICAN AERONAUTICAL TECHNICAL                                                                                                                        SERVICIO HANDLING - LATIN AMERICAN
SUPPORT S. A.                                                                                                                                                AERONAUTICAL TECHNICAL SUPPORT S. A. ©           7/25/2010          N/A            7/24/2011
                                                                                                                                                             INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                              BETWEEN SUB-LESSOR & SUB-LESSEE
LÍNEA AÉREA CARGUERA DE COLOMBIA S.A.   ENTRADA 1-HANGAR                                                   BOGOTÁ                               COLOMBIA     (COUNTERPARTY IS LESSEE), MSN 25756                                 N/A
                                                                                                                                                             INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                              BETWEEN SUB-LESSOR & SUB-LESSEE
LÍNEA AÉREA CARGUERA DE COLOMBIA S.A.   ENTRADA 1-HANGAR                                                   BOGOTÁ                               COLOMBIA     (COUNTERPARTY IS LESSEE), MSN 32572                                 N/A




                                                                                                                      8 of 15
                                                                               20-11259-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:35:39              Main Document
                                                                                                                   Pg 63 of 73
                                                                                                                  In re Lan Cargo S.A.
                                                                                                                   Case No. 20-11259
                                                                                                 Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                                    Date of
                                                                                                                                                                 Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
            Contract Counterparty               Address1                  Address2             Address3           City        State       Zip         Country                   Debtor's Interest                    Lease      Remaining Term        Date
                                                                                                                                                                 INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                                  BETWEEN SUB-LESSOR & SUB-LESSEE
LÍNEA AÉREA CARGUERA DE COLOMBIA S.A.   ENTRADA 1-HANGAR                                                      BOGOTÁ                               COLOMBIA      (COUNTERPARTY IS LESSEE), MSN 34246                                 N/A
                                                                                                                                                                 INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                                  BETWEEN SUB-LESSOR & SUB-LESSEE
LÍNEA AÉREA CARGUERA DE COLOMBIA S.A.   ENTRADA 1-HANGAR                                                      BOGOTÁ                               COLOMBIA      (COUNTERPARTY IS LESSEE), MSN 34629                                 N/A
                                                                                                                                                                 INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                                  BETWEEN SUB-LESSOR & SUB-LESSEE
LÍNEA AÉREA CARGUERA DE COLOMBIA S.A.   ENTRADA 1-HANGAR                                                      BOGOTÁ                               COLOMBIA      (COUNTERPARTY IS LESSEE), MSN 35229                                 N/A
                                                                                                                                                                 INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                                  BETWEEN SUB-LESSOR & SUB-LESSEE
LÍNEA AÉREA CARGUERA DE COLOMBIA S.A.   ENTRADA 1-HANGAR                                                      BOGOTÁ                               COLOMBIA      (COUNTERPARTY IS LESSOR), MSN 30780                                 N/A
                                                                                                                                                                 INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                                  BETWEEN SUB-LESSOR & SUB-LESSEE
LÍNEA AÉREA CARGUERA DE COLOMBIA S.A.   ENTRADA 1-HANGAR                                                      BOGOTÁ                               COLOMBIA      (COUNTERPARTY IS LESSOR), MSN 32572                                 N/A
                                                                                                                                                                 INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                                  BETWEEN SUB-LESSOR & SUB-LESSEE
LÍNEA AÉREA CARGUERA DE COLOMBIA S.A.   ENTRADA 1-HANGAR                                                      BOGOTÁ                               COLOMBIA      (COUNTERPARTY IS LESSOR), MSN 32573                                 N/A
                                                                                                                                                                 INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                                  BETWEEN SUB-LESSOR & SUB-LESSEE
LÍNEA AÉREA CARGUERA DE COLOMBIA S.A.   ENTRADA 1-HANGAR                                                      BOGOTÁ                               COLOMBIA      (COUNTERPARTY IS LESSOR), MSN 34246                                 N/A
                                                                                                                                                                 INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                                  BETWEEN SUB-LESSOR & SUB-LESSEE
LÍNEA AÉREA CARGUERA DE COLOMBIA S.A.   ENTRADA 1-HANGAR                                                      BOGOTÁ                               COLOMBIA      (COUNTERPARTY IS LESSOR), MSN 35229                                 N/A
                                                                                                                                                                 INTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                        AV. EL DORADO NO.103-08                                                                                                  BETWEEN SUB-LESSOR & SUB-LESSEE
LÍNEA AÉREA CARGUERA DE COLOMBIA S.A.   ENTRADA 1-HANGAR                                                      BOGOTÁ                               COLOMBIA      (COUNTERPARTY IS LESSOR), MSN 34629                                 N/A
                                        AV EL DORADO N 103-22
LINEAS AEREAS SUR-AMERICANAS            ENTRADA INTERIOR 5                                                    BOGOTA                               COLOMBIA      AIRLINE AGREEMENT - SPA                          7/1/2017           N/A              N/A
LOGIPHARMA                                                                                                                                                       LOGIPHARMA EU 2020 (L)                           9/18/2019          N/A           12/18/2025

LOT- POLISH AIRLINES                    UL 17 STYCZNIA 35, 00-906                                             WARSAW                               POLAND        AIRLINE AGREEMENT - SPA                          5/15/2008          N/A               N/A

                                        FRANKFURT FLUGHANFEN,
LUFTHANSA                               TOR 21, GEB.322                                                       FRANKFURT               60546        GERMANY       AIRLINE AGREEMENT - SPA                           7/1/2019          N/A               N/A
                                                                                                              EAST
LUFTHANSA CARGO AG                      1640 HEMPSTEAD TPKE                                                   MEADOW NY               11554-1040                 SERVICIOS DE HANDLING-LUFTHANSA (C)              11/1/2004          N/A            11/1/2020

                                                                                                                                                                 TECHNICAL TRAINING AGREEMENT -
LUFTHANSA LAN TECHNICAL TRAINING S.A                                                                                                                             LUFTHANSA LAN TECHNICAL TRAINING S.A (C)          2/1/2012          N/A           12/31/2019
                                                                                                                                                                 LAN CARGO - LUFTHANSA NOVATION
LUFTHANSA TECHNIK AG                    WEG BEIM JAGER 193                                                    HAMBURG                              GERMANY       AGREEMENT (LEGAL)                                 8/2/2018          N/A             8/2/2021
                                                                                                              FLORAL                                             PR250586 - SUMINISTRO DE POLY SHEET
M & G PACKAGING                         226-10 JAMAICA AVE                                                    PARK          NY        11001                      BIODEGRADABLE - MG PACKAGING - MIA                1/1/2020          N/A           12/31/2023
                                                                                                              FLORAL                                             PR283211 MG PACKAGING NEGOCIACION
M & G PACKAGING                         226-10 JAMAICA AVE                                                    PARK          NY        11001                      CONTRATO                                          3/1/2020          N/A            2/28/2021
                                        1011 BRICKELL AVE. SUITE                                                                                                 LEGAL- MAITE HOYOS (IMMIGRATION
MAITE HOYOS P.A., INC_                  704N                                                                  MIAMI         FL        33131-3105                 SERVICE) (UCUS)                                   1/1/2019          N/A            1/31/2021
                                        AT LEVEL 1,
                                        ADMINISTRATION           SOUTH SUPPORT ZONE,                          SEPANG
MALAYSIAN AIRLINE                       BUILDING                 KLIA, 64000                                  SELANGOR                             MALAYSIA      AIRLINE AGREEMENT - SPA                          11/1/2019          N/A               N/A
MARIA VICTORIA AVILA ARAVENA            PASAJE 1 1483                                                         ARICA                                CHILE         CONTRATO ASEO ZONA NORTE(C)                      11/1/2018          N/A            11/1/2019

                                                                                                                                                                 CONTRATO DE COMPRA VENTA Y
                                                                                                                                                                 SUMINISTRO DE PICHOTAS Y O PLACAS -
MARIANELA DEL CARMEN LOBOS VA           MAIPU 652                                                             SANTIAGO                             CHILE         MARIANELA DEL CARMEN LOBOS VARGAS (C)            11/30/2007         N/A           11/30/2020
                                                                                                                                                   UNITED
MARSH LIMITED                           ATTN: GENERAL COUNSEL       1 TOWER PLACE WEST    TOWER PLACE         LONDON                  EC3R 5BU     KINGDOM       INSURANCE AGREEMENT                               4/1/2020          N/A               N/A
                                                                                                                                                   UNITED
MARSH LIMITED                           ATTN: GENERAL COUNSEL       1 TOWER PLACE WEST    TOWER PLACE         LONDON                  EC3R 5BU     KINGDOM       INSURANCE AGREEMENT                               4/1/2020          N/A               N/A
                                                                                                                                                                 SERVICIO MOVILIZACION CARGA Y
MARTA ORTIZ GONZALEZ                    JUAN ESCOBAR 874                                                      ARICA                                CHILE         DOCUMENTOS - MARIA ORTIZ (C)                      8/1/2017          N/A             8/1/2020




                                                                                                                         9 of 15
                                                                           20-11259-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:35:39                Main Document
                                                                                                                  Pg 64 of 73
                                                                                                                  In re Lan Cargo S.A.
                                                                                                                   Case No. 20-11259
                                                                                                 Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                                     Date of
                                                                                                                                                                  Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
            Contract Counterparty             Address1                 Address2                Address3           City        State       Zip         Country                    Debtor's Interest                    Lease      Remaining Term        Date
                                      MEXICO CITY BENITO                                                                                                          EXTERNAL AIRCRAFT SUBLEASE, CONTRACT
                                      JUAREZ INTERNATIONAL                                                    MEXICO                                              BETWEEN SUB-LESSOR & SUB-LESSEE, MSN
MAS AIR                               AIRPORT                   HANGAR 9 AND 10                               CITY                                 MEXICO         34627                                                               N/A
                                      AEROUERTO                                                               VENUSTIAN
                                      INTERNACINAL DE LA        HANGAR 9/10 PENON DE                          O
MASAIR                                CIUDAD DE MEXICO          LOS BANOS MEXICO C.P. 1520 DELEGACION         CARRANZA                             MEXICO         AIRLINE AGREEMENT - SPA                          10/15/2018         N/A               N/A
                                                                                                              ANTOFAGAS                                           ARRIENDO ARTURO PRAT ANF - MATIAS
MATIAS VILLADA Y CIA LTDA..           A. PRAT 435                                                             TA                                   CHILE          VILLADA Y CIA. LTDA. (C)                          6/1/2004          N/A             6/1/2020
                                                                                                                                                                  CTO PRESTACION DE SERVICIOS CUBICAJE
MEKAGROUP S.A.S.                                                                                                                                                  CARGA (C)                                         2/1/2020          N/A            1/31/2021
                                                                                                                                                                  CONTRATO SGHA HANDLING CARGA -
MENZIES AVIATION (FREIGHTER                                                                                                                                       MENZIES AMS                                       4/1/2020         N/A            4/1/2023
MERCER CORREDORES DE SEGUROS LTDA     ATTN: GENERAL COUNSEL     AGUSTINAS 640         PISO 1                  SANTIAGO                             CHILE          INSURANCE AGREEMENT                              NOT DATED     UNDETERMINED     UNDETERMINED
                                                                                                              LOS                                                 GROUND HANDLING SERVICES - MERCURY AIR
MERCURY AIR CARGO INC                 6040 AVION DR STE 200                                                   ANGELES       CA        90045-5654                  CARGO INC. (C)                                   7/29/2016          N/A               N/A
                                                                                                              LOS
MERCURY AIR CARGO INC                 6040 AVION DR STE 200                                                   ANGELES       CA        90045-5654                  LAN CARGO - MERCURY SGHA (LAX) (LEGAL)           12/1/2018          N/A           12/1/2021
MET LIFE CHILE SEGUROS DE VIDA S.A.   ATTN: GENERAL COUNSEL     AGUSTINAS 640         PISO 1                  SANTIAGO                             CHILE          UNKNOWN/OTHER                                    NOT DATED     UNDETERMINED     UNDETERMINED
                                                                                                                                                                                                                                  POTENTIALLY
METLIFE CHILE SEGUROS DE VIDA S.A     ATTN: GENERAL COUNSEL     AGUSTINAS 640         PISO 1                  SANTIAGO                             CHILE          INSURANCE AGREEMENT                               5/1/2019        EXPIRED          4/30/2020
                                                                                                                                                                                                                                  POTENTIALLY
METLIFE CHILE SEGUROS DE VIDA S.A.    ATTN: GENERAL COUNSEL     AGUSTINAS 640         PISO 1                  SANTIAGO                             CHILE          INSURANCE AGREEMENT                               5/1/2019        EXPIRED          4/30/2020
METLIFE CHILE SEGUROS DE VIDA S.A.    AGUSTINAS 640                                                           SANTIAGO                             CHILE          INSURANCE AGREEMENT                               5/1/2020          N/A               N/A
                                                                                                                                                                  ALQUILER ALMACEN LATAM CARGO
MI BODEGA, S.A.                                                                                                                                                   GUATEMALA-MI BODEGA (C)                          2/10/2015          N/A            2/10/2020
                                                                                                                                                                  LAN CARGO - MIAMI AIRPORT WEST
                                                                                                                                                                  TRANSPORTATION SERVICES AGREEMENT
MIAMI AIRPORT WEST TRANSPOR           5727 NW 7TH ST STE 104                                                  MIAMI         FL        33126-3105                  (LEGAL)                                          8/27/2019          N/A               N/A
                                                                                                                                                                  CONTRATO LIMPIEZA AVIONES - MIAMI
MIAMI SERVICE CLEANING                                                                                                                                            SERVICE CLEANING (C)                             12/1/2012          N/A            12/1/2013
                                                                                                                                                                  OFFICE RENTAL - MIAMI DADE AVIATION
MIAMI-DADE AVIATION DEPARTME          PO BOX 526624                                                           MIAMI         FL        33152-6624                  DEPARTMENT (C)                                   4/14/2003          N/A               N/A
                                                                                                                                                                  DEVELOPMENT LEESE AGREEMENT - MIAMI-
MIAMI-DADE COUNTY..                   201 W FLAGLER ST                                                        MIAMI         FL        33130-1510                  DADE COUNTY (C)                                   3/7/2013          N/A               N/A
                                                                                                                                                                  CONTRATO DE ARRENDAMIENTO Y
MICROTEC S.A.                         SALAR ESCOTAN 1281                                                      PUDAHUEL                             CHILE          PRESTACION DE SERVICIOS - MICRO S.A (C)          10/16/2017         N/A           10/16/2020
                                      WOW CONVENTION
                                      CENTER IDTM 34149
MNG AIRLINES                          BAKIRKOY                                                                ISTAMBUL                             TURKEY         AIRLINE AGREEMENT - SPA                          12/1/2017          N/A               N/A
                                      4646 E VAN BUREN ST STE
MOBILE MINI INC                       400                                                                     PHOENIX       AZ        85008-6927                  ARRIENDO CONTAINER1 HANGAR MIA                   1/31/2017          N/A               N/A
                                      4646 E VAN BUREN ST STE
MOBILE MINI INC                       400                                                                     PHOENIX       AZ        85008-6927                  ARRIENDO CONTAINER2 HANGAR MIA                   1/31/2017          N/A               N/A
MWST-GRUPPE, RHENUS ALPINA                                                                                                                                        UC - HANDLING PHARMA (C)                         10/1/2019          N/A            9/30/2022
NAYAK AIRCRAFT SERVICES                                                                                                                                           SGHA CPH MANTENIMIENTO (NAYAK) (C)               6/20/2019          N/A               N/A
                                                                                                                                                                  LANCO SGHA CPH MANTENIMIENTO (NAYAK)
NAYAK AIRCRAFT SERVICES                                                                                                                                           (C)                                              6/20/2019          N/A               N/A
                                                                                                                                                                  SERVICIO AGENTE VENTAS - WEW WAYS
NEW WAYS AIRLINESERVICES GMB          VIE-INTL.AIRCARGOCENTER GATE1                                           VIENNA                               AUSTRIA        AIRLINE SERVICES GMBH (C)                         9/1/1998          N/A               N/A
                                      NCA LINE MAINTANANCE NARITA INTERNATIONAL                               NARITA SHI
NIPPON CARGO AIRLINES                 HANGAR                  AIRPORT                                         CHIBA                   2820011      JAPAN          AIRLINE AGREEMENT - SPA                           9/1/2012          N/A               N/A
                                                                                                                                                                  SERVICIO GROUND HANDLING - NOVACARGO
NOVACARGO S.A.                        ATO INT MARISCAL SUCRE EDIF DE CAR                                      QUITO                                ECUADOR        S. A. (C)                                        2/21/2019          N/A            2/20/2020
                                                                                                                                                                  MASTER ENVIRONMENTAL SERVICES
                                                                                                                                                                  AGREEMENT - NRC GULF ENVIRONMENTAL
NRC GULF ENVIRONMENTAL SERV                                                                                                                                       (C)                                              10/15/2013         N/A           10/15/2020
                                                                                                              STEENOKKE
NV SECURITAS TRANSPORT AVIA           VLIEGVELD 744                                                           RZEEL                                BRUSSELS       SECURITAS CARGA BRU                               4/4/2018          N/A             4/4/2021
OMM                                                                                                                                                               LEGAL - CONTRACT O M M                            5/1/2020          N/A               N/A
                                                                                                                                                                  NON-SIGNATORY AIRLINE OPERATING
ORD                                                                                                                                                               AGREEMENTS - ORD (LEGAL)                         2/19/2019          N/A            2/28/2021
OXFORD ELECTRONICS INC.                                                                                                                                           AIRPORT TECHNICAL SERVICE - OXFORD (C)           8/17/2005          N/A               N/A




                                                                                                                         10 of 15
                                                                              20-11259-jlg   Doc 8     Filed 09/08/20 Entered 09/08/20 16:35:39               Main Document
                                                                                                                    Pg 65 of 73
                                                                                                                  In re Lan Cargo S.A.
                                                                                                                   Case No. 20-11259
                                                                                                 Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                                       Date of
                                                                                                                                                                    Description of Contract or Lease and Nature of   Contract or                   Contract Expiration
                Contract Counterparty           Address1                 Address2              Address3           City           State        Zip        Country                   Debtor's Interest                    Lease      Remaining Term         Date
                                                                                                                                                                                                                                      TERM NOT
PACIFICO S.A.                           ATTN: GENERAL COUNSEL     AV. JUAN DE ARONA 830   SAN ISIDRO          LIMA                       27           PERU          INSURANCE AGREEMENT                               6/1/2015          STATED      UNDETERMINED
                                                                                                                                                                                                                                   IN EFFECT UNTIL
PACIFICO S.A.                           ATTN: GENERAL COUNSEL     AV. JUAN DE ARONA 830   SAN ISIDRO FLOOR 5 LIMA                        27           PERU          INSURANCE AGREEMENT                               6/1/2015       TERMINATED     UNDETERMINED
PACIFICO SEGUROS                        ATTN: GENERAL COUNSEL     AV. JUAN DE ARONA 830   SAN ISIDRO FLOOR 5 LIMA                        27           PERU          INSURANCE AGREEMENT                               6/1/2020         370 DAYS       5/31/2021

PAKSENSE INC                            6223 DISCOVERY WAY                                                    BOISE         ID           83713                  PAKSENSE LIMITED USE AGREEMENT (LEGAL)               11/1/2018          N/A                N/A
                                        12430 NW 25TH ST BLDG                                                                                                   PANALPINA SERVICE AGREEMENT (HSV)
PANALPINA INC                           10 STE 10                                                             MIAMI    FL                33182-1505             (LEGAL)                                              12/1/2018          N/A             1/31/2021
                                                                                                              GUATEMAL                                          SERVICIO LEGALES- PELLECER Y ASOCIADOS
PELLECER Y ASOCIADOS                    12 CALLE 1-25 ZONA 10     EDIFICIO GEM                                A CITY                                GUATEMALA   (GUATEMALA) (C)                                      12/1/2004          N/A            11/30/2020
                                                                                                                                                                GROUND HANDLING SERVICES - PERISHABLE
PERISHABLE CENTER GMBH & CO             GEBAUDE 454 TOR 26                                                    FRANKFURT                             GERMANY     CENTER GMBH Y CO (C)                                 4/10/2017          N/A                N/A
                                        PJE ENRIQUE ITURRALDE Y                                                                                                 SERVICE STANDARD GROUND HANDLING -
PERTRALY S.A.                           AVDA LA PRE                                                           QUITO                                 ECUADOR     PERTRALY S. A. (C)                                   2/20/2018          N/A             2/19/2020
                                        WILMINGTON TRUST          1100 NORTH MARKET                           WILMINGTO                                         SECURED BANK LOAN, CONTRACT BETWEEN
PLATERO LEASING LLC (AS LESSOR)         COMPANY                   STREET                                      N         DE               DE 19890               SPV ASSET OWNER AND LESSEE, MSN 34245                                   N/A
                                        WILMINGTON TRUST          1100 NORTH MARKET                           WILMINGTO                                         SECURED BANK LOAN, CONTRACT BETWEEN
PLATERO LEASING LLC (AS LESSOR)         COMPANY                   STREET                                      N         DE               DE 19890               SPV ASSET OWNER AND LESSEE, MSN 34246                                   N/A
                                                                                                              SCHIPHOL-                             THE         SECURITY SERVICES - PMT CARGO SECURITY
PMT CARGO SECURITY BV                   TUPOLEVLAAN 41-63                                                     RIJK                                  NETHERLANDS BV (C)                                                1/1/2008          N/A                N/A
POLAR AIR CARGO INC                     WESTCHESTER AVENUE                                                    PURCHASE NY                10577                  AIRLINE AGREEMENT - SPA                               2/2/2018          N/A                N/A
                                                                                                                                                                MAINTENANCE SERVICES IN RESPECT OF
                                                                                                                                                                CERTAIN REFRIGERATION SYSTEMS AND
                                                                                                                                                                EQUIPMENT - PRIME MECHANICAL SERVICES
PRIME MECHANICAL SERVICES L                                                                                                                                     LLC. (C)                                              5/6/2013          N/A                N/A
                                                                                                                                                                CONSULTING AND SUPPORT SERVICES
PRM TECHNOLOGIES                                                                                                                                                AGREEMENT - PRM TECHNOLOGIES (C)                     9/15/2008          N/A             9/15/2009
                                                                                                                                                                SERVICIOS DE INSPECCION-PROSPECTORS OF
PRODUCE INSPECTORS OF AMERI                                                                                                                                     AMERICA (C)                                           1/1/2018          N/A            12/31/2022
                                                                                                                                                                STAFFING - PROFESSIONAL AVIATION
PROFESSIONAL AVIATION MANAGE            7270 NW 12TH ST STE 260                                               MIAMI         FL           33126-0048             MANAGEMENT (C)                                        7/1/2017          N/A             7/1/2018
                                                                                                                                                                AMENDMENT 2 - INCORPORACION ASEOS
PROFESSIONAL OCEAN SERVICE              641 NW 59TH AVE                                                       MIAMI         FL           33126-3135             B777 (C)                                              8/1/2018          N/A             8/1/2019
                                                                                                                                                                SERVICIO DE HANDLING-PROGRESSIVE
PROGRESSIVE TRANSPORTATION              1151 N WOOD DALE RD                                                   CHICAGO       IL           60191-1059             TRANSPORTATION SERVICE (C)                            4/1/1997          N/A               N/A
PULLMAN CARGO S.A.                      SANTA ELENA 835                                                       SANTIAGO                              CHILE       ADENDA CONTRATO PULLMAN(C)                            9/3/2018          N/A             9/3/2019
                                                                                                              MASCOT
QANTAS AIRWAYS LTD.                     QCB/6 10 BOURKE ROAD,                                                 NSW 2020                                AUSTRALIA     AIRLINE AGREEMENT - SPA                          1/30/2019          N/A               N/A
RAFAEL ESPINOSA G Y CIA S.A                                                                                                                                         CONTRATO GRH BAQ (C)                             3/1/2020           N/A            12/31/2020
                                        MARIA CRISTINA URSIC                                                  PUNTA                                                 CONTRATO DE PRESTACION DE SERVICIOS -
RAMON ANTONIO LEVICOY MANSI             01294                                                                 ARENAS                                  CHILE         RAMON ANTONIO LEVICOY MANSILLA (C)                8/1/2017          N/A             8/1/2020
                                                                                                                                                                    CONTRATO DE ARRENDAMIENTO Y
                                                                                                                                                                    PRESTACION DE SERVICIOS -
REPRESENTACIONES AEROTECH L             RIO ITATA 9652                                                        PUDAHUEL                                CHILE         REPRESENTACIONES AEROTECH SPA (C)                11/1/2017          N/A             11/1/2022
                                        AV. JAVIER PRADO ESTE                                                                                                       SERVICIOS DE ARRENDAMIENTO- RICOH DEL
RICOH DEL PERU S.A.C.                   NRO. 6230 LIM                                                         LA MOLINA                               PERU          PERU S.A.C. (C)                                  5/11/2017          N/A             11/5/2021
                                                                                                                                                                    RING POWER PO FOR CRANE INSPECTION
RING POWER CORPORATION DBA R            PO BOX 935004                                                         ATLANTA       GA           31193-5004                 (LEGAL)                                          9/30/2019          N/A             9/30/2020
SABENA AEROSPACE ENGINEERI              TODD ROAD 187                                                         SYDNEY                                  AUSTRALIA     LAN CARGO - SABENA AEROSPACE BRU                 4/15/2018          N/A             4/15/2021
                                                                                                                                                                                                                                     TERM NOT
SANNA CENTRO CLINICO LA MOLINA                                                                                                                                      INSURANCE AGREEMENT                              5/1/2020         STATED         UNDETERMINED
SAS                                     S-195 87 STOCKHOLM                                                                                                          AIRLINE AGREEMENT - SPA                          2/15/2020          N/A              N/A
                                        SAUDIA CITY NE8-14
SAUDI ARABIAN AIRLINES                  CC715/130 PO BOX 620                                                  JEDDAH                     21231        SAUDIA ARABIA AIRLINE AGREEMENT - SPA                          8/22/2016          N/A                N/A
                                        10201 CENTURION                                                                                                             SAXON LEASE AGREEMENT FOR FUJITSU FI-
SAXON                                   PARKWAY NORTH             SUITE 100                                   Jacksonville FL            32256                      7180 (LEGAL)                                     9/10/2018          N/A             9/9/2020
                                        10201 CENTURION                                                                                                             LEGAL - LEASE 2 FUJITSU SCANNER SAXON
SAXON BUSINESS SYSTEMS                  PARKWAY NORTH             SUITE 100                                   Jacksonville FL            32256                      BUSINESS SYSTEMS PARA BODEGA                     8/20/2018          N/A             8/20/2020
                                                                                                              MIAMI                                                 LEASE EQUIPOS FOTOCOPIADORAS SAXON -
SAXON BUSINESS SYSTEMS INC              P.O. BOX 4908                                                         LAKES        FL            33014                      OPERACIONES DE CARGA                             10/30/2018         N/A            10/30/2021




                                                                                                                         11 of 15
                                                                              20-11259-jlg   Doc 8      Filed 09/08/20 Entered 09/08/20 16:35:39              Main Document
                                                                                                                     Pg 66 of 73
                                                                                                                     In re Lan Cargo S.A.
                                                                                                                      Case No. 20-11259
                                                                                                    Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                                      Date of
                                                                                                                                                                   Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
            Contract Counterparty             Address1                   Address2                 Address3           City        State       Zip         Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                                                                                                 MIAMI
SAXON BUSINESS SYSTEMS INC            P.O. BOX 4908                                                              LAKES         FL        33014                     LEGAL- XEROX D95 - TRAFICO EXPORT                1/26/2019          N/A            4/30/2020
                                                                                                                                                                   MAINTENANCE SERVICES - SCALETECH CORP
SCALETECH, CORP                       PO BOX 126157                                                              HIALEAH       FL        33012-1602                (C)                                              4/20/2006          N/A               N/A
                                      CAPITAN MANUEL AVALOS
SCL MAINTENANCE LTDA.                 PRADO 1828                                                                 SANTIAGO                             CHILE        CONTRATO SCL MAINTENANCE - LAN CARGO             10/31/2018         N/A            9/30/2028
                                                                                                                                                                   LATAM CARGO - SEABURY DATA LICENSE
SEABURY DATA                                                                                                                                                       AGREEMENT (LEGAL)                                6/24/2019          N/A            6/20/2022
                                                                                                                 PROVIDENCI
SEGTEC CHILE SPA                      SAN PIO OF. 502 2460                                                       A                                    CHILE        SEGTEC CHILE SPA (C)                             3/14/2015           N/A           3/14/2020
SEGUROS GENERALES SURAMERICANA S.A.   ATTN: GENERAL COUNSEL      AV. PROVIDENCIA 1760    PISO 4                  SANTIAGO                7500498      CHILE        INSURANCE AGREEMENT                              5/31/2019         5 DAYS          5/31/2020
                                                                                                                                                                   LOGISTICS SERVICES AGREEMENT - SERECA
SERECA SECURITY CORP.                                                                                                                                              SECURITY CORP (C)                                 7/2/2007          N/A               N/A
                                                                                                                                                                   ACUERDO DE TARIFA PROVEEDOR BELCAP
SERV CAP Y FORMACIÓN A PERS           AGUSTINAS 1442.                                                            SANTIAGO                             CHILE        SPA(C)                                           3/26/2019          N/A           12/31/2019
SERVICIO TRIPULACION UC-LA                                                                                                                                         PRESTACION SERV.TRIPULACION UC-LA (C)            3/23/2018          N/A            3/23/2019
                                                                                                                                                                   CONTRATO MODELO COSTPLUS EXPORT SCL -
SERVICIOS AEREOS PUDAHUEL S.A         DIEGO ARACENA S/N                                                          PUDAHUEL                             CHILE        ANDESUR (C)                                       6/1/2020          N/A           12/31/2023
                                                                                                                 PUNTA
SERVICIOS MAC LEAY LTDA.              LAUTARO NAVARRO 739                                                        ARENAS                               CHILE        CONTRATO GUARDIAS PUQ(C)                         10/2/2019          N/A            10/1/2020
                                                                                                                 DFW                                               SYSTEMS SERVICES - SIEMENS INDUSTRY INC.
SIEMENS INDUSTRY, INC.                P.O. BOX 613209                                                            AIRPORT  TX             75261-3209                (C)                                               8/1/2000          N/A               N/A
                                                                                                                                                                   LEGAL LATAM CARGO DIAGNOSTIC
                                                                                                                 DFW                                               MAINTENANCE SERVICES AGREEMENT -
SIEMENS INDUSTRY, INC.                P.O. BOX 613209                                                            AIRPORT       TX        75261-3209                SIEMENS                                           2/2/2020          N/A               N/A
                                                                                                                 MIAMI                                             LEASE EQUIPO SCANNER SAXON - OPERATION
SIN CLASIFICAR                        P.O. BOX 4908                                                              LAKES         FL        33014                     IN MIAMI                                          5/1/2018          N/A             7/2/2021
                                      AIRLINE HOUSE 25 AIRLINE
SINGAPORE AIRLINES                    RD                                                                         SINGAPORE               819829                    AIRLINE AGREEMENT - SPA                          4/15/2015          N/A               N/A
                                                                                                                                                                   TERMS AND CONDITIONS OF SALE - SMITHS
SMITHS DETECTION                      2202 LAKESIDE BLVD                                                         EDGEWOOD MD             21040                     DETECTION INC. (C)                               1/13/2012          N/A               N/A
                                      AEROPUERTO EL TEPUAL                                                       PUERTO                                            CONTRATO CONCESION BODEGA PMC -
SOC. CONC AROPUERTO DEL SUR           SN                                                                         MONTT                                CHILE        AEROPUERTO EL TEPUAL (C)                          5/1/2018          N/A             5/1/2020
                                                                                                                                                                   CONVENIO DE COMPRAVENTA Y SUMINISTRO -
SOCIEDAD COMERCIAL MILANO C                                                                                                                                        CALZADOS MILANO (C)                              2/28/2010          N/A            2/28/2020
                                      AVENIDA PRESIDENTE                                                         PUERTO
SOCIEDAD COMERCIAL TECHMONT           IBAÐEZ 352                                                                 MONTT                                CHILE        SOCIEDAD COMERCIAL TECHMONTT CHILE(C)             1/1/2014          N/A            1/31/2014

                                                                                                                                                                   CONTRATO DE SUBCONCESION DEL SERVICIO
                                      AVDA VITACURA 2736.                                                                                                          DE GESTION DEL TERMINAL DE CARGA -
SOCIEDAD CONCESIONARIA AERO           2736                                                                       VITACURA                             CHILE        SOCIEDAD CONCESIONARIA AEROPUERT                 12/15/2011         N/A           12/15/2020

                                                                                                                                                                   ANF CONTRATO CONCESION BODEGA LATAM
SOCIEDAD CONCESIONARIA AERO           AV. VITACURA 2736          PISO 21 | 2736.                                 LAS CONDES                           CHILE        CARGO - ANDRA©S SABELLA - APORT (C)              12/15/2015         N/A           12/15/2020
                                                                                                                                                                   SERVICIO DE TERMINAL DE CARGA - SOCIEDAD
                                                                                                                                                                   CONCESIONARIA AEROPUERTO CARRIEL SUR
SOCIEDAD CONCESIONARIA AERO           VITACURA 2736. 2736                                                        LAS CONDES                           CHILE        S. A. (C)                                        8/24/2016          N/A           10/19/2020
                                      AVDA VITACURA 2736.                                                                                                          CONTRATO DE CONCESION AEROPUERTO
SOCIEDAD CONCESIONARIA AERO           2736                                                                       VITACURA                             CHILE        IQUIQUE (C)                                      3/25/2018          N/A            3/25/2025
                                      AVDA VITACURA 2736.
SOCIEDAD CONCESIONARIA AERO           2736                                                                       VITACURA                             CHILE        CONCESION IQUIQUE 2(C)                           11/1/2019          N/A            1/31/2020

                                      AVDA VITACURA 2736.                                                                                                          IQQ CONTRATO CONCESION BODEGA LATAM
SOCIEDAD CONCESIONARIA AERO           2736                                                                       VITACURA                             CHILE        CARGO - DIEGO ARACENA - APORT (C)                 5/1/2020          N/A            4/30/2025
SOLUCIONES INTEGRALES EN SE           AVENIDA ARTIGAS 960                                                        ASUNCION                             PARAGUAY     SERVICIOS DE VIGILANCIA-PROSEGUR(C)               8/1/2016          N/A            8/1/2020
                                                                                                                                                                   SERVICES AGREEMENT - SOUTH CLEAN
SOUTH CLEAN CORPORATION                                                                                                                                            CORPORATION (C)                                   1/1/2006          N/A               N/A
                                                                                                                 VIRGINIA                                          SOUTHERN TRAVEL INTERNATIONAL - LAN
SOUTHERN TRAVEL INTERNATION           6355 NW 36TH ST STE 309                                                    GARDENS       FL        33166-7057                CARGO SERVICES AGREEMENT (LEGAL)                  2/1/2020          N/A             2/1/2021
                                                                                                                                                                   SITE RENTAL - STRATEGIC AIR SERVICES INC.
STRATEGIC AIR SERVICES INC..                                                                                                                                       (C)                                              5/18/2015          N/A            5/15/2016




                                                                                                                            12 of 15
                                                                          20-11259-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:35:39                  Main Document
                                                                                                              Pg 67 of 73
                                                                                                              In re Lan Cargo S.A.
                                                                                                               Case No. 20-11259
                                                                                             Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                                   Date of
                                                                                                                                                                Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
            Contract Counterparty           Address1                  Address2             Address3           City           State       Zip         Country                   Debtor's Interest                    Lease      Remaining Term        Date
                                                                                                                                                                STRIKE AVIATION CARGO INTERLINE
STRIKE AVIATION                     ATTN: WENDY SOTO           ACCOUNTING MNGR                                                                                  AGREEMENT (LEGAL)                                 3/3/2020          N/A            3/31/2022
                                    MALZGASSE 15, 4052
SWISS                               BASEL                                                                 BASEL                                   SWITZERLAND AIRLINE AGREEMENT - SPA                            9/12/2018          N/A               N/A
                                                                                                                                                              ADDENDUM NO. 1 TO SGHA LAN CARGO-
SWISSPORT                           BECO BING CROSBY 1350                                                 MANAUS                     69010-090    BRAZIL      SWISSPORT (YYZ)                                     6/1/2019          N/A             6/1/2019
                                    AER INTERNACIONAL DE                                                                                                      CONTRATO HANDLING CARGA - SWISSPORT
SWISSPORT BRASIL LTDA               BRASILIA S/N                                                          BRASILIA                                BRAZIL      BRASIL (C)                                          1/1/2015          N/A           12/31/2019
                                                                                                          COMODIN
                                    BEDRIJVENZONE                                                         DE
SWISSPORT CARGO SERVICES BE         MACHELENCARGO 704.                                                    BELGIUM                                 BRUSSELS      GH CARGA (BRU) SWISSPORT (C)                     12/17/2018         N/A           12/17/2020
                                                                                                                                                                SWISSPORT-LAN CARGO AD HOC AGREEMENT
                                                                                                                                                                FOR FUEL OF MAINTENANCE VEHICLES AT JFK
SWISSPORT USA INC                   45025 AVIATION DRIVE                                                  DULLES        VA           20166                      (LEGAL)                                          8/24/2018          N/A            8/18/2020
                                    SANTA ROSA VIA                                                                                                              SERVICIOS DE ASISTENCIA EN TIERRA -
TABACARCEN S.A                      TABABELA S/N Y VIA Y                                                  QUITO                                   ECUADOR       TABACARCEN S.A. (C)                              2/20/2013          N/A               N/A
                                                                                                                                                                LAN CARGO- ICAREGO GSA AGREEMENT FOR
TAHITI                                                                                                                                                          TAHITI (LEGAL)                                   3/19/2019          N/A            3/31/2025
TALMA MEXICO SERVICIOS AERO                                                                                                                                     LATAM - TALMA SGHA (MEX) (LEGAL)                 2/1/2020           N/A            1/31/2022
                                    AV. AEROPUERTO EL
TECNICOS AEROPORTUARIOS DE          DORADO 116-8                                                          BOGOTA                                  COLOMBIA      CTO HAND CLO INTER CAO (C)                        2/9/2020          N/A             2/8/2021
                                                                                                                                                                ACUERDO DE TARIFAS BODEGAS CARGO -
TEISA                                                                                                                                                           TEISA (C)                                         1/1/2020          N/A            4/20/2021
                                                                                                                                                                TENNANT SALES AND SERVICE COMPANY - PO
TENNANT SALES AND SERVICE COMPANY   PO BOX 71414                                                          CHICAGO       IL           60690-7202                 4524074360 CONTRACT                               2/9/2018          N/A             2/9/2021

                                    CERRO COLORADO 5240.                                                                                                        SERVICIOS DE SOFTWARE - TERADATA CHILE
TERADATA CHILE TECNOLOGÍAS          5240                                                                  LAS CONDES                              CHILE         INDUSTRIAL Y COMERCIAL LIMITADA (C)              12/15/2008         N/A               N/A
                                                                                                                                                                SERVICIOS DE COMPRAVENTA DE BIENES -
                                    CERRO COLORADO 5240.                                                                                                        TERADATA CHILE INDUSTRIAL Y COMERCIAL
TERADATA CHILE TECNOLOGÍAS          5240                                                                  LAS CONDES                              CHILE         LTDA. (C)                                        12/16/2008         N/A           12/16/2020
                                                                                                                                                                SERVICIO ASISTENCIA EN TIERRA HANDLING
                                    AV DE LAS AMERICAS SN Y                                                                                                     CARGA - TERMINALES DE CARGA DEL
TERMINAL DE CARGAS DEL ECUA         AV. ISIDRO                                                            GUAYAQUIL                               ECUADOR       ECUADOR S. A. (C)                                8/24/2015          N/A               N/A
                                                                                                                                                                CONTRATO NORMALIZADO DE ASISTENCIA EN
                                    AV DE LAS AMERICAS SN Y                                                                                                     TIERRA - TERMINAL DE CARGA DEL ECUADOR
TERMINAL DE CARGAS DEL ECUA         AV. ISIDRO                                                            GUAYAQUIL                               ECUADOR       S.A TERMICARGA (C)                               8/24/2015          N/A               N/A
                                    AV DE LAS AMERICAS SN Y
TERMINAL DE CARGAS DEL ECUA         AV. ISIDRO                                                            GUAYAQUIL                               ECUADOR       CARTA DE INTENCION TCE (C)                        3/2/2020          N/A               N/A
                                    AV DE LAS AMERICAS SN Y
TERMINAL DE CARGAS DEL ECUA         AV. ISIDRO                                                            GUAYAQUIL                               ECUADOR       TERMINAL DE CARGAS DEL EC (C)                     4/1/2020          N/A             4/1/2023
                                                                                                                                                                CONTRATO HANDLING Y ALMACENAJE
                                    CAPITAN MANUEL AVALOS                                                                                                       TERMINAL DE EXPORTACION INTERNACIONAL
TERMINAL DE EXPORTACION INTERNAC    PRADO 1702                                                            PUDAHUEL                                CHILE         S.A. TEISA (C)                                    1/1/2014          N/A           12/31/2019
                                    1 KM OESTE DEL                                                                                                              THIRD AMENDMENT TO SGHA TERMINCALES
TERMINALES SANTAMARIA S.A.          AEROPUERTO INTL.                                                      ALAJUELA                                COSTA RICA    SANTA MARIA (SJO) (LEGAL)                        10/1/2018          N/A            10/1/2019
                                                                                                                                                                LEASED EQUIPMENT INSTALLATION
                                                                                                                                                                AGREEMENT - THE GOURMET COFFEE
THE GOURMET COFFEE                  2681 W 81ST ST                                                        HIALEAH       FL           33016-2716                 COMPANY (C)                                       7/1/2017          N/A            6/30/2021
                                    R BOAVENTURA DO                                                                                                             CONTRATO HOTEL ROYAL PALM TOUWERS
THE ROYAL PALM RESIDENCE TOW        AMARAL 1274.                                                          CAMPINAS                                BRAZIL        INDAIATUBA L7, M3, UC (VCP)                       1/1/2020          N/A           12/31/2022
                                    2301 W SAMPLE RD BLDG                                                 POMPANO
THE STERITECH GROUP INC..           3 STE 6A                                                              BEACH         FL      33073-3081                      SERVICIO DE FUMIGACION - STERICH (C)              2/6/2002          N/A             2/7/2020
                                                                                                                        JINGAN
                                                               UNIT 03-06, 9F BAOHUA   355 GUANGZHONG                   DISTRIC                                 CONSULTING SERVICES - THINKBRIDGE
THINKBRIDGE BUSINESS CONSUL         APRIL HE                   CENTER                  WEST ROAD          SHANGHAI      T       200072     CHINA                BUSINESS CONSULTING CO LTD (C)                   5/22/2008          N/A               N/A
                                    AV. SAN BORJA SUR NRO.                                                                                                      SERVICES MAINTENANCE - THYSSEN KRUPP
THYSSENKRUPP ELEVADORES S.A         1180                                                                  SAN BORJA                               PERU          (C)                                               2/1/2016          N/A             2/1/2022
                                    CALLE 100 NO 8A-49, PISO                                                                                                    CONTRATO GH CARGA TRANSAEREO BOG -
TRANSAEREO S.A.                     8 WORLD TR                                                            BOGOTA                                  COLOMBIA      MDE (C)                                           7/1/2019          N/A            6/30/2024




                                                                                                                     13 of 15
                                                                              20-11259-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:35:39               Main Document
                                                                                                                  Pg 68 of 73
                                                                                                                 In re Lan Cargo S.A.
                                                                                                                  Case No. 20-11259
                                                                                                Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                                    Date of
                                                                                                                                                                 Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
             Contract Counterparty            Address1                    Address2            Address3           City        State       Zip         Country                    Debtor's Interest                    Lease      Remaining Term        Date
                                     ACE RIO CAURA TORRE
                                     HUMBOLDT, PISO 6, OF. 6-
TRANSCARGA                           13, PRADOS DEL ESTE                                                     CARACAS                 1080         VENEZUELA      AIRLINE AGREEMENT - SPA                             N/A             N/A               N/A
                                     MALECON 1401 E
TRANSOCEANICA                        ILLINGWORTH 5 PISO                                                      GUAYAQUIL                            ECUADOR        NUEVO CONTRATO TRANSOCEANICA UIO                 4/16/2018          N/A            4/16/2023

                                     MALECON 1401 E                                                                                                              IATA STANDARD GROUND HANDLING
TRANSOCEANICA CIA LTDA               ILLINGWORTH 5 PISO                                                      GUAYAQUIL                            ECUADOR        AGREEMENT - TRANSOCEANICA CIA LTDA (C)           3/1/2013           N/A               N/A
                                     AVENIDA PRESIDENTE                                                                                                          MAINTENANCE SERVICE AGREEMENT -
TRANSPORTE AEREO S.A.                RIESCO 5711                                                             SANTIAGO                             CHILE          TRANSPORTE AEREO S.A. (C)                        6/29/2007          N/A               N/A
TRANSPORTES AEREOS BOLIVIANOS        1601 NW 70 AVE                                                          MIAMI         FL        33126                       AIRLINE AGREEMENT - SPA                          1/1/2019           N/A               N/A
                                                                                                                                                                 SERVICIO DE MOVILIZACION - TRANSPORTES
TRANSPORTES TRANS-ZAR LIMITAD                                                                                                                                    TRANS - ZAR LTDA. (C)                            12/1/2006          N/A            12/1/2021
                                                                                                             SANTA
TRAVEL CORPORATION OLYMPUS           QUIJARRO EDI GUAPAY 1A                                                  CRUZ                                 BOLIVIA        TRAVEL CORPORATION OLYMPUS SRL (C)               5/1/2012           N/A               N/A
                                                                                                             SANTA
TRAVEL CORPORATION OLYMPUS           QUIJARRO EDI GUAPAY 1A                                                  CRUZ                                 BOLIVIA        TRAVEL CORPORATION OLYMPUS SRL (C)               5/1/2012           N/A               N/A
                                                                                                             SANTA
TRAVEL CORPORATION OLYMPUS           QUIJARRO EDI GUAPAY 1A                                                  CRUZ                                 BOLIVIA   GSA LATAM CARGO BOLIVIA (LEGAL)                       1/1/2019           N/A               N/A
                                                                                                                                                            AGREEMENT INFORMATION TECHNOLOGY
                                                                                                             LOS                                            SOLUTIONS - TRAVELSKY TECHNOLOGY USA
TRAVELSKY TECHNOLOGY USA LT          201 S LAKE ST              SUITE 402                                    ANGELES       CA        90057-4806             LTD. (C)                                              5/8/2017           N/A               N/A
                                                                                                                                                            REPAIR AND MAINTENANCE SERVICE
                                                                                                                                                            AGREEMENT - TRI-COUNTY INDUSTRIAL
TRI-COUNTY INDUSTRIAL REFRI          3610 SW 89TH CT                                                         MIAMI         FL        33165-4353             REFRIGERATTION LLC (C)                                5/17/2017          N/A               N/A
                                                                                                             NIEUW                              THE         TRIP AND CO. MATERIALS SALES AGREEMENT
TRIP & CO                            SCHILLINGWEG 51                                                         VENNEP                             NETHERLANDS (LEGAL)                                               4/30/2019          N/A             1/1/2021
                                     BUILDING 10TH FLOOR
TURKISH AIRLINES INC.                34149 YESILKOE                                                          INSTANBUL                            TURKEY         AIRLINE AGREEMENT - SPA                          3/20/2013          N/A               N/A
                                     ALFREDO BARROS                                                          PROVIDENCI                                          CONTRATO DE PRESTACION DE SERVICIOS -
TYCO SERVICES S.A.                   ERRAZURIZ 1973                                                          A                                    CHILE          TYCO SERVICIES S.A. (C)                          9/20/2015          N/A            9/20/2020
                                                                                                             ISLA DE                                             SERVICIOS DE ASEO - VANESSA VIDAL
VANESSA CAROLAINE VIDAL ROD          KAITUOE S/N                                                             PASCUA                               CHILE          RODRIGUEZ (C)                                    8/1/2016           N/A             8/1/2020
                                                                                                                                                                 SERVICIO DE ASEO- VANESSA VIDAL
VANESSA VIDAL RODRIGUEZ                                                                                                                                          RODRIGUEZ (C)                                    10/1/2009          N/A           12/31/2012
                                                                                                                                                                 COMPRA DE MAQUINA PARA REPARAR PIEZAS
VICTORES MACHINE SHOP.               5720 NW 35TH AVE                                                        MIAMI         FL        33142-2708                  SIEMENS - VICTORES MACHINE (C)                   8/1/2016           N/A             8/1/2020
                                     200 NGUYEN SON, LONG
VIETNAM AIRLINES                     BIEN HA NOI                                                             VIETNAM                              VIETNAM        AIRLINE AGREEMENT - SPA                          5/15/2012          N/A               N/A
                                     200 NGUYEN SON, LONG
VIETNAM AIRLINES                     BIEN HA NOI                                                             VIETNAM                              VIETNAM        AIRLINE AGREEMENT - SPA                          5/15/2012          N/A               N/A
                                                                                                             WEST                                 UNITED
VIRGIN ATLANTIC CARGO                MAYOR ROYAL , CRAWLEY                                                   SUSSEX                  RH10 9NU     KINGDOM        AIRLINE AGREEMENT - SPA                          4/6/2018           N/A               N/A
                                                                                                                                                                 SERVICIOS RECOLECCION DE BASURA-WASTE
WASTE MANAGEMENT INC OF FLO          PO BOX 105453                                                           ATLANTA       GA        30348-5453                  (C)                                              5/5/2016           N/A           12/31/2020
                                                                                                                                                                 LEGAL - WASTE MANAGEMENT SERVICES FOR
WASTE MANAGEMENT REDUCTION           1511 ROUTE 22              STE 324                                      BREWSTER NY             10509                       JFK MAINTENANCE                                  6/1/2018           N/A             6/1/2021
                                                                                                                                                                 WESTERN FIRST AID PRICE AGREEMENT
WESTERN FIRST AID & SAFETY           17501 W 98TH ST SPC 1                                                   LENEXA        KS        66219-1705                  (LEGAL)                                          2/22/2019          N/A            2/28/2020
                                                                                                                                                                 MANTENIMIENTO AIRE ACONDICIONADO EN
WIGINTON CORPORATION.                699 AERO LANE                                                           SANFORD       FL        32771                       HANGAR - WIGINTON (C)                            8/12/2015          N/A               N/A
                                                                                                                                                                 GENERAL AGREEMENT - WILLIAM LEHMAN
WILLIAM LEHMAN LEASING CORP          20960 N.W. 2 AVENUE                                                     MIAMI         FL        33169                       LEASING (C)                                      5/4/2012           N/A               N/A
                                                                                                                                                                 HONDA VEHICLE PURCHASING AGREEMENT -
WILLIAM LEHMAN LEASING CORP          20960 N.W. 2 AVENUE                                                     MIAMI     FL            33169                       WILLIAM LEHMAN LEASING (C)                       5/10/2012          N/A               N/A
WINPACK S.A.                         OJOS DEL SALADO 841                                                     QUILICURA                            CHILE          FILM PLASTICO PRESTIRADO-WINPACK(C)              12/1/2015          N/A            12/1/2020

WIPRO                                SARJAPUR ROAD.                                                          BANGALORE                            INDIA       RESTART (LATAM CARGO)                               4/17/2018          N/A            5/17/2023
                                                                                                                                                              GENERAL CARGO SALES AGENCY AGREEMENT -
WORLD BRIDGE AIR SERV                                                                                                                                         IATA (C)                                            6/1/2011           N/A               N/A
                                                                                                             AMSTERDA                             THE         WORLDACD AMENDMENT FOR RENEWAL OF
WORLDACD MARKET DATA BV              KEIZERSGRACHT 117-B.                                                    M                                    NETHERLANDS AGREEMENT (LEGAL)                                   1/1/2020           N/A           12/31/2022




                                                                                                                        14 of 15
                                                                      20-11259-jlg   Doc 8   Filed 09/08/20 Entered 09/08/20 16:35:39             Main Document
                                                                                                          Pg 69 of 73
                                                                                                         In re Lan Cargo S.A.
                                                                                                          Case No. 20-11259
                                                                                        Schedule G - Executory Contracts and Unexpired Leases


                                                                                                                                                                                                          Date of
                                                                                                                                                       Description of Contract or Lease and Nature of   Contract or                  Contract Expiration
           Contract Counterparty           Address1               Address2            Address3           City        State       Zip         Country                  Debtor's Interest                    Lease      Remaining Term        Date
                                   129 WILTON ROAD THIRD                                                                                  UNITED       LOGIPHARMA 2020 WORLDWIDE BUSINESS
WORLDWIDE BUSINESS RESEARCH        FLOOR                                                             LONDON                               KINGDOM      RESEARCH (LEGAL)                                 9/16/2019          N/A           11/16/2028
WORLDWIDE GSA PTE LTD                                                                                                                                  FLETES - WORLDWIDE GSA PTE LTD. (C)              1/1/2009           N/A              N/A
                                                                                                                                                       SERVICIO ASISTENCIA LIMPIEZA AERONAVES -
WORLDWIDE LIVESTOCK SERVICE        PO BOX 526603                                                     MIAMI         FL        33152-6603                WORLWIDE LIVESTOCK (C)                           1/1/2009           N/A               N/A

                                                                                                                                                       LATAM CARGO - WRIGHT INTERNATIONAL
WRIGHT INTERNATIONAL SERVIC                                                                                                                            SGHA FOR LINE MAINTENANCE (YYZ) (LEGAL)          3/15/2020          N/A            5/21/2020

                                                                                                     PHILADELPH                                        SAXON-LAN CARGO LEASE AND MAINENANCE
XEROX                              PO BOX 827598                                                     IA         PA           19182-7598                AGREEMENT FOR XEROX B7035 (LEGAL)                7/31/2018          N/A            7/31/2020
                                                           XIAMEN AIRLINES,NO.22
                                   ROOM 313 3RD            DAILIAO ROAD,GAOQI
XIAMEN AIRLINES                    FLOOR,CAGO BUILDING     AIRPORT.                                  FUJIAN                               CHINA        AIRLINE AGREEMENT - SPA                          5/1/2018           N/A               N/A
                                   ROOM 313 3RD
                                   FLOOR,CAGO
                                   BUILDING,XIAMEN         NO.22 DAILIAO                             XIAMEN,
XIAMEN AIRLINES                    AIRLINES                ROAD,GAOQI AIRPORT                        FUJIAN                               CHINA        AIRLINE AGREEMENT - SPA                          5/1/2018           N/A               N/A
                                                                                                     ANTOFAGAS                                         SERVICIOS DE MOVILIZACION - XIMENA
XIMENA BETZABE MONARDES ROJ        AV. ARGENTINA 2156                                                TA                                   CHILE        BETSABE MONARDES (C)                             4/1/2017           N/A             4/1/2020
                                                                                                                                                       LATAM CARGO - YUSEN LOGISTICS SERVICE
YUSEN LOGISTICS BENELUX N.V                                                                                                                            LEVEL AGREEMENT (LEGAL)                          8/1/2019           N/A             8/5/2027




                                                                                                                15 of 15
               20-11259-jlg               Doc 8           Filed 09/08/20 Entered 09/08/20 16:35:39                   Main Document
                                                                       Pg 70 of 73
 Fill in this information to identify the case:

 Debtor name         Lan Cargo S.A.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         20-11259
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      See Attached                                                                                                           D
             Schedule H                                                                                                             E/F
                                                                                                                                    G




Official Form 206H                                                      Schedule H: Your Codebtors                                            Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                                                              20-11259-jlg    Doc 8    Filed 09/08/20 Entered 09/08/20 16:35:39           Main Document
                                                                                                                    Pg 71 of 73
                                                                                                                   In re Lan Cargo S.A.
                                                                                                                   Case No. 20-11259
                                                                                                                 Schedule H: Codebtors

                                                                                                                                                                                                                                     Applicable Schedule
           Name of Codebtor                            Address1                            Address2                  City                 State       Zip              Country                   Name of Creditor                        (D, E/G, G)
                                                                                                                                                                                 ING (AS FACILITY AGENT & LENDER, EXIM: BECACINA
BECACINA LEASING LLC                    WILMINGTON TRUST COMPANY                  1100 NORTH MARKET STREET   WILMINGTON              DE           19890                          LEASING LLC)                                               F, G
CAIQUEN LEASING LLC                     WILMINGTON TRUST COMPANY                  1100 NORTH MARKET STREET   WILMINGTON              DE           19890                          CITIBANK (AS FACILITY AGENT, RCF)                          D, G
                                                                                                                                                                                 CITIBANK (AS FACILITY AGENT & LENDER, EXIM: CISNE
CISNE LEASING LLC                       WILMINGTON TRUST COMPANY                  1100 NORTH MARKET STREET   WILMINGTON              DE           19890                          LEASING LLC )                                              F, G
CONNECTA CORPORATION                    6500 NW 22ND STREET                                                  MIAMI                   FL           33122                          CITIBANK (AS FACILITY AGENT, RCF)                          D, G
EXPORT-IMPORT BANK OF THE UNITED
STATES IN ITS AGREEMENT WITH BECACINA                                                                                                                                            ING (AS FACILITY AGENT & LENDER, EXIM: BECACINA
LEASING LLC                             811 VERMONT AVE NW                                                   WASHINGTON, DC                       20571                          LEASING LLC)                                               F, G
EXPORT-IMPORT BANK OF THE UNITED
STATES IN ITS AGREEMENT WITH CISNE                                                                                                                                               CITIBANK (AS FACILITY AGENT & LENDER, EXIM: CISNE
LEASING LLC                             811 VERMONT AVE NW                                                   WASHINGTON, DC                       20571                          LEASING LLC )                                              F, G
EXPORT-IMPORT BANK OF THE UNITED
STATES IN ITS AGREEMENT WITH FLAMENCO                                                                                                                                            ING (AS FACILITY AGENT & LENDER, EXIM: FLAMENCO
LEASING LLC                             811 VERMONT AVE NW                                                   WASHINGTON, DC                       20571                          LEASING LLC )                                              F, G
EXPORT-IMPORT BANK OF THE UNITED
STATES IN ITS AGREEMENT WITH FRAGATA                                                                                                                                             WELLS FARGO (AS FACILITY AGENT, EXIM: FRAGATA
LEASING LLC                             811 VERMONT AVE NW                                                   WASHINGTON, DC                       20571                          LEASING LLC )                                              F, G
EXPORT-IMPORT BANK OF THE UNITED
STATES IN ITS AGREEMENT WITH                                                                                                                                                     WELLS FARGO (AS FACILITY AGENT, EXIM:
GOLONDRINA LEASING LLC                  811 VERMONT AVE NW                                                   WASHINGTON, DC                       20571                          GOLONDRINA LEASING LLC)                                    F, G
EXPORT-IMPORT BANK OF THE UNITED
STATES IN ITS AGREEMENT WITH JILGUERO                                                                                                                                            WELLS FARGO (AS FACILITY AGENT, EXIM: JILGUERO
LEASING LLC                             811 VERMONT AVE NW                                                   WASHINGTON, DC                       20571                          LEASING LLC)                                               F, G
EXPORT-IMPORT BANK OF THE UNITED
STATES IN ITS AGREEMENT WITH MIRLO                                                                                                                                               PEFCO (AS FACILITY AGENT & LENDER, EXIM: MIRLO
LEASING LLC                             811 VERMONT AVE NW                                                   WASHINGTON, DC                       20571                          LEASING LLC)                                               F, G
EXPORT-IMPORT BANK OF THE UNITED
STATES IN ITS AGREEMENT WITH TAGUA                                                                                                                                               WELLS FARGO (AS FACILITY AGENT, EXIM: TAGUA
LEASING LLC                             811 VERMONT AVE NW                                                   WASHINGTON, DC                       20571                          LEASING LLC )                                              F, G
EXPORT-IMPORT BANK OF THE UNITED
STATES IN ITS AGREEMENT WITH TRICAHUE                                                                                                                                            WELLS FARGO (AS FACILITY AGENT, EXIM: TRICAHUE
LEASING LLC                             811 VERMONT AVE NW                                                   WASHINGTON, DC                       20571                          LEASING LLC )                                              F, G
EXPORT-IMPORT BANK OF THE UNITED
STATES IN ITS AGREEMENT WITH ZARAPITO                                                                                                                                            CITIBANK (AS FACILITY AGENT & LENDER, EXIM:
LEASING LLC                             811 VERMONT AVE NW                                                   WASHINGTON, DC                       20571                          ZARAPITO LEASING LLC )                                     F, G
                                                                                                                                                                                 ING (AS FACILITY AGENT & LENDER, EXIM: FLAMENCO
FLAMENCO LEASING LLC                    WILMINGTON TRUST COMPANY                  1100 NORTH MARKET STREET   WILMINGTON              DE           19890                          LEASING LLC )                                              F, G
                                                                                                                                                                                 WELLS FARGO (AS FACILITY AGENT, EXIM: FRAGATA
FRAGATA LEASING LLC                     WILMINGTON TRUST COMPANY                  1100 NORTH MARKET STREET   WILMINGTON              DE           19890                          LEASING LLC )                                              F, G
                                                                                                                                                                                 WELLS FARGO (AS FACILITY AGENT, EXIM:
GOLONDRINA LEASING LLC                  WILMINGTON TRUST COMPANY                  1100 NORTH MARKET STREET   WILMINGTON              DE           19890                          GOLONDRINA LEASING LLC)                                    F, G
                                                                                                                                                                                 WELLS FARGO (AS FACILITY AGENT, EXIM: JILGUERO
JILGUERO LEASING LLC                    WILMINGTON TRUST COMPANY                  1100 NORTH MARKET STREET   WILMINGTON              DE           19890                          LEASING LLC)                                               F, G
LATAM AIRLINES GROUP S.A.               ESTADO 10, PISO 13                                                   SANTIAGO                                          CHILE             CITIBANK (AS FACILITY AGENT, RCF)                          D, G
                                                                                                                                                                                 PEFCO (AS FACILITY AGENT & LENDER, EXIM: MIRLO
MIRLO LEASING LLC                       WILMINGTON TRUST COMPANY                  1100 NORTH MARKET STREET   WILMINGTON              DE           19890                          LEASING LLC)                                               F, G
QUETRO AIRCRAFT LEASING TRUST           WILMINGTON TRUST COMPANY                  1100 NORTH MARKET STREET   WILMINGTON              DE           19890                          CITIBANK (AS FACILITY AGENT, RCF)                          D, G
                                                                                                                                                                                 WELLS FARGO (AS FACILITY AGENT, EXIM: TAGUA
TAGUA LEASING LLC                       WILMINGTON TRUST COMPANY                  1100 NORTH MARKET STREET   WILMINGTON              DE           19890                          LEASING LLC )                                              F, G
                                        RUA VERBO DIVINO, 2001, 17TH FLOOR,
TAM LINHAS ÁEREAS S.A.                  UNIT. 171, CHACARA SANTO ANTONIO                                     SAO PAULO                            CP 04719-002 BRAZIL            CITIBANK (AS FACILITY AGENT, RCF)                          D, G
                                        RUA VERBO DIVINO, 2001, 17TH FLOOR,
TAM LINHAS ÁEREAS S.A.                  UNIT. 171, CHACARA SANTO ANTONIO                                     SAO PAULO                            CP 04719-002 BRAZIL            RIO CAT CLUBE (LITIGATION)                                   F
                                                                                                                                                                                 WELLS FARGO (AS FACILITY AGENT, EXIM:
TAM S.A.                                RUA VERBO DIVINO, 2001, 4º ANDAR, CJ 41                              SAO PAULO                                         BRAZIL            GOLONDRINA LEASING LLC)                                    F, G
                                                                                                                                                                                 CITIBANK (AS FACILITY AGENT, EXIM: ZARAPITO
TAM S.A.                                RUA VERBO DIVINO, 2001, 4º ANDAR, CJ 41                              SAO PAULO                                         BRAZIL            LEASING LLC )                                              F, G
TORDO AIRCRAFT LEASING TRUST            WILMINGTON TRUST COMPANY                  1100 NORTH MARKET STREET   WILMINGTON              DE           19890                          CITIBANK (AS FACILITY AGENT, RCF)                          D, G
TRANSPORTE AEREO S.A.                   ESTADO 10 PISO 13                                                    SANTIAGO                                          CHILE             CITIBANK (AS FACILITY AGENT, RCF)                          D, G
                                                                                                                                                                                 WELLS FARGO (AS FACILITY AGENT, EXIM: TRICAHUE
TRICAHUE LEASING LLC                    WILMINGTON TRUST COMPANY                  1100 NORTH MARKET STREET   WILMINGTON              DE           19890                          LEASING LLC )                                              F, G




                                                                                                                            1 of 2
                                                                    20-11259-jlg   Doc 8    Filed 09/08/20 Entered 09/08/20 16:35:39          Main Document
                                                                                                         Pg 72 of 73
                                                                                                       In re Lan Cargo S.A.
                                                                                                       Case No. 20-11259
                                                                                                     Schedule H: Codebtors

                                                                                                                                                                                                                    Applicable Schedule
           Name of Codebtor                         Address1                    Address2                 City                 State       Zip         Country                   Name of Creditor                        (D, E/G, G)

WILMINGTON TRUST COMPANY (AS TRUSTEE -                                                                                                                          WELLS FARGO (AS FACILITY AGENT, EXIM: JILGUERO
IN LIMITED RECOURSE GUARANTEE)           WILMINGTON TRUST COMPANY      1100 NORTH MARKET STREET   WILMINGTON             DE           19890                     LEASING LLC)                                               F, G
WILMINGTON TRUST COMPANY (AS TRUSTEE
OF BECACINA LEASING TRUST, AS PLEDGOR)
(RECOURSE LIMITED TO INTEREST IN                                                                                                                                ING (AS FACILITY AGENT & LENDER, EXIM: BECACINA
BECACINA LEASING LLC)                    WILMINGTON TRUST COMPANY      1100 NORTH MARKET STREET   WILMINGTON             DE           19890                     LEASING LLC)                                               F, G
WILMINGTON TRUST COMPANY (AS TRUSTEE
OF CISNE LEASING TRUST, AS PLEDGOR)
(RECOURSE LIMITED TO INTEREST IN CISNE                                                                                                                          CITIBANK (AS FACILITY AGENT & LENDER, EXIM: CISNE
LEASING LLC)                             WILMINGTON TRUST COMPANY      1100 NORTH MARKET STREET   WILMINGTON             DE           19890                     LEASING LLC )                                              F, G
WILMINGTON TRUST COMPANY (AS TRUSTEE
OF FLAMENCO LEASING TRUST, AS PLEDGOR)
(RECOURSE LIMITED TO INTEREST IN                                                                                                                                ING (AS FACILITY AGENT & LENDER, EXIM: FLAMENCO
FLAMENCO LEASING LLC)                    WILMINGTON TRUST COMPANY      1100 NORTH MARKET STREET   WILMINGTON             DE           19890                     LEASING LLC )                                              F, G
WILMINGTON TRUST COMPANY (AS TRUSTEE
OF FRAGATA LEASING TRUST, AS PLEDGOR)
(RECOURSE LIMITED TO INTEREST IN FRAGATA                                                                                                                        WELLS FARGO (AS FACILITY AGENT, EXIM: FRAGATA
LEASING LLC)                             WILMINGTON TRUST COMPANY      1100 NORTH MARKET STREET   WILMINGTON             DE           19890                     LEASING LLC )                                              F, G
WILMINGTON TRUST COMPANY (AS TRUSTEE
OF GOLONDRINA LEASING TRUST, AS
PLEDGOR) (RECOURSE LIMITED TO INTEREST                                                                                                                          WELLS FARGO (AS FACILITY AGENT, EXIM:
IN GOLONDRINA LEASING LLC)               WILMINGTON TRUST COMPANY      1100 NORTH MARKET STREET   WILMINGTON             DE           19890                     GOLONDRINA LEASING LLC)                                    F, G
WILMINGTON TRUST COMPANY (AS TRUSTEE
OF MIRLO LEASING TRUST, AS PLEDGOR)
(RECOURSE LIMITED TO INTEREST IN MIRLO                                                                                                                          PEFCO (AS FACILITY AGENT & LENDER, EXIM: MIRLO
LEASING LLC)                             WILMINGTON TRUST COMPANY      1100 NORTH MARKET STREET   WILMINGTON             DE           19890                     LEASING LLC)                                               F, G
WILMINGTON TRUST COMPANY (AS TRUSTEE
OF TAGUA LEASING TRUST, AS PLEDGOR)
(RECOURSE LIMITED TO INTEREST IN TAGUA                                                                                                                          WELLS FARGO (AS FACILITY AGENT, EXIM: TAGUA
LEASING LLC)                             WILMINGTON TRUST COMPANY      1100 NORTH MARKET STREET   WILMINGTON             DE           19890                     LEASING LLC )                                              F, G
WILMINGTON TRUST COMPANY (AS TRUSTEE
OF TRICAHUE LEASING TRUST, AS PLEDGOR)
(RECOURSE LIMITED TO INTEREST IN                                                                                                                                WELLS FARGO (AS FACILITY AGENT, EXIM: TRICAHUE
TRICAHUE LEASING LLC)                    WILMINGTON TRUST COMPANY      1100 NORTH MARKET STREET   WILMINGTON             DE           19890                     LEASING LLC )                                              F, G
WILMINGTON TRUST COMPANY (AS TRUSTEE
OF ZARAPITO LEASING TRUST, AS PLEDGOR)
(RECOURSE LIMITED TO INTEREST IN                                                                                                                                CITIBANK (AS FACILITY AGENT, EXIM: ZARAPITO
ZARAPITO LEASING LLC)                    WILMINGTON TRUST COMPANY      1100 NORTH MARKET STREET   WILMINGTON             DE           19890                     LEASING LLC )                                              F, G
                                                                                                                                                                CITIBANK (AS FACILITY AGENT, EXIM: ZARAPITO
ZARAPITO LEASING LLC                  WILMINGTON TRUST COMPANY         1100 NORTH MARKET STREET   WILMINGTON             DE           19890                     LEASING LLC )                                              F, G




                                                                                                                2 of 2
            20-11259-jlg           Doc 8         Filed 09/08/20 Entered 09/08/20 16:35:39                            Main Document
                                                              Pg 73 of 73




Fill in this information to identify the case:

Debtor name         Lan Cargo S.A.

United States Bankruptcy Court for the:     SOUTHERN DISTRICT OF NEW YORK

Case number (if known)    20-11259
                                                                                                                                Check if this is an
                                                                                                                                amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                       12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



             Declaration and signature


      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
      individual serving as a representative of the debtor in this case.

      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

               Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
               Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
               Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
               Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
               Schedule H: Codebtors (Official Form 206H)
               Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
               Amended Schedule
               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
               Other document that requires a declaration

      I declare under penalty of perjury that the foregoing is true and correct.

       Executed on       September 8, 2020               X /s/ Ramiro Alfonsín Balza
                                                           Signature of individual signing on behalf of debtor

                                                            Ramiro Alfonsín Balza
                                                            Printed name

                                                            Chief Financial Officer
                                                            Position or relationship to debtor




Official Form 202                                   Declaration Under Penalty of Perjury for Non-Individual Debtors
